Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 1 of 203




               Exhibit EE –
          Subpoena Response
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 2 of 203
          URL              ContactName        PayeeName       Address
 http://3483dqnesbpq
                                                                20ruedepoirmosqueerawthasoukra
 8u8o00fahfniby.hop.cl
                            alighorbel         alighorbel    ariana2036
 ickbank.net/?tid=EMA
                                                                Tunisia
 ILT
 http://growthsu.activa                                         50MarketStreet,#10Ͳ06
 torx.hop.clickbank.net                     SuccessVantagePte GoldenShoeCarpark
                           AlvinHuang
 /?pid=freegift&tid=gift                            Ltd         Singapore048940
                                                                Singapore
 http://dreamsu.pureh AlvinHuang                               50MarketStreet,#10Ͳ06
 eal.hop.clickbank.net/                     SuccessVantagePte GoldenShoeCarpark
 ?pid=gift&tid=mike30                               Ltd         Singapore048940
 mar                                                            Singapore
 http://growthsu.pure                                           50MarketStreet,#10Ͳ06
 heal.hop.clickbank.net                     SuccessVantagePte GoldenShoeCarpark
                            AlvinHuang
 /?tid=thealterdaily21j                             Ltd         Singapore048940
 un                                                             Singapore
 http://adblastzen.hair                                         400DakotaRoad
                          AmeerGheysariͲ
 pr.hop.clickbank.net/?                      AdBlastMediaInc Mississauga,OntarioL4Z3B3
                             Ramadan
 tid=presell                                                    Canada
 http://unconven.survt                                          Dorobantilor14Ͳ16
 heend.hop.clickbank.n     AndreiHasna      BeepMedaS.R.L. ClujͲNapoca400117
 et/?tid=226rw                                                  Romania
 http://unconven.survt                                          Dorobantilor14Ͳ16
 heend.hop.clickbank.n     AndreiHasna      BeepMedaS.R.L. ClujͲNapoca400117
 et/?tid=227tpn                                                 Romania
 http://3734ao46vcoliv
 elzl0mr0obrw.hop.clic                                          Dorobantilor14Ͳ16
                           AndreiHasna      BeepMediaSRL
 kbank.net/?tid=05021                                           ClujͲNapoca,Cluj400117
 5hwt                                                           Romania
 http://3734ao46vcoliv
 elzl0mr0obrw.hop.clic                                          Dorobantilor14Ͳ16
                           AndreiHasna      BeepMediaSRL
 kbank.net/?tid=05021                                           ClujͲNapoca,Cluj400117
 5rtf                                                           Romania
 http://3734ao46vcoliv
 elzl0mr0obrw.hop.clic                                          Dorobantilor14Ͳ16
                           AndreiHasna      BeepMediaSRL
 kbank.net/?tid=05031                                           ClujͲNapoca,Cluj400117
 5tpb                                                           Romania
 http://unconven.theic                                          Dorobantilor14Ͳ16
 tmd.hop.clickbank.net     AndreiHasna      BeepMedaS.R.L.   ClujͲNapoca400117
 ?tid=pap223                                                    Romania
 http://unconven.theic                                          Dorobantilor14Ͳ16
 tmd.hop.clickbank.net     AndreiHasna      BeepMedaS.R.L.   ClujͲNapoca400117
 ?tid=sj223                                                     Romania
 http://unconven.theic                                          Dorobantilor14Ͳ16
 tmd.hop.clickbank.net     AndreiHasna      BeepMedaS.R.L.   ClujͲNapoca400117
 ?tid=tpp224                                                    Romania
 http://ogjaff1.organifi.                                       1320ColumbiaSt
 hop.clickbank.net?v=2                                          Suite310
                          AndrewCanole        OrganifiLLC
 &hop=ogjaff1&tid=co                                            SanDiego,California92101
 061216a                                                        UnitedStates




CONFIDENTIAL INFORMATION                                                             CS_000001
       Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 3 of 203
http://ogjaff1.organifi.                                         1320ColumbiaSt
hop.clickbank.net?v=2                                            Suite310
                           AndrewCanole        OrganifiLLC
&hop=ogjaff1&tid=co                                              SanDiego,California92101
061216b                                                          UnitedStates
http://ogjaff1.organifi.                                         1320ColumbiaSt
hop.clickbank.net?v=2                                            Suite310
                           AndrewCanole        OrganifiLLC
&hop=ogjaff1&tid=tad                                             SanDiego,California92101
073116                                                           UnitedStates
http://ogjaff1.organifi.                                         1321ColumbiaSt
hop.clickbank.net?v=2                                            Suite310
                           AndrewCanole        OrganifiLLC
&hop=ogjaff1&tid=tad                                             SanDiego,California92101
111215                                                           UnitedStates
http://ogjaff1.organifi.                                         1322ColumbiaSt
hop.clickbank.net?v=3                                            Suite310
                           AndrewCanole        OrganifiLLC
8&hop=ogjaff1&tid=ta                                             SanDiego,California92101
d111616a                                                         UnitedStates
http://8d8bb7xeygqd                                              FlatC,45thFloor,Block9
wzfjtf5f5x7t32.hop.clic                                          TungChungCrescent,2MeiTungSt
                              ANNABO            ANNABO
kbank.net/?tid=EMAIL                                             TungChung
                                                                 HongKong
http://e37fcgylcccy2x
0Ͳ
                           AntonioNicolas   AntonioNicolas
ukqde4ty73.hop.clickb                                            PasajeCoghlan4519
                             MoranDiaz         MoranDiaz
ank.net/?tid=RONCAR                                              CapitalFederal,BuenosAires1417
                                                                 Argentina
http://b767f8dsd9wq
6s9gjbpx8elx7x.hop.cli
ckbank.net/?tid=S200
6&utm_source=sendic
ate&utm_medium=e
mail&utm_campaign=
                       AntoniosKanavos       AntoniosKanavos
2016Ͳ06Ͳ
20+In+3+Weeks%2C+7
1%25+Type+2+Diabeti
cs+Were+Taken+off+A                                              Thessalias55
LL+Medication                                                    Petroupolis13231
                                                                 Greece
http://3a1de31gaͲ                                                FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
awfmcir6l06b0kee.ho                                              NO.Ͳ9AND10DANISHANNECY
                           AshishKamlakar    ANURAGSINGH
p.clickbank.net/?tid=1                                           bhopal462042
0DEC16                                                           India
http://9c5d7xyl67czdt                                            FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
ddsjqhqe51bh.hop.clic                                            NO.Ͳ9AND10DANISHANNECY
                           AshishKamlakar    ANURAGSINGH
kbank.net/?tid=10NO                                              bhopal462042
V16                                                              India
http://anu586.oinsom                                             FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
nia.hop.clickbank.net/                                           NO.Ͳ9AND10DANISHANNECY
                           AshishKamlakar    ANURAGSINGH
?tid=13nov16                                                     bhopal462042
                                                                 India
http://anu586.oinsom                                             FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
nia.hop.clickbank.net/                                           NO.Ͳ9AND10DANISHANNECY
                           AshishKamlakar    ANURAGSINGH
?tid=14nov16                                                     bhopal462042
                                                                 India




    CONFIDENTIAL INFORMATION                                                                 CS_000002
       Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 4 of 203
http://3882a2ot8ycs1                                       FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
v1jydvfqjsefb.hop.click                                    NO.Ͳ9AND10DANISHANNECY
                          AshishKamlakar   ANURAGSINGH
bank.net/?tid=15NOV                                        bhopal462042
16                                                         India
http://d8eb082ifͲ                                          FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
ll9x53f80es5dyg9.hop.                                      NO.Ͳ9AND10DANISHANNECY
                          AshishKamlakar   ANURAGSINGH
clickbank.net/?tid=16                                      bhopal462042
NOV16                                                      India
http://137be3xoewan                                        FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
1s59ehs9qsaq92.hop.c                                       NO.Ͳ9AND10DANISHANNECY
                          AshishKamlakar   ANURAGSINGH
lickbank.net/?tid=17N                                      bhopal462042
OV16                                                       India
http://anu586.oinsom                                       FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
nia.hop.clickbank.net/                                     NO.Ͳ9AND10DANISHANNECY
                          AshishKamlakar   ANURAGSINGH
?tid=17nov16                                               bhopal462042
                                                           India
http://533d25ukdv9u                                        FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
1p8afjihx4qece.hop.cli                                     NO.Ͳ9AND10DANISHANNECY
                          AshishKamlakar   ANURAGSINGH
ckbank.net/?tid=18DE                                       bhopal462042
CAM4                                                       India
http://964886Ͳ                                             FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
ha3hvez3ayex9vewrba                                        NO.Ͳ9AND10DANISHANNECY
                          AshishKamlakar   ANURAGSINGH
.hop.clickbank.net/?ti                                     bhopal462042
d=18NOV16                                                  India
http://2948030n718o                                        FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
6x9p06r3u9b2fp.hop.c                                       NO.Ͳ9AND10DANISHANNECY
                          AshishKamlakar   ANURAGSINGH
lickbank.net/?tid=19D                                      bhopal462042
ECAM4                                                      India
http://d6dc22po9ufp6                                       FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
l96rf799kcu0e.hop.clic                                     NO.Ͳ9AND10DANISHANNECY
                          AshishKamlakar   ANURAGSINGH
kbank.net/?tid=19NO                                        bhopal462042
V16                                                        India
http://3b2d1Ͳ                                              FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
qqa57v2s59j1we2dfp6                                        NO.Ͳ9AND10DANISHANNECY
                          AshishKamlakar   ANURAGSINGH
6.hop.clickbank.net/?t                                     bhopal462042
id=21NOV16                                                 India
http://f19dez0qk3dm                                        FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
4s0kn8Ͳ                                                    NO.Ͳ9AND10DANISHANNECY
                          AshishKamlakar   ANURAGSINGH
0kcgfrl.hop.clickbank.                                     bhopal462042
net/?tid=22NOV16                                           India
http://6f8c05xiathkbn                                      FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
ejt9i4t5yban.hop.click                                     NO.Ͳ9AND10DANISHANNECY
                          AshishKamlakar   ANURAGSINGH
bank.net/?tid=23NOV                                        bhopal462042
16                                                         India
http://6ce06xot86em                                        FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
1uaqs0oemͲͲ                                                NO.Ͳ9AND10DANISHANNECY
                          AshishKamlakar   ANURAGSINGH
9sv.hop.clickbank.net/                                     bhopal462042
?tid=25NOV16                                               India
http://5ebaayvrj58x8s                                      FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
70xkpͲ                                                     NO.Ͳ9AND10DANISHANNECY
                          AshishKamlakar   ANURAGSINGH
udno3t.hop.clickbank.                                      bhopal462042
net/?tid=26NOV16                                           India




    CONFIDENTIAL INFORMATION                                                        CS_000003
       Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 5 of 203
http://8dd5d6umb47v                                       FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
4n38mq1azu1l93.hop.                                       NO.Ͳ9AND10DANISHANNECY
                         AshishKamlakar   ANURAGSINGH
clickbank.net/?tid=26                                     bhopal462042
nov16                                                     India
http://137be3xoewan                                       FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
1s59ehs9qsaq92.hop.c                                      NO.Ͳ9AND10DANISHANNECY
                         AshishKamlakar   ANURAGSINGH
lickbank.net/?tid=27N                                     bhopal462042
OV16                                                      India
http://98dadwtt828v4                                      FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
t6vijtlo8mn5g.hop.clic                                    NO.Ͳ9AND10DANISHANNECY
                         AshishKamlakar   ANURAGSINGH
kbank.net/?tid=30NO                                       bhopal462042
V16                                                       India
http://202d49rhj5mw
9lelͲ                                                     FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
4l36cwq40.hop.clickba    AshishKamlakar   ANURAGSINGH   NO.Ͳ9AND10DANISHANNECY
nk.net/?tid=3DEC16                                        bhopal462042
                                                          India
http://d5ed0wvsl6atft                                     FLATNO.ͲF.FͲ1,FOURTHFLOOR
cagavltcnnas.hop.click                                    KUBERTOWER
bank.net/?tid=4DEC16     ashishkamlakar   ANURAGSINGH   PLOTNO.Ͳ9AND10DANISHANNECY
                                                          bhopal462042
                                                          India
http://af5c7Ͳ                                             FLATNO.ͲF.FͲ1,FOURTHFLOOR
tpe27q4kd929kpvb5m                                        KUBERTOWER
5l.hop.clickbank.net/?   ashishkamlakar   ANURAGSINGH   PLOTNO.Ͳ9AND10DANISHANNECY
tid=4dec16                                                bhopal462042
                                                          India
http://a46ab90elͲ                                         FLATNO.ͲF.FͲ1,FOURTHFLOOR
en4l4dx31opͲ                                              KUBERTOWER
6znv.hop.clickbank.ne    ashishkamlakar   ANURAGSINGH   PLOTNO.Ͳ9AND10DANISHANNECY
t/?tid=5NOV16                                             bhopal462042
                                                          India
http://66851ͲͲ                                            FLATNO.ͲF.FͲ1,FOURTHFLOOR
kawemdq54tc1936bzc                                        KUBERTOWER
p.hop.clickbank.net/?t   ashishkamlakar   ANURAGSINGH   PLOTNO.Ͳ9AND10DANISHANNECY
id=6DEC16                                                 bhopal462042
                                                          India
http://8dd5d6umb47v                                       FLATNO.ͲF.FͲ1,FOURTHFLOOR
4n38mq1azu1l93.hop.                                       KUBERTOWER
clickbank.net/?tid=6N    ashishkamlakar   ANURAGSINGH   PLOTNO.Ͳ9AND10DANISHANNECY
OV16                                                      bhopal462042
                                                          India
http://112b59bg27j9h                                      FLATNO.ͲF.FͲ1,FOURTHFLOOR
1ygga6klgorc8.hop.clic                                    KUBERTOWER
kbank.net/?tid=6THJA     ashishkamlakar   ANURAGSINGH   PLOTNO.Ͳ9AND10DANISHANNECY
N                                                         bhopal462042
                                                          India
http://048366thbtdq1                                      FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
tdwslpyzbsnu6.hop.cli                                     NO.Ͳ9AND10DANISHANNECY,bhopal462042,India
                         ashishkamlakar   ANURAGSINGH
ckbank.net/?tid=7nov
16




    CONFIDENTIAL INFORMATION                                                        CS_000004
        Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 6 of 203

http://53d2cxwlhulqb                                        FLATNO.ͲF.FͲ1,FOURTHFLOOR,KUBERTOWER,PLOT
meh5i5cw5s800.hop.c                                         NO.Ͳ9AND10DANISHANNECY,bhopal462042,India
                        ashishkamlakar   ANURAGSINGH
lickbank.net/?tid=9DE
C16
http://d0e767ta2psdo                                        caminodeminas4torreaph7
o7zq0k4uc6udl.hop.cli                                       ampleacionpalosolo
                         axceljimenez    axceljimenez
ckbank.net/?tid=DIAB                                        huxquilucan,México58778
ETICO]Pero                                                  Mexico
http://9084e60dtfpjsh
                                                            caminodeminas4torreaph7
41Ͳ
                                                            ampleacionpalosolo
jqzmtlu3z.hop.clickba    axceljimenez    axceljimenez
                                                            huxquilucan,México58778
nk.net/?tid=ENCUEST
                                                            Mexico
ASCordialmente
http://9084e60dtfpjsh
                                                            caminodeminas4torreaph7
41Ͳ
                                                            ampleacionpalosolo
jqzmtlu3z.hop.clickba    axceljimenez    axceljimenez
                                                            huxquilucan,México58778
nk.net/?tid=ENCUEST
                                                            Mexico
ASAcabo
http://ee3be569zoslo
o1n4zhwpbvbxk.hop.c                                         caminodeminas4torreaph7
lickbank.net/?tid=RED   AxcelJimenez     AxcelJimenez     ampleacionpalosolo
ESSOCIALES20152                                             huxquilucan,México58778
                                                            Mexico
http://ee3be569zoslo
o1n4zhwpbvbxk.hop.c                                         caminodeminas4torreaph7
lickbank.net/?tid=RED   AxcelJimenez     AxcelJimenez     ampleacionpalosolo
ESSOCIALES2015Aunq                                          huxquilucan,México58778
ue                                                          Mexico
http://ee3be569zoslo
o1n4zhwpbvbxk.hop.c                                         caminodeminas4torreaph7
lickbank.net/?tid=RED   AxcelJimenez     AxcelJimenez     ampleacionpalosolo
ESSOCIALES2015Segui                                         huxquilucan,México58778
mos                                                         Mexico




    CONFIDENTIAL INFORMATION                                                           CS_000005
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 7 of 203
 http://billbox46.survin
 bed.hop.clickbank.net
 ?pg=vͲ
 se&tid=DEcrisiseducati
 on&voluumdata=BASE
 64dmlkLi4wMDAwMD
 AwMC00MjUwLTRlNT
 AtODAwMC0wMDAw
 MDAwMDAwMDBfX3
 ZwaWQuLjQzMzljMDA
 wLTM4MGMtMTFlNi0
 4YTY3LTAyZmRjNDViN                                          340slemonave
 DJlNl9fY2FpZC4uYmQ                                          6997
                           AzeemAhmed   SIBEducationLLC
 3MDQzOTUtNTkyNC0                                            walnut,California91789
 0NWRjLTljZTUtYmE3O                                          UnitedStates
 TMyMWYzOTc2X19yd
 C4uUl9fbGlkLi4yOWRk
 NTlhYS1iY2NkLTQ3NjY
 tYjJkMC05MDBmMzc3
 ZjhmODdfX29pZDEuLj
 k4MGEyNDkzLTEyNjIt
 NDA1MC04M2Y3LWE
 yZTYwYzA1MDgwZF9f
 dmFyMS4uREUybmRh
 bWVuZG1lbnRfX3Zhcj
 MuLjIwMTYwNl9fdmF
 http://billbox35.survin
 bed.hop.clickbank.net
 ?pg=vͲ
 se&tid=DEpreservefre
 edom&voluumdata=B
 ASE64dmlkLi4wMDAw
 MDAwNy03ODYxLTRl
 NTItODAwMC0wMDA
 wMDAwMDAwMDBfX
 3ZwaWQuLjRkNzJkMD
 AwLTM5NmMtMTFlNi
 04ODgyLTZlMGNhMz                                            340slemonave
 M1ZTQ2M19fY2FpZC4                                           6997
                           AzeemAhmed   SIBEducationLLC
 uNzc4MDFhNDEtNDA                                            walnut,California91789
 2MS00ZTgxLWExZDEt                                           UnitedStates
 YTYwNDJjM2FhZDBhX
 19ydC4uUl9fbGlkLi42
 MGQwNDg4Yy1jODI0L
 TQ0MTUtOTJlYS1kY2Q
 4YjZiOWFhN2ZfX29pZ
 DEuLjk4MGEyNDkzLTE
 yNjItNDA1MC04M2Y3
 LWEyZTYwYzA1MDgw
 ZF9fdmFyMS4uREVwc
 mVzZXJ2ZWZyZWVkb2
 1fX3ZhcjMuLjIwMTYw




CONFIDENTIAL INFORMATION                                                        CS_000006
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 8 of 203
 http://billbox56.shepd                                      340SLemonAve
 iet.hop.clickbank.net?                                      Apt6997
 pg=a4d&tid=tsdena4d      AzeemAhmed    SIBEducationLLC   Walnut,California91789
 &vtid=tsdena4d&cpa=                                         UnitedStates
 44
 http://348628w4l2s1o
                                                             ViaSanFrancescoDAssizi,11
 17owkhg83t6Ͳ
                           BledarLeka     BledarLeka      Alessandria,Alessandria15121
 v.hop.clickbank.net/?t
                                                             Italy
 id=ML
 http://eb432jwmjepaͲ
 22ugf3hkhiv0z.hop.cli                    StrengthWorks
 ckbank.net/?tid=adsp     BradHoward      International    BraemarCourt,DeightonRoad
 onsor0323&lid=28                         Publishing,Inc    Bridgetown,St.Michael
                                                             Barbados
 http://c9fb8s1oqdejvr
 aqnfyksgeub9.hop.clic                    StrengthWorks     BraemarCourt,DeightonRoad
 kbank.net/?tid=NM07      BradHoward      International    Bridgetown,St.Michael
 16&amp;lid=17                            Publishing,Inc    Barbados

 http://91f3brwhpjjc1u                                       BraemarCourt,DeightonRoad
                                          StrengthWorks
 9mul8drgrrci.hop.click                                      Bridgetown,St.Michael
                          BradHoward      International
 bank.net/?tid=190524                                        Barbados
                                          Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                       BraemarCourt,DeightonRoad
                                          StrengthWorks
 9mul8drgrrci.hop.click                                      Bridgetown,St.Michael
                          BradHoward      International
 bank.net/?tid=190528                                        Barbados
                                          Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                       BraemarCourt,DeightonRoad
                                          StrengthWorks
 9mul8drgrrci.hop.click                                      Bridgetown,St.Michael
                          BradHoward      International
 bank.net/?tid=190532                                        Barbados
                                          Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                       BraemarCourt,DeightonRoad
                                          StrengthWorks
 9mul8drgrrci.hop.click                                      Bridgetown,St.Michael
                          BradHoward      International
 bank.net/?tid=190536                                        Barbados
                                          Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                       BraemarCourt,DeightonRoad
                                          StrengthWorks
 9mul8drgrrci.hop.click                                      Bridgetown,St.Michael
                          BradHoward      International
 bank.net/?tid=190540                                        Barbados
                                          Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                       BraemarCourt,DeightonRoad
                                          StrengthWorks
 9mul8drgrrci.hop.click                                      Bridgetown,St.Michael
                          BradHoward      International
 bank.net/?tid=213504                                        Barbados
                                          Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                       BraemarCourt,DeightonRoad
                                          StrengthWorks
 9mul8drgrrci.hop.click                                      Bridgetown,St.Michael
                          BradHoward      International
 bank.net/?tid=213508                                        Barbados
                                          Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                       BraemarCourt,DeightonRoad
                                          StrengthWorks
 9mul8drgrrci.hop.click                                      Bridgetown,St.Michael
                          BradHoward      International
 bank.net/?tid=213512                                        Barbados
                                          Publishing,Inc
 &lid=17




CONFIDENTIAL INFORMATION                                                         CS_000007
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 9 of 203
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=213516                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=213520                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=213760                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=213764                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=213768                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=213776                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=213780                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=214824                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=214828                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=214832                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=214836                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=214840                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=214880                                     Barbados
                                        Publishing,Inc
 &lid=17




CONFIDENTIAL INFORMATION                                                    CS_000008
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 10 of 203
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=214884                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=214888                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=214892                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=214896                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=223904                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=223908                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=223912                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=223916                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=223920                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=225484                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=225488                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=225492                                     Barbados
                                        Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                    BraemarCourt,DeightonRoad
                                        StrengthWorks
 9mul8drgrrci.hop.click                                   Bridgetown,St.Michael
                          BradHoward    International
 bank.net/?tid=225496                                     Barbados
                                        Publishing,Inc
 &lid=17




CONFIDENTIAL INFORMATION                                                    CS_000009
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 11 of 203
 http://91f3brwhpjjc1u                                         BraemarCourt,DeightonRoad
                                            StrengthWorks
 9mul8drgrrci.hop.click                                        Bridgetown,St.Michael
                          BradHoward        International
 bank.net/?tid=225500                                          Barbados
                                            Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                         BraemarCourt,DeightonRoad
                                            StrengthWorks
 9mul8drgrrci.hop.click                                        Bridgetown,St.Michael
                          BradHoward        International
 bank.net/?tid=258664                                          Barbados
                                            Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                         BraemarCourt,DeightonRoad
                                            StrengthWorks
 9mul8drgrrci.hop.click                                        Bridgetown,St.Michael
                          BradHoward        International
 bank.net/?tid=258668                                          Barbados
                                            Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                         BraemarCourt,DeightonRoad
                                            StrengthWorks
 9mul8drgrrci.hop.click                                        Bridgetown,St.Michael
                          BradHoward        International
 bank.net/?tid=258672                                          Barbados
                                            Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                         BraemarCourt,DeightonRoad
                                            StrengthWorks
 9mul8drgrrci.hop.click                                        Bridgetown,St.Michael
                          BradHoward        International
 bank.net/?tid=258676                                          Barbados
                                            Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                         BraemarCourt,DeightonRoad
                                            StrengthWorks
 9mul8drgrrci.hop.click                                        Bridgetown,St.Michael
                          BradHoward        International
 bank.net/?tid=258680                                          Barbados
                                            Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                         BraemarCourt,DeightonRoad
                                            StrengthWorks
 9mul8drgrrci.hop.click                                        Bridgetown,St.Michael
                          BradHoward        International
 bank.net/?tid=265752                                          Barbados
                                            Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                         BraemarCourt,DeightonRoad
                                            StrengthWorks
 9mul8drgrrci.hop.click                                        Bridgetown,St.Michael
                          BradHoward        International
 bank.net/?tid=265756                                          Barbados
                                            Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                         BraemarCourt,DeightonRoad
                                            StrengthWorks
 9mul8drgrrci.hop.click                                        Bridgetown,St.Michael
                          BradHoward        International
 bank.net/?tid=265760                                          Barbados
                                            Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                         BraemarCourt,DeightonRoad
                                            StrengthWorks
 9mul8drgrrci.hop.click                                        Bridgetown,St.Michael
                          BradHoward        International
 bank.net/?tid=265764                                          Barbados
                                            Publishing,Inc
 &lid=17
 http://91f3brwhpjjc1u                                         BraemarCourt,DeightonRoad
                                            StrengthWorks
 9mul8drgrrci.hop.click                                        Bridgetown,St.Michael
                          BradHoward        International
 bank.net/?tid=265768                                          Barbados
                                            Publishing,Inc
 &lid=17
 http://a68de214Ͳ                                              8794BoyntonBeachBlvd
 b1m6ufst8s70alv8u.h                      AllianceStrategies Suite213
                          BryanRudnick
 op.clickbank.net/?tid=                         Group          BoyntonBeach,Florida33472
 10236                                                         UnitedStates
 http://83d0cͲv36Ͳ
 6kcrau7pf6h7pu2k.ho                      CMCInternetGroup
                          CamMarcus
 p.clickbank.net/?tid=e                           Inc         POBox1990
 mail                                                         Keller,Texas76244Ͳ1990




CONFIDENTIAL INFORMATION                                                        CS_0000010
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 12 of 203
http://55d3b35z906x9                                               POBox1990
p5dofocq3vwbz.hop.cl                           CMCInternetGroup Keller,Texas76244Ͳ1990
                            CamMarcus
ickbank.net/?pid=240                                   Inc         UnitedStates
&tid=tracking
http://b61ca9xzn3pibr
c6vyhnlgjl5q.hop.click                                               2ndfloor,No.1street,Zhongyue11Road,
bank.net/?tid=10006_          CanTang               CanTang        Jinshazhou,BaiyunArea
10143003_88530                                                       guangzhou,guangdong510100
                                                                     China
http://b61ca9xzn3pibr
c6vyhnlgjl5q.hop.click                                              2ndfloor,No.1street,Zhongyue11Road,
bank.net/?tid=10006_          CanTang              CanTang        Jinshazhou,BaiyunArea
72912020_24215                                                      guangzhou,guangdong510100
                                                                    China
http://ff958ypwqp7xe                                                672AuburnBayBlvd.SE
paqli2g59yc8r.hop.clic                                              Calgary,AlbertaT3M0H1
                            ChadHamzeh        1494861AlbertaLTD.
kbank.net/?tid=TEXTͲ                                                Canada
1TBB_810988
http://flfenglish.miyak                                            2159GLEBEST
ifit.hop.clickbank.net/                         GreenLifeWeight Suite270
                          CharlesLivingston
?tid=FLFENGLISH                                     Loss,LLC      Carmel,Indiana46032
                                                                   UnitedStates
http://flfenglish.hcybr.                                           2159GLEBEST
hop.clickbank.net/?pi                           GreenLifeWeight Suite270
                         CharlesLivingston
d=1&tid=02012016                                    Loss,LLC      Carmel,Indiana46032
                                                                   UnitedStates
http://flfenglish.hcybr.                                           2159GLEBEST
hop.clickbank.net/?pi                           GreenLifeWeight Suite270
                         CharlesLivingston
d=1&tid=02022016                                    Loss,LLC      Carmel,Indiana46032
                                                                   UnitedStates
http://flfenglish.hcybr.                                           2159GLEBEST
hop.clickbank.net/?pi                           GreenLifeWeight Suite270
                         CharlesLivingston
d=1&tid=02032016                                    Loss,LLC      Carmel,Indiana46032
                                                                   UnitedStates
http://flfenglish.hcybr.                                           2159GLEBEST
hop.clickbank.net/?pi                           GreenLifeWeight Suite270
                         CharlesLivingston
d=1&tid=02042016                                    Loss,LLC      Carmel,Indiana46032
                                                                   UnitedStates
http://flfenglish.snaca
demy.hop.clickbank.n
et/?offer=flfenglish&ti
d=03032016&u=super                              GreenLifeWeight
                        CharlesLivingston
nutritionacademy.com                                Loss,LLC      2159GLEBEST
/defeatingͲdiabetesͲ                                               Suite270
kitͲspecialͲv/                                                     Carmel,Indiana46032
                                                                   UnitedStates
http://flfenglish.dfwee                                            2159GLEBEST
kends.hop.clickbank.n                           GreenLifeWeight Suite270
                        CharlesLivingston
et/?tid=05212015                                    Loss,LLC      Carmel,Indiana46032
                                                                   UnitedStates




CONFIDENTIAL INFORMATION                                                                CS_0000011
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 13 of 203
http://flfenglish.leanb                                           2159GLEBEST
odrep.hop.clickbank.n                          GreenLifeWeight Suite270
                         CharlesLivingston
et/?p=17&tid=070420                                 Loss,LLC     Carmel,Indiana46032
15                                                                UnitedStates
http://flfenglish.efacto                                          2159GLEBEST
rd.hop.clickbank.net/?                         GreenLifeWeight Suite270
                         CharlesLivingston
tid=TID                                             Loss,LLC     Carmel,Indiana46032
                                                                  UnitedStates
http://flfenglish.toned                                           2159GLEBEST
inten.hop.clickbank.ne                         GreenLifeWeight Suite270
                          CharlesLivingston
t/?tid=TRACKING                                     Loss,LLC     Carmel,Indiana46032
                                                                  UnitedStates
http://350715jwy8qix                                              Masolog,Basak
170phnan0w74q.hop.                                Christopher   Block13Lot15,GenesisHomes
                           ChrisCapungan
clickbank.net/?tid=DIA                             Capungan      Lapulapu,Cebu6015
BDESTROY                                                          Philippines
http://rsb01.survthee                                             SoseauaTunariͲBalotestinr.87
nd.hop.clickbank.net/                           DIGITALGLOBAL camera3
                            CiprianPintea
?tid=adropnwssted01                             BUSINESSCORP.    Dimieni,comunaTunari,Ilfov077180
23                                                                Romania
http://rsb01.survthee                                             SoseauaTunariͲBalotestinr.87
nd.hop.clickbank.net/                           DIGITALGLOBAL camera3
                            CiprianPintea
?tid=sdropnwssted521                            BUSINESSCORP.    Dimieni,comunaTunari,Ilfov077180
                                                                  Romania
http://globalbro.lostw                                            ZagazuluiStr.no13Ͳ19,scC,ap537
ays.hop.clickbank.net/                                            Bucharest014261
                           ClaudiuGiurgi      GlobalBrotherSRL
?tid=zemadgroup                                                   Romania

http://cbfast1.edmirac                                             WorldTradeCentre,1stFloorͲUnit1.02
le.hop.clickbank.net/?                          LionPublishing   Suite246,6BaysideRoad
                            ClaytonNec
tid=2cptelided22FebA                                Limited        Gibraltar,GibraltarGX111AA
                                                                   Gibraltar
http://cbfast1.edmirac                                             WorldTradeCentre,1stFloorͲUnit1.02
le.hop.clickbank.net/?                          LionPublishing   Suite246,6BaysideRoad
                            ClaytonNec
tid=2cptelided29FebA                                Limited        Gibraltar,GibraltarGX111AA
                                                                   Gibraltar
http://cbfast1.edmirac                                             WorldTradeCentre,1stFloorͲUnit1.02
le.hop.clickbank.net/?                          LionPublishing   Suite246,6BaysideRoad
                            ClaytonNec
tid=2patvidded25FebA                                Limited        Gibraltar,GibraltarGX111AA
                                                                   Gibraltar
http://cbfast1.millions                                            WorldTradeCentre,1stFloorͲUnit1.02
35.hop.clickbank.net/                           LionPublishing   Suite246,6BaysideRoad
                            ClaytonNec
?tid=2tepaneded26Ap                                 Limited        Gibraltar,GibraltarGX111AA
r16A                                                               Gibraltar
http://cbfast1.weightd                                             WorldTradeCentre,1stFloorͲUnit1.02
es.hop.clickbank.net/?                          LionPublishing   Suite246,6BaysideRoad
                            ClaytonNec
tid=amprosdedi10ian                                 Limited        Gibraltar,GibraltarGX111AA
                                                                   Gibraltar
http://cbfast1.diabete                                             WorldTradeCentre,1stFloorͲUnit1.02
spr.hop.clickbank.net/                          LionPublishing   Suite246,6BaysideRoad
                            ClaytonNec
?tid=amprosdedi3ian                                 Limited        Gibraltar,GibraltarGX111AA
                                                                   Gibraltar




CONFIDENTIAL INFORMATION                                                              CS_0000012
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 14 of 203
http://cbfast1.memor                                      WorldTradeCentre,1stFloorͲUnit1.02
yheal.hop.clickbank.n                  LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
et/?tid=amprosdedi5i                       Limited        Gibraltar,GibraltarGX111AA
an                                                        Gibraltar
http://cbfast1.crushlo                                    WorldTradeCentre,1stFloorͲUnit1.02
tto.hop.clickbank.net/                 LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
?tid=cpcnov27                              Limited        Gibraltar,GibraltarGX111AA
                                                          Gibraltar
http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
tid=frthrided03MarA                        Limited        Gibraltar,GibraltarGX111AA
                                                          Gibraltar
http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
tid=frthrided31JanA                        Limited        Gibraltar,GibraltarGX111AA
                                                          Gibraltar
http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
tid=frthrispo01MarA                        Limited        Gibraltar,GibraltarGX111AA
                                                          Gibraltar
http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
tid=gugobuded06Mar                         Limited        Gibraltar,GibraltarGX111AA
16A                                                       Gibraltar
http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
tid=gugobuspo21FebA                        Limited        Gibraltar,GibraltarGX111AA
                                                          Gibraltar
http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
tid=lib247ded28Mar1                        Limited        Gibraltar,GibraltarGX111AA
6A                                                        Gibraltar
http://cbfast1.memor                                      WorldTradeCentre,1stFloorͲUnit1.02
yheal.hop.clickbank.n                  LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
et/?tid=libweekspons8                      Limited        Gibraltar,GibraltarGX111AA
ian                                                       Gibraltar
http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
tid=newheaspo05Apr1                        Limited        Gibraltar,GibraltarGX111AA
6A                                                        Gibraltar
http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
tid=newheaspo18Apr1                        Limited        Gibraltar,GibraltarGX111AA
6C                                                        Gibraltar
http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
tid=newheaspo26Feb                         Limited        Gibraltar,GibraltarGX111AA
A                                                         Gibraltar
http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
tid=newheaspo28Mar                         Limited        Gibraltar,GibraltarGX111AA
16C                                                       Gibraltar




CONFIDENTIAL INFORMATION                                                     CS_0000013
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 15 of 203
http://naturald.nitro0                                    WorldTradeCentre,1stFloorͲUnit1.02
01.hop.clickbank.net/                  LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
?tid=nitrocely312                          Limited        Gibraltar,GibraltarGX111AA
                                                          Gibraltar
http://fatburningprot                                     WorldTradeCentre,1stFloorͲUnit1.02
ocol.com:80/video/?c                                      Suite246,6BaysideRoad
b=false&hop=cbfast1                                       Gibraltar,GibraltarGX111AA
                                       LionPublishing
&tid=paherespo07Ma       ClaytonNec                      Gibraltar
                                           Limited
yA&suid=7lqbe6pb06g
3ft9eqpi3s2hr07

http://naturald.paleoh                                    WorldTradeCentre,1stFloorͲUnit1.02
ack1.hop.clickbank.ne                  LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
t/?tid=paleohacky                          Limited        Gibraltar,GibraltarGX111AA
                                                          Gibraltar
http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
tid=patvidded11FebA                        Limited        Gibraltar,GibraltarGX111AA
                                                          Gibraltar
http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
tid=patvidded25JanA                        Limited        Gibraltar,GibraltarGX111AA
                                                          Gibraltar
http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
tid=prefreded06Mar1                        Limited        Gibraltar,GibraltarGX111AA
6A                                                        Gibraltar
http://naturald.pureh                                     WorldTradeCentre,1stFloorͲUnit1.02
eal.hop.clickbank.net/                 LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
?tid=purehealx244                          Limited        Gibraltar,GibraltarGX111AA
                                                          Gibraltar
http://e53a3iwe8po10                                      WorldTradeCentre,1stFloorͲUnit1.02
u2e1nubm1xucx.hop.c                    LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
lickbank.net/?tid=pure                     Limited        Gibraltar,GibraltarGX111AA
healx248                                                  Gibraltar
http://naturald.pureh                                     WorldTradeCentre,1stFloorͲUnit1.02
eal.hop.clickbank.net/                 LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
?pid=oxy&tid=purehe                        Limited        Gibraltar,GibraltarGX111AA
alx250                                                    Gibraltar
http://naturald.pureh                                     WorldTradeCentre,1stFloorͲUnit1.02
eal.hop.clickbank.net/                 LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
?pid=oxy&tid=purehe                        Limited        Gibraltar,GibraltarGX111AA
alx251                                                    Gibraltar
http://naturald.pureh                                     WorldTradeCentre,1stFloorͲUnit1.02
eal.hop.clickbank.net/                 LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
?tid=purehealx274                          Limited        Gibraltar,GibraltarGX111AA
                                                          Gibraltar
http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                         ClaytonNec
tid=raifladed07FebA                        Limited        Gibraltar,GibraltarGX111AA
                                                          Gibraltar




CONFIDENTIAL INFORMATION                                                     CS_0000014
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 16 of 203
 http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
 le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                          ClaytonNec
 tid=raiflaspo10FebA                        Limited        Gibraltar,GibraltarGX111AA
                                                           Gibraltar
 http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
 le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                          ClaytonNec
 tid=rigbeaded01MarA                        Limited        Gibraltar,GibraltarGX111AA
                                                           Gibraltar
 http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
 le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                          ClaytonNec
 tid=rigbeaded28JanA                        Limited        Gibraltar,GibraltarGX111AA
                                                           Gibraltar
 http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
 le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                          ClaytonNec
 tid=rigwisded06Mar16                       Limited        Gibraltar,GibraltarGX111AA
 A                                                         Gibraltar
 http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
 le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                          ClaytonNec
 tid=rigwisded09FebA                        Limited        Gibraltar,GibraltarGX111AA
                                                           Gibraltar
 http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
 le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                          ClaytonNec
 tid=rigwisded14Mar16                       Limited        Gibraltar,GibraltarGX111AA
 A                                                         Gibraltar
 http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
 le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                          ClaytonNec
 tid=rigwisded25FebA                        Limited        Gibraltar,GibraltarGX111AA
                                                           Gibraltar
 http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
 le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                          ClaytonNec
 tid=rigwisspo06FebA                        Limited        Gibraltar,GibraltarGX111AA
                                                           Gibraltar
 http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
 le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                          ClaytonNec
 tid=secameded09FebA                        Limited        Gibraltar,GibraltarGX111AA
                                                           Gibraltar
 http://cbfast1.memor                                      WorldTradeCentre,1stFloorͲUnit1.02
 yheal.hop.clickbank.n                  LionPublishing   Suite246,6BaysideRoad
                          ClaytonNec
 et/?tid=sjoespons9ian                      Limited        Gibraltar,GibraltarGX111AA
                                                           Gibraltar
 http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
 le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                          ClaytonNec
 tid=surjoeded10Mar1                        Limited        Gibraltar,GibraltarGX111AA
 6A                                                        Gibraltar
 http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
 le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                          ClaytonNec
 tid=surjoeded22JanA                        Limited        Gibraltar,GibraltarGX111AA
                                                           Gibraltar
 http://cbfast1.edmirac                                    WorldTradeCentre,1stFloorͲUnit1.02
 le.hop.clickbank.net/?                 LionPublishing   Suite246,6BaysideRoad
                          ClaytonNec
 tid=surjoeded28FebA                        Limited        Gibraltar,GibraltarGX111AA
                                                           Gibraltar




CONFIDENTIAL INFORMATION                                                      CS_0000015
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 17 of 203
 http://cbfast1.edmirac                                          WorldTradeCentre,1stFloorͲUnit1.02
 le.hop.clickbank.net/?                        LionPublishing  Suite246,6BaysideRoad
                            ClaytonNec
 tid=tepaneded14Mar1                               Limited       Gibraltar,GibraltarGX111AA
 6A                                                              Gibraltar
 http://cbfast1.edmirac                                          WorldTradeCentre,1stFloorͲUnit1.02
 le.hop.clickbank.net/?                       LionPublishing   Suite246,6BaysideRoad
                            ClaytonNec
 tid=tepaneded27JanA                              Limited        Gibraltar,GibraltarGX111AA
                                                                 Gibraltar
 http://cbfast1.edmirac                                          WorldTradeCentre,1stFloorͲUnit1.02
 le.hop.clickbank.net/?                       LionPublishing   Suite246,6BaysideRoad
                            ClaytonNec
 tid=tepanespo23FebA                              Limited        Gibraltar,GibraltarGX111AA
                                                                 Gibraltar
 http://cbfast1.edmirac                                          WorldTradeCentre,1stFloorͲUnit1.02
 le.hop.clickbank.net/?                       LionPublishing   Suite246,6BaysideRoad
                            ClaytonNec
 tid=tepapoded04Mar1                              Limited        Gibraltar,GibraltarGX111AA
 6A                                                              Gibraltar
 http://cbfast1.edmirac                                          WorldTradeCentre,1stFloorͲUnit1.02
 le.hop.clickbank.net/?                       LionPublishing   Suite246,6BaysideRoad
                            ClaytonNec
 tid=tepapoded22FebA                              Limited        Gibraltar,GibraltarGX111AA
                                                                 Gibraltar
 http://cbfast1.edmirac                                          WorldTradeCentre,1stFloorͲUnit1.02
 le.hop.clickbank.net/?                       LionPublishing   Suite246,6BaysideRoad
                            ClaytonNec
 tid=tepaupded12FebA                              Limited        Gibraltar,GibraltarGX111AA
                                                                 Gibraltar
 http://cbfast1.edmirac                                          WorldTradeCentre,1stFloorͲUnit1.02
 le.hop.clickbank.net/?                       LionPublishing   Suite246,6BaysideRoad
                            ClaytonNec
 tid=tepaupded16JanA                              Limited        Gibraltar,GibraltarGX111AA
                                                                 Gibraltar
 http://cbfast1.edmirac                                          WorldTradeCentre,1stFloorͲUnit1.02
 le.hop.clickbank.net/?                       LionPublishing   Suite246,6BaysideRoad
                            ClaytonNec
 tid=tepaupded23FebA                              Limited        Gibraltar,GibraltarGX111AA
                                                                 Gibraltar
 http://cbfast1.weightd                                          WorldTradeCentre,1stFloorͲUnit1.02
 es.hop.clickbank.net/?                       LionPublishing   Suite246,6BaysideRoad
                            ClaytonNec
 tid=tpudedi9ian                                  Limited        Gibraltar,GibraltarGX111AA
                                                                 Gibraltar
 http://cbfast1.lostway                                          WorldTradeCentre,1stFloorͲUnit1.02
 s.hop.clickbank.net/?ti                      LionPublishing   Suite246,6BaysideRoad
                            ClaytonNec
 d=33059037                                       Limited        Gibraltar,GibraltarGX111AA
                                                                 Gibraltar
 http://2cddck3ztptd1                                            333WDSt
 oc01h5pjcjuvb.hop.cli                       CorinneTroussier Apt2
                           CorinneSingley
 ckbank.net/?tid=AYUR                              Singley       Encinitas,California92024
 EMAIL                                                           UnitedStates
 http://eef0aghfkxiw0v                                           BigAchiever297/2ndfloor
 5opek75qxl0c.hop.clic                                           arbittomall,vijaynagar
                           Creativewave     NikhileshKukashe
 kbank.net/?tid=SECOD                                            indore452001
 6                                                               India
 http://online1508.criti                                         11011DOMAINDR
 calb.hop.clickbank.net                      MikeChangFitness #8148
                             DanRose
 ?w=149&tid=24hrtfix3                                LLC         Austin,Texas78758
 10                                                              UnitedStates




CONFIDENTIAL INFORMATION                                                            CS_0000016
       Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 18 of 203
http://online1508.criti                                        11011DOMAINDR
calb.hop.clickbank.net                     MikeChangFitness #8148
                            DanRose
?w=149&tid=24hrtfix3                              LLC          Austin,Texas78758
11                                                             UnitedStates
http://online1508.criti                                        11011DOMAINDR
calb.hop.clickbank.net                     MikeChangFitness #8148
                            DanRose
?w=149&tid=24hrtfix3                              LLC          Austin,Texas78758
11unop                                                         UnitedStates
http://online1508.criti                                        11011DOMAINDR
calb.hop.clickbank.net                     MikeChangFitness #8148
                            DanRose
/?w=148&tid=24hrtfix                              LLC          Austin,Texas78758
3816                                                           UnitedStates
http://online1508.criti                                        11011DOMAINDR
calb.hop.clickbank.net                     MikeChangFitness #8148
                            DanRose
?w=149&tid=24hrtfix3                              LLC          Austin,Texas78758
8910unop                                                       UnitedStates
http://slmbemail.1066
599.hop.clickbank.net                                           11460VillageRidgeRd
                          DanielDenley      PatriotMedia
?x=lp1463&tid=monke                                             SanDiego,California92131
yfist070615                                                     UnitedStates
http://slmbemail.1066                                           11460VillageRidgeRd
599.hop.clickbank.net                                           SanDiego,California92131
                          DanielDenley      PatriotMedia
?x=lp1460&tid=slmf05                                            UnitedStates
0415
http://danleenews.da                                           11AlicePlace
nleeghb1.hop.clickban                                          Hillcrest
                                           AlphaLinkTrading
k.net/?rd=bloodsugars       DanielToh                         NorthShore0627
                                                  Ltd.
ecret&tid=1497                                                 NewZealand

http://weightdrop.eja                                           53CallePalmeras
cguru.hop.clickbank.n                                           STE401
                           davidNelson     DavidSechovicz
et/?tid=greenarrow                                              sanjuan,PuertoRico00901Ͳ2408
                                                                PuertoRico
http://60219mxnl1gr7                                            EndOfLibertyGarden,518,GangaBhavan,MainRdNo
uecyk2cydgbtl.hop.clic                                          1,mumbai
                          Deepaksharma     Deepaksharma
kbank.net/?tid=MS16                                             mumbai,AndamanAndNicobarIslands400007
41426129                                                        India
http://inteldel.bousa1
.hop.clickbank.net/?ti                        SfichiCiprian   Str.STEFANCELMAREnr.81CHIAJNA
                          DeliaDobrescu
d=amspot111616198a                           AlexandruPFA      Bucharest,Ilfov779681
                                                                Romania
http://inteldel.lostway
s.hop.clickbank.net/?ti                       SfichiCiprian   Str.STEFANCELMAREnr.81CHIAJNA
                          DeliaDobrescu
d=consnr7191641a                             AlexandruPFA      Bucharest,Ilfov779681
                                                                Romania
http://inteldel.bousa1
.hop.clickbank.net/?ti                        SfichiCiprian   Str.STEFANCELMAREnr.81CHIAJNA
                          DeliaDobrescu
d=conuni111816200b                           AlexandruPFA      Bucharest,Ilfov779681
                                                                Romania
http://inteldel.bousa1
.hop.clickbank.net/?ti                        SfichiCiprian   Str.STEFANCELMAREnr.81CHIAJNA
                          DeliaDobrescu
d=ftrigh102916195a                           AlexandruPFA      Bucharest,Ilfov779681
                                                                Romania




    CONFIDENTIAL INFORMATION                                                               CS_0000017
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 19 of 203
http://inteldel.bousa1
.hop.clickbank.net/?ti                       SfichiCiprian   Str.STEFANCELMAREnr.81CHIAJNA
                         DeliaDobrescu
d=ftrigh92716159a                           AlexandruPFA      Bucharest,Ilfov779681
                                                               Romania
http://inteldel.bousa1
.hop.clickbank.net/?ti                       SfichiCiprian   Str.STEFANCELMAREnr.81CHIAJNA
                         DeliaDobrescu
d=gunrif100116163a                          AlexandruPFA      Bucharest,Ilfov779681
                                                               Romania
http://6cc5f6kan6i4cn
                                                               LangenhornerChaussee600
88Ͳ
                                                               50858
iw8d8vb5y.hop.clickba      dellaaattia      dellaaattia
                                                               KölnLindenthal,NordrheinͲwestfalen50858
nk.net/?tid=HOUSECA
                                                               Germany
RERS
http://0a8550sji3qg0v
                                                               2410HollywoodBLVD
7el6t9mzup4a.hop.clic
                          DennisDasilva       Alfamail        Hollywood,Florida33020
kbank.net/?tid=M1_B
                                                               UnitedStates
1_1110
http://cc05282rͲ
                                                               citeainchih388n16djelfa
mq2v1tra7j5r9jg6v.ho
                        DJEHAMOHAMED      DJEHAMOHAMED       djelfa17000
p.clickbank.net/?tid=N
                                                               France
02
http://d2c8s5.fight4fa                                         8ROSACRESCENT,BRACKENRIDGE
m.hop.clickbank.net/?      DrewSchull        SwerdP/L        BRISBANE,Queensland4017
tid=libertyhead                                                Australia
http://d2c8s5.lostway                                          8ROSACRESCENT,BRACKENRIDGE
s.hop.clickbank.net/?ti    DrewSchull        SwerdP/L        BRISBANE,Queensland4017
d=patriotemail                                                 Australia
http://d2c8s5.rescuec                                          8ROSACRESCENT,BRACKENRIDGE
ard.hop.clickbank.net/     DrewSchull        SwerdP/L        BRISBANE,Queensland4017
?tid=plib                                                      Australia
http://d2c8s5.shedpla                                          8ROSACRESCENT,BRACKENRIDGE
ns.hop.clickbank.net/?                                         BRISBANE,Queensland4017
                           DrewSchull        SwerdP/L
tid=shedplanspatriot                                           Australia

http://gmf4u.lostways                                          16PurvisStreet
.hop.clickbank.net/?ti                                         02Ͳ00
                           EladOren          EladOren
d=ftr1211                                                      Singapore188595
                                                               Singapore
http://gmf4u.diabetes                                          16PurvisStreet
60.hop.clickbank.net/                                          02Ͳ00
                           EladOren          EladOren
?tid=hnw0907                                                   Singapore188595
                                                               Singapore
http://5d73fdtau7rew                                           Siderurgistilornr32
dclu30hfyvs5a.hop.clic                                         BL2D2A2AP18
                          EmilFlorea        EmilFlorea
kbank.net/?tid=REBAT                                           Galati800348
TERY                                                           Romania
http://c26521w5x7yas                                           Siderurgistilornr32
dc106eqzͲ                                                      BLSD2A2,AP18
zmbq.hop.clickbank.n      EmilFlorea        EmilFlorea      Galati800348
et/?tid=BATTERYXNE                                             Romania
W




CONFIDENTIAL INFORMATION                                                               CS_0000018
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 20 of 203
 http://11a3083b78q6                                            MariaͲJuchaczͲRing36
 5lalj4m98ahz43.hop.cl                                          Ottweiler66564
 ickbank.net/?tid=wJ0V     ErikGross            ErikGross     Germany
 0MS1E5G4SO40HSST9
 H2S
 http://d58e672k45u6r                                           109East17thStreet
 ehdl0v22lop4f.hop.clic                            Blaze       Suite63
                        FedericoWaisfeld
 kbank.net/?tid=$SUBI                        CommunicationsLLC CHEYENNE,Wyoming82001
 D                                                              UnitedStates
 http://8c95fjs69gmz8s                                          1023NE207St
 4yqg2vhs9z8o.hop.clic                                          Miami,Florida33179
                                             MIAMIWORLDWIDE
 kbank.net/?tid=71610 FedericoWaisfeld                         UnitedStates
                                              INVESTMENTSLLC
 073410557710b9

 http://8c95fjs69gmz8s                                         1023NE207St
 4yqg2vhs9z8o.hop.clic                                         Miami,Florida33179
                                             MIAMIWORLDWIDE
 kbank.net/?tid=71611    FedericoWaisfeld                     UnitedStates
                                              INVESTMENTSLLC
 9374105577104b

 http://8c95fjs69gmz8s                                         1023NE207St
 4yqg2vhs9z8o.hop.clic                                         Miami,Florida33179
                                             MIAMIWORLDWIDE
 kbank.net/?tid=71612    FedericoWaisfeld                     UnitedStates
                                              INVESTMENTSLLC
 516410557710bb

 http://8c95fjs69gmz8s                                         1023NE207St
 4yqg2vhs9z8o.hop.clic                                         Miami,Florida33179
                                             MIAMIWORLDWIDE
 kbank.net/?tid=71648    FedericoWaisfeld                     UnitedStates
                                              INVESTMENTSLLC
 7994105577104f

 http://8c95fjs69gmz8s                                         1023NE207St
 4yqg2vhs9z8o.hop.clic                                         Miami,Florida33179
                                             MIAMIWORLDWIDE
 kbank.net/?tid=71719    FedericoWaisfeld                     UnitedStates
                                              INVESTMENTSLLC
 711417927956d3

 http://8c95fjs69gmz8s                                         1023NE207St
 4yqg2vhs9z8o.hop.clic                                         Miami,Florida33179
                                             MIAMIWORLDWIDE
 kbank.net/?tid=71728    FedericoWaisfeld                     UnitedStates
                                              INVESTMENTSLLC
 9774105577103b

 http://26eeb9vy4iws7                                          1023NE207St
 u5qn0y86dtt78.hop.cli                                         Miami,Florida33179
                                             MIAMIWORLDWIDE
 ckbank.net/?tid=7182    FedericoWaisfeld                     UnitedStates
                                              INVESTMENTSLLC
 4134410557710bc

 http://26eeb9vy4iws7                                          1023NE207St
 u5qn0y86dtt78.hop.cli                                         Miami,Florida33179
                                             MIAMIWORLDWIDE
 ckbank.net/?tid=7182    FedericoWaisfeld                     UnitedStates
                                              INVESTMENTSLLC
 4345417927956a7




CONFIDENTIAL INFORMATION                                                        CS_0000019
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 21 of 203
  http://26eeb9vy4iws7                                          1023NE207St
  u5qn0y86dtt78.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7182    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  58223859055422c

  http://612b4hxx3nouc                                          1023NE207St
  vempz2htzsrcc.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7182    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  7638385579769bb

  http://612b4hxx3nouc                                          1023NE207St
  vempz2htzsrcc.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7183    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  09754179279564b

  http://612b4hxx3nouc                                          1023NE207St
  vempz2htzsrcc.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7183    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  1766410557710f6

  http://612b4hxx3nouc                                          1023NE207St
  vempz2htzsrcc.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7183    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  1816385905542a2

  http://612b4hxx3nouc                                          1023NE207St
  vempz2htzsrcc.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7183    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  24284179279562e

  http://612b4hxx3nouc                                          1023NE207St
  vempz2htzsrcc.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7183    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  2888385579769df

  http://612b4hxx3nouc                                          1023NE207St
  vempz2htzsrcc.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7183    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  29684179279562b

  http://612b4hxx3nouc                                          1023NE207St
  vempz2htzsrcc.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7183    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  29823859055423f

  http://612b4hxx3nouc                                          1023NE207St
  vempz2htzsrcc.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7183    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  44753859055421b




CONFIDENTIAL INFORMATION                                                        CS_0000020
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 22 of 203
  http://612b4hxx3nouc                                          1023NE207St
  vempz2htzsrcc.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7183    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  4566417927956f5

  http://612b4hxx3nouc                                          1023NE207St
  vempz2htzsrcc.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7184    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  9303417927956b8

  http://612b4hxx3nouc                                          1023NE207St
  vempz2htzsrcc.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7184    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  94244105577109c

  http://612b4hxx3nouc                                          1023NE207St
  vempz2htzsrcc.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7186    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  4036385579769e2

  http://fe08b8vz5gnq8                                            1024NE207St
  m9mq5y977np12.hop.                                              Miami,Florida33179
  clickbank.net/?tid=AEt                                          UnitedStates
                                              MIAMIWORLDWIDE
  pYsPT3%2FJ%2B6uqxa FedericoWaisfeld
                                               INVESTMENTSLLC
  yfACw0hwCs6pJlfjin%
  2FWfHeytMjo%3D

  http://fe08b8vz5gnq8                                            1024NE207St
  m9mq5y977np12.hop.                                              Miami,Florida33179
  clickbank.net/?tid=AM                                           UnitedStates
                                              MIAMIWORLDWIDE
  SciBotzzR4g1JNiDk48A FedericoWaisfeld
                                               INVESTMENTSLLC
  o9gSE3TlRZKqXC9cC%
  2F8r7JA%3D

  http://fe08b8vz5gnq8                                            1023NE207St
  m9mq5y977np12.hop.                                              Miami,Florida33179
  clickbank.net/?tid=Ae                                           UnitedStates
                                              MIAMIWORLDWIDE
  2tAt1WjnKbsYDV9oUK FedericoWaisfeld
                                               INVESTMENTSLLC
  T2ySlehXCIgXvmAiSpS
  OPwC64%3D

  http://fe08b8vz5gnq8                                            1023NE207St
  m9mq5y977np12.hop.                                              Miami,Florida33179
  clickbank.net/?tid=Ah                                           UnitedStates
                                              MIAMIWORLDWIDE
  nhmbnic4zxRpH3p87H FedericoWaisfeld
                                               INVESTMENTSLLC
  ce16mDsHRJQbkxUIW
  ErpDcsys%3D




CONFIDENTIAL INFORMATION                                                         CS_0000021
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 23 of 203
  http://fe08b8vz5gnq8                                           1023NE207St
  m9mq5y977np12.hop.                                             Miami,Florida33179
  clickbank.net/?tid=Aq                                          UnitedStates
                                             MIAMIWORLDWIDE
  TgzrWH5iWtgk3KniAK FedericoWaisfeld
                                              INVESTMENTSLLC
  T%2By5ThKwSKo5yv%
  2BCCSjgVt67M%3D

  http://f28dbij7ymon7                                           1023NE207St
  z4nͲo78Ͳ                                                       Miami,Florida33179
  9p15q.hop.clickbank.n                                          UnitedStates
                                             MIAMIWORLDWIDE
  et/?tid=As8trlEABbibj FedericoWaisfeld
                                              INVESTMENTSLLC
  dYxZKnbSqQ%2FW%2
  FVajdm%2FW%2B0uO
  BLGfufP4%3D
  http://fe08b8vz5gnq8                                           1023NE207St
  m9mq5y977np12.hop.                                             Miami,Florida33179
  clickbank.net/?tid=AsP                                         UnitedStates
                                             MIAMIWORLDWIDE
  dMFRkkoVAKHpppLK       FedericoWaisfeld
                                              INVESTMENTSLLC
  MgPKCjijBxt2rK%2B4a
  4It%2BQU1HA%3D

  http://fe08b8vz5gnq8                                           1023NE207St
  m9mq5y977np12.hop.                                             Miami,Florida33179
  clickbank.net/?tid=Asv                                         UnitedStates
                                             MIAMIWORLDWIDE
  kb79LTCy0NOEWg7%2 FedericoWaisfeld
                                              INVESTMENTSLLC
  BTD8YaqFbXxoTCuq6h
  QQ6aoH2uE%3D

  http://fe08b8vz5gnq8                                           1023NE207St
  m9mq5y977np12.hop.                                             Miami,Florida33179
  clickbank.net/?tid=Au                                          UnitedStates
                                             MIAMIWORLDWIDE
  NvtfdM%2Fx%2B1HHh FedericoWaisfeld
                                              INVESTMENTSLLC
  zuiafjiPccBLh%2BmIEP
  4D7YL4aM7ndw%3D

  http://fe08b8vz5gnq8                                           1023NE207St
  m9mq5y977np12.hop.                                             Miami,Florida33179
  clickbank.net/?tid=Azi                                         UnitedStates
                                             MIAMIWORLDWIDE
  2WWI466wrl%2F9CCb FedericoWaisfeld
                                              INVESTMENTSLLC
  HSQB%2FDveh%2BzpX
  ndlN2xTefvTZ3k%3D

  http://fe08b8vz5gnq8                                           1024NE207St
  m9mq5y977np12.hop.                                             Miami,Florida33179
  clickbank.net/?tid=BJG                                         UnitedStates
                                             MIAMIWORLDWIDE
  jJtpe6U7yzl7YwOoKp     FedericoWaisfeld
                                              INVESTMENTSLLC
  w6yUm7rNxMobNZjit
  NOKstF4%3D




CONFIDENTIAL INFORMATION                                                        CS_0000022
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 24 of 203
  http://fe08b8vz5gnq8                                            1023NE207St
  m9mq5y977np12.hop.                                              Miami,Florida33179
  clickbank.net/?tid=BTS                                          UnitedStates
                                              MIAMIWORLDWIDE
  N81%2BDGMuSCuehE FedericoWaisfeld
                                               INVESTMENTSLLC
  9CJkP00OSoRdb45lVL
  1YTujWxWRU%3D

  http://fe08b8vz5gnq8                                            1023NE207St
  m9mq5y977np12.hop.                                              Miami,Florida33179
  clickbank.net/?tid=Bih                                          UnitedStates
                                              MIAMIWORLDWIDE
  wg4WwZecJ5fWfC78R FedericoWaisfeld
                                               INVESTMENTSLLC
  nc4kpQL6WwNs0fJFq
  XMPUZk0U%3D

  http://f28dbij7ymon7                                            1023NE207St
  z4nͲo78Ͳ                                                        Miami,Florida33179
  9p15q.hop.clickbank.n                                           UnitedStates
                                              MIAMIWORLDWIDE
  et/?tid=BqRWtJlsA2eE FedericoWaisfeld
                                               INVESTMENTSLLC
  6rwVHZcSwuFwj6wmv
  dsXmH5%2FBcTBqzP8
  U%3D
  http://fe08b8vz5gnq8                                            1023NE207St
  m9mq5y977np12.hop.                                              Miami,Florida33179
  clickbank.net/?tid=Bva                                          UnitedStates
                                              MIAMIWORLDWIDE
  OVu%2BUTlW8DDSTX FedericoWaisfeld
                                               INVESTMENTSLLC
  vDptWW3jHVfSSbRSY
  AGQ3ohYdkkI%3D

  http://f28dbij7ymon7                                            1023NE207St
  z4nͲo78Ͳ                                                        Miami,Florida33179
  9p15q.hop.clickbank.n                                           UnitedStates
  et/?tid=Bz%2FxWpR7J                         MIAMIWORLDWIDE
                          FedericoWaisfeld
  kL8A7acsp%2F7WV7F                            INVESTMENTSLLC
  uZs%2BxrzLyS%2BRCC
  GAfBNbI%3D

  http://fe08b8vz5gnq8                                            1023NE207St
  m9mq5y977np12.hop.                                              Miami,Florida33179
  clickbank.net/?tid=Bz                                           UnitedStates
                                              MIAMIWORLDWIDE
  QUMdktT6G4Eg%2Fb3 FedericoWaisfeld
                                               INVESTMENTSLLC
  MdJK8tO0nJF4GmDr9
  1lOfFy%2BLk5s%3D

  http://fe08b8vz5gnq8                                            1024NE207St
  m9mq5y977np12.hop.                                              Miami,Florida33179
  clickbank.net/?tid=CG                                           UnitedStates
                                              MIAMIWORLDWIDE
  KE9DPftMjWSPYViBEJ FedericoWaisfeld
                                               INVESTMENTSLLC
  3Bn6czMwjdEpnaJ4G
  mZQ01dvU%3D




CONFIDENTIAL INFORMATION                                                         CS_0000023
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 25 of 203
  http://fe08b8vz5gnq8                                           1024NE207St
  m9mq5y977np12.hop.                                             Miami,Florida33179
  clickbank.net/?tid=CL                                          UnitedStates
                                             MIAMIWORLDWIDE
  VQE0zFbvNt5lufB%2F FedericoWaisfeld
                                              INVESTMENTSLLC
  63QBraXMGaqrF5aGU
  IOZMi7%2BNyo%3D

  http://fe08b8vz5gnq8                                           1023NE207St
  m9mq5y977np12.hop.                                             Miami,Florida33179
  clickbank.net/?tid=CP                                          UnitedStates
                                             MIAMIWORLDWIDE
  FRTLKnoutvYqCGAoxx FedericoWaisfeld
                                              INVESTMENTSLLC
  P80eMuJdcyrjiEtntqW
  Q%2BSugI%3D

  http://fe08b8vz5gnq8                                           1023NE207St
  m9mq5y977np12.hop.                                             Miami,Florida33179
  clickbank.net/?tid=CS                                          UnitedStates
                                             MIAMIWORLDWIDE
  DFI%2BNHN6jCz%2Fr      FedericoWaisfeld
                                              INVESTMENTSLLC
  N9WXHUqQLnGVxvm
  K9yZKNcC02lE%2BS0%
  3D
  http://f28dbij7ymon7                                           1023NE207St
  z4nͲo78Ͳ                                                       Miami,Florida33179
  9p15q.hop.clickbank.n                                          UnitedStates
                                             MIAMIWORLDWIDE
  et/?tid=CZIm%2FrBDE FedericoWaisfeld
                                              INVESTMENTSLLC
  clymRWtV45PoxbZxIw
  ut2oaQtNb%2BR8tev
  OIA%3D
  http://a78364sk65z5p
  eta1bgadjit2c.hop.clic                     MIAMIWORLDWIDE 109East17thStreet
                         FedericoWaisfeld
  kbank.net/?tid=YS                           INVESTMENTSLLC Suite63
                                                               CHEYENNE,Wyoming82001
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=eq
                                             MIAMIWORLDWIDE
  K%2BO1tTsa7Vx2Mw      FedericoWaisfeld
                                              INVESTMENTSLLC
  GPiT583pQDVSjRgC6v                                             1023NE207St
  mZb1hD429wg%3D                                                 Miami,Florida33179
                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=ey
                                             MIAMIWORLDWIDE
  MvpiWtzbuWfPnsDaS FedericoWaisfeld
                                              INVESTMENTSLLC
  KGFeOQ%2FRIuIv8NzR                                             1023NE207St
  Ouk7nOQIFk%3D                                                  Miami,Florida33179
                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=ezz
                                             MIAMIWORLDWIDE
  6m9MWXDCJfJEcThD5 FedericoWaisfeld
                                              INVESTMENTSLLC
  6uuzidnSran432VBLwx                                            1023NE207St
  ocrEMY%3D                                                      Miami,Florida33179
                                                                 UnitedStates




CONFIDENTIAL INFORMATION                                                          CS_0000024
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 26 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=fIl4
                                                MIAMIWORLDWIDE
  lXSzFyOPkv76%2BUsL FedericoWaisfeld
                                                 INVESTMENTSLLC
  %2B41SWUQ1FHtl8RC                                                 1023NE207St
  qXHMB%2FeTYs%3D                                                   Miami,Florida33179
                                                                    UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                                MIAMIWORLDWIDE
  et/?tid=fTxVnZTadskD      FedericoWaisfeld
                                                 INVESTMENTSLLC
  ZxSFRW%2BmKbu945                                                  1023NE207St
  Rx3JU1agFqv61cEUy0                                                Miami,Florida33179
  Y%3D                                                              UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=feO
                                                MIAMIWORLDWIDE
  M7s4Ed3qYcRW%2FO          FedericoWaisfeld
                                                 INVESTMENTSLLC
  MuX75w5EZWmzuWR                                                   1023NE207St
  Q%2FI9heGKBk04w%3                                                 Miami,Florida33179
  D                                                                 UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                                MIAMIWORLDWIDE
  et/?tid=fiWlvwNxuf%2      FedericoWaisfeld
                                                 INVESTMENTSLLC
  FYwyvhZm3MdJqbdoL                                                 1023NE207St
  xSW3TN4EohelyRfoug                                                Miami,Florida33179
  %3D                                                               UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=fkIi                       MIAMIWORLDWIDE
                            FedericoWaisfeld
  1TcQjJJ3LdILKayOPKQ                            INVESTMENTSLLC 1023NE207St
  Qi8yghjyT7456O%2FPi                                             Miami,Florida33179
  AVUO0%3D                                                        UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=fn
                                                MIAMIWORLDWIDE
  %2BVruCKMS%2B6b%          FedericoWaisfeld
                                                 INVESTMENTSLLC
  2FS7B7PiG50fBoR8G2t                                               1023NE207St
  3SSPhP2Pn%2FU%2FA                                                 Miami,Florida33179
  4%3D                                                              UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=fod                        MIAMIWORLDWIDE
                            FedericoWaisfeld
  cXgeH0aUoStYqTy0sH                             INVESTMENTSLLC 1023NE207St
  nOV0UU7J4uiisjcFBISB                                            Miami,Florida33179
  TxvA%3D                                                         UnitedStates




CONFIDENTIAL INFORMATION                                                            CS_0000025
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 27 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=frg
                                               MIAMIWORLDWIDE
  EwMyWsCyre9DCxKJe FedericoWaisfeld
                                                INVESTMENTSLLC
  EQvm89h1zUfFdgwPY                                                1023NE207St
  NmV3tGKg%3D                                                      Miami,Florida33179
                                                                   UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=fzz
                                               MIAMIWORLDWIDE
  WM6%2Fdbq82JUnVo FedericoWaisfeld
                                                INVESTMENTSLLC
  rEskZ9B4xYLNZreKQJzi                                             1023NE207St
  bvbLPSx0%3D                                                      Miami,Florida33179
                                                                   UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=gA
                                               MIAMIWORLDWIDE
  BDsdU%2FQcfplzyf63V FedericoWaisfeld
                                                INVESTMENTSLLC
  8Ek1%2BxPaaOJWG9k                                                1023NE207St
  OsGsB4bzjbs%3D                                                   Miami,Florida33179
                                                                   UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=gA
                                               MIAMIWORLDWIDE
  wWDKPSMPTgmIZOU FedericoWaisfeld
                                                INVESTMENTSLLC
  2qgA7bEfnbNWxCyY8                                                1023NE207St
  0ZUS5Q66JNY%3D                                                   Miami,Florida33179
                                                                   UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=gBt
                                               MIAMIWORLDWIDE
  lW%2FCwx0h4WSY55 FedericoWaisfeld
                                                INVESTMENTSLLC
  adiXclyKGhHMwrcvW                                                1023NE207St
  hzzrbh2pm7M%3D                                                   Miami,Florida33179
                                                                   UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                               MIAMIWORLDWIDE
  et/?tid=gBzPsKlfra2i4d   FedericoWaisfeld
                                                INVESTMENTSLLC
  5kBbrLgjnl4JZWiY4vn6                                             1023NE207St
  mjHEol9pbHs%3D                                                   Miami,Florida33179
                                                                   UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=gG
                                               MIAMIWORLDWIDE
  g7AbJh2HXx8xOmbNv FedericoWaisfeld
                                                INVESTMENTSLLC
  Jhqnka%2BycxAfddaR                                               1023NE207St
  Z9c%2F6IBuU0%3D                                                  Miami,Florida33179
                                                                   UnitedStates




CONFIDENTIAL INFORMATION                                                           CS_0000026
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 28 of 203
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                             MIAMIWORLDWIDE
  et/?tid=gZy70CMj2yvZ FedericoWaisfeld
                                              INVESTMENTSLLC
  NL89q%2Fs5Hp%2BQ                                               1023NE207St
  %2FDOiMv4yoLInIV17                                             Miami,Florida33179
  aL72I%3D                                                       UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=gaF
                                             MIAMIWORLDWIDE
  kovTjEkW%2BVEGM9I FedericoWaisfeld
                                              INVESTMENTSLLC
  7hDlXW5%2FUDFq%2                                               1023NE207St
  BSv7VYRxwHRc9eA%3                                              Miami,Florida33179
  D                                                              UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                             MIAMIWORLDWIDE
  et/?tid=gqI1W3If8ARE FedericoWaisfeld
                                              INVESTMENTSLLC
  6OxjZFKEZwz3Xi3vMN                                             1023NE207St
  JGHnxu17JhJc7cc%3D                                             Miami,Florida33179
                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=gzF
                                             MIAMIWORLDWIDE
  vhiSiCnHdmJ%2Fa3Xm FedericoWaisfeld
                                              INVESTMENTSLLC
  MtZKD%2BpRNJYr38C                                              1023NE207St
  %2FzkdMuecBsk%3D                                               Miami,Florida33179
                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=hA
                                             MIAMIWORLDWIDE
  5EgXvr8yJ7nBDg2w80t FedericoWaisfeld
                                              INVESTMENTSLLC
  koOw85gPlyK5MFmg                                               1023NE207St
  mWRVl3sg%3D                                                    Miami,Florida33179
                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=hB                      MIAMIWORLDWIDE
                         FedericoWaisfeld
  Nm823eaRiUfZNfa41L                          INVESTMENTSLLC 1023NE207St
  6Ylhzk4omZXoxZ4J8xH                                          Miami,Florida33179
  V6rTEc%3D                                                    UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=hBj
                                             MIAMIWORLDWIDE
  CAJ%2BeKTmJ68J%2F FedericoWaisfeld
                                              INVESTMENTSLLC
  Vu1T5AhlmnueV1YR2J                                             1023NE207St
  iPKhcZxDtns%3D                                                 Miami,Florida33179
                                                                 UnitedStates




CONFIDENTIAL INFORMATION                                                         CS_0000027
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 29 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=hH
                                         MIAMIWORLDWIDE
  912vR%2BDgpG88%2F FedericoWaisfeld
                                          INVESTMENTSLLC
  Rm5L4tNP9p3XwRPyR                                          1023NE207St
  A1UUv26VeQNxs%3D                                           Miami,Florida33179
                                                             UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=hJJ
                                         MIAMIWORLDWIDE
  %2BqBEgr4S7c5q9PSR FedericoWaisfeld
                                          INVESTMENTSLLC
  2aOZDr%2BG1o004i%                                          1023NE207St
  2BfBzaGfVsXAo%3D                                           Miami,Florida33179
                                                             UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=hP
                                         MIAMIWORLDWIDE
  GPdxkQkjaK9%2FybX1 FedericoWaisfeld
                                          INVESTMENTSLLC
  I4h7X3eq5r7zOon%2B                                         1023NE207St
  OyjOdNVmfxg%3D                                             Miami,Florida33179
                                                             UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=hP
                                         MIAMIWORLDWIDE
  QaXd7sT5kBtMwpfatV FedericoWaisfeld
                                          INVESTMENTSLLC
  jOqnY9p6k8iaX7wlk4Z                                        1023NE207St
  BwKvRc%3D                                                  Miami,Florida33179
                                                             UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=hZF
                                         MIAMIWORLDWIDE
  1I%2B2tms7wP4D9iM FedericoWaisfeld
                                          INVESTMENTSLLC
  LuzSpyupvFpO5euneF                                         1023NE207St
  2HEbkAMJw%3D                                               Miami,Florida33179
                                                             UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=heI
                                         MIAMIWORLDWIDE
  gWDSTzaRT6MpklDAF FedericoWaisfeld
                                          INVESTMENTSLLC
  9B5cQWB6uzvQ5LG80                                          1023NE207St
  TFOs2g4Q%3D                                                Miami,Florida33179
                                                             UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=hh
                                         MIAMIWORLDWIDE
  kR16GzhmgBgij%2F8z FedericoWaisfeld
                                          INVESTMENTSLLC
  0lk5%2FOqCPz3dOi%2                                         1023NE207St
  FbcebW0pBFcbE%3D                                           Miami,Florida33179
                                                             UnitedStates




CONFIDENTIAL INFORMATION                                                     CS_0000028
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 30 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=hh
                                             MIAMIWORLDWIDE
  yPoa9WcrncKZ7E9NLg FedericoWaisfeld
                                              INVESTMENTSLLC
  nnN4PVsxHk1kpVDdR                                              1023NE207St
  hQ4pTY5s%3D                                                    Miami,Florida33179
                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=hlF
                                             MIAMIWORLDWIDE
  aJH5vo8ecdQbWBWQ FedericoWaisfeld
                                              INVESTMENTSLLC
  52CauGki8UwqdwKUi                                              1023NE207St
  2RW4Wcoq8%3D                                                   Miami,Florida33179
                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=hlH
                                             MIAMIWORLDWIDE
  vT9E2oH%2BAVVzE%2 FedericoWaisfeld
                                              INVESTMENTSLLC
  Boqj0AU0F2SCZE3oO                                              1023NE207St
  wU1lQOurRY48%3D                                                Miami,Florida33179
                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=hlq
                                             MIAMIWORLDWIDE
  c3EsFGyoabg6mfH6yJ FedericoWaisfeld
                                              INVESTMENTSLLC
  VImoQnesC4JMM40G                                               1023NE207St
  UAUGeIMw%3D                                                    Miami,Florida33179
                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=hu
                                             MIAMIWORLDWIDE
  kO9aAVQitKSJq%2Bbs FedericoWaisfeld
                                              INVESTMENTSLLC
  hfnsTEdludMDFnXfRe                                             1023NE207St
  0vv%2B%2BCLWs%3D                                               Miami,Florida33179
                                                                 UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                             MIAMIWORLDWIDE
  et/?tid=hzRnr0Cph995 FedericoWaisfeld
                                              INVESTMENTSLLC
  xVBo25SSFVg2jIIkl9PV                                           1023NE207St
  O5BQd5Hn2VWEs%3D                                               Miami,Florida33179
                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=iEd                     MIAMIWORLDWIDE
                         FedericoWaisfeld
  soczfylDZ9nGEPvpxUY                         INVESTMENTSLLC 1023NE207St
  YbfiMP71ftETAhm0WL                                           Miami,Florida33179
  dnOio%3D                                                     UnitedStates




CONFIDENTIAL INFORMATION                                                         CS_0000029
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 31 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=iH5
                                            MIAMIWORLDWIDE
  7GDJKtikesgvqZD2Sg8 FedericoWaisfeld
                                             INVESTMENTSLLC
  0wr1a%2BNFajdCL2ha                                            1023NE207St
  qA4HKYU%3D                                                    Miami,Florida33179
                                                                UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=iHK
                                            MIAMIWORLDWIDE
  0Ns6lRDTgow1uIbksX FedericoWaisfeld
                                             INVESTMENTSLLC
  hROXf8EMIueUcbByl%                                            1023NE207St
  2Bc5B6no%3D                                                   Miami,Florida33179
                                                                UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=ido
                                            MIAMIWORLDWIDE
  v1%2FmEg0ayRvIOH% FedericoWaisfeld
                                             INVESTMENTSLLC
  2B2CvTHwcQsq1dLqW                                             1023NE207St
  huIPwRGVdVYg%3D                                               Miami,Florida33179
                                                                UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=iiGf
                                            MIAMIWORLDWIDE
  828ajfed8vF2liaedw7b FedericoWaisfeld
                                             INVESTMENTSLLC
  Vmo14y3dOk6VpxK2B                                             1023NE207St
  jy%2FA%3D                                                     Miami,Florida33179
                                                                UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=ikX
                                            MIAMIWORLDWIDE
  25fLs%2BdcS4WW3% FedericoWaisfeld
                                             INVESTMENTSLLC
  2BuJDlhXVw6DQXzO6                                             1023NE207St
  nZYoa56VwajNY%3D                                              Miami,Florida33179
                                                                UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                            MIAMIWORLDWIDE
  et/?tid=inugrfYBPKFkY FedericoWaisfeld
                                             INVESTMENTSLLC
  Rswp%2F4emNqzRPU                                              1023NE207St
  %2Bbn%2BOvxbB7XtX                                             Miami,Florida33179
  iq%2B4E%3D                                                    UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=jAA
                                            MIAMIWORLDWIDE
  %2F5YgIKHl5sHbcQc8 FedericoWaisfeld
                                             INVESTMENTSLLC
  Bia4D9MYYzbYB0XRRa                                            1023NE207St
  Rxq%2BsWV8%3D                                                 Miami,Florida33179
                                                                UnitedStates




CONFIDENTIAL INFORMATION                                                        CS_0000030
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 32 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=jJy
                                                MIAMIWORLDWIDE
  452SFJSA0WqfS%2B% FedericoWaisfeld
                                                 INVESTMENTSLLC
  2B6k0NFV%2BOjmjUk                                                 1023NE207St
  HgNQ0lapgaqoBk%3D                                                 Miami,Florida33179
                                                                    UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=jKB
                                                MIAMIWORLDWIDE
  he%2FlCRkYeYfJUPZb     FedericoWaisfeld
                                                 INVESTMENTSLLC
  UempkNlGNR7XZjUlN                                                 1023NE207St
  %2FzXIEkXh0%3D                                                    Miami,Florida33179
                                                                    UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=jLi8
                                                MIAMIWORLDWIDE
  CwvebD3nnQkGEx%2 FedericoWaisfeld
                                                 INVESTMENTSLLC
  BM9FxCLcE4f%2FA9b                                                 1023NE207St
  DNUxCqOYpLqk%3D                                                   Miami,Florida33179
                                                                    UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                                MIAMIWORLDWIDE
  et/?tid=jh%2F4t2HzW       FedericoWaisfeld
                                                 INVESTMENTSLLC
  7PRDyWqnA9O2Dz4ju                                                 1023NE207St
  75hHlGBIwV%2B9YNlh                                                Miami,Florida33179
  b90%3D                                                            UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=jjID
                                                MIAMIWORLDWIDE
  LYDaJmk8ot9%2B3Fs8        FedericoWaisfeld
                                                 INVESTMENTSLLC
  m%2F1ZCRXofq60XAA                                                 1023NE207St
  %2BgURY%2Fq12M%3                                                  Miami,Florida33179
  D                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=jrb
                                                MIAMIWORLDWIDE
  UTWezk8%2BWGtJs8K         FedericoWaisfeld
                                                 INVESTMENTSLLC
  JvHEtqiWZ9so%2Bi0pa                                               1023NE207St
  nbYT%2By%2BuU4%3                                                  Miami,Florida33179
  D                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=jyN
                                                MIAMIWORLDWIDE
  KyvpK%2FIE1d9cLigfzs      FedericoWaisfeld
                                                 INVESTMENTSLLC
  rQTJPoIh0VMFayl7ZH                                                1023NE207St
  5zeA%2BY%3D                                                       Miami,Florida33179
                                                                    UnitedStates




CONFIDENTIAL INFORMATION                                                            CS_0000031
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 33 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=jyw
                                              MIAMIWORLDWIDE
  M6sJLL9DxvcGib8OPw FedericoWaisfeld
                                               INVESTMENTSLLC
  pADJPoIh0VMFayl7ZH                                              1023NE207St
  5zeA%2BY%3D                                                     Miami,Florida33179
                                                                  UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                              MIAMIWORLDWIDE
  et/?tid=jz7iuVB0feeKd   FedericoWaisfeld
                                               INVESTMENTSLLC
  Rp2IbtF2M8ZMZ4%2F                                               1023NE207St
  6beg%2FFmNmJMLge                                                Miami,Florida33179
  oo0%3D                                                          UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                              MIAMIWORLDWIDE
  et/?tid=jz7sVyZsbD8n    FedericoWaisfeld
                                               INVESTMENTSLLC
  orRoVdWIHJ3cEtrLcBI                                             1023NE207St
  KqQFYBE3IxHQTE%3D                                               Miami,Florida33179
                                                                  UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=jzK
                                              MIAMIWORLDWIDE
  AoErrarw14I%2B8ujzB FedericoWaisfeld
                                               INVESTMENTSLLC
  asvBGz39aZ8IUxtTh%2                                             1023NE207St
  F6qEa7x0%3D                                                     Miami,Florida33179
                                                                  UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=jzb
                                              MIAMIWORLDWIDE
  OrfsPcHoY%2BHzCI1yy FedericoWaisfeld
                                               INVESTMENTSLLC
  mM073upKxp8%2Fac                                                1023NE207St
  UP5m%2FMR8h54%3                                                 Miami,Florida33179
  D                                                               UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                              MIAMIWORLDWIDE
  et/?tid=jzmAZmT6NTc FedericoWaisfeld
                                               INVESTMENTSLLC
  DDORWs9Wa2qaRJlKA                                               1023NE207St
  CKlDmrCQx%2Bigaoqq                                              Miami,Florida33179
  o%3D                                                            UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                              MIAMIWORLDWIDE
  et/?tid=jzy7TKauGsEq FedericoWaisfeld
                                               INVESTMENTSLLC
  WhxGjEbPrBHZMZ4%                                                1023NE207St
  2F6beg%2FFmNmJML                                                Miami,Florida33179
  geoo0%3D                                                        UnitedStates




CONFIDENTIAL INFORMATION                                                          CS_0000032
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 34 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=kBv
                                          MIAMIWORLDWIDE
  AlLbXwWbZJuefV24yg FedericoWaisfeld
                                           INVESTMENTSLLC
  yqOubUKud0YavHfvr0                                          1023NE207St
  oO7v2M%3D                                                   Miami,Florida33179
                                                              UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=kN
                                          MIAMIWORLDWIDE
  mH%2Bx1n4q1FQZuY FedericoWaisfeld
                                           INVESTMENTSLLC
  u6evLK2C4hIiqKE8OXA                                         1023NE207St
  %2BSqZRFw2Zk%3D                                             Miami,Florida33179
                                                              UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=kS0
                                          MIAMIWORLDWIDE
  yPjoXNZwXeo4uGGpm FedericoWaisfeld
                                           INVESTMENTSLLC
  S3lcEESACzqIlx%2Beo                                         1023NE207St
  hk39Cry4%3D                                                 Miami,Florida33179
                                                              UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=kf9
                                          MIAMIWORLDWIDE
  3j1wVZzqk2CpgnIiQ51 FedericoWaisfeld
                                           INVESTMENTSLLC
  jsAwDrb%2BNgM0Aqc                                           1023NE207St
  cR72cgUg%3D                                                 Miami,Florida33179
                                                              UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=kjBl
                                          MIAMIWORLDWIDE
  v8gCkSA73kMPBB6Mt FedericoWaisfeld
                                           INVESTMENTSLLC
  wrzWXiu8h6%2FfDuQ                                           1023NE207St
  SjHS1dyYQ%3D                                                Miami,Florida33179
                                                              UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=kzg
                                          MIAMIWORLDWIDE
  NWdDXCwCRFFwCKRp FedericoWaisfeld
                                           INVESTMENTSLLC
  NBuKsr47qtQF4QIEW                                           1023NE207St
  Knz%2BhYQVE%3D                                              Miami,Florida33179
                                                              UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=lcg
                                          MIAMIWORLDWIDE
  OONd57K%2B8JvXqjgr FedericoWaisfeld
                                           INVESTMENTSLLC
  mXV8uL7VRkmaXy6O                                            1023NE207St
  aBgR%2FFChjA%3D                                             Miami,Florida33179
                                                              UnitedStates




CONFIDENTIAL INFORMATION                                                      CS_0000033
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 35 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=lfN
                                           MIAMIWORLDWIDE
  BfE4ME%2FTXYwPg6r FedericoWaisfeld
                                            INVESTMENTSLLC
  CwNqBl5g6Hd85dqlBr                                           1023NE207St
  hnLOno2U4%3D                                                 Miami,Florida33179
                                                               UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=lhJ
                                           MIAMIWORLDWIDE
  my78z6qqNH%2FJ8gY FedericoWaisfeld
                                            INVESTMENTSLLC
  neH7c0lwWCvZOl24E7                                           1023NE207St
  %2BVd6YZUfI%3D                                               Miami,Florida33179
                                                               UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=ljFl
                                           MIAMIWORLDWIDE
  FxtTPYMoT%2BgMwH FedericoWaisfeld
                                            INVESTMENTSLLC
  77klgPfvtFPch1sDWH                                           1023NE207St
  OSQp9UsDg%3D                                                 Miami,Florida33179
                                                               UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                           MIAMIWORLDWIDE
  et/?tid=lm%2BRdEEOS FedericoWaisfeld
                                            INVESTMENTSLLC
  eDEC5bsWXqggSCcDU                                            1023NE207St
  GXrHv0CBok0WjwMR                                             Miami,Florida33179
  pIE%3D                                                       UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=lo7
                                           MIAMIWORLDWIDE
  VopB%2FQyo2HigfJN6 FedericoWaisfeld
                                            INVESTMENTSLLC
  5Od0lqCq4ELHhemkg                                            1023NE207St
  %2B9yZ7%2FXRA%3D                                             Miami,Florida33179
                                                               UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                           MIAMIWORLDWIDE
  et/?tid=loJDXT%2FkJC FedericoWaisfeld
                                            INVESTMENTSLLC
  6htXg2M9v3KvJQr3ugj                                          1023NE207St
  vMlrn7iVYbZYXcrA%3                                           Miami,Florida33179
  D                                                            UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                           MIAMIWORLDWIDE
  et/?tid=lplde9gpfREU FedericoWaisfeld
                                            INVESTMENTSLLC
  %2Fiu%2BivZI6f6RpXQ                                          1023NE207St
  GTexYryZpUIxmZRmZ4                                           Miami,Florida33179
  %3D                                                          UnitedStates




CONFIDENTIAL INFORMATION                                                       CS_0000034
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 36 of 203
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                            MIAMIWORLDWIDE
  et/?tid=lq%2FQ8xtVhY FedericoWaisfeld
                                             INVESTMENTSLLC
  Vrf5VE%2BoaEWdYrjb                                            1023NE207St
  83rfQ%2FWHgjqB9Af                                             Miami,Florida33179
  UrCo%3D                                                       UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=ltDl
                                            MIAMIWORLDWIDE
  pn8uonz2T9JcJ09Pf4n FedericoWaisfeld
                                             INVESTMENTSLLC
  8eW3IkE38AFRMutn%                                             1023NE207St
  2Bbm61E%3D                                                    Miami,Florida33179
                                                                UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=lzB
                                            MIAMIWORLDWIDE
  ENm4vcdDISJgFEm0hv FedericoWaisfeld
                                             INVESTMENTSLLC
  HMzjSOuY0x7Qx2CBh                                             1023NE207St
  pahGfbo%3D                                                    Miami,Florida33179
                                                                UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=mK
                                            MIAMIWORLDWIDE
  49sZK%2BwR6SB5orN FedericoWaisfeld
                                             INVESTMENTSLLC
  nEoifBqZOP9p%2F%2F                                            1023NE207St
  %2BHAjRa%2FxHoWHl                                             Miami,Florida33179
  Y%3D                                                          UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=mL
                                            MIAMIWORLDWIDE
  ONYcOMQVvxJADuIvB FedericoWaisfeld
                                             INVESTMENTSLLC
  oL1faH8%2FDtARXrbh                                            1023NE207St
  bbsbOcAK8g%3D                                                 Miami,Florida33179
                                                                UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=ma                     MIAMIWORLDWIDE
                        FedericoWaisfeld
  xfPIvjekooMEX5y0nZv                        INVESTMENTSLLC 1023NE207St
  9%2BbwgCrJAJ6CPjnb                                          Miami,Florida33179
  9vritr5w%3D                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=mh
                                            MIAMIWORLDWIDE
  5WxHD0Kq38rXRYRSY FedericoWaisfeld
                                             INVESTMENTSLLC
  tCnxA74jRutwCFsqGF                                            1023NE207St
  uGADQYRU%3D                                                   Miami,Florida33179
                                                                UnitedStates




CONFIDENTIAL INFORMATION                                                        CS_0000035
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 37 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=mj
                                            MIAMIWORLDWIDE
  PvYXnVJNtMUWVxL% FedericoWaisfeld
                                             INVESTMENTSLLC
  2BD%2Bb2j8hX15nMo                                             1023NE207St
  garJJC%2FFRaVORY%3                                            Miami,Florida33179
  D                                                             UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=mu
                                            MIAMIWORLDWIDE
  z2tMmHyMbrKwS4Kq FedericoWaisfeld
                                             INVESTMENTSLLC
  yhQUvdFt3I8imHJliM6                                           1023NE207St
  UcDLO6FQ%3D                                                   Miami,Florida33179
                                                                UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=mv
                                            MIAMIWORLDWIDE
  IRYoonMbSWqhWEDj FedericoWaisfeld
                                             INVESTMENTSLLC
  hJSdddx51xO8eY1a3Ct                                           1023NE207St
  8VYnYznU%3D                                                   Miami,Florida33179
                                                                UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=mz
                                            MIAMIWORLDWIDE
  LR%2F4Sqgmbqb4kTN FedericoWaisfeld
                                             INVESTMENTSLLC
  KHxrauvZck%2F9knBF                                            1023NE207St
  Aq7u%2FgzjYSAM%3D                                             Miami,Florida33179
                                                                UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=nB
                                            MIAMIWORLDWIDE
  w7ebfgftjdR9UvGzeG    FedericoWaisfeld
                                             INVESTMENTSLLC
  HvZvLIIz9N8AWI686Nl                                           1023NE207St
  Rp%2FEBc%3D                                                   Miami,Florida33179
                                                                UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                            MIAMIWORLDWIDE
  et/?tid=nDIMrHVhzXia FedericoWaisfeld
                                             INVESTMENTSLLC
  xJHVDrNDmNgWApM                                               1023NE207St
  vpagueZrJntFDWsjOI%                                           Miami,Florida33179
  3D                                                            UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=nLZ
                                            MIAMIWORLDWIDE
  WozqHOr%2BV0qBId9 FedericoWaisfeld
                                             INVESTMENTSLLC
  u6SNB%2BnL9ZUKvXA                                             1023NE207St
  6ryyuN%2FOPJXM%3                                              Miami,Florida33179
  D                                                             UnitedStates




CONFIDENTIAL INFORMATION                                                        CS_0000036
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 38 of 203
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                            MIAMIWORLDWIDE
  et/?tid=nN39UgVxMs FedericoWaisfeld
                                             INVESTMENTSLLC
  NqbKBvRqVGDXyX4I1                                             1023NE207St
  4KynlVe3ueHpeUHE2                                             Miami,Florida33179
  Q%3D                                                          UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=nW
                                            MIAMIWORLDWIDE
  GwZqU3tWLn0Xpko2R FedericoWaisfeld
                                             INVESTMENTSLLC
  wONCjaiHTbrPb977N                                             1023NE207St
  MpeGYJMN4%3D                                                  Miami,Florida33179
                                                                UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=nY
                                            MIAMIWORLDWIDE
  mix9hPlxypOem5%2F FedericoWaisfeld
                                             INVESTMENTSLLC
  M6xsFA7%2FGLaOIiBS                                            1023NE207St
  yEi%2BG6i1YIkw%3D                                             Miami,Florida33179
                                                                UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=na
                                            MIAMIWORLDWIDE
  HBTh%2BEjoIRe25Ver FedericoWaisfeld
                                             INVESTMENTSLLC
  vPUxGR2wojoU6pH%2                                             1023NE207St
  BAysHk5syEl8%3D                                               Miami,Florida33179
                                                                UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=nc
                                            MIAMIWORLDWIDE
  B%2BN9G2wz5LuD8w FedericoWaisfeld
                                             INVESTMENTSLLC
  wfTKR9GN9skKn7Y6w                                             1023NE207St
  8Bhxivu3maTE%3D                                               Miami,Florida33179
                                                                UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=nm
                                            MIAMIWORLDWIDE
  cP%2FV7mZazDWUY       FedericoWaisfeld
                                             INVESTMENTSLLC
  MWw7hpi7hoeVg4uk                                              1023NE207St
  qUTEAShhV6poOw%3                                              Miami,Florida33179
  D                                                             UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=nn
                                            MIAMIWORLDWIDE
  PyPnpuLY7Cnh5hD3rI FedericoWaisfeld
                                             INVESTMENTSLLC
  hAUd8c326XP%2Fa6L                                             1023NE207St
  dRxrolTIdc%3D                                                 Miami,Florida33179
                                                                UnitedStates




CONFIDENTIAL INFORMATION                                                        CS_0000037
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 39 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=nvy
                                         MIAMIWORLDWIDE
  48zo8OGXB4vs%2F4tf FedericoWaisfeld
                                          INVESTMENTSLLC
  6FfCjXVjJs3vL%2BUFG                                        1023NE207St
  dMxIW%2BTuw%3D                                             Miami,Florida33179
                                                             UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=nz
                                         MIAMIWORLDWIDE
  w4COwgytv%2FBMcDJ FedericoWaisfeld
                                          INVESTMENTSLLC
  l56jYjvPrOX3f1TwQu%                                        1023NE207St
  2BxRnz0ZMWQ%3D                                             Miami,Florida33179
                                                             UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=oD
                                         MIAMIWORLDWIDE
  6rw29ycZsN4Y5RENqo FedericoWaisfeld
                                          INVESTMENTSLLC
  WMgowmZkq2m1dM                                             1023NE207St
  nrLxKxfmhMU%3D                                             Miami,Florida33179
                                                             UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=oD
                                         MIAMIWORLDWIDE
  EjAkQvV5bbA8jEB%2F FedericoWaisfeld
                                          INVESTMENTSLLC
  5IuBrBaDl0nseJQUGeY                                        1023NE207St
  B90NaWnA%3D                                                Miami,Florida33179
                                                             UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=oH
                                         MIAMIWORLDWIDE
  dvvtjpmM8crPnVvuZU FedericoWaisfeld
                                          INVESTMENTSLLC
  3NBknvGk%2FsCLbpyB                                         1023NE207St
  kDKDN3Z18%3D                                               Miami,Florida33179
                                                             UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=oJ
                                         MIAMIWORLDWIDE
  mLBpFCxMK%2BZXZzB FedericoWaisfeld
                                          INVESTMENTSLLC
  iHlp6Tu4E2WbpBhK9                                          1023NE207St
  WHFuSWEukfo%3D                                             Miami,Florida33179
                                                             UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=oN
                                         MIAMIWORLDWIDE
  VpKk72uUh4FgNQBDc FedericoWaisfeld
                                          INVESTMENTSLLC
  KFAIXGBHX%2B7mr6g                                          1023NE207St
  XNfPSxMTX%2F0%3D                                           Miami,Florida33179
                                                             UnitedStates




CONFIDENTIAL INFORMATION                                                     CS_0000038
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 40 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=oN
                                            MIAMIWORLDWIDE
  nO8Np3cBC%2BfedvD FedericoWaisfeld
                                             INVESTMENTSLLC
  1d4DLqSw2LQ1EkUob                                             1023NE207St
  vfhyb5yyX%2B4%3D                                              Miami,Florida33179
                                                                UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=oO
                                            MIAMIWORLDWIDE
  p7TNf5XNHNhS7sDt4t FedericoWaisfeld
                                             INVESTMENTSLLC
  BVQCVWwywsuWIcaQ                                              1023NE207St
  0sNug0%2Bkg%3D                                                Miami,Florida33179
                                                                UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                            MIAMIWORLDWIDE
  et/?tid=oP9O%2BfDRs FedericoWaisfeld
                                             INVESTMENTSLLC
  2HCGPVpwE%2B0ZVzg                                             1023NE207St
  xXAdbaOpHkwCQpldd                                             Miami,Florida33179
  6RGA%3D                                                       UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=oP
                                            MIAMIWORLDWIDE
  WMqaxU%2F8qNfB8P FedericoWaisfeld
                                             INVESTMENTSLLC
  g9S11ym6NF%2FFT0R                                             1023NE207St
  4KSZf%2BnFhzOD6Q%                                             Miami,Florida33179
  3D                                                            UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=oR
                                            MIAMIWORLDWIDE
  D5HOmKE51UCy6Op3 FedericoWaisfeld
                                             INVESTMENTSLLC
  UZkUapaMRO56HRz5                                              1023NE207St
  RmXXoEkxagI%3D                                                Miami,Florida33179
                                                                UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=oW                     MIAMIWORLDWIDE
                        FedericoWaisfeld
  3H6ItL8LNQ8Pw7fAPg                         INVESTMENTSLLC 1023NE207St
  3LJmZ6IWZk4Pf1d3yYf                                         Miami,Florida33179
  RxFQVg%3D                                                   UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                            MIAMIWORLDWIDE
  et/?tid=oYf2NBF6iFgc FedericoWaisfeld
                                             INVESTMENTSLLC
  MmFPs9KlUty1y4UWj                                             1023NE207St
  haDyuRkrm5rfrUHI%3                                            Miami,Florida33179
  D                                                             UnitedStates




CONFIDENTIAL INFORMATION                                                        CS_0000039
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 41 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=ocK                       MIAMIWORLDWIDE
                           FedericoWaisfeld
  cnpcp1ZdKtmxYpsQqk                            INVESTMENTSLLC 1023NE207St
  jNhF84951IVPQhU6gY                                             Miami,Florida33179
  DKE2xk%3D                                                      UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=ocf                       MIAMIWORLDWIDE
                           FedericoWaisfeld
  0t6GEfoitVaAD7wtAK                            INVESTMENTSLLC 1023NE207St
  MSxF84951IVPQhU6g                                              Miami,Florida33179
  YDKE2xk%3D                                                     UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                               MIAMIWORLDWIDE
  et/?tid=ooNQyMWHe        FedericoWaisfeld
                                                INVESTMENTSLLC
  G32ew2yQaWPJdCUg                                                 1023NE207St
  4yVr9ywa1M7O9GTN                                                 Miami,Florida33179
  ZtJA%3D                                                          UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                               MIAMIWORLDWIDE
  et/?tid=oqP5jrh8CIPT4    FedericoWaisfeld
                                                INVESTMENTSLLC
  snxcwFYQHGBa3v7A3                                                1023NE207St
  K8iR3wYSGxnDWi8%3                                                Miami,Florida33179
  D                                                                UnitedStates
  http://2c76eqrkrhe29r
  5hig8buwfo5r.hop.clic                        MIAMIWORLDWIDE 1023NE207St
                           FedericoWaisfeld
  kbank.net/?tid=ora5Ͳ                          INVESTMENTSLLC Miami,Florida33179
  0923Ͳj84t                                                      UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=pL
                                               MIAMIWORLDWIDE
  m4JselPFrQJOOZ1DXV       FedericoWaisfeld
                                                INVESTMENTSLLC
  Tc6PpTkbUHzpqKPsU4                                               1023NE207St
  dZdyXEQ%3D                                                       Miami,Florida33179
                                                                   UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=pW
                                               MIAMIWORLDWIDE
  VZiXKvbMZ8xO%2FSz     FedericoWaisfeld
                                                INVESTMENTSLLC
  %2BA8LJfVT5%2BL6EA                                               1023NE207St
  Nv52hy1F5ddKDs%3D                                                Miami,Florida33179
                                                                   UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=pd
                                               MIAMIWORLDWIDE
  g68UxMePR%2BGuaT FedericoWaisfeld
                                                INVESTMENTSLLC
  bpb7DePMaaCvQ%2F                                                 1023NE207St
  uYo%2B1y6hPfeDRzA                                                Miami,Florida33179
  %3D                                                              UnitedStates




CONFIDENTIAL INFORMATION                                                           CS_0000040
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 42 of 203
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                             MIAMIWORLDWIDE
  et/?tid=prd%2BMyPIy FedericoWaisfeld
                                              INVESTMENTSLLC
  Rq8eht2cYTB8YJkjT6jY                                           1023NE207St
  i6LDqEdQgmWIa8no%                                              Miami,Florida33179
  3D                                                             UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=pro
                                             MIAMIWORLDWIDE
  RgniJIXmvfZtor1%2FH FedericoWaisfeld
                                              INVESTMENTSLLC
  TkWbybuMTcfF%2BE                                               1023NE207St
  OxcvYfCGnnQ%3D                                                 Miami,Florida33179
                                                                 UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                             MIAMIWORLDWIDE
  et/?tid=puCbpxGOOfB FedericoWaisfeld
                                              INVESTMENTSLLC
  2MYFGy01MLMpF0l2K                                              1023NE207St
  j5MjtP%2BQwJD%2FX                                              Miami,Florida33179
  unrY%3D                                                        UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=pu
                                             MIAMIWORLDWIDE
  D9sTSq3ojAAHc2UGuh FedericoWaisfeld
                                              INVESTMENTSLLC
  t1r62P1TBM6c1eR9LL                                             1023NE207St
  %2BmMBjVo%3D                                                   Miami,Florida33179
                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=pu
                                             MIAMIWORLDWIDE
  QmeGstUh2g9iMUSQy FedericoWaisfeld
                                              INVESTMENTSLLC
  k4QPxizncAIc3Bqdw6                                             1023NE207St
  %2FBSBiylM%3D                                                  Miami,Florida33179
                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=pxx
                                             MIAMIWORLDWIDE
  B7iHah%2FiyALNm52      FedericoWaisfeld
                                              INVESTMENTSLLC
  VZHdCHFftGgqOeZgts                                             1023NE207St
  eh0AzRGgc%3D                                                   Miami,Florida33179
                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=pzI
                                             MIAMIWORLDWIDE
  7guRC%2FiUeYsLEROO FedericoWaisfeld
                                              INVESTMENTSLLC
  52%2F8eD7Cx8F4tp3a                                             1023NE207St
  b%2FFk1MHvgU%3D                                                Miami,Florida33179
                                                                 UnitedStates




CONFIDENTIAL INFORMATION                                                         CS_0000041
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 43 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=qLC
                                             MIAMIWORLDWIDE
  dyemXNapV3KhGcza9 FedericoWaisfeld
                                              INVESTMENTSLLC
  UUR3V1Vrmu%2B4x8                                               1023NE207St
  2ebWzPx816w%3D                                                 Miami,Florida33179
                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=qLc
                                             MIAMIWORLDWIDE
  ELxsPLBs6LBki0n1Qyy FedericoWaisfeld
                                              INVESTMENTSLLC
  bHV1Vrmu%2B4x82eb                                              1023NE207St
  WzPx816w%3D                                                    Miami,Florida33179
                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=qU
                                             MIAMIWORLDWIDE
  M9trJVEuemPRLDzB0k FedericoWaisfeld
                                              INVESTMENTSLLC
  QJp7AMST6SKSa8RkV                                              1023NE207St
  yN2gtrPY%3D                                                    Miami,Florida33179
                                                                 UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                             MIAMIWORLDWIDE
  et/?tid=qUQtyoizmXnl FedericoWaisfeld
                                              INVESTMENTSLLC
  9HOKA181UQXvmW7                                                1023NE207St
  7ejOi%2BEVkAWbbVD                                              Miami,Florida33179
  gcc%3D                                                         UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=qX
                                             MIAMIWORLDWIDE
  eLxlLgRWpw1rxN5xdR FedericoWaisfeld
                                              INVESTMENTSLLC
  HAv7oGWbiEpb3OeLT                                              1023NE207St
  euRp1sWY%3D                                                    Miami,Florida33179
                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=qb                      MIAMIWORLDWIDE
                         FedericoWaisfeld
  h0g8KuzUPJBtYYDlTn8                         INVESTMENTSLLC 1023NE207St
  zJ8m9ykWK0iu4064o                                            Miami,Florida33179
  NtJzTSw%3D                                                   UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=qf6
                                             MIAMIWORLDWIDE
  dGmgQie1N8302%2B5 FedericoWaisfeld
                                              INVESTMENTSLLC
  GN1MTols3qKQ43ZOJ                                              1023NE207St
  bdNx1sW3ik%3D                                                  Miami,Florida33179
                                                                 UnitedStates




CONFIDENTIAL INFORMATION                                                         CS_0000042
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 44 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=qikj
                                          MIAMIWORLDWIDE
  wznGHxcWsB9GVwX2i FedericoWaisfeld
                                           INVESTMENTSLLC
  M4%2FRHFqiRiP7OXe                                           1023NE207St
  yWeW02OEQ%3D                                                Miami,Florida33179
                                                              UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=qp
                                          MIAMIWORLDWIDE
  HnCELahjDz5imLk7Qr FedericoWaisfeld
                                           INVESTMENTSLLC
  wwler%2Fr4ay551XHx                                          1023NE207St
  o6MNs8fus%3D                                                Miami,Florida33179
                                                              UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=qs
                                          MIAMIWORLDWIDE
  UusJxLnnEg%2F2cWZ8 FedericoWaisfeld
                                           INVESTMENTSLLC
  VitkJMRXjRax1zg%2FG                                         1023NE207St
  9HktnpNNyw%3D                                               Miami,Florida33179
                                                              UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=qzf
                                          MIAMIWORLDWIDE
  MCmhQpdMqiPWy4B FedericoWaisfeld
                                           INVESTMENTSLLC
  UE4QphuILywv4tazqy                                          1023NE207St
  z7n0Sqdec%3D                                                Miami,Florida33179
                                                              UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=rCS
                                          MIAMIWORLDWIDE
  dceO2J2Bmhk882lu01 FedericoWaisfeld
                                           INVESTMENTSLLC
  mFYINrUfUye9dV4ncO                                          1023NE207St
  3UQaO4%3D                                                   Miami,Florida33179
                                                              UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=rIb
                                          MIAMIWORLDWIDE
  sZFFrtFNkj5un4kMVzg FedericoWaisfeld
                                           INVESTMENTSLLC
  %2BU4qbfuzr4JsXI%2B                                         1023NE207St
  8%2FCql3uA%3D                                               Miami,Florida33179
                                                              UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=rJkt
                                          MIAMIWORLDWIDE
  SGcZ3Pcs5LeuG%2BjD FedericoWaisfeld
                                           INVESTMENTSLLC
  W57UXYN1vR4rANqa                                            1023NE207St
  m3KWEN0qQ%3D                                                Miami,Florida33179
                                                              UnitedStates




CONFIDENTIAL INFORMATION                                                      CS_0000043
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 45 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=rJo                     MIAMIWORLDWIDE
                         FedericoWaisfeld
  r8AmD86sOlkEsw6dJk                          INVESTMENTSLLC 1023NE207St
  1ss3flC%2BFcP0nwgo9                                          Miami,Florida33179
  uhjrIFo%3D                                                   UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                             MIAMIWORLDWIDE
  et/?tid=rPlxkrwVbbo9 FedericoWaisfeld
                                              INVESTMENTSLLC
  EilQeyYezwbNB71O0fI                                            1023NE207St
  wK%2BgzqhAvhTCt4%                                              Miami,Florida33179
  3D                                                             UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=rQ
                                             MIAMIWORLDWIDE
  duYYlH8NVIBdd1TOyY FedericoWaisfeld
                                              INVESTMENTSLLC
  gvAFT7m1g9QGOvdC1                                              1023NE207St
  gKrVTSDQ%3D                                                    Miami,Florida33179
                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=rY                      MIAMIWORLDWIDE
                         FedericoWaisfeld
  wpT5dfBaR12LC5mW                            INVESTMENTSLLC 1023NE207St
  bBzyoFIosC3VDnGrXw                                           Miami,Florida33179
  cjunJEuyg%3D                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=rZB
                                             MIAMIWORLDWIDE
  xSjUdRhS9i%2FccOKA FedericoWaisfeld
                                              INVESTMENTSLLC
  wZ%2FOjvRsmMy28LT                                              1023NE207St
  TMsB%2BSguxYU%3D                                               Miami,Florida33179
                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=reo
                                             MIAMIWORLDWIDE
  HDgWb2fkRNC%2F2h FedericoWaisfeld
                                              INVESTMENTSLLC
  qLUee0P3yRp4QC%2B                                              1023NE207St
  nE3gi0uhRAeHg%3D                                               Miami,Florida33179
                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=rfU                     MIAMIWORLDWIDE
                         FedericoWaisfeld
  ewoh7EkU%2FvSkf8iss                         INVESTMENTSLLC 1023NE207St
  DbZr1zp3cjz0swuzI3Q                                          Miami,Florida33179
  BNkI9I%3D                                                    UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=rm
                                             MIAMIWORLDWIDE
  M5GWb7EFkG%2Bi97 FedericoWaisfeld
                                              INVESTMENTSLLC
  8Tf2uOj7oYKb%2FxCF                                             1023NE207St
  39wK4FFhOQSzI%3D                                               Miami,Florida33179
                                                                 UnitedStates




CONFIDENTIAL INFORMATION                                                         CS_0000044
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 46 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=rzk
                                          MIAMIWORLDWIDE
  8zS9I76%2F0q0q6lnw FedericoWaisfeld
                                           INVESTMENTSLLC
  6wNkBVcTYIywR4Qdq                                           1023NE207St
  wN8K56NZs%3D                                                Miami,Florida33179
                                                              UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=sLG
                                          MIAMIWORLDWIDE
  ennCCVPO9TMEXhlCg FedericoWaisfeld
                                           INVESTMENTSLLC
  sqUP9W94bMqljSkb2J                                          1023NE207St
  B2D1vhU%3D                                                  Miami,Florida33179
                                                              UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=sLh
                                          MIAMIWORLDWIDE
  rZ2e2gX%2FDEEvx0OJ FedericoWaisfeld
                                           INVESTMENTSLLC
  9D%2F%2Fx9Nkl%2FY                                           1023NE207St
  FNSjmf8lYS8nY30%3D                                          Miami,Florida33179
                                                              UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=sXe
                                          MIAMIWORLDWIDE
  ZRsnGDvpNMM9HyV2 FedericoWaisfeld
                                           INVESTMENTSLLC
  4Xs9%2FRgRjObUv7ak                                          1023NE207St
  6qcRLFTDvA%3D                                               Miami,Florida33179
                                                              UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=seZ
                                          MIAMIWORLDWIDE
  u445J5YZ%2FCZc9%2F FedericoWaisfeld
                                           INVESTMENTSLLC
  LOtQzUEGfwrDOIvcts                                          1023NE207St
  VZNjg%2FyNGY%3D                                             Miami,Florida33179
                                                              UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                          MIAMIWORLDWIDE
  et/?tid=sgOFNpwYu7v FedericoWaisfeld
                                           INVESTMENTSLLC
  uPaTpe4cR49iV4Ko5W                                          1023NE207St
  02OWHeUdyo7Rpnso                                            Miami,Florida33179
  %3D                                                         UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=shL
                                          MIAMIWORLDWIDE
  H%2FRrj6p0NJukz%2F FedericoWaisfeld
                                           INVESTMENTSLLC
  fhEt974CAS0TMIAlvc0                                         1023NE207St
  57oGo7xtc%3D                                                Miami,Florida33179
                                                              UnitedStates




CONFIDENTIAL INFORMATION                                                      CS_0000045
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 47 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=sjg
                                             MIAMIWORLDWIDE
  v8DffEo9i00u2l44UFP FedericoWaisfeld
                                              INVESTMENTSLLC
  XfKmSmX%2FL14chbq                                              1023NE207St
  8Q6sEE3k%3D                                                    Miami,Florida33179
                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=sjpi
                                             MIAMIWORLDWIDE
  O3Pcs5x2IvjbpSUpPvlC FedericoWaisfeld
                                              INVESTMENTSLLC
  DlBgl0t7ucc%2BM5F8                                             1023NE207St
  qEURw%3D                                                       Miami,Florida33179
                                                                 UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=sqz                     MIAMIWORLDWIDE
                         FedericoWaisfeld
  8NfcKbNHrHjmICD7Ld                          INVESTMENTSLLC 1023NE207St
  Zn7quNbfKaxtNYFbOb                                           Miami,Florida33179
  a6yLh4%3D                                                    UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=sz2
                                             MIAMIWORLDWIDE
  8RLWIEmKiys1DBNnRf FedericoWaisfeld
                                              INVESTMENTSLLC
  spq4ax5fny%2BOQacE                                             1023NE207St
  8CS8nD9E%3D                                                    Miami,Florida33179
                                                                 UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                             MIAMIWORLDWIDE
  et/?tid=szq1fQQxwH4 FedericoWaisfeld
                                              INVESTMENTSLLC
  JpkdyO1A3fvDSITtnXr                                            1023NE207St
  WxwamK1cxaMG3e0                                                Miami,Florida33179
  %3D                                                            UnitedStates
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                             MIAMIWORLDWIDE
  et/?tid=szqwnP0oeFEg FedericoWaisfeld
                                              INVESTMENTSLLC
  Oc7h9Hds9wWq4ax5f                                              1023NE207St
  ny%2BOQacE8CS8nD9                                              Miami,Florida33179
  E%3D                                                           UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=tB9
                                             MIAMIWORLDWIDE
  tovVm6lK5IYiW1WLPJ FedericoWaisfeld
                                              INVESTMENTSLLC
  uOmTkumsY9Jv4cbJQI                                             1023NE207St
  hiuybM%3D                                                      Miami,Florida33179
                                                                 UnitedStates




CONFIDENTIAL INFORMATION                                                         CS_0000046
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 48 of 203
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                              MIAMIWORLDWIDE
  et/?tid=tH630HHy0h4 FedericoWaisfeld
                                               INVESTMENTSLLC
  JNE8F9tlQle%2F8QgiN                                             1023NE207St
  Hu4xy%2Fibln27xCpV                                              Miami,Florida33179
  8%3D                                                            UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=tIM
                                              MIAMIWORLDWIDE
  I5Gw5YmNU8i2NugU       FedericoWaisfeld
                                               INVESTMENTSLLC
  M6QlirMlHXC%2Ftjxm                                              1023NE207St
  ZXxRel%2BbUU%3D                                                 Miami,Florida33179
                                                                  UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=tMI
                                              MIAMIWORLDWIDE
  oQX4G%2FE%2B6aa6b FedericoWaisfeld
                                               INVESTMENTSLLC
  seOA6HJ4LdrtEAK18E                                              1023NE207St
  RWok%2FXjNldc%3D                                                Miami,Florida33179
                                                                  UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=tNt
                                              MIAMIWORLDWIDE
  p4P%2FG%2Bl%2B%2F FedericoWaisfeld
                                               INVESTMENTSLLC
  JG8BS1h6jrPVW0Y%2                                               1023NE207St
  BaDzspV2iWHty5u3ug                                              Miami,Florida33179
  %3D                                                             UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=tTK
                                              MIAMIWORLDWIDE
  Eh06fUqBDe8Fn5f0Nd FedericoWaisfeld
                                               INVESTMENTSLLC
  VhsjDQNqbWdUonEX                                                1023NE207St
  2O6H7Ap4%3D                                                     Miami,Florida33179
                                                                  UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=tZx                      MIAMIWORLDWIDE
                          FedericoWaisfeld
  VYxA7kt8f1TV1jX1a7Pj                         INVESTMENTSLLC 1023NE207St
  myJubN3IIVu%2BNSjl5                                           Miami,Florida33179
  oVf3Y%3D                                                      UnitedStates
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=CjJf                                        1023NE207St
                                              MIAMIWORLDWIDE
  f5Lu5amga9gWXr7%2 FedericoWaisfeld                            Miami,Florida33179
                                                INVESTMENTSLLC
  B66u4QXC79R3S0ppN                                              UnitedStates
  RrYyf%2Fcmw%3D




CONFIDENTIAL INFORMATION                                                          CS_0000047
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 49 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Co                                        1023NE207St
                                             MIAMIWORLDWIDE
  GkKETkKwHXeKR%2FS FedericoWaisfeld                          Miami,Florida33179
                                              INVESTMENTSLLC
  eyG2GPAWDfcFXRVg                                             UnitedStates
  MrTWY2N5wIiQ%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                               1023NE207St
  clickbank.net/?tid=CrF                     MIAMIWORLDWIDE
                         FedericoWaisfeld                     Miami,Florida33179
  kg%2FwH6OPeIzc0p86                          INVESTMENTSLLC
                                                               UnitedStates
  JFkOUK3JTBKSgJ7Trwx
  0DbqkPk%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Cze                                       1023NE207St
                                             MIAMIWORLDWIDE
  gaTy9G64f%2F8rcWN FedericoWaisfeld                          Miami,Florida33179
                                              INVESTMENTSLLC
  e4%2FelwJVI8z80ccxKj                                         UnitedStates
  yUxkTk5pM%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Czv                                       1023NE207St
                                             MIAMIWORLDWIDE
  RZcbrEWEm3Ds5mjka FedericoWaisfeld                          Miami,Florida33179
                                              INVESTMENTSLLC
  YuoZpgdvQfK4dND4Y6                                           UnitedStates
  ThME77o%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=DC                                        1023NE207St
                                             MIAMIWORLDWIDE
  XHiLTZSP3P5PT1pcA8v FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  JrxepgFSo67PA4P%2FL                                          UnitedStates
  vZ%2FcgHg%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=DDl                                       1023NE207St
                                             MIAMIWORLDWIDE
  LxzRdcQqj1IrnGx0gWq FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  q6Qnj%2FhpllqWFGFi                                           UnitedStates
  k4uJY9I%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=DG                                        1023NE207St
                                             MIAMIWORLDWIDE
  k8VDD3RsYQA1hRRa6 FedericoWaisfeld                          Miami,Florida33179
                                              INVESTMENTSLLC
  nPOZAoSONEqVPt%2B                                            UnitedStates
  CSDpmcby5Lc%3D




CONFIDENTIAL INFORMATION                                                       CS_0000048
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 50 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=DHj                                   1023NE207St
                                         MIAMIWORLDWIDE
  VuN%2B7bnlB3G9Ftq FedericoWaisfeld                      Miami,Florida33179
                                          INVESTMENTSLLC
  NOWUSQ0GCVlAXy91                                         UnitedStates
  fldPnc1AP%2Bw%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=DI                                    1023NE207St
                                         MIAMIWORLDWIDE
  WRIa45AT8nqY1W%2 FedericoWaisfeld                       Miami,Florida33179
                                          INVESTMENTSLLC
  BN07rNxaoPyEAsw3P                                        UnitedStates
  prnqVBIMw9uI%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=DR                                    1023NE207St
                                         MIAMIWORLDWIDE
  0I28FJdd1hw2DB%2F0 FedericoWaisfeld                     Miami,Florida33179
                                          INVESTMENTSLLC
  KAMl7UNtvT4SlPo2U9                                       UnitedStates
  tD6AJkQFw%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=DS                                    1023NE207St
                                         MIAMIWORLDWIDE
  mGzmcPM5G9MMww FedericoWaisfeld                         Miami,Florida33179
                                          INVESTMENTSLLC
  Qq5Xvx46In%2FaaWo                                        UnitedStates
  a6Fcu2LiwvYhtY%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Da                                    1023NE207St
                                         MIAMIWORLDWIDE
  AI5MW8Qu95iEvy5gx FedericoWaisfeld                      Miami,Florida33179
                                          INVESTMENTSLLC
  Bd0oMxPNFcUhzNr9P                                        UnitedStates
  5D0rW42w8%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Dg                                    1023NE207St
                                         MIAMIWORLDWIDE
  yYD4Z4ZAdym%2F6RU FedericoWaisfeld                      Miami,Florida33179
                                          INVESTMENTSLLC
  YX4MRyvKBPs9TKsgo                                        UnitedStates
  UzWZqxzLIo4%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Dh                                    1023NE207St
                                         MIAMIWORLDWIDE
  zlMMRMhJ8zLa0q%2F FedericoWaisfeld                      Miami,Florida33179
                                          INVESTMENTSLLC
  UCfapQnAyn6NX%2B                                         UnitedStates
  O2ST%2BidmWQFihA
  %3D




CONFIDENTIAL INFORMATION                                                   CS_0000049
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 51 of 203
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                      1023NE207St
                                           MIAMIWORLDWIDE
  et/?tid=Di418TEp6oo3 FedericoWaisfeld                     Miami,Florida33179
                                            INVESTMENTSLLC
  SCOuvljEY5amv%2Bqx                                         UnitedStates
  PY0FLKzGDCKcaOODs
  %3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=DtL                                     1023NE207St
                                           MIAMIWORLDWIDE
  SvahKduVoquUiZ09hfs FedericoWaisfeld                      Miami,Florida33179
                                            INVESTMENTSLLC
  0O3fH7tJqrCZQxU4T%                                         UnitedStates
  2FPsCeU%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                      1023NE207St
                                           MIAMIWORLDWIDE
  et/?tid=Durw2zlWFYK FedericoWaisfeld                      Miami,Florida33179
                                            INVESTMENTSLLC
  DD4%2BetXTkURZIzM                                          UnitedStates
  DVWdJZf2RIl2ReGYLB
  4%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Dy                                      1023NE207St
                                           MIAMIWORLDWIDE
  2qxXic0ZGgbUE0ssJDB FedericoWaisfeld                      Miami,Florida33179
                                            INVESTMENTSLLC
  W8WSUQ7d4BvMiXG                                            UnitedStates
  9JNZy0zcQ%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=DzI                                     1023NE207St
                                           MIAMIWORLDWIDE
  LpL%2Fn5tXugs%2BhC FedericoWaisfeld                       Miami,Florida33179
                                            INVESTMENTSLLC
  u329%2Bw5kwwzR3y                                           UnitedStates
  KnL%2BMG9pEwNFew
  %3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Dz                                      1023NE207St
                                           MIAMIWORLDWIDE
  aLGmpB8rFiHSNehclT FedericoWaisfeld                       Miami,Florida33179
                                            INVESTMENTSLLC
  X1Ae4%2FW23m9fE4                                           UnitedStates
  b6kQn3JZDPM%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=ESL                                     1023NE207St
                                           MIAMIWORLDWIDE
  TXnS6x%2BIRSCRTHy2 FedericoWaisfeld                       Miami,Florida33179
                                            INVESTMENTSLLC
  fYvhIafqN2b6V%2Fsk8                                        UnitedStates
  wdqjFhGqw%3D




CONFIDENTIAL INFORMATION                                                     CS_0000050
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 52 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=EY                                         1023NE207St
                                              MIAMIWORLDWIDE
  p4RyPUP2TTzyo5vhiJ    FedericoWaisfeld                       Miami,Florida33179
                                               INVESTMENTSLLC
  %2FYP3Jtjc%2FqecEd4                                           UnitedStates
  cqyhhb150s%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=EYpiXzknWXQ FedericoWaisfeld                         Miami,Florida33179
                                               INVESTMENTSLLC
  Uy2kJb7V4rqsUWrjTra                                           UnitedStates
  Os8u4vSFTPNdpnU%3
  D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Ed                                         1023NE207St
                                              MIAMIWORLDWIDE
  ZAD0RSsDKGbZLB0tjV FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  4u5unPrlNK0mwRz6v                                             UnitedStates
  Vpzf8rEo%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=El1                                        1023NE207St
                                              MIAMIWORLDWIDE
  JLc0C72FfcQoPMuB%2 FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  FESay172j4ZloOMzNO                                            UnitedStates
  SXB0mKDk%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Euf                                        1023NE207St
                                              MIAMIWORLDWIDE
  OxRC73DsdqU2l%2FYx FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  MRwWrh%2B1z2a4J6                                              UnitedStates
  7yxQPA8CV7d4%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Ezj                                        1023NE207St
                                              MIAMIWORLDWIDE
  MwKa8%2BTaiY5pxHx FedericoWaisfeld                           Miami,Florida33179
                                               INVESTMENTSLLC
  xNjxruHpyBtDWBkjINa                                           UnitedStates
  L1hU2DOQ%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=FBGp1OQVNo      FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  oEDP59koBwWGjfaxb                                             UnitedStates
  S3MI5AiiJEi5jk8v5Q%3
  D




CONFIDENTIAL INFORMATION                                                        CS_0000051
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 53 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=FH                                        1023NE207St
                                             MIAMIWORLDWIDE
  EUch9kjbapHhCacka% FedericoWaisfeld                         Miami,Florida33179
                                              INVESTMENTSLLC
  2B6ImxVvsYCiGgFQx1                                           UnitedStates
  Udkw1Drqc%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=FP3                                       1023NE207St
                                             MIAMIWORLDWIDE
  9KqW%2BTutu%2FaEy FedericoWaisfeld                          Miami,Florida33179
                                              INVESTMENTSLLC
  ZhiDnmkmT1twpLSDlr                                           UnitedStates
  3ifV0wEMA8k%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=FR                                        1023NE207St
                                             MIAMIWORLDWIDE
  QI%2BeViXBggalwdAv FedericoWaisfeld                         Miami,Florida33179
                                              INVESTMENTSLLC
  hWoYXBm5y6GqKZ1c                                             UnitedStates
  qaftaddpTQ8%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                               1023NE207St
  clickbank.net/?tid=FSn                     MIAMIWORLDWIDE
                         FedericoWaisfeld                     Miami,Florida33179
  6Pioz02cy8Vhyd5v83S                         INVESTMENTSLLC
                                                               UnitedStates
  d180ecPRgCASTkkGHn
  zraa4%3D
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                        1023NE207St
                                             MIAMIWORLDWIDE
  et/?tid=FX7y01WWs4I FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  JZcyC2VDCrdAH3dSPP                                           UnitedStates
  AIhi0HhMj4wBG6z4%
  3D
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                        1023NE207St
                                             MIAMIWORLDWIDE
  et/?tid=FbsGaJFutY%2 FedericoWaisfeld                       Miami,Florida33179
                                              INVESTMENTSLLC
  FJ3JAF99iVMvdSHY3L5                                          UnitedStates
  uscftf4WuYOgijjk%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Ff1                                       1023NE207St
                                             MIAMIWORLDWIDE
  ybD2qyzJzZNkoCHINZj FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  He3QqXuwDrx%2B2B                                             UnitedStates
  dTRCM2Dcc%3D




CONFIDENTIAL INFORMATION                                                       CS_0000052
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 54 of 203
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                        1023NE207St
                                             MIAMIWORLDWIDE
  et/?tid=FmDjpB6c7Fpr FedericoWaisfeld                       Miami,Florida33179
                                              INVESTMENTSLLC
  N%2FDiGYLuIrbTJMPjX                                          UnitedStates
  ibP8uUJ5yuscHQoM%
  3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                               1023NE207St
  clickbank.net/?tid=Fzo                     MIAMIWORLDWIDE
                         FedericoWaisfeld                     Miami,Florida33179
  XM6Jfu0V37I6nxtL2bU                         INVESTMENTSLLC
                                                               UnitedStates
  8rcFgOk3nX0ONrHUv
  NIpgo8%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=GY                                        1023NE207St
                                             MIAMIWORLDWIDE
  2kU%2Bk2U5nLZvkZF      FedericoWaisfeld                     Miami,Florida33179
                                              INVESTMENTSLLC
  MJKpHNXFu4h2%2BA                                             UnitedStates
  piGjcV2w3PV6TA%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Gg                                        1023NE207St
                                             MIAMIWORLDWIDE
  38yAG%2BD%2FC10yi FedericoWaisfeld                          Miami,Florida33179
                                              INVESTMENTSLLC
  8dcJf2zcODf%2F2VuVJ                                          UnitedStates
  H0MwCz3XFYcms%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Gle                                       1023NE207St
                                             MIAMIWORLDWIDE
  knJgnKR6zB9kPEEbb% FedericoWaisfeld                         Miami,Florida33179
                                              INVESTMENTSLLC
  2BHquqL1%2FqzjpSvb                                           UnitedStates
  rKPsjnDCaw%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Gs                                        1023NE207St
                                             MIAMIWORLDWIDE
  KfAlhDaYUyXM%2FdQ FedericoWaisfeld                          Miami,Florida33179
                                              INVESTMENTSLLC
  XHsGbmWtusSSHL67a                                            UnitedStates
  zjhVM%2BP6aPg%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Gt1                                       1023NE207St
                                             MIAMIWORLDWIDE
  0YNjNTGw568cNQG6 FedericoWaisfeld                           Miami,Florida33179
                                              INVESTMENTSLLC
  O%2FYT%2FxL3qafRbd                                           UnitedStates
  %2F0CUkP95y9aM%3
  D




CONFIDENTIAL INFORMATION                                                       CS_0000053
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 55 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=HFt                                         1023NE207St
                                               MIAMIWORLDWIDE
  HAGLjNhGWwNM%2B          FedericoWaisfeld                     Miami,Florida33179
                                                INVESTMENTSLLC
  8%2FU8ml7oHhGx0%                                               UnitedStates
  2FM%2BK6L5YOec010
  mk%3D
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                          1023NE207St
                                               MIAMIWORLDWIDE
  et/?tid=HMEX0OTzW7       FedericoWaisfeld                     Miami,Florida33179
                                                INVESTMENTSLLC
  LwgytHVfaUalBgeKeia                                            UnitedStates
  box5%2BI4%2BDNusX
  d%2Bg%3D
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                          1023NE207St
                                               MIAMIWORLDWIDE
  et/?tid=HX7Y48MqWl       FedericoWaisfeld                     Miami,Florida33179
                                                INVESTMENTSLLC
  6WbcxIop%2B3DRR%2                                              UnitedStates
  Bu%2Bl4zcCeVqLHEgI
  b3pICQ%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=HY                                          1023NE207St
                                               MIAMIWORLDWIDE
  %2B9c4KsMfvRnmTYe        FedericoWaisfeld                     Miami,Florida33179
                                                INVESTMENTSLLC
  1Wc%2BomTSAViCZce                                              UnitedStates
  3lq%2BR%2FkaiUoRc%
  3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Hb                                          1023NE207St
                                               MIAMIWORLDWIDE
  k%2BwEs8Rv9dcGICED       FedericoWaisfeld                     Miami,Florida33179
                                                INVESTMENTSLLC
  1pxKgBfUrAddPX3oP7                                             UnitedStates
  tdMmdT9qY%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                          1023NE207St
                                               MIAMIWORLDWIDE
  et/?tid=HoCHusWqzb FedericoWaisfeld                           Miami,Florida33179
                                                INVESTMENTSLLC
  uQovKmb9Jgzx3EQW                                               UnitedStates
  WOmXg3N4h5YuG%2
  BKHOsY%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                                 1023NE207St
  clickbank.net/?tid=Hu                        MIAMIWORLDWIDE
                        FedericoWaisfeld                        Miami,Florida33179
  AmHlCneZIZgukCjIsjnL                          INVESTMENTSLLC
                                                                 UnitedStates
  JqkEOQyctXss%2BVljN
  mTrkQg%3D




CONFIDENTIAL INFORMATION                                                         CS_0000054
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 56 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Hyr                                        1023NE207St
                                              MIAMIWORLDWIDE
  n92%2BRsZEvjEwDZjLy FedericoWaisfeld                         Miami,Florida33179
                                               INVESTMENTSLLC
  33GaYmWGGsGveYerr                                             UnitedStates
  w8AB09k4%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Hz                                         1023NE207St
                                              MIAMIWORLDWIDE
  U2b%2ByPZWVYHwd        FedericoWaisfeld                      Miami,Florida33179
                                               INVESTMENTSLLC
  %2FH8yI7KTQ2xcN%2                                             UnitedStates
  F6vqT4%2Fkmx0bkNiz
  4%3D
  http://30e126gb1axͲ
                                                                1023NE207St
  ydm7mlohmc7z04.ho                           MIAMIWORLDWIDE
                         FedericoWaisfeld                      Miami,Florida33179
  p.clickbank.net/?tid=I                       INVESTMENTSLLC
                                                                UnitedStates
  CONTACT
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=ICT                                        1023NE207St
                                              MIAMIWORLDWIDE
  CXusipmdmY3pZtOzui FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  Dir%2BZGTyTAHtsXFQl                                           UnitedStates
  FAgucYc%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=IW                                         1023NE207St
                                              MIAMIWORLDWIDE
  4LWSCPa%2BYMrcrQv FedericoWaisfeld                           Miami,Florida33179
                                               INVESTMENTSLLC
  foh1vM5rQbjdUIPF8Q                                            UnitedStates
  gz2hRDo0YU%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                                1023NE207St
  clickbank.net/?tid=IhF                      MIAMIWORLDWIDE
                          FedericoWaisfeld                     Miami,Florida33179
  rP%2B1qYhPGfZl1z6Al                          INVESTMENTSLLC
                                                                UnitedStates
  doXGbaJb2b7LqxvTvV
  THsiq7c%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=IjQl                                       1023NE207St
                                              MIAMIWORLDWIDE
  XAM55QAawJX%2Fho FedericoWaisfeld                            Miami,Florida33179
                                               INVESTMENTSLLC
  RAhAhzdrUAxtWsoL%                                             UnitedStates
  2F4KFaLSHEAM%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=IsK                                        1023NE207St
                                              MIAMIWORLDWIDE
  kph0Be2VhmxjW1Qob FedericoWaisfeld                           Miami,Florida33179
                                               INVESTMENTSLLC
  oMXttOBfh9FoUPdnX                                             UnitedStates
  MmFwZClI%3D




CONFIDENTIAL INFORMATION                                                        CS_0000055
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 57 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=JPR                                       1023NE207St
                                             MIAMIWORLDWIDE
  F24OxndEB11AwwKaR FedericoWaisfeld                          Miami,Florida33179
                                              INVESTMENTSLLC
  YNMVaOjDpuPeVQXk                                             UnitedStates
  1t6VN8DUY%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                               1023NE207St
  clickbank.net/?tid=JSv                     MIAMIWORLDWIDE
                         FedericoWaisfeld                     Miami,Florida33179
  2QgoCT9MfpIC1prr4u                          INVESTMENTSLLC
                                                               UnitedStates
  FCxXqOG1R2ZFnuKOzr
  LyOvuY%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=JXX                                       1023NE207St
                                             MIAMIWORLDWIDE
  v5JxJNmxei%2BS8hEz FedericoWaisfeld                         Miami,Florida33179
                                              INVESTMENTSLLC
  DYBubsY3Dmcc5s4Sfx                                           UnitedStates
  1CwxqESY%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=JZu                                       1023NE207St
                                             MIAMIWORLDWIDE
  TMr3EXiAmlcnz4VI9ol FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  9wC0s%2F5j0VepLb4E                                           UnitedStates
  C9nhmII%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                               1023NE207St
  clickbank.net/?tid=JiY                     MIAMIWORLDWIDE
                         FedericoWaisfeld                     Miami,Florida33179
  GaaIGple5%2BDLzSTE                          INVESTMENTSLLC
                                                               UnitedStates
  a8fqnrALDhixqn0lo1JU
  UKUIII%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Jid                                       1023NE207St
                                             MIAMIWORLDWIDE
  Wze8npFxsI6x0Vz%2B FedericoWaisfeld                         Miami,Florida33179
                                              INVESTMENTSLLC
  bpDKyB3%2BHNqP2Y                                             UnitedStates
  qoyvU0lVQQiU%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Jm                                        1023NE207St
                                             MIAMIWORLDWIDE
  aEhaqAkZ%2FEFvQmx FedericoWaisfeld                          Miami,Florida33179
                                              INVESTMENTSLLC
  HEuO5ZKBuvWEueCIf                                            UnitedStates
  3pM0CgTfXq4%3D




CONFIDENTIAL INFORMATION                                                       CS_0000056
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 58 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Jnq                                        1023NE207St
                                              MIAMIWORLDWIDE
  qgf3B9Xfn2t0AwuqJqu FedericoWaisfeld                         Miami,Florida33179
                                               INVESTMENTSLLC
  nBdySnAQ9FioCoxa%2                                            UnitedStates
  BGKk1yQ%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=KO8jZcskFhVd    FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  XFSlR8ARY4U3KUih6V                                            UnitedStates
  DpFg8LqrLpSUi3A%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=KW                                         1023NE207St
                                              MIAMIWORLDWIDE
  2AmK4ID6sfJKOia6OoI FedericoWaisfeld                         Miami,Florida33179
                                               INVESTMENTSLLC
  %2FmOp5I0xwWoWPt                                              UnitedStates
  jZd1e4AzP4%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=KXs                                        1023NE207St
                                              MIAMIWORLDWIDE
  vds4RzVNhsJxNKlg9NP FedericoWaisfeld                         Miami,Florida33179
                                               INVESTMENTSLLC
  jMYea6cN6QSQOfeOb                                             UnitedStates
  5eTBPE%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=KY                                         1023NE207St
                                              MIAMIWORLDWIDE
  RmEZGcomnyBTJbXM FedericoWaisfeld                            Miami,Florida33179
                                               INVESTMENTSLLC
  PJ5eqtFAvOncS%2F6F                                            UnitedStates
  otiZFDOMJGQ%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=KbLFtXueBalY FedericoWaisfeld                        Miami,Florida33179
                                               INVESTMENTSLLC
  uBbgx%2BMHYUVArr9                                             UnitedStates
  3dXcg0CXeJwvnWBTP
  8%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Ksf                                        1023NE207St
                                              MIAMIWORLDWIDE
  otKFn2lau2bDMDl73d FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  zQ%2FSl0Pcnl5wLfcEh                                           UnitedStates
  Ohr%2BNUc%3D




CONFIDENTIAL INFORMATION                                                        CS_0000057
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 59 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Kw                                        1023NE207St
                                             MIAMIWORLDWIDE
  rSi7ITDxP4hv0bYOCiG FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  Np%2FlQqoYx2T6SBhr                                           UnitedStates
  D7GS5SvA%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                        1023NE207St
                                             MIAMIWORLDWIDE
  et/?tid=LCXos40L2JMo FedericoWaisfeld                       Miami,Florida33179
                                              INVESTMENTSLLC
  uLmxUSXCAI1sHlBCq1                                           UnitedStates
  ANrwpXEHIk59xpA%3
  D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=LIU                                       1023NE207St
                                             MIAMIWORLDWIDE
  gFyEWemiCMW2p%2 FedericoWaisfeld                            Miami,Florida33179
                                              INVESTMENTSLLC
  BkRE1BdpWXLSwG3zV                                            UnitedStates
  Lh68XYz4bBHo%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                        1023NE207St
                                             MIAMIWORLDWIDE
  et/?tid=LNsN3zGI%2F FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  aH6FpeUD%2Fotr%2Fj                                           UnitedStates
  g40ioctT8LHgKC1AijY5
  nw%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=LSK                                       1023NE207St
                                             MIAMIWORLDWIDE
  4htiFq8ien0SbUHURi     FedericoWaisfeld                     Miami,Florida33179
                                              INVESTMENTSLLC
  W1tLtZg3j%2BNzTMW                                            UnitedStates
  VD6If4Hn8%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=LdK                                       1023NE207St
                                             MIAMIWORLDWIDE
  mm7Y5FQ2IhGMpG% FedericoWaisfeld                            Miami,Florida33179
                                              INVESTMENTSLLC
  2FEtAHCAcQgOI6j6vm                                           UnitedStates
  Jh2GPNXPcws%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                               1023NE207St
  clickbank.net/?tid=Lf5                     MIAMIWORLDWIDE
                         FedericoWaisfeld                     Miami,Florida33179
  SrSARaidq2lPxsEWWLf                         INVESTMENTSLLC
                                                               UnitedStates
  snThedkQKsiVT1TF7Pv
  yKQY%3D




CONFIDENTIAL INFORMATION                                                       CS_0000058
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 60 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Lhk                                       1023NE207St
                                             MIAMIWORLDWIDE
  dvX78EEKzOH7WgaQn FedericoWaisfeld                          Miami,Florida33179
                                              INVESTMENTSLLC
  n4TMABbOS2rw6Mm                                              UnitedStates
  8pJcEsQ7RA%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=LjrL                                      1023NE207St
                                             MIAMIWORLDWIDE
  TiwiJfaVxvFF9Nc%2F6 FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  34ftM%2FIMW0O7Rvx                                            UnitedStates
  UI32Xhbb4%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Loz                                       1023NE207St
                                             MIAMIWORLDWIDE
  ie8y%2B0ZxuIZvDToBh FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  tMK%2BYljo%2FymaZ                                            UnitedStates
  du4JPhMuaRI0%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Luh                                       1023NE207St
                                             MIAMIWORLDWIDE
  Homc4MZUQG1AHIgR FedericoWaisfeld                           Miami,Florida33179
                                              INVESTMENTSLLC
  NJxKzscQHLh7WM4Ak                                            UnitedStates
  QJ6Jhxkfw%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Lv7                                       1023NE207St
                                             MIAMIWORLDWIDE
  w2uuvMQ3WH73PvBa FedericoWaisfeld                           Miami,Florida33179
                                              INVESTMENTSLLC
  xcRRSdmVGYfMPp7rg                                            UnitedStates
  PU7Gem%2FYQ%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                               1023NE207St
  clickbank.net/?tid=Lvs                     MIAMIWORLDWIDE
                         FedericoWaisfeld                     Miami,Florida33179
  o3pJ21JSKh0u5EA1KT                          INVESTMENTSLLC
                                                               UnitedStates
  3No95iNEvNAWj5xP6
  SwJ6PuU%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=MB                                        1023NE207St
                                             MIAMIWORLDWIDE
  tKDwjG%2FP%2BgPa7 FedericoWaisfeld                          Miami,Florida33179
                                              INVESTMENTSLLC
  sR%2BPk9sVA5YULN4                                            UnitedStates
  c01ItcdCDDOKnMI%3
  D




CONFIDENTIAL INFORMATION                                                       CS_0000059
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 61 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=MC                                         1023NE207St
                                              MIAMIWORLDWIDE
  AURowBpPfYWH96EB FedericoWaisfeld                            Miami,Florida33179
                                               INVESTMENTSLLC
  6c512htdzOwmKr0Rd                                             UnitedStates
  SAIg2VRYG0%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                                1023NE207St
  clickbank.net/?tid=MF                       MIAMIWORLDWIDE
                          FedericoWaisfeld                     Miami,Florida33179
  k3xL75OopU2OjczZiox                          INVESTMENTSLLC
                                                                UnitedStates
  jbuvfFnpcjMiSCoNXlz0
  It9U%3D
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=MVpuz1p6mX      FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  dcDexlHgeOT1VjUpML                                            UnitedStates
  aBdiknkX1jB4zoFUY%3
  D
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=MXxem%2Bb       FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  wKqXGO3Q3HNDIJLkA                                             UnitedStates
  8j82FwaOsrRIQqse7K
  M90%3D
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=Mbc2S0sg3N9     FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  RdeTENRBZZuJP2dBj7                                            UnitedStates
  uml3f%2BMt7XCIZmB
  0%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Md                                         1023NE207St
                                              MIAMIWORLDWIDE
  Mg5RHaNfYlBB8OAsW       FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  w%2F6mqm8QvmuP%                                               UnitedStates
  2BPv1JPBJwZIGYg%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                                1023NE207St
  clickbank.net/?tid=Mk                       MIAMIWORLDWIDE
                        FedericoWaisfeld                       Miami,Florida33179
  9jAuf1lFHde998VJwjGf                         INVESTMENTSLLC
                                                                UnitedStates
  DyLKXk1uFRZ5azVx5R
  7Tztw%3D




CONFIDENTIAL INFORMATION                                                        CS_0000060
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 62 of 203
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=MlJzyk%2FFdE    FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  oFKbfe9WI1A6XMurID                                            UnitedStates
  3FcV6ze8vAunzEoeY%
  3D
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=Mmi2hK%2FG      FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  FRtiXUmrb0nH08c6Nx                                            UnitedStates
  %2BZWLxLg7%2BRg5b
  NGkeT8%3D
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=Mqyp%2Ffb7r     FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  1psWPr%2FkEH4EhIPx                                            UnitedStates
  Mb8fWQhUsgABs4xhP
  KrM%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=My                                         1023NE207St
                                              MIAMIWORLDWIDE
  %2FYraaIPweg4SNffQ      FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  KBXfyxFTzvCYNjazIuZx                                          UnitedStates
  sIqoFNo%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Mz                                         1023NE207St
                                              MIAMIWORLDWIDE
  MUSo%2F8aajEGLctcb FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  pnCtBNewS297ezw4Fj                                            UnitedStates
  E%2F%2FNZ47sI%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Mz                                         1023NE207St
                                              MIAMIWORLDWIDE
  kYAWAZKitGJsR9Ot%2 FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  FE55iNAKk4OkmcjDSc                                            UnitedStates
  DUVdV8Ddc%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=NCd84dirkOSK    FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  V8oz2g3RIVdiPojxeb0                                           UnitedStates
  mj8jvrdXx0LENs%3D




CONFIDENTIAL INFORMATION                                                        CS_0000061
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 63 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=NH                                      1023NE207St
                                           MIAMIWORLDWIDE
  kzEd2fg%2BqaNn4jQz FedericoWaisfeld                       Miami,Florida33179
                                            INVESTMENTSLLC
  Uc7sXDs1Zkeece%2F2                                         UnitedStates
  SAv899LiVoM%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=NJ                                      1023NE207St
                                           MIAMIWORLDWIDE
  dRdbBEDtJNSZr93AijQ FedericoWaisfeld                      Miami,Florida33179
                                            INVESTMENTSLLC
  VgV7duNjNMH0DX9w                                           UnitedStates
  kQY7EWa8%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=NLI                                     1023NE207St
                                           MIAMIWORLDWIDE
  8j58d1RGPhFRQ6S7PL FedericoWaisfeld                       Miami,Florida33179
                                            INVESTMENTSLLC
  SAA%2BxNylNPhcK0fg                                         UnitedStates
  4PozjVdA%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=NN                                      1023NE207St
                                           MIAMIWORLDWIDE
  KUrb8DUeO%2FJq9iUv FedericoWaisfeld                       Miami,Florida33179
                                            INVESTMENTSLLC
  A8r40grdenk2RW75U                                          UnitedStates
  TNNgNuSDzE%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=NN                                      1023NE207St
                                           MIAMIWORLDWIDE
  LP5Brit7Uo4LoY%2F% FedericoWaisfeld                       Miami,Florida33179
                                            INVESTMENTSLLC
  2FPNWFeLUURW4MO                                            UnitedStates
  %2BpshisFJUGbcuU%3
  D
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                      1023NE207St
                                           MIAMIWORLDWIDE
  et/?tid=NZDSVujTy3XL FedericoWaisfeld                     Miami,Florida33179
                                            INVESTMENTSLLC
  TKzITdt0LYbS0ifOAzeD                                       UnitedStates
  c7MS1D2Nxd49M%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Nc                                      1023NE207St
                                           MIAMIWORLDWIDE
  LovPQnn81bWEjb1KIu FedericoWaisfeld                       Miami,Florida33179
                                            INVESTMENTSLLC
  1c5eP6y2ZnmhQgtgigs                                        UnitedStates
  GpQv%2FQ%3D




CONFIDENTIAL INFORMATION                                                     CS_0000062
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 64 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Nw                                         1023NE207St
                                              MIAMIWORLDWIDE
  sFckEtBwixsC0J3NuNx FedericoWaisfeld                         Miami,Florida33179
                                               INVESTMENTSLLC
  %2B0Au3sslPv64KjnRy                                           UnitedStates
  mx4y5dk%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Nz                                         1023NE207St
                                              MIAMIWORLDWIDE
  9qbE1IBlBv0N8A%2BX FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  Ummvqg1ID2aCsuL3b                                             UnitedStates
  xAb7y6%2B9ik%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Nz                                         1023NE207St
                                              MIAMIWORLDWIDE
  M1oyXkVdBWaEXAEj      FedericoWaisfeld                       Miami,Florida33179
                                               INVESTMENTSLLC
  %2BHqlgDJ0c1gVVeyG                                            UnitedStates
  8JqATBSg5Do%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                                1023NE207St
  clickbank.net/?tid=OK                       MIAMIWORLDWIDE
                        FedericoWaisfeld                       Miami,Florida33179
  5HTR5TmFgon9zpEvtn                           INVESTMENTSLLC
                                                                UnitedStates
  uI6JXV1kVfMXZDarSF
  OG6x7Mc%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=OK                                         1023NE207St
                                              MIAMIWORLDWIDE
  W2yxH%2Fxww3CW% FedericoWaisfeld                             Miami,Florida33179
                                               INVESTMENTSLLC
  2BrDbtLiSzJXV1kVfMX                                           UnitedStates
  ZDarSFOG6x7Mc%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=OO                                         1023NE207St
                                              MIAMIWORLDWIDE
  RUQTXP7X8SQroSM0 FedericoWaisfeld                            Miami,Florida33179
                                               INVESTMENTSLLC
  mEZbL%2BR5NkTaDRg                                             UnitedStates
  s1DfpsRqxbAo%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=OTWb1K8Q1a      FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  x%2FB7fwFm%2BsM3                                              UnitedStates
  pllWXS49BrIo3d0Pqjzi
  myo%3D




CONFIDENTIAL INFORMATION                                                        CS_0000063
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 65 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=OU                                       1023NE207St
                                            MIAMIWORLDWIDE
  q3AsckwsEKbxGE%2B FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  KqPxG9vqkWl7lxNBm                                           UnitedStates
  EiKeqvrstKk%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Oa                                       1023NE207St
                                            MIAMIWORLDWIDE
  soHFhUWRT0AqVrtg1 FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  EefwYeUB%2B0V8Fyii                                          UnitedStates
  m5S41H%2FuIs%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                                              1023NE207St
  et/?tid=OptHtk%2BkGi                      MIAMIWORLDWIDE
                        FedericoWaisfeld                     Miami,Florida33179
  vQfpoY%2FjqXw0yt%2                         INVESTMENTSLLC
                                                              UnitedStates
  Bue%2BKFH3LWw8DD
  %2Bc7J7Rk%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Otk                                      1023NE207St
                                            MIAMIWORLDWIDE
  H0SS05edeKxX%2Bryb FedericoWaisfeld                        Miami,Florida33179
                                             INVESTMENTSLLC
  Thiz62c7QmZyIRAnNh                                          UnitedStates
  NWVy78Lc%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Ou                                       1023NE207St
                                            MIAMIWORLDWIDE
  Ospuv1sy6PBYkBdyxin FedericoWaisfeld                       Miami,Florida33179
                                             INVESTMENTSLLC
  lqZRYGTL1%2BgYZUAy                                          UnitedStates
  6RlmLEss%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Oz                                       1023NE207St
                                            MIAMIWORLDWIDE
  TiV%2FqDU28oSHqQG FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  9YRWuR9XEDbOFTSd                                            UnitedStates
  D3Fp5d3AKbwI%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=PC                                       1023NE207St
                                            MIAMIWORLDWIDE
  48%2FycNRfVgfmDos     FedericoWaisfeld                     Miami,Florida33179
                                             INVESTMENTSLLC
  WWXTDRKmn370Vto                                             UnitedStates
  HBAic67emAdKQ%3D




CONFIDENTIAL INFORMATION                                                      CS_0000064
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 66 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=PIO                                        1023NE207St
                                              MIAMIWORLDWIDE
  oJdYaAj96u6mweg%2 FedericoWaisfeld                           Miami,Florida33179
                                               INVESTMENTSLLC
  BNf17AAqQm%2Fiqm                                              UnitedStates
  UDif%2B9qRW7dPU%
  3D
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=PMPFjgWwW FedericoWaisfeld                           Miami,Florida33179
                                               INVESTMENTSLLC
  7sfpngg4rkmCceLDixy                                           UnitedStates
  qWXkiTM46L9pBOrmc
  %3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=PR                                         1023NE207St
                                              MIAMIWORLDWIDE
  0rccD3FJbwl%2Bw5Gg FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  29JEAzfPRj3daC8m9n                                            UnitedStates
  KVLBuBasc%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=PW                                         1023NE207St
                                              MIAMIWORLDWIDE
  K48soYSX2s%2BKqF9d FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  sCc4rebul6WYB8zEZaz                                           UnitedStates
  lOR4ymgM%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                                1023NE207St
  clickbank.net/?tid=Pi                       MIAMIWORLDWIDE
                         FedericoWaisfeld                      Miami,Florida33179
  mayXBmZND5lNP00dX                            INVESTMENTSLLC
                                                                UnitedStates
  sXGHJ8vkPYzjgwDmxL
  SfqV6ch0%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=PjY                                        1023NE207St
                                              MIAMIWORLDWIDE
  ybgfrHUQW4zWVev5f FedericoWaisfeld                           Miami,Florida33179
                                               INVESTMENTSLLC
  e3wBkKuWHowLTjKT3                                             UnitedStates
  eJYowsBY%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=Pv7%2B3IphJV    FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  Q5nUj6m%2BpCCVLku                                             UnitedStates
  pfkgpXvLoB2%2BvE%2
  BrtON0%3D




CONFIDENTIAL INFORMATION                                                        CS_0000065
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 67 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Pvy                                        1023NE207St
                                              MIAMIWORLDWIDE
  fNLsoJjeieHsdl452ecD FedericoWaisfeld                        Miami,Florida33179
                                               INVESTMENTSLLC
  nkmOzhjPX8n%2B9Oo                                             UnitedStates
  6hwqJoo%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=QA                                         1023NE207St
                                              MIAMIWORLDWIDE
  dlAJjUCqb9rwTxwM% FedericoWaisfeld                           Miami,Florida33179
                                               INVESTMENTSLLC
  2F3HjtLPUgfT%2FWKz                                            UnitedStates
  EzQNfy9XqqVo%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=QG                                         1023NE207St
                                              MIAMIWORLDWIDE
  ODGSNz7VjRt1qEijZ37 FedericoWaisfeld                         Miami,Florida33179
                                               INVESTMENTSLLC
  K%2F1KrYLIaA%2BCQP                                            UnitedStates
  tP1mMnso0g%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=QIB                                        1023NE207St
                                              MIAMIWORLDWIDE
  8kz8Lam8JomiBNPzfsi FedericoWaisfeld                         Miami,Florida33179
                                               INVESTMENTSLLC
  aDsUHTIF%2FL%2BMo                                             UnitedStates
  bfcchC8124%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=QIN3%2FYhP8 FedericoWaisfeld                         Miami,Florida33179
                                               INVESTMENTSLLC
  fmtU%2BhtsHBPjqUo9                                            UnitedStates
  WGKUJEkWyj1kftyJtm
  Ss%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=QK                                         1023NE207St
                                              MIAMIWORLDWIDE
  Dgjtd%2BfPKvwg0W6 FedericoWaisfeld                           Miami,Florida33179
                                               INVESTMENTSLLC
  YZwe41qAcGU8LTLJa3                                            UnitedStates
  UDg0wFEWMM%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=QMw0%2BbH       FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  ZH87DQfcfGGOLzMvV                                             UnitedStates
  VCDGk11X7bqPUzzoa
  CDTM%3D




CONFIDENTIAL INFORMATION                                                        CS_0000066
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 68 of 203
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                          1023NE207St
                                               MIAMIWORLDWIDE
  et/?tid=QNtHfzEOccP0     FedericoWaisfeld                     Miami,Florida33179
                                                INVESTMENTSLLC
  pbzJzkH1U%2BzACJQo                                             UnitedStates
  bfKHX%2FBJglLIJy%2Fz
  I%3D
  http://52752dͲ
                                                                 1023NE207St
  funjxzlihsgzd5eh5rm.h                        MIAMIWORLDWIDE
                           FedericoWaisfeld                     Miami,Florida33179
  op.clickbank.net/?tid=                        INVESTMENTSLLC
                                                                 UnitedStates
  QQ150207
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                          1023NE207St
                                               MIAMIWORLDWIDE
  et/?tid=QQpmi7uRAzs      FedericoWaisfeld                     Miami,Florida33179
                                                INVESTMENTSLLC
  G9i9BRVfKQ8G%2BM                                               UnitedStates
  MCKvoq5sKZt051qD%
  2FRn4%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=QS                                          1023NE207St
                                               MIAMIWORLDWIDE
  zCzhJXD%2BGWHZ3Q         FedericoWaisfeld                     Miami,Florida33179
                                                INVESTMENTSLLC
  uImXcPLCqKDGJwki5Q                                             UnitedStates
  AZ9EaQBoySI%3D

  http://6f233aoibve05
  n9Ͳ
                                                                 1023NE207St
  u3h815xm3e.hop.click                         MIAMIWORLDWIDE
                           FedericoWaisfeld                     Miami,Florida33179
  bank.net/?tid=QUITAL                          INVESTMENTSLLC
                                                                 UnitedStates
  ADEVETES80MDEG

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                          1023NE207St
                                               MIAMIWORLDWIDE
  et/?tid=QWDZzQox0E FedericoWaisfeld                           Miami,Florida33179
                                                INVESTMENTSLLC
  doQX7mF4bqzUcGD31                                              UnitedStates
  n%2FJEk0S5LKI4nrL4Z
  4%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Qb                                          1023NE207St
                                               MIAMIWORLDWIDE
  TCpfJdt4NIiTasCKIQf% FedericoWaisfeld                         Miami,Florida33179
                                                INVESTMENTSLLC
  2BjoEZXJ%2BL71Lvvsk                                            UnitedStates
  CSaAS9mY%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Qf                                          1023NE207St
                                               MIAMIWORLDWIDE
  KI4YWvbHZAqB4pMB FedericoWaisfeld                             Miami,Florida33179
                                                INVESTMENTSLLC
  XIbrw3DSd0a49gFrmu                                             UnitedStates
  zUg5Uvpr4%3D




CONFIDENTIAL INFORMATION                                                         CS_0000067
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 69 of 203
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=Qi%2BWeAJRB FedericoWaisfeld                         Miami,Florida33179
                                               INVESTMENTSLLC
  pRQT4lRLOjtd7phhfcv                                           UnitedStates
  RhRXv6dzZnZEkvDSg%
  3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                                1023NE207St
  clickbank.net/?tid=Qqj                      MIAMIWORLDWIDE
                         FedericoWaisfeld                      Miami,Florida33179
  uP94GR2WsaXlvPkiZH                           INVESTMENTSLLC
                                                                UnitedStates
  RRyAZKLAdhiyvEZcOK
  XJnKxE%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Qy                                         1023NE207St
                                              MIAMIWORLDWIDE
  bul10pDFCDuSbmGq9 FedericoWaisfeld                           Miami,Florida33179
                                               INVESTMENTSLLC
  tcN89flOezOeSUeo5T                                            UnitedStates
  QJrZsu4Q%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=RE                                         1023NE207St
                                              MIAMIWORLDWIDE
  NYFKEqXQj6vDhBoICL FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  6WfB%2F0P6rn5FCM0                                             UnitedStates
  hLvDkp9Y%2B0%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=ROFnOr8X56z FedericoWaisfeld                         Miami,Florida33179
                                               INVESTMENTSLLC
  p48xf%2BZSUgedjckIs                                           UnitedStates
  KWMCHGCjZnoptTeek
  %3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Rb                                         1023NE207St
                                              MIAMIWORLDWIDE
  mvuoTtwLNPSiki%2FY FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  8JP6vZ2ghXM4T8RtZH                                            UnitedStates
  56SLqpJUI%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=RcMI66GMSZS     FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  d6IGQzoN3DYGbF%2F                                             UnitedStates
  xvM8NtNlKQHkge8Qz
  1I%3D




CONFIDENTIAL INFORMATION                                                        CS_0000068
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 70 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Rr2                                     1023NE207St
                                           MIAMIWORLDWIDE
  LbV6v0LR1EwFuxAw4 FedericoWaisfeld                        Miami,Florida33179
                                            INVESTMENTSLLC
  N8qvxEVH67EgIntKN3                                         UnitedStates
  K8HQXVo%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=RtC                                     1023NE207St
                                           MIAMIWORLDWIDE
  MnLcfNUpuOYQCFjBR FedericoWaisfeld                        Miami,Florida33179
                                            INVESTMENTSLLC
  yYLMaHPX2BVjh72Fv8                                         UnitedStates
  o3VOJbg%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                      1023NE207St
                                           MIAMIWORLDWIDE
  et/?tid=Rvni9YtKxF7H FedericoWaisfeld                     Miami,Florida33179
                                            INVESTMENTSLLC
  CujD7gte5jzrt%2FZm0                                        UnitedStates
  QZrPp0Nx2i%2FCzbO0
  %3D
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                      1023NE207St
                                           MIAMIWORLDWIDE
  et/?tid=RzTG7laTDQEI FedericoWaisfeld                     Miami,Florida33179
                                            INVESTMENTSLLC
  gzbezvtBFFIaXDA5%2F                                        UnitedStates
  uz4XLCq31OU11sR4%
  3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=SIX                                     1023NE207St
                                           MIAMIWORLDWIDE
  nvG0sgfkkLdsdOVPfUB FedericoWaisfeld                      Miami,Florida33179
                                            INVESTMENTSLLC
  zsEXNfzKqhkcxOwEt8c                                        UnitedStates
  Ix%2FU%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=SJT                                     1023NE207St
                                           MIAMIWORLDWIDE
  %2FLb9xAIkRfnUFCZw FedericoWaisfeld                       Miami,Florida33179
                                            INVESTMENTSLLC
  APp8BdrM4MhgIZa%2                                          UnitedStates
  Ba3iwY8eTeo%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                      1023NE207St
                                           MIAMIWORLDWIDE
  et/?tid=SSeoZf1wXHqr FedericoWaisfeld                     Miami,Florida33179
                                            INVESTMENTSLLC
  GDcKv06cAGOGI4Cgrp                                         UnitedStates
  SbzYQ18v0NWrI3I%3D




CONFIDENTIAL INFORMATION                                                     CS_0000069
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 71 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                               1023NE207St
  clickbank.net/?tid=Sdk                     MIAMIWORLDWIDE
                         FedericoWaisfeld                     Miami,Florida33179
  abooKZpG2O6s7DqeX                           INVESTMENTSLLC
                                                               UnitedStates
  agJBIXqWI6Fvvl8OErc
  nBS7ks%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=SkY                                       1023NE207St
                                             MIAMIWORLDWIDE
  mDReEgo18CqQvuMK FedericoWaisfeld                           Miami,Florida33179
                                              INVESTMENTSLLC
  4a8cej82DUG9wQO5d                                            UnitedStates
  1E6Z5b1%2Bk%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                               1023NE207St
  clickbank.net/?tid=Sof                     MIAMIWORLDWIDE
                         FedericoWaisfeld                     Miami,Florida33179
  x6IzixxR0XMX5RF7ktp                         INVESTMENTSLLC
                                                               UnitedStates
  ZUDj2uDzienN2yP8Qy
  BJn7w%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=SrJ                                       1023NE207St
                                             MIAMIWORLDWIDE
  WDa26IV9ty9BM4W1 FedericoWaisfeld                           Miami,Florida33179
                                              INVESTMENTSLLC
  CCJ%2Famde666Dj3LR                                           UnitedStates
  ImWdMFJyUo%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Sto                                       1023NE207St
                                             MIAMIWORLDWIDE
  tcMOEE2iCT%2FPLfIRR FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  3fJBQvLcN2PlBVrF%2F                                          UnitedStates
  VCM8AMYw%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Sv8                                       1023NE207St
                                             MIAMIWORLDWIDE
  coNZ%2B3cofaiwXHYI FedericoWaisfeld                         Miami,Florida33179
                                              INVESTMENTSLLC
  Wx6Gta8hxG0Bh%2F4                                            UnitedStates
  iRBX0oK7Xug%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Sz8                                       1023NE207St
                                             MIAMIWORLDWIDE
  BcfmIKsZj%2B0W8x%2 FedericoWaisfeld                         Miami,Florida33179
                                              INVESTMENTSLLC
  FKK%2BbbMsTmA0zyv                                            UnitedStates
  pL%2FGbza6h0H%2F4
  %3D




CONFIDENTIAL INFORMATION                                                       CS_0000070
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 72 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Szd                                      1023NE207St
                                            MIAMIWORLDWIDE
  bgW7VryYvk%2BHEKa FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  rJFKp87Ru2iQHkCTXzY                                         UnitedStates
  LKQDUw2w%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                       1023NE207St
                                            MIAMIWORLDWIDE
  et/?tid=TIHebtxOZQsq FedericoWaisfeld                      Miami,Florida33179
                                             INVESTMENTSLLC
  bPzzZ940x9Xh2XH%2B                                          UnitedStates
  In%2Bj9VEY0bAPzjbYc
  %3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=TP                                       1023NE207St
                                            MIAMIWORLDWIDE
  4Gpl8b3%2FxUdq7%2 FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  Bq8mGS3ebpDVwOPO                                            UnitedStates
  eK70EiT20EgkoY%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                       1023NE207St
                                            MIAMIWORLDWIDE
  et/?tid=TU1uMAhiVJql FedericoWaisfeld                      Miami,Florida33179
                                             INVESTMENTSLLC
  DBPeu3STrpn3Wvgiu3                                          UnitedStates
  DjGtVFwb8ryoFmk%3
  D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=TV                                       1023NE207St
                                            MIAMIWORLDWIDE
  6rRA%2FaIoIxLw7K7F    FedericoWaisfeld                     Miami,Florida33179
                                             INVESTMENTSLLC
  Mhcls%2B9lC07eREyi2                                         UnitedStates
  pY2LiWsN0M%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=TYy                                      1023NE207St
                                            MIAMIWORLDWIDE
  FKak64rAfdo9WG3AU FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  TMj3EZBQkxlsOEM1c4                                          UnitedStates
  lu%2Fttrw%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Tc3                                      1023NE207St
                                            MIAMIWORLDWIDE
  ois8hrPv%2B8s2Z5RpZ FedericoWaisfeld                       Miami,Florida33179
                                             INVESTMENTSLLC
  LhpS2LyJ0%2BM7p1%                                           UnitedStates
  2FIl9ihNhicw%3D




CONFIDENTIAL INFORMATION                                                      CS_0000071
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 73 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Te7                                     1023NE207St
                                           MIAMIWORLDWIDE
  %2F2PvFuWMwUMpk FedericoWaisfeld                          Miami,Florida33179
                                            INVESTMENTSLLC
  hi%2FdiZ1KpojMWTO                                          UnitedStates
  ddkw6L2KA5BdJc%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Tpk                                     1023NE207St
                                           MIAMIWORLDWIDE
  MCwohfcux3Y68kgRxI FedericoWaisfeld                       Miami,Florida33179
                                            INVESTMENTSLLC
  c3iGapmwz8NO3%2F8                                          UnitedStates
  tpyCokF1Y%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Tr3                                     1023NE207St
                                           MIAMIWORLDWIDE
  Afy1LGJ8iCVe68GRUN FedericoWaisfeld                       Miami,Florida33179
                                            INVESTMENTSLLC
  w%2FlEG0GuSesDnds                                          UnitedStates
  0pbUXcooc%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Tzn                                     1023NE207St
                                           MIAMIWORLDWIDE
  6SXDEMitWz0%2FyBE FedericoWaisfeld                        Miami,Florida33179
                                            INVESTMENTSLLC
  N6yWwHfs23PElEXgh                                          UnitedStates
  1eads%2B%2Fto4%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                      1023NE207St
                                           MIAMIWORLDWIDE
  et/?tid=UGXxnJgtIAp9 FedericoWaisfeld                     Miami,Florida33179
                                            INVESTMENTSLLC
  V7Y2jmTvnFaNR%2BU                                          UnitedStates
  njhrncSbUSc4zicq6Q%
  3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=UK                                      1023NE207St
                                           MIAMIWORLDWIDE
  TvzgCqd5yyqk6jQEyVY FedericoWaisfeld                      Miami,Florida33179
                                            INVESTMENTSLLC
  0cuiHdtG6OJGl6UHbN                                         UnitedStates
  LlK%2B84%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=UV                                      1023NE207St
                                           MIAMIWORLDWIDE
  2YoOk%2BzdN3ybRfSX FedericoWaisfeld                       Miami,Florida33179
                                            INVESTMENTSLLC
  Qwar2DWhg6V3o7Z9                                           UnitedStates
  q5T8ri7B4HI%3D




CONFIDENTIAL INFORMATION                                                     CS_0000072
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 74 of 203
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                       1023NE207St
                                            MIAMIWORLDWIDE
  et/?tid=UWL8tCWl5ug FedericoWaisfeld                       Miami,Florida33179
                                             INVESTMENTSLLC
  ojSFmaTB0PNHuty71a                                          UnitedStates
  eRZqnruM8j87g6Ps%3
  D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Ub                                       1023NE207St
                                            MIAMIWORLDWIDE
  npY8YuMgf8aywYxOZ FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  OZ0ewHnd4h7MPlJVP                                           UnitedStates
  bsPt94io8%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Up                                       1023NE207St
                                            MIAMIWORLDWIDE
  0RnZvmSnPMaDD8J0o FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  y8zmoHunIwTEDzisPC                                          UnitedStates
  ZygLli54%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Us                                       1023NE207St
                                            MIAMIWORLDWIDE
  PG2%2FKcs7QxzNGbY FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  ewuBUPdiUlYgj8sAaK                                          UnitedStates
  mAdZlpOSYg%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Uu                                       1023NE207St
                                            MIAMIWORLDWIDE
  2oIFjB81SqD%2FXreU FedericoWaisfeld                        Miami,Florida33179
                                             INVESTMENTSLLC
  54QH3sW32HVVvdOQ                                            UnitedStates
  wCm29YYZqAY%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                       1023NE207St
                                            MIAMIWORLDWIDE
  et/?tid=UwQU3SfMB2 FedericoWaisfeld                        Miami,Florida33179
                                             INVESTMENTSLLC
  3q5MTgOz%2B4O9mr                                            UnitedStates
  qSyBgSfQlFJtgQYa13sr
  s%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                              1023NE207St
  clickbank.net/?tid=Uy                     MIAMIWORLDWIDE
                        FedericoWaisfeld                     Miami,Florida33179
  NekSaTF2cF9tzFkh55                         INVESTMENTSLLC
                                                              UnitedStates
  W%2FJcnlFUIDeJEn2zZ
  Xiq7XZ7c%3D




CONFIDENTIAL INFORMATION                                                      CS_0000073
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 75 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Uz                                         1023NE207St
                                              MIAMIWORLDWIDE
  EwGTaTttuKUrMCez7Y FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  Nn64cPfNAQb5BC2R0                                             UnitedStates
  %2F0giv2%2FM%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=UzJkbtfZq%2F FedericoWaisfeld                        Miami,Florida33179
                                               INVESTMENTSLLC
  pF4PCfkXK41363en7e                                            UnitedStates
  GsHSuTHDOqs0JrE0o
  %3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=VB                                         1023NE207St
                                              MIAMIWORLDWIDE
  YUfFWdZCMJGxiik8SH FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  vZDc53dNxJ5XB%2F6f                                            UnitedStates
  nL5k8zR50%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=VE                                         1023NE207St
                                              MIAMIWORLDWIDE
  Q4VsozDcSGtPFiVX47 FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  Cu9tuixNbf6%2F8UDw                                            UnitedStates
  38a7AZ1fg%3D

  http://c3eb6gqkpbpn
  3k25x2uf1anmci.hop.c                                          1023NE207St
                                              MIAMIWORLDWIDE
  lickbank.net/?tid=VER   FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  RUGAS"target="_blan                                           UnitedStates
  k
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=VEjvnXdK3YS7    FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  VpKQDiSJllKyDe3K1Zk                                           UnitedStates
  hID5WmEIlQc6hg%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=VF                                         1023NE207St
                                              MIAMIWORLDWIDE
  dDmzkVe9pPbKgzf%2 FedericoWaisfeld                           Miami,Florida33179
                                               INVESTMENTSLLC
  BeTYId8WMHGZ0%2B                                              UnitedStates
  gZA4tiH8CUc%2Bnw%
  3D




CONFIDENTIAL INFORMATION                                                        CS_0000074
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 76 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=VK                                      1023NE207St
                                           MIAMIWORLDWIDE
  7lrFEWJxGQTh6%2Bk7 FedericoWaisfeld                       Miami,Florida33179
                                            INVESTMENTSLLC
  borBAVIlRhvMxn36oY                                         UnitedStates
  34JNl8BGQ%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=VN                                      1023NE207St
                                           MIAMIWORLDWIDE
  w%2Bcd1hD1I5DIxrf8l FedericoWaisfeld                      Miami,Florida33179
                                            INVESTMENTSLLC
  VbjEVzFJpcMEQvY%2F                                         UnitedStates
  0qsRHqUK80%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=VR                                      1023NE207St
                                           MIAMIWORLDWIDE
  H3hgCUnlfIfpKuucJ7JZ FedericoWaisfeld                     Miami,Florida33179
                                            INVESTMENTSLLC
  6hfLUbGgE%2Bof%2F                                          UnitedStates
  Cu1ydAEBwQ%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=VW                                      1023NE207St
                                           MIAMIWORLDWIDE
  IOCvmZ1qD%2Fx2O6L FedericoWaisfeld                        Miami,Florida33179
                                            INVESTMENTSLLC
  e9tREp4PX2KDv17AGC                                         UnitedStates
  jK%2BuM9y64s%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=VZ                                      1023NE207St
                                           MIAMIWORLDWIDE
  NBnenJSHtUXwdj34RF FedericoWaisfeld                       Miami,Florida33179
                                            INVESTMENTSLLC
  UDA%2FLedVrRysY5w                                          UnitedStates
  x8KWaNv0lc%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                      1023NE207St
                                           MIAMIWORLDWIDE
  et/?tid=Va7BRG0fSA% FedericoWaisfeld                      Miami,Florida33179
                                            INVESTMENTSLLC
  2FRJ20jJQ0O9TWsbqv                                         UnitedStates
  6OAAshgEKRnBrWlcco
  %3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=VlB                                     1023NE207St
                                           MIAMIWORLDWIDE
  InBAFrD9lx8wuZ%2B1 FedericoWaisfeld                       Miami,Florida33179
                                            INVESTMENTSLLC
  cbnadRTB0z7zWWkTt                                          UnitedStates
  x32OP0D5g%3D




CONFIDENTIAL INFORMATION                                                     CS_0000075
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 77 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Vla                                      1023NE207St
                                            MIAMIWORLDWIDE
  KzVYevhGfQn33QCG9l FedericoWaisfeld                        Miami,Florida33179
                                             INVESTMENTSLLC
  F3%2BTpm8mYqeVkL                                            UnitedStates
  G3S1Ea3GP4%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Vm                                       1023NE207St
                                            MIAMIWORLDWIDE
  uXRLahweMmQcIMV       FedericoWaisfeld                     Miami,Florida33179
                                             INVESTMENTSLLC
  WFUj6X49e2B%2FJgh                                           UnitedStates
  59StJGCv6t0Y0%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Vol                                      1023NE207St
                                            MIAMIWORLDWIDE
  j1RU8HSV8F46kv24w6 FedericoWaisfeld                        Miami,Florida33179
                                             INVESTMENTSLLC
  DUH1CtPp%2F6skK4h                                           UnitedStates
  AR3tcn2xI%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=VrL                                      1023NE207St
                                            MIAMIWORLDWIDE
  RLVXMqJ2sP1pEWP% FedericoWaisfeld                          Miami,Florida33179
                                             INVESTMENTSLLC
  2F%2Fhs2fQC90i5xhO                                          UnitedStates
  8w8qf6y3QDM8%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Vtb                                      1023NE207St
                                            MIAMIWORLDWIDE
  uTXvDTFb0ynB4G%2F FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  9Fsjhm8c9Z3kua%2Fc                                          UnitedStates
  SgiEl0TS24Y%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Vz                                       1023NE207St
                                            MIAMIWORLDWIDE
  pOgA%2F2jYSSqwFg% FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  2BlZM0FXACM1cmbH                                            UnitedStates
  6%2Fagnx53AilV2s%3
  D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=WA                                       1023NE207St
                                            MIAMIWORLDWIDE
  6qpAK%2FdVvTyZdmx FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  FkRgNNFYCranYpB86p                                          UnitedStates
  %2BgzXRM5tO8%3D




CONFIDENTIAL INFORMATION                                                      CS_0000076
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 78 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=WA                                       1023NE207St
                                            MIAMIWORLDWIDE
  yNcghRIvFpiF6uIglHXly FedericoWaisfeld                     Miami,Florida33179
                                             INVESTMENTSLLC
  lYCranYpB86p%2BgzX                                          UnitedStates
  RM5tO8%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=W                                        1023NE207St
                                            MIAMIWORLDWIDE
  Hf6E1QpBSXQCE4MO FedericoWaisfeld                          Miami,Florida33179
                                             INVESTMENTSLLC
  UuFO9YC%2F9VzdkJ5                                           UnitedStates
  %2BlOVpt9ZWoG8w%
  3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=WI                                       1023NE207St
                                            MIAMIWORLDWIDE
  NT2GoJrs9BeDRvWRjc FedericoWaisfeld                        Miami,Florida33179
                                             INVESTMENTSLLC
  KvsJ94zMGtY4St%2B9                                          UnitedStates
  0ngVf5GcY%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=WP                                       1023NE207St
                                            MIAMIWORLDWIDE
  Xv4TfjwTMWMs81SU FedericoWaisfeld                          Miami,Florida33179
                                             INVESTMENTSLLC
  P5A3jBWfnJ30jCDeQs                                          UnitedStates
  1wdA%2FNMH0%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=WR                                       1023NE207St
                                            MIAMIWORLDWIDE
  2dIUps%2BhRHexzimv FedericoWaisfeld                        Miami,Florida33179
                                             INVESTMENTSLLC
  51Ht2fPV57pp%2BmlK                                          UnitedStates
  eD4JWu1QyaU%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=W                                        1023NE207St
                                            MIAMIWORLDWIDE
  WN0xIaCRmoBcWwAf FedericoWaisfeld                          Miami,Florida33179
                                             INVESTMENTSLLC
  CFWRmB1Nks6Wa7U6                                            UnitedStates
  ur2uhzc7s1o8%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=We                                       1023NE207St
                                            MIAMIWORLDWIDE
  pkkcYar7xJXki0gN%2B FedericoWaisfeld                       Miami,Florida33179
                                             INVESTMENTSLLC
  E4PY376oqcTeJCeFK1                                          UnitedStates
  DdrWFNw4%3D




CONFIDENTIAL INFORMATION                                                      CS_0000077
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 79 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Wf                                         1023NE207St
                                              MIAMIWORLDWIDE
  H5rJGF6FTm7U0WVsk FedericoWaisfeld                           Miami,Florida33179
                                               INVESTMENTSLLC
  bCpz9b6MffRAr4w29y                                            UnitedStates
  fYfZOJds%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Wi                                         1023NE207St
                                              MIAMIWORLDWIDE
  O4BJzeSCJ8OI5%2BJ% FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  2B8EkbywWCA74brmI                                             UnitedStates
  kqZdbf%2BkZhnE%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Wj                                         1023NE207St
                                              MIAMIWORLDWIDE
  DFYe%2F2ux2MC4mV FedericoWaisfeld                            Miami,Florida33179
                                               INVESTMENTSLLC
  mDG9mJQQzZr3kvpxD                                             UnitedStates
  xQUx1pT4xZYY%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Wk                                         1023NE207St
                                              MIAMIWORLDWIDE
  pvwe4qlr2SXxmqdubc FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  NLfIyk6L18SuJ9y6P1nJ                                          UnitedStates
  9eMuU%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n
                                                                1023NE207St
  et/?tid=Wn4KlpBK1G                          MIAMIWORLDWIDE
                          FedericoWaisfeld                     Miami,Florida33179
  %2FsDbihbe2Wlk%2B                            INVESTMENTSLLC
                                                                UnitedStates
  GWbBFYYkPCcmBU%2
  FQV%2BSvZg%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=WzPx1Tz8hI2e FedericoWaisfeld                        Miami,Florida33179
                                               INVESTMENTSLLC
  uh1pzT7s7YGlzqHeHX                                            UnitedStates
  %2FCg3OY%2FRf9%2F
  ui7Y%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Wz                                         1023NE207St
                                              MIAMIWORLDWIDE
  w9Ftoc%2FUVvKptRDv FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  81dkPlzqHeHX%2FCg3                                            UnitedStates
  OY%2FRf9%2Fui7Y%3
  D




CONFIDENTIAL INFORMATION                                                        CS_0000078
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 80 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XA                                       1023NE207St
                                            MIAMIWORLDWIDE
  bgJoKP%2FzwB71w%2 FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  FeTzCOtUybrRRU%2B                                           UnitedStates
  %2FO42QHDmMJvVA
  UI%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XB                                       1023NE207St
                                            MIAMIWORLDWIDE
  %2B6WcohUf2qaqP4T FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  ISfCXBDPuYIKZxb7xmY                                         UnitedStates
  KYQ%2BWaGVo%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                              1023NE207St
  clickbank.net/?tid=XC                     MIAMIWORLDWIDE
                        FedericoWaisfeld                     Miami,Florida33179
  3WdYnv3cCJTtIfJjU7p                        INVESTMENTSLLC
                                                              UnitedStates
  OhSabaZlEJFDOcFaVQ
  7B51ug%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XC                                       1023NE207St
                                            MIAMIWORLDWIDE
  SV9qIw%2BxQid%2FDr FedericoWaisfeld                        Miami,Florida33179
                                             INVESTMENTSLLC
  hBA81sUJyZUEiz%2Bw                                          UnitedStates
  6Z7MSLWawXlC0%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XC                                       1023NE207St
                                            MIAMIWORLDWIDE
  V9ZjQB5lndAM98Kl1iz FedericoWaisfeld                       Miami,Florida33179
                                             INVESTMENTSLLC
  zwJyZUEiz%2Bw6Z7M                                           UnitedStates
  SLWawXlC0%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XC                                       1023NE207St
                                            MIAMIWORLDWIDE
  bGxbWuRwUW63MBk FedericoWaisfeld                           Miami,Florida33179
                                             INVESTMENTSLLC
  jV1KPfpyZUEiz%2Bw6                                          UnitedStates
  Z7MSLWawXlC0%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                              1023NE207St
  clickbank.net/?tid=XD                     MIAMIWORLDWIDE
                        FedericoWaisfeld                     Miami,Florida33179
  s6CV61C9cjBAknKqvn                         INVESTMENTSLLC
                                                              UnitedStates
  GKcbQOgROgz4IVhSzS
  lkgSQZ8%3D




CONFIDENTIAL INFORMATION                                                      CS_0000079
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 81 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XE                                       1023NE207St
                                            MIAMIWORLDWIDE
  1DEb9kaww9eBwZNW FedericoWaisfeld                          Miami,Florida33179
                                             INVESTMENTSLLC
  MnKaQ9sZ8oGlB0z5%                                           UnitedStates
  2FULKhOT21z0%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XEk                                      1023NE207St
                                            MIAMIWORLDWIDE
  qt7m1zGWtsByHTqr4 FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  5CygpxfPnP4ao3LIdm                                          UnitedStates
  %2B2Eruxw%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                       1023NE207St
                                            MIAMIWORLDWIDE
  et/?tid=XEzKYVP4VQk FedericoWaisfeld                       Miami,Florida33179
                                             INVESTMENTSLLC
  TuzaggqPwsvbqiWNw                                           UnitedStates
  S09KmPtS99O7p8IzA%
  3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XF                                       1023NE207St
                                            MIAMIWORLDWIDE
  DM6Jo%2FcnzMHWS       FedericoWaisfeld                     Miami,Florida33179
                                             INVESTMENTSLLC
  GcKOG1EQwbim87KG                                            UnitedStates
  9xkQc0bnDcFx9k%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XFI                                      1023NE207St
                                            MIAMIWORLDWIDE
  ahap8SqoyJ1WO%2Bj FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  CNlw3wbim87KG9xkQ                                           UnitedStates
  c0bnDcFx9k%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XF                                       1023NE207St
                                            MIAMIWORLDWIDE
  OIg7sPxz91PdFnlHVqZ FedericoWaisfeld                       Miami,Florida33179
                                             INVESTMENTSLLC
  E2imldkC81%2BPGlD%                                          UnitedStates
  2F1Jr%2Bw05M%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XG                                       1023NE207St
                                            MIAMIWORLDWIDE
  77ydGRDX2eyI5a0bfQ FedericoWaisfeld                        Miami,Florida33179
                                             INVESTMENTSLLC
  oXNQdxHpa7d%2BgB                                            UnitedStates
  GKTxBCsCcqE%3D




CONFIDENTIAL INFORMATION                                                      CS_0000080
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 82 of 203
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=XGSfNaeZHlNZ FedericoWaisfeld                        Miami,Florida33179
                                               INVESTMENTSLLC
  8qIpTl2ox7HpM6%2F                                             UnitedStates
  M2nQGVoAGem0SxAT
  wg%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XG                                         1023NE207St
                                              MIAMIWORLDWIDE
  cVJh1uw%2FhA5izLsn FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  Rz3NMOz3nWx1LdN5                                              UnitedStates
  CPIL8sb44G0%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XG                                         1023NE207St
                                              MIAMIWORLDWIDE
  nh7uxg08TwF5RPygur FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  PFBJ6zymmTqPMRBzu                                             UnitedStates
  ox85YHJQ%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=XHRulBlnBlCh    FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  k7R5xYGvPf8tIlidr8IjO                                         UnitedStates
  %2B8A7KCzjFP40%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=XIZIr11mHlRjS FedericoWaisfeld                       Miami,Florida33179
                                               INVESTMENTSLLC
  QskmAbwoQYRIv6%2                                              UnitedStates
  BMNliEGYwQ6kfgFZp
  Q%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                                1023NE207St
  clickbank.net/?tid=XIr                      MIAMIWORLDWIDE
                         FedericoWaisfeld                      Miami,Florida33179
  Z0UaYIz2TX7uyfzoDJv                          INVESTMENTSLLC
                                                                UnitedStates
  bhIv6%2BMNliEGYwQ
  6kfgFZpQ%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XJB                                        1023NE207St
                                              MIAMIWORLDWIDE
  u3rcKyyVPu%2FdJ3pA FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  M1sN1XYj3yS62f1Xw                                             UnitedStates
  MmHCIAOaM%3D




CONFIDENTIAL INFORMATION                                                        CS_0000081
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 83 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XJR                                       1023NE207St
                                             MIAMIWORLDWIDE
  xMwLnj87kWCyGDcO FedericoWaisfeld                           Miami,Florida33179
                                              INVESTMENTSLLC
  wxKAY5h1popKgSnvv                                            UnitedStates
  %2BolEIEdrw%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                               1023NE207St
  clickbank.net/?tid=XJa                     MIAMIWORLDWIDE
                         FedericoWaisfeld                     Miami,Florida33179
  9MjksYdzU9TNKp64Fy                          INVESTMENTSLLC
                                                               UnitedStates
  rj3rroVk6X4Um5lGJBh
  FIKxQ%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XK                                        1023NE207St
                                             MIAMIWORLDWIDE
  SIuYWjBKyQCPXDQA3 FedericoWaisfeld                          Miami,Florida33179
                                              INVESTMENTSLLC
  wOp%2Ftva7drCWA6h                                            UnitedStates
  9G9m4d9liS4%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XL5                                       1023NE207St
                                             MIAMIWORLDWIDE
  69qtqqh8f5PnGeP78H FedericoWaisfeld                         Miami,Florida33179
                                              INVESTMENTSLLC
  Q1KKg504pKD41CfpP                                            UnitedStates
  W2rx8Ys%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XLa                                       1023NE207St
                                             MIAMIWORLDWIDE
  Sd40ttxA3F8z9NGY9H FedericoWaisfeld                         Miami,Florida33179
                                              INVESTMENTSLLC
  vmnuLILDfzHdse9V48                                           UnitedStates
  CD%2B0wg%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XM                                        1023NE207St
                                             MIAMIWORLDWIDE
  dYJskaIpFg%2B5W3Nt FedericoWaisfeld                         Miami,Florida33179
                                              INVESTMENTSLLC
  TbsjuuWmkwp2SjgWZ                                            UnitedStates
  Q2M9%2FdekZw%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                        1023NE207St
                                             MIAMIWORLDWIDE
  et/?tid=XMtea1e%2F2 FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  FRPtQaihve1vSGSwFZ                                           UnitedStates
  mvoa4MGSyJFZPI5q6A
  %3D




CONFIDENTIAL INFORMATION                                                       CS_0000082
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 84 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XM                                         1023NE207St
                                              MIAMIWORLDWIDE
  u%2Bz9ADpxfmKkX6V       FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  1mSNbkOWmkwp2Sjg                                              UnitedStates
  WZQ2M9%2FdekZw%
  3D
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=XNgD0xrLMql     FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  ehQviaE3FU3qsMJTTA                                            UnitedStates
  CP2DubkDan48MD%2
  BU%3D
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=XOZ2FZ8HfHI5    FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  32AitjQKFPV0QK20H9                                            UnitedStates
  HnBZLvS4mwfYUMs%
  3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XQ                                         1023NE207St
                                              MIAMIWORLDWIDE
  D89zm15J5Lbdq%2FK       FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  OdPNm0l0m9PluiJA9h                                            UnitedStates
  7z8hZMd1eI%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XQ                                         1023NE207St
                                              MIAMIWORLDWIDE
  dMmKcM5sUayaXs%2 FedericoWaisfeld                            Miami,Florida33179
                                               INVESTMENTSLLC
  FG28fO3eDJiZ5ih7Wp                                            UnitedStates
  6k2IrQgtCvM%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XQ                                         1023NE207St
                                              MIAMIWORLDWIDE
  dctDwAXoJsqcAQPcO0 FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  9El%2BDJiZ5ih7Wp6k2                                           UnitedStates
  IrQgtCvM%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XQj                                        1023NE207St
                                              MIAMIWORLDWIDE
  ocYoEk3kRU7G1X8%2 FedericoWaisfeld                           Miami,Florida33179
                                               INVESTMENTSLLC
  Bb%2FXa726680hfbu3                                            UnitedStates
  I8N0SjTep2U%3D




CONFIDENTIAL INFORMATION                                                        CS_0000083
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 85 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XR                                     1023NE207St
                                          MIAMIWORLDWIDE
  pkEoNmbPHraHa7Fv8 FedericoWaisfeld                       Miami,Florida33179
                                           INVESTMENTSLLC
  atcg2SuCpP9O3IWcdC                                        UnitedStates
  zz6v1jOA%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XR                                     1023NE207St
                                          MIAMIWORLDWIDE
  xW4%2FEBraELZttHh0 FedericoWaisfeld                      Miami,Florida33179
                                           INVESTMENTSLLC
  9U3ajA7swiOSSmQk0                                         UnitedStates
  HBJ7xnLn8M%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XS                                     1023NE207St
                                          MIAMIWORLDWIDE
  C2eESRcttxA%2FejheH FedericoWaisfeld                     Miami,Florida33179
                                           INVESTMENTSLLC
  4PAT2bLNT7hswP1kvj                                        UnitedStates
  tXeXWhiw%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XS                                     1023NE207St
                                          MIAMIWORLDWIDE
  h7HL0NdFMGwaCkCK FedericoWaisfeld                        Miami,Florida33179
                                           INVESTMENTSLLC
  kPhPMSJRPhXp4X3eP                                         UnitedStates
  u15oeekeng%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                     1023NE207St
                                          MIAMIWORLDWIDE
  et/?tid=XSmFcZR5VB0 FedericoWaisfeld                     Miami,Florida33179
                                           INVESTMENTSLLC
  S8RkFbjivLkQSyu49kJf                                      UnitedStates
  NXAyXoVYQo3rGM%3
  D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XTF                                    1023NE207St
                                          MIAMIWORLDWIDE
  O%2BsH1f1Cil3M2hQt FedericoWaisfeld                      Miami,Florida33179
                                           INVESTMENTSLLC
  F6WEC6uZYCkScoPqD                                         UnitedStates
  %2Bp1f782HA%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XU                                     1023NE207St
                                          MIAMIWORLDWIDE
  RaP%2B%2FjpJq6fXrJR FedericoWaisfeld                     Miami,Florida33179
                                           INVESTMENTSLLC
  DP%2FgHopbHP1QYp                                          UnitedStates
  XfTg7QQJuWBqqA%3
  D




CONFIDENTIAL INFORMATION                                                    CS_0000084
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 86 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XV                                      1023NE207St
                                           MIAMIWORLDWIDE
  U1NLe0dpo%2BjMcxw FedericoWaisfeld                        Miami,Florida33179
                                            INVESTMENTSLLC
  tbjGwe6SzHOWjzrrOR                                         UnitedStates
  qJDMZr3VCw%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XV                                      1023NE207St
                                           MIAMIWORLDWIDE
  qClAhiHOBLTWsgCy5U FedericoWaisfeld                       Miami,Florida33179
                                            INVESTMENTSLLC
  %2BFfIT02x9mOeTX3Z                                         UnitedStates
  RLvOhv2Fk%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XW                                      1023NE207St
                                           MIAMIWORLDWIDE
  HkvIlqb5tf3LFI%2BJqS FedericoWaisfeld                     Miami,Florida33179
                                            INVESTMENTSLLC
  ztggC5vXGpzDxwm5O                                          UnitedStates
  sk4lfREQ%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XW                                      1023NE207St
                                           MIAMIWORLDWIDE
  OanQ8D8z8XSJdzfz3v2 FedericoWaisfeld                      Miami,Florida33179
                                            INVESTMENTSLLC
  cD51XwQYpuP6WaQIF                                          UnitedStates
  ABho6f4%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XX                                      1023NE207St
                                           MIAMIWORLDWIDE
  hV3wh7xErkeoF5cub6 FedericoWaisfeld                       Miami,Florida33179
                                            INVESTMENTSLLC
  QNDs212m1YD5wKC%                                           UnitedStates
  2FrG7V66wco%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XXj                                     1023NE207St
                                           MIAMIWORLDWIDE
  eGxkNH%2BMrfBD8IA FedericoWaisfeld                        Miami,Florida33179
                                            INVESTMENTSLLC
  na4RRqODnfPlbnGMe                                          UnitedStates
  CKiHG0wZeM%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                      1023NE207St
                                           MIAMIWORLDWIDE
  et/?tid=XYYtky6fUkYC FedericoWaisfeld                     Miami,Florida33179
                                            INVESTMENTSLLC
  hML7tf7VYk5BvDuXAir                                        UnitedStates
  wSmGTyDDtWiSUg%3
  D




CONFIDENTIAL INFORMATION                                                     CS_0000085
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 87 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XZ                                        1023NE207St
                                             MIAMIWORLDWIDE
  6cJ1PwMJBeMsvMSVF FedericoWaisfeld                          Miami,Florida33179
                                              INVESTMENTSLLC
  HzKorLceq27EH8bWD                                            UnitedStates
  Mi8VA5rf4%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                               1023NE207St
  clickbank.net/?tid=Xa                      MIAMIWORLDWIDE
                        FedericoWaisfeld                      Miami,Florida33179
  0flqriGxfEXDpeeYmmP                         INVESTMENTSLLC
                                                               UnitedStates
  KVVkmvT3QYdscld2ng
  49OXso%3D
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                        1023NE207St
                                             MIAMIWORLDWIDE
  et/?tid=XaQkAIVhdtW FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  olkb1j49lil2lkmvT3QY                                         UnitedStates
  dscld2ng49OXso%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                               1023NE207St
  clickbank.net/?tid=Xd                      MIAMIWORLDWIDE
                        FedericoWaisfeld                      Miami,Florida33179
  8f5S%2FvhEDI5jbAlkp                         INVESTMENTSLLC
                                                               UnitedStates
  TvzjjSy2zivyer6C4GoJa
  QnyOg%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xd                                        1023NE207St
                                             MIAMIWORLDWIDE
  GuvGeiv0qANfg0ai%2 FedericoWaisfeld                         Miami,Florida33179
                                              INVESTMENTSLLC
  BdR3w7Gd5Pf0IL95lhJ                                          UnitedStates
  I0UfeRkQ%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xe                                        1023NE207St
                                             MIAMIWORLDWIDE
  9WbIGb2hZe6ORGfLQ FedericoWaisfeld                          Miami,Florida33179
                                              INVESTMENTSLLC
  %2FiR0Q3IYZT9kfHhlg                                          UnitedStates
  BIO15UXWs%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XfU                                       1023NE207St
                                             MIAMIWORLDWIDE
  9a34eubyts1ZPkzH9Bk FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  LG%2FJYkrnC80mSPm                                            UnitedStates
  DkiEnQ3w%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                               1023NE207St
  clickbank.net/?tid=XgS                     MIAMIWORLDWIDE
                         FedericoWaisfeld                     Miami,Florida33179
  Urgu6KmN7SU0FNbpy                           INVESTMENTSLLC
                                                               UnitedStates
  e2cgV768Kc3WwezYIi
  Rt4ZyFc%3D




CONFIDENTIAL INFORMATION                                                       CS_0000086
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 88 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xg                                        1023NE207St
                                             MIAMIWORLDWIDE
  uadCo2vE9W6KrArn5 FedericoWaisfeld                          Miami,Florida33179
                                              INVESTMENTSLLC
  GiTqAk8yynL5aMfuylB                                          UnitedStates
  n0b308w%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xh                                        1023NE207St
                                             MIAMIWORLDWIDE
  kQcXhPa%2FugXsKeU FedericoWaisfeld                          Miami,Florida33179
                                              INVESTMENTSLLC
  mFtNelvgkXRqxZ%2Fr                                           UnitedStates
  dPlkDsWkt%2FZ0%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                        1023NE207St
                                             MIAMIWORLDWIDE
  et/?tid=XiRBeZRufxxQ FedericoWaisfeld                       Miami,Florida33179
                                              INVESTMENTSLLC
  0DdlBBsFzTkmf7FW%                                            UnitedStates
  2FIDK8te6rj9cdvFFE%
  3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XiU                                       1023NE207St
                                             MIAMIWORLDWIDE
  BU8dDat2aHqRzkfroi     FedericoWaisfeld                     Miami,Florida33179
                                              INVESTMENTSLLC
  M2KP5f6HfOMDpSC5                                             UnitedStates
  C1HCsW7w%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xir                                       1023NE207St
                                             MIAMIWORLDWIDE
  zUSEBXjNKnA20%2FKr FedericoWaisfeld                         Miami,Florida33179
                                              INVESTMENTSLLC
  DFYea0lIs86lHr0wBGA                                          UnitedStates
  emyTarw%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xk                                        1023NE207St
                                             MIAMIWORLDWIDE
  VOz5jTunSaIKj5GmxFK FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  %2Fo0Lus1x7h89ajYW                                           UnitedStates
  U%2FbdE4sA%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xks                                       1023NE207St
                                             MIAMIWORLDWIDE
  6DsSiI03Bgmj51UiRzs    FedericoWaisfeld                     Miami,Florida33179
                                              INVESTMENTSLLC
  mJbVOA4nX2IvDIk3ClJ                                          UnitedStates
  G%2BtM%3D




CONFIDENTIAL INFORMATION                                                       CS_0000087
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 89 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xkt                                        1023NE207St
                                              MIAMIWORLDWIDE
  f%2BU9KvLQKarMVylj FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  tTrgLdR4oeudpG7JWu                                            UnitedStates
  sWDcP%2FZ8%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                                1023NE207St
  clickbank.net/?tid=Xl1                      MIAMIWORLDWIDE
                         FedericoWaisfeld                      Miami,Florida33179
  WLejYAi6NUI7iYEd0R                           INVESTMENTSLLC
                                                                UnitedStates
  UbqKjJSDYVLBypuOn
  M030klY%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                                1023NE207St
  clickbank.net/?tid=Xl2                      MIAMIWORLDWIDE
                         FedericoWaisfeld                      Miami,Florida33179
  xaGcyxA6x0JknDAJg08                          INVESTMENTSLLC
                                                                UnitedStates
  YvdDBpZ5gH0uER0Q3
  VBH3hc%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xm                                         1023NE207St
                                              MIAMIWORLDWIDE
  7sSOooD1u98j9nC7VL FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  T509glr9%2FdNVd2Tu                                            UnitedStates
  fxo%2BXC%2BZ4%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xn                                         1023NE207St
                                              MIAMIWORLDWIDE
  CByp27VgB63DLKkdU FedericoWaisfeld                           Miami,Florida33179
                                               INVESTMENTSLLC
  EmvN1cECcD7KpcXyIQ                                            UnitedStates
  q9jdxm28%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xnl                                        1023NE207St
                                              MIAMIWORLDWIDE
  tSQyF5aZzhK4coyPPeb FedericoWaisfeld                         Miami,Florida33179
                                               INVESTMENTSLLC
  DNLqdc76DKL%2F6tzz                                            UnitedStates
  ov%2FJCbo%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=XovO1ige10qIi   FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  vXCHM%2BAvIfOqEFd                                             UnitedStates
  93IMb7nSrSC1EB0XI%
  3D




CONFIDENTIAL INFORMATION                                                        CS_0000088
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 90 of 203
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                     1023NE207St
                                          MIAMIWORLDWIDE
  et/?tid=Xp5%2B%2BDj FedericoWaisfeld                     Miami,Florida33179
                                           INVESTMENTSLLC
  pmXGkUMeFEnzsEDN                                          UnitedStates
  Bg7pjx62M9CrtwEbhN
  %2F7mY%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xp                                     1023NE207St
                                          MIAMIWORLDWIDE
  emKUM4vhzgPlxTdNIv FedericoWaisfeld                      Miami,Florida33179
                                           INVESTMENTSLLC
  Jjuxg7pjx62M9CrtwEb                                       UnitedStates
  hN%2F7mY%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xp                                     1023NE207St
                                          MIAMIWORLDWIDE
  vaBTdv%2BikFlOGgkY FedericoWaisfeld                      Miami,Florida33179
                                           INVESTMENTSLLC
  QKZeT4W9flDVZQS6D                                         UnitedStates
  wJl%2FyIBo7o%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xq                                     1023NE207St
                                          MIAMIWORLDWIDE
  MU0wGODev8m9WF7 FedericoWaisfeld                         Miami,Florida33179
                                           INVESTMENTSLLC
  TqURZu5DokzxWPVVz                                         UnitedStates
  vZF%2BowL06tg%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xq                                     1023NE207St
                                          MIAMIWORLDWIDE
  TQQOzTBbEPSYLeYJXf FedericoWaisfeld                      Miami,Florida33179
                                           INVESTMENTSLLC
  uanbv%2FYklGQYD86                                         UnitedStates
  ptu63gDUtU%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xq                                     1023NE207St
                                          MIAMIWORLDWIDE
  mpNAn6I1zfpI6KHnx6I FedericoWaisfeld                     Miami,Florida33179
                                           INVESTMENTSLLC
  7UcJBh1YAzTeyVEV%2                                        UnitedStates
  BobgXT5s%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xr6                                    1023NE207St
                                          MIAMIWORLDWIDE
  DBHyNc540Hz6VWl5y FedericoWaisfeld                       Miami,Florida33179
                                           INVESTMENTSLLC
  KMzVLSrf3%2B0Ltgl%                                        UnitedStates
  2BAEywdwdhc%3D




CONFIDENTIAL INFORMATION                                                    CS_0000089
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 91 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xs9                                      1023NE207St
                                            MIAMIWORLDWIDE
  www4f%2Bx%2FmjlRy FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  bEPYnySabIe3t7hvDM                                          UnitedStates
  uEycbiyABos%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xt4                                      1023NE207St
                                            MIAMIWORLDWIDE
  cESEPMZa7uAdQicZFk FedericoWaisfeld                        Miami,Florida33179
                                             INVESTMENTSLLC
  MaiauSge%2BuTYWD                                            UnitedStates
  %2F2ZNRIgLx0%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xt                                       1023NE207St
                                            MIAMIWORLDWIDE
  Up4BMJX8jjVzB3wY98 FedericoWaisfeld                        Miami,Florida33179
                                             INVESTMENTSLLC
  5mECauSge%2BuTYW                                            UnitedStates
  D%2F2ZNRIgLx0%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XtX                                      1023NE207St
                                            MIAMIWORLDWIDE
  ClzgDppfwC%2F1KKb2 FedericoWaisfeld                        Miami,Florida33179
                                             INVESTMENTSLLC
  JBsXdp3S3yIJX9rb%2B                                         UnitedStates
  Sr6u6kcoQ%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xtq                                      1023NE207St
                                            MIAMIWORLDWIDE
  uIU4VMwCsxNfAyZvS FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  oEyCauSge%2BuTYWD                                           UnitedStates
  %2F2ZNRIgLx0%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xu                                       1023NE207St
                                            MIAMIWORLDWIDE
  B1JIesk6grHgHy1LVUtt FedericoWaisfeld                      Miami,Florida33179
                                             INVESTMENTSLLC
  %2B3uBO6A5UxmGsg                                            UnitedStates
  6pTO8W1Qk%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xu                                       1023NE207St
                                            MIAMIWORLDWIDE
  UGbpjp8XPf0sRu2qV     FedericoWaisfeld                     Miami,Florida33179
                                             INVESTMENTSLLC
  mpDbt3dvVoY%2BGbs                                           UnitedStates
  KMKbi7NN7TU%3D




CONFIDENTIAL INFORMATION                                                      CS_0000090
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 92 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xw                                       1023NE207St
                                            MIAMIWORLDWIDE
  7Ca6b%2FVE4J9%2Bh FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  FqHIflM0Pes%2F4L8b                                          UnitedStates
  qW4dLvu%2B5t4lrs%3
  D
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                       1023NE207St
                                            MIAMIWORLDWIDE
  et/?tid=XwOu%2BSw     FedericoWaisfeld                     Miami,Florida33179
                                             INVESTMENTSLLC
  MxtXnJJCv4d8b9XuqLI                                         UnitedStates
  Jh3OxVac7XA6fcsBum
  w%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xw                                       1023NE207St
                                            MIAMIWORLDWIDE
  nbKJm2UxJZnfj9YGXX FedericoWaisfeld                        Miami,Florida33179
                                             INVESTMENTSLLC
  %2BXkPes%2F4L8bqW                                           UnitedStates
  4dLvu%2B5t4lrs%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xx1                                      1023NE207St
                                            MIAMIWORLDWIDE
  q7PVTR%2BJVoSq4Ca FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  6FYiY3srWS%2FHEdyG                                          UnitedStates
  O5NxnIU4Uj8%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xz                                       1023NE207St
                                            MIAMIWORLDWIDE
  %2BQpOgsBS%2BzY86 FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  0E5xPBG7PdL4X2lr3O                                          UnitedStates
  05iN8ZkwIcMg%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xz9                                      1023NE207St
                                            MIAMIWORLDWIDE
  UJj72KR7dCw0c8tmGZ FedericoWaisfeld                        Miami,Florida33179
                                             INVESTMENTSLLC
  TyxYN30ZYq4poSbRw                                           UnitedStates
  Mh87b18%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=XzF                                      1023NE207St
                                            MIAMIWORLDWIDE
  usw%2B4922dfJe2K2Z FedericoWaisfeld                        Miami,Florida33179
                                             INVESTMENTSLLC
  85wuap4%2BUMAI4U                                            UnitedStates
  CY0HVwtRPjRI%3D




CONFIDENTIAL INFORMATION                                                      CS_0000091
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 93 of 203
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                       1023NE207St
                                            MIAMIWORLDWIDE
  et/?tid=XzhbznTTzjgj1 FedericoWaisfeld                     Miami,Florida33179
                                             INVESTMENTSLLC
  %2F4oRYTk%2FXVap4                                           UnitedStates
  %2BUMAI4UCY0HVwt
  RPjRI%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xzi                                      1023NE207St
                                            MIAMIWORLDWIDE
  crjywV5UUX5bmLtPr9 FedericoWaisfeld                        Miami,Florida33179
                                             INVESTMENTSLLC
  TsKqMxyZwRe4n7OD                                            UnitedStates
  mkdO6MvY%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Xzj                                      1023NE207St
                                            MIAMIWORLDWIDE
  QIEYSO7UsEkS%2BQH FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
  NvhWsap4%2BUMAI4                                            UnitedStates
  UCY0HVwtRPjRI%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=YD                                       1023NE207St
                                            MIAMIWORLDWIDE
  G1pSop8oZ21MzWqS FedericoWaisfeld                          Miami,Florida33179
                                             INVESTMENTSLLC
  %2FwZM9bw7Y%2FtT                                            UnitedStates
  Bgsm1Ehg0TqD8kM%
  3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=YFX                                      1023NE207St
                                            MIAMIWORLDWIDE
  iPw3t7%2FIgNiiKCEYV FedericoWaisfeld                       Miami,Florida33179
                                             INVESTMENTSLLC
  Cl568J5BaDQys%2FAE                                          UnitedStates
  %2FDqmlRh9A%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                              1023NE207St
  clickbank.net/?tid=YL                     MIAMIWORLDWIDE
                        FedericoWaisfeld                     Miami,Florida33179
  DvD9eclx2L2scA0X3Lq                        INVESTMENTSLLC
                                                              UnitedStates
  8tXCcbgw6hAdpDw1A
  xIuo9J8%3D
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                       1023NE207St
                                            MIAMIWORLDWIDE
  et/?tid=YLlkkSyu8kGl  FedericoWaisfeld                     Miami,Florida33179
                                             INVESTMENTSLLC
  Mv8Do6l%2BOTDSAl8                                           UnitedStates
  dxGh066Bo2MT7%2B
  9JHI%3D




CONFIDENTIAL INFORMATION                                                      CS_0000092
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 94 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=YW                                        1023NE207St
                                             MIAMIWORLDWIDE
  C2s%2FDVJgwHIYxV7      FedericoWaisfeld                     Miami,Florida33179
                                              INVESTMENTSLLC
  %2BISyw%2FqPOubzQ                                            UnitedStates
  Z%2FTED87Jc1tzBxA%
  3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=YYY                                       1023NE207St
                                             MIAMIWORLDWIDE
  FFP1snOIk3XgPBuBj4X FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  %2BB1MGLtxOFjbDzR                                            UnitedStates
  wNXDmOJo%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                        1023NE207St
                                             MIAMIWORLDWIDE
  et/?tid=YbhIzDNeB1nT FedericoWaisfeld                       Miami,Florida33179
                                              INVESTMENTSLLC
  X8ug2rneIELWioPNue                                           UnitedStates
  qClh%2BgMJ2W%2Ba
  dJE%3D
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                        1023NE207St
                                             MIAMIWORLDWIDE
  et/?tid=Yr58AQTywLz FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  egQofKbD8PdpQnsbM                                            UnitedStates
  lPCYzz%2BH2VGJzakt0
  %3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Yvt                                       1023NE207St
                                             MIAMIWORLDWIDE
  81ti9YzSXznX0lMUHg7 FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  dLE%2BlTvgNv8%2Ble                                           UnitedStates
  Ptd%2B7fsyg%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=YzE                                       1023NE207St
                                             MIAMIWORLDWIDE
  zVVTcccJ4Xs6mXvz%2 FedericoWaisfeld                         Miami,Florida33179
                                              INVESTMENTSLLC
  Bp1shZi93h7Glz7WXM                                           UnitedStates
  RhCBuqns%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=ZEs                                       1023NE207St
                                             MIAMIWORLDWIDE
  kQCcxTnQwn%2FDQQ FedericoWaisfeld                           Miami,Florida33179
                                              INVESTMENTSLLC
  yksV3eCW0gJjHJDGYx                                           UnitedStates
  aBis4LqNbE%3D




CONFIDENTIAL INFORMATION                                                       CS_0000093
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 95 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=ZGi                                       1023NE207St
                                             MIAMIWORLDWIDE
  GN48gupHWdRoGwK FedericoWaisfeld                            Miami,Florida33179
                                              INVESTMENTSLLC
  dUuXrCWgsw9Yr1stH9                                           UnitedStates
  9ypCIKwlY%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=ZX                                        1023NE207St
                                             MIAMIWORLDWIDE
  GzK8GxXPJAxLfbIuXqQ FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  HbgN7Qo0nVVhhZiK1                                            UnitedStates
  v6nH9hQ%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                        1023NE207St
                                             MIAMIWORLDWIDE
  et/?tid=ZYwnfbaZgDO FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  %2BAXVluEIiNDHrEFg                                           UnitedStates
  %2Bf19br4jtlmlTLo9Z0
  %3D
  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                        1023NE207St
                                             MIAMIWORLDWIDE
  et/?tid=ZdN8QhRwZhJ FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  t18P8eG2b5efZHmj%2                                           UnitedStates
  B42gMiH40Or4%2F9n
  doE%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Zo                                        1023NE207St
                                             MIAMIWORLDWIDE
  4k6Wm7IH%2B5NTTY FedericoWaisfeld                           Miami,Florida33179
                                              INVESTMENTSLLC
  L%2F3GIRWvXpGhgZO                                            UnitedStates
  s6AcsNvD1244nU%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Zp                                        1023NE207St
                                             MIAMIWORLDWIDE
  %2Bx2M3BSsukanzHxi FedericoWaisfeld                         Miami,Florida33179
                                              INVESTMENTSLLC
  fUvgVsD%2Fy69OMhx                                            UnitedStates
  10re1GkShYn8%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=Zva                                       1023NE207St
                                             MIAMIWORLDWIDE
  KrbV0LuDyAgboAP9Y      FedericoWaisfeld                     Miami,Florida33179
                                              INVESTMENTSLLC
  D%2FZPBtplP0OC8fh%                                           UnitedStates
  2Fa0Z48i0%2BI%3D




CONFIDENTIAL INFORMATION                                                       CS_0000094
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 96 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=ZxB                                       1023NE207St
                                             MIAMIWORLDWIDE
  oY74oFTF3R0sZph1Ds FedericoWaisfeld                         Miami,Florida33179
                                              INVESTMENTSLLC
  FebDE1QOoRpMTcqZ                                             UnitedStates
  oHr%2BFXRo%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=aE                                        1023NE207St
                                             MIAMIWORLDWIDE
  UTUBp9wu8mEXrA6tT FedericoWaisfeld                          Miami,Florida33179
                                              INVESTMENTSLLC
  0OwZEVhH5TKK3Z4IZ                                            UnitedStates
  BbB5K%2FRKE%3D

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                        1023NE207St
                                             MIAMIWORLDWIDE
  et/?tid=aR5tOBQokXQ FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  zV%2BxH0UUTwrSlJlE                                           UnitedStates
  TJA5t3TfsxfKRx0WC8%
  3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=aS0                                       1023NE207St
                                             MIAMIWORLDWIDE
  ajNv9WOGb1TDzhkrg FedericoWaisfeld                          Miami,Florida33179
                                              INVESTMENTSLLC
  %2BLuT9vx4f8fXCQVT                                           UnitedStates
  sLpDSuNQU%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=aT                                        1023NE207St
                                             MIAMIWORLDWIDE
  %2BPCqL8uJxFczpWcj FedericoWaisfeld                         Miami,Florida33179
                                              INVESTMENTSLLC
  KcauO8TH6mhk%2F%                                             UnitedStates
  2FOLaYtYoWnOLSU%3
  D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=afy                                       1023NE207St
                                             MIAMIWORLDWIDE
  PYdh86kJ%2FSNwi%2 FedericoWaisfeld                          Miami,Florida33179
                                              INVESTMENTSLLC
  B%2Ba2rRSMlfof49TT                                           UnitedStates
  PkYbBjA0eGZ9w%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                               1023NE207St
  clickbank.net/?tid=ahv                     MIAMIWORLDWIDE
                         FedericoWaisfeld                     Miami,Florida33179
  8OimlIGRleY1ibqwNuz                         INVESTMENTSLLC
                                                               UnitedStates
  CUIIY9stvGqlQ%2FSap
  5clsF4%3D




CONFIDENTIAL INFORMATION                                                       CS_0000095
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 97 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=aku                                        1023NE207St
                                              MIAMIWORLDWIDE
  Ap1v54Vrw88%2BsBar FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  R360qqksW40fTSL7yLr                                           UnitedStates
  lsQN9PU%3D

  http://naturald.altdail
                                                                1023NE207St
  yv.hop.clickbank.net/?                      MIAMIWORLDWIDE
                          FedericoWaisfeld                     Miami,Florida33179
  pid=a105&tid=altdaily                        INVESTMENTSLLC
                                                                UnitedStates
  y
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=alw                                        1023NE207St
                                              MIAMIWORLDWIDE
  Jlm%2B9KfXciqZEZJpjIs FedericoWaisfeld                       Miami,Florida33179
                                               INVESTMENTSLLC
  jMZy6TnQ1HhOkQB1                                              UnitedStates
  ORyzDnE%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                                1023NE207St
  clickbank.net/?tid=ao                       MIAMIWORLDWIDE
                         FedericoWaisfeld                      Miami,Florida33179
  1FAKCXIYpkAC8RTYfG                           INVESTMENTSLLC
                                                                UnitedStates
  p3KbBxaEdsdayvqtBe9
  dZiOkw%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                                1023NE207St
  clickbank.net/?tid=aq                       MIAMIWORLDWIDE
                         FedericoWaisfeld                      Miami,Florida33179
  bDVav6sABkhcP2FDCl                           INVESTMENTSLLC
                                                                UnitedStates
  S5NfY5vexFsHx0Hu8l0
  SXxAeE%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=ax7                                        1023NE207St
                                              MIAMIWORLDWIDE
  yz6FDscVsASWUkFyzH FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  WDI8kvr%2FkvHMqaft                                            UnitedStates
  WRR6toh0%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=axI                                        1023NE207St
                                              MIAMIWORLDWIDE
  mBenczKrgXfVSmlrhYE FedericoWaisfeld                         Miami,Florida33179
                                               INVESTMENTSLLC
  q7hfEkJ3MExA3pL%2B                                            UnitedStates
  riAO9ts%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=az                                         1023NE207St
                                              MIAMIWORLDWIDE
  H%2BwIYFfd7znBGn0 FedericoWaisfeld                           Miami,Florida33179
                                               INVESTMENTSLLC
  OG2Q2c%2BqW45CM                                               UnitedStates
  Fj8tRc3HRl3H5xU%3D




CONFIDENTIAL INFORMATION                                                        CS_0000096
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 98 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=azf                                       1023NE207St
                                             MIAMIWORLDWIDE
  MxjoIFeH8vLGWeunj8 FedericoWaisfeld                         Miami,Florida33179
                                              INVESTMENTSLLC
  z7flA2aMaykxz4Zw4%                                           UnitedStates
  2BdCosEI%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=bFc                                       1023NE207St
                                             MIAMIWORLDWIDE
  Nzfx0hqLHL6kpw9tqE FedericoWaisfeld                         Miami,Florida33179
                                              INVESTMENTSLLC
  duI%2FhE%2Fs9IeGC6                                           UnitedStates
  dpXp6Zt0r4%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=bO                                        1023NE207St
                                             MIAMIWORLDWIDE
  z21fgh97ZetRvDdyT4Q FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  d7IZv8%2B%2BY%2B%                                            UnitedStates
  2FyiS5sDeeKEUoQ%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=bT                                        1023NE207St
                                             MIAMIWORLDWIDE
  C%2FBL%2F7sM4%2F FedericoWaisfeld                           Miami,Florida33179
                                              INVESTMENTSLLC
  W1KsCsMt%2F02MkC                                             UnitedStates
  916sMfAuW2YSBWpL
  MBQ%3D
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=bU                                        1023NE207St
                                             MIAMIWORLDWIDE
  Pje%2FB6JsUie5tfcMh FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
  4%2F7oszd3PoIVb7lM                                           UnitedStates
  %2F14R2T7W08%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=bW                                        1023NE207St
                                             MIAMIWORLDWIDE
  iyLZLpfY6CKGA1P6BN FedericoWaisfeld                         Miami,Florida33179
                                              INVESTMENTSLLC
  pnGZ0A%2FYeLcbtH9Jl                                          UnitedStates
  NCDpwzK8%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
                                                               1023NE207St
  clickbank.net/?tid=bZJ                     MIAMIWORLDWIDE
                         FedericoWaisfeld                     Miami,Florida33179
  ir0YXruN7Ucg3xrlmZR                         INVESTMENTSLLC
                                                               UnitedStates
  4lMyx1Xxq9hWSDgJW
  T382Ac%3D




CONFIDENTIAL INFORMATION                                                       CS_0000097
 Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 99 of 203
  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=bd                                         1023NE207St
                                              MIAMIWORLDWIDE
  6mrMIJZEN7ciXmUdx FedericoWaisfeld                           Miami,Florida33179
                                               INVESTMENTSLLC
  WRpZ1QXgjBcSA5bx8                                             UnitedStates
  UkkgKHyPM%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=bd                                         1023NE207St
                                              MIAMIWORLDWIDE
  vrRHhQ%2Fa0c%2FeZ FedericoWaisfeld                           Miami,Florida33179
                                               INVESTMENTSLLC
  FZFQwsVwZrSxRExmk                                             UnitedStates
  749oJj451nurQ%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=bg                                         1023NE207St
                                              MIAMIWORLDWIDE
  boseRortlTn8GXckjxaE FedericoWaisfeld                        Miami,Florida33179
                                               INVESTMENTSLLC
  GUYz%2FRutPb6l1iTpX                                           UnitedStates
  tPmNiY%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=bm                                         1023NE207St
                                              MIAMIWORLDWIDE
  YhSE0e83Sv%2FrUNBv FedericoWaisfeld                          Miami,Florida33179
                                               INVESTMENTSLLC
  PkDedZSuUbr%2B9SO                                             UnitedStates
  8xNLgCEfF5oY%3D

  http://fe08b8vz5gnq8
  m9mq5y977np12.hop.
  clickbank.net/?tid=bm                                         1023NE207St
                                              MIAMIWORLDWIDE
  ygrB69UhoYrNJS7PotV FedericoWaisfeld                         Miami,Florida33179
                                               INVESTMENTSLLC
  HameVIOLUYYwdaE0                                              UnitedStates
  wzhyI%2Bt0%3D

  http://f59e309wfzpxa
  w31vi4vcu4kfk.hop.cli                                         1023NE207St
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=botn    FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  mmainemail090916                                              UnitedStates

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=bwqXPuQlbsP     FedericoWaisfeld                     Miami,Florida33179
                                               INVESTMENTSLLC
  pQ6eYIje9LJWNSEMcn                                            UnitedStates
  2tEMy7%2FKhPrFojjU
  %3D




CONFIDENTIAL INFORMATION                                                        CS_0000098
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 100 of 203
 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=cC                                         1023NE207St
                                             MIAMIWORLDWIDE
 AqmQ%2BNl8Aae6Vat FedericoWaisfeld                           Miami,Florida33179
                                              INVESTMENTSLLC
 owrq%2FS30Wg9QHI                                              UnitedStates
 G0lhJzpXAnnLMk%3D

 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=cG                                         1023NE207St
                                             MIAMIWORLDWIDE
 ostpJT2DjpmXnGN78E FedericoWaisfeld                          Miami,Florida33179
                                              INVESTMENTSLLC
 FG4ey0BoqM8yuY3Zx                                             UnitedStates
 5RLeyboM%3D

 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=cJU                                        1023NE207St
                                             MIAMIWORLDWIDE
 qt6k6PTd80FWMZZe7 FedericoWaisfeld                           Miami,Florida33179
                                              INVESTMENTSLLC
 9%2BRERkMwTru2GN                                              UnitedStates
 9EyZ1ygUMl8%3D

 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=cT                                         1023NE207St
                                             MIAMIWORLDWIDE
 MOd7r8NINY7IKn4C7 FedericoWaisfeld                           Miami,Florida33179
                                              INVESTMENTSLLC
 dVFpey%2FnJ6yYBcgM                                            UnitedStates
 mQdSf33GvY%3D

 http://f28dbij7ymon7
 z4nͲo78Ͳ
 9p15q.hop.clickbank.n                                         1023NE207St
                                             MIAMIWORLDWIDE
 et/?tid=cTxQ34bcq3Sb FedericoWaisfeld                        Miami,Florida33179
                                              INVESTMENTSLLC
 mCTbz1yvl3v6X4%2Bb                                            UnitedStates
 jyMD61BHoB5KZRtME
 %3D
 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=cko                                        1023NE207St
                                             MIAMIWORLDWIDE
 mtCcmbEofY6SQzNGy FedericoWaisfeld                           Miami,Florida33179
                                              INVESTMENTSLLC
 k9uRE%2F59pA40pDl8                                            UnitedStates
 TGUSouEsQ%3D

 http://f28dbij7ymon7
 z4nͲo78Ͳ
 9p15q.hop.clickbank.n                                         1023NE207St
                                             MIAMIWORLDWIDE
 et/?tid=clFYftWH%2B     FedericoWaisfeld                     Miami,Florida33179
                                              INVESTMENTSLLC
 p%2F8tKw6u%2FYmhI                                             UnitedStates
 h4J44Q9qFT8xbByOa
 wli5yg%3D




CONFIDENTIAL INFORMATION                                                       CS_0000099
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 101 of 203
 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
                                                              1023NE207St
 clickbank.net/?tid=crg                     MIAMIWORLDWIDE
                        FedericoWaisfeld                     Miami,Florida33179
 %2BOJZ4m6hDA72Nlif                          INVESTMENTSLLC
                                                              UnitedStates
 uM4lzROh2feA9bioJ4B
 kJLXltY%3D
 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=cs9                                       1023NE207St
                                            MIAMIWORLDWIDE
 CrsxnqhhLL62Ujo47KV FedericoWaisfeld                        Miami,Florida33179
                                             INVESTMENTSLLC
 mkSp2b9EpZhZgcU4c7                                           UnitedStates
 dHWto%3D

 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=cxl                                       1023NE207St
                                            MIAMIWORLDWIDE
 7BwgmzD19zLicnK15% FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
 2BB3HZqsItdm3KTfJN                                           UnitedStates
 VogMPk64%3D

 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=dC                                        1023NE207St
                                            MIAMIWORLDWIDE
 %2BFGMHYAF%2BNM FedericoWaisfeld                            Miami,Florida33179
                                             INVESTMENTSLLC
 8biSQ4mjv%2Bx7X4R2                                           UnitedStates
 %2FmKP3OlPUNnJ6DE
 o%3D
 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=dD                                        1023NE207St
                                            MIAMIWORLDWIDE
 uANa%2BtE%2BVRVvT FedericoWaisfeld                          Miami,Florida33179
                                             INVESTMENTSLLC
 DqkUCHc3UziuJwESF6                                           UnitedStates
 VxA9MPRakGq8%3D

 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=dF                                        1023NE207St
                                            MIAMIWORLDWIDE
 %2Fb3gt8c2HUk%2Ff1 FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
 UJEJT%2BlElB10N3gM                                           UnitedStates
 T5quCSywqWaEg%3D

 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=dM                                        1023NE207St
                                            MIAMIWORLDWIDE
 ehGIYcUYlz7Fe5Y%2B FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
 QfMbVB4E8YHiZ9OB2                                            UnitedStates
 8Gwevr6GCY%3D




CONFIDENTIAL INFORMATION                                                    CS_00000100
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 102 of 203
 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=dPf                                    1023NE207St
                                         MIAMIWORLDWIDE
 o33Jy6DB1mn%2BSIP FedericoWaisfeld                       Miami,Florida33179
                                          INVESTMENTSLLC
 3OSPh%2FktTmVabFlg                                        UnitedStates
 Ld4kiTavPF0%3D

 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=dP                                     1023NE207St
                                         MIAMIWORLDWIDE
 maiepqihQjhUumb%2 FedericoWaisfeld                       Miami,Florida33179
                                          INVESTMENTSLLC
 BBq3AF%2FktTmVabFl                                        UnitedStates
 gLd4kiTavPF0%3D

 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=dQ                                     1023NE207St
                                         MIAMIWORLDWIDE
 45vf29Rsu9mSRWvu% FedericoWaisfeld                       Miami,Florida33179
                                          INVESTMENTSLLC
 2BTRiBR2vQT1%2Fj4D                                        UnitedStates
 wkCMRrG2nCtc%3D

 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=dR                                     1023NE207St
                                         MIAMIWORLDWIDE
 DTjmxzKhKy5LJQCuA5 FedericoWaisfeld                      Miami,Florida33179
                                          INVESTMENTSLLC
 wIaOEOAdCGC5T1%2F                                         UnitedStates
 8De8rK6Bw0%3D

 http://f28dbij7ymon7
 z4nͲo78Ͳ
 9p15q.hop.clickbank.n                                     1023NE207St
                                         MIAMIWORLDWIDE
 et/?tid=dUV71qD%2Fy FedericoWaisfeld                     Miami,Florida33179
                                          INVESTMENTSLLC
 D8H%2B7aD6kB9sY1ll                                        UnitedStates
 XluRU76998dy66O7yN
 Rc%3D
 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=dZ                                     1023NE207St
                                         MIAMIWORLDWIDE
 KgOL1fHKkt%2FTBtJSG FedericoWaisfeld                     Miami,Florida33179
                                          INVESTMENTSLLC
 NTQuCPMjHRbUI9QO                                          UnitedStates
 BmsNorptDg%3D

 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=db                                     1023NE207St
                                         MIAMIWORLDWIDE
 mzZRQTUuGnL7LtxkPs FedericoWaisfeld                      Miami,Florida33179
                                          INVESTMENTSLLC
 yQh3eb%2FdsSz2godR                                        UnitedStates
 cmefZcY5M%3D




CONFIDENTIAL INFORMATION                                                 CS_00000101
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 103 of 203
 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=dd                                        1023NE207St
                                            MIAMIWORLDWIDE
 qPTZdDc04Rf82njngVv FedericoWaisfeld                        Miami,Florida33179
                                             INVESTMENTSLLC
 4MsMg1adu7%2FnvQ                                             UnitedStates
 Y16TRe%2BrCs%3D

 http://f28dbij7ymon7
 z4nͲo78Ͳ
 9p15q.hop.clickbank.n                                        1023NE207St
                                            MIAMIWORLDWIDE
 et/?tid=dlBtr9WsTDnq FedericoWaisfeld                       Miami,Florida33179
                                             INVESTMENTSLLC
 IqzTO64ZPRQWWDhl7                                            UnitedStates
 80PDvpNHrqjkfDcM%
 3D
 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=dn                                        1023NE207St
                                            MIAMIWORLDWIDE
 vSxg7lzRU%2BlKe%2B FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
 yHCItecJbFPkzbOmT9                                           UnitedStates
 %2FfNs%2BF04zxM%3
 D
 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=dsK                                       1023NE207St
                                            MIAMIWORLDWIDE
 %2B5Wo19cbaopIsrSZ FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
 bhl3vUV8wpcsqHUL4i                                           UnitedStates
 mjNw1wrE%3D

 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
                                                              1023NE207St
 clickbank.net/?tid=dx                      MIAMIWORLDWIDE
                        FedericoWaisfeld                     Miami,Florida33179
 AprWbr0d6rKZiir5zIds                        INVESTMENTSLLC
                                                              UnitedStates
 2Ec%2BfNlxXV2NT76u
 wCkypIk%3D
 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=dzK                                       1023NE207St
                                            MIAMIWORLDWIDE
 7q9OjWxu2qKrs79chY FedericoWaisfeld                         Miami,Florida33179
                                             INVESTMENTSLLC
 B3K4wrgogo4aF1Y5Vo                                           UnitedStates
 h3C6jY%3D

 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
                                                              1023NE207St
 clickbank.net/?tid=eA                      MIAMIWORLDWIDE
                       FedericoWaisfeld                      Miami,Florida33179
 bfzgS91lBmOWqFAdB                           INVESTMENTSLLC
                                                              UnitedStates
 Qu1zq0jg41HYBZ3lrpC
 JsTe2Gw%3D




CONFIDENTIAL INFORMATION                                                    CS_00000102
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 104 of 203
 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=eE                                     1023NE207St
                                         MIAMIWORLDWIDE
 npzSR%2FLCRzOZ2ZkE FedericoWaisfeld                      Miami,Florida33179
                                          INVESTMENTSLLC
 weX5tLiIsvHTKXvdWq                                        UnitedStates
 MSkfslQi4%3D

 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=eF                                     1023NE207St
                                         MIAMIWORLDWIDE
 G%2B%2FNdgwzG3rFr FedericoWaisfeld                       Miami,Florida33179
                                          INVESTMENTSLLC
 bmwWo0Sew%2FGW                                            UnitedStates
 %2BwUa6ZnZUCDDuD
 ZGr0%3D
 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=eJc                                    1023NE207St
                                         MIAMIWORLDWIDE
 SO3JUxexfG7x0xatCkV FedericoWaisfeld                     Miami,Florida33179
                                          INVESTMENTSLLC
 CGJ6ElW%2FFQrrBKN                                         UnitedStates
 9hnsdok0%3D

 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=eLK                                    1023NE207St
                                         MIAMIWORLDWIDE
 POFnYnUIzcUUvnZnjC FedericoWaisfeld                      Miami,Florida33179
                                          INVESTMENTSLLC
 mZE03YxY9qiEIFd6%2                                        UnitedStates
 BqdXeFBg%3D

 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=eYJ                                    1023NE207St
                                         MIAMIWORLDWIDE
 0erGTeg3Lc7UUoQOx FedericoWaisfeld                       Miami,Florida33179
                                          INVESTMENTSLLC
 HFjY%2F5hwXBS68%2                                         UnitedStates
 F4eDuxjHhB0M%3D

 http://f28dbij7ymon7
 z4nͲo78Ͳ
 9p15q.hop.clickbank.n                                     1023NE207St
                                         MIAMIWORLDWIDE
 et/?tid=ebU7C5mPETP FedericoWaisfeld                     Miami,Florida33179
                                          INVESTMENTSLLC
 BXG71jAMiRwCDQ7rQ                                         UnitedStates
 rm3dTU9ZKZq8EpPtE
 %3D
 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=edt                                    1023NE207St
                                         MIAMIWORLDWIDE
 xKFrBZynhLAU%2FGvA FedericoWaisfeld                      Miami,Florida33179
                                          INVESTMENTSLLC
 u5zPbjw7ROYApJzYpN                                        UnitedStates
 0bGninEw%3D




CONFIDENTIAL INFORMATION                                                 CS_00000103
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 105 of 203
 http://fe08b8vz5gnq8
 m9mq5y977np12.hop.
 clickbank.net/?tid=eln                                        1023NE207St
                                             MIAMIWORLDWIDE
 NoaFIJTKarkPNHtnEBq FedericoWaisfeld                         Miami,Florida33179
                                              INVESTMENTSLLC
 Fa7HN4r%2F99qeWFi                                             UnitedStates
 u%2BrPTroU%3D

 http://fe08b8vz5gnq8                                            1023NE207St
 m9mq5y977np12.hop.                                              Miami,Florida33179
 clickbank.net/?tid=tfs                                          UnitedStates
                                             MIAMIWORLDWIDE
 7NJ2MwSDkVtMM2R4 FedericoWaisfeld
                                              INVESTMENTSLLC
 KEMXNnnfTRMG7QY
 M9uRx%2F5etZc%3D

 http://fe08b8vz5gnq8                                            1024NE207St
 m9mq5y977np12.hop.                                              Miami,Florida33179
 clickbank.net/?tid=thR                                          UnitedStates
                                             MIAMIWORLDWIDE
 JFmUHORHTfq77kw% FedericoWaisfeld
                                              INVESTMENTSLLC
 2FhB6ZyOKMRknowB
 afH3z8IaXMvs%3D

 http://fe08b8vz5gnq8                                            1023NE207St
 m9mq5y977np12.hop.                                              Miami,Florida33179
 clickbank.net/?tid=tkx                                          UnitedStates
                                             MIAMIWORLDWIDE
 hXT0u%2Fv8mz3U%2B FedericoWaisfeld
                                              INVESTMENTSLLC
 YwrZmyupQZtg9eIvb7
 xslzcQua%2B7s%3D

 http://fe08b8vz5gnq8                                            1023NE207St
 m9mq5y977np12.hop.                                              Miami,Florida33179
 clickbank.net/?tid=tq                                           UnitedStates
                                             MIAMIWORLDWIDE
 %2FAkg1sJ3uSwvzoDE FedericoWaisfeld
                                              INVESTMENTSLLC
 nKJmtqDhCJfLrDWoVF
 6eUbAV%2Fio%3D

 http://fe08b8vz5gnq8                                            1023NE207St
 m9mq5y977np12.hop.                                              Miami,Florida33179
 clickbank.net/?tid=tsn                                          UnitedStates
                                             MIAMIWORLDWIDE
 xdZNJ3E9LHfJgcK5jT30 FedericoWaisfeld
                                              INVESTMENTSLLC
 VrAmqKf%2BOaEmvV
 YgI8cxDQ%3D

 http://f28dbij7ymon7                                            1024NE207St
 z4nͲo78Ͳ                                                        Miami,Florida33179
 9p15q.hop.clickbank.n                                           UnitedStates
                                             MIAMIWORLDWIDE
 et/?tid=tzEB0jPivaUV    FedericoWaisfeld
                                              INVESTMENTSLLC
 m%2BGtD8o81cOEiKD
 Ut0uXn6PeITD326%2B
 o0%3D




CONFIDENTIAL INFORMATION                                                      CS_00000104
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 106 of 203
 http://fe08b8vz5gnq8                                            1023NE207St
 m9mq5y977np12.hop.                                              Miami,Florida33179
 clickbank.net/?tid=tzi                                          UnitedStates
                                             MIAMIWORLDWIDE
 WPVu6mIpa1t19mbR FedericoWaisfeld
                                              INVESTMENTSLLC
 A828AQeH3chpSscVU
 bpDs0Js88%3D

 http://f28dbij7ymon7                                            1023NE207St
 z4nͲo78Ͳ                                                        Miami,Florida33179
 9p15q.hop.clickbank.n                                           UnitedStates
                                             MIAMIWORLDWIDE
 et/?tid=tzwzpJ7hlduC FedericoWaisfeld
                                              INVESTMENTSLLC
 hw%2Fe%2FFlAY%2FJ
 qek2eeH5LTdGzM%2B
 uYrGfgM%3D
 http://fe08b8vz5gnq8                                            1023NE207St
 m9mq5y977np12.hop.                                              Miami,Florida33179
 clickbank.net/?tid=uIJ                                          UnitedStates
                                             MIAMIWORLDWIDE
 RZvPGwS%2BUg6tCv       FedericoWaisfeld
                                              INVESTMENTSLLC
 MsmIPhUK5fg3PReK2
 BlA%2BJC2o2WM%3D

 http://fe08b8vz5gnq8                                            1023NE207St
 m9mq5y977np12.hop.                                              Miami,Florida33179
 clickbank.net/?tid=uP                                           UnitedStates
                                             MIAMIWORLDWIDE
 HL6PUd3SgIaKBG1Hn FedericoWaisfeld
                                              INVESTMENTSLLC
 N2oGr3sL1j7Qi6rdntp
 o1%2Fhr34%3D

 http://fe08b8vz5gnq8                                            1023NE207St
 m9mq5y977np12.hop.                                              Miami,Florida33179
 clickbank.net/?tid=uP                                           UnitedStates
                                             MIAMIWORLDWIDE
 kn8K3kFd8CbfaJOMw FedericoWaisfeld
                                              INVESTMENTSLLC
 wocAqrdBiHGf5Xq3Hc
 9384EFE8%3D

 http://fe08b8vz5gnq8                                            1023NE207St
 m9mq5y977np12.hop.                                              Miami,Florida33179
 clickbank.net/?tid=uS                                           UnitedStates
                                             MIAMIWORLDWIDE
 MIaKDbSiD%2FVGPDS FedericoWaisfeld
                                              INVESTMENTSLLC
 Fxx8G5%2FbH%2FYDxI
 N4jpzVEfCSKQJk%3D

 http://f28dbij7ymon7                                            1023NE207St
 z4nͲo78Ͳ                                                        Miami,Florida33179
 9p15q.hop.clickbank.n                                           UnitedStates
                                             MIAMIWORLDWIDE
 et/?tid=uZx9bkkqUN5     FedericoWaisfeld
                                              INVESTMENTSLLC
 XY0jhuFY8zMtwfdyw0
 RjjUNb0c37l20utw%3
 D




CONFIDENTIAL INFORMATION                                                      CS_00000105
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 107 of 203
 http://fe08b8vz5gnq8                                           1023NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=um                                          UnitedStates
                                            MIAMIWORLDWIDE
 jYPlmFMxPpAVpoZGt1 FedericoWaisfeld
                                             INVESTMENTSLLC
 jMqxshLSTRokUWso5I
 uRd41KI%3D

 http://f28dbij7ymon7                                           1023NE207St
 z4nͲo78Ͳ                                                       Miami,Florida33179
 9p15q.hop.clickbank.n                                          UnitedStates
                                            MIAMIWORLDWIDE
 et/?tid=uv6rca0Sw7C8 FedericoWaisfeld
                                             INVESTMENTSLLC
 F%2F8%2FC%2BiL7CD
 KDNHocpjdPlcm%2FW
 tmfRG3o%3D
 http://fe08b8vz5gnq8                                           1023NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=uz1                                         UnitedStates
                                            MIAMIWORLDWIDE
 m%2FAZDkjqKVa3MTg FedericoWaisfeld
                                             INVESTMENTSLLC
 GmLax2ODkOtojbNnV
 VCDhpod%2Frs%3D

 http://fe08b8vz5gnq8                                           1023NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=uz9                                         UnitedStates
                                            MIAMIWORLDWIDE
 VjJHwxHVBGbeSItI5Q FedericoWaisfeld
                                             INVESTMENTSLLC
 wOGODkOtojbNnVVC
 Dhpod%2Frs%3D

 http://f28dbij7ymon7                                           1023NE207St
 z4nͲo78Ͳ                                                       Miami,Florida33179
 9p15q.hop.clickbank.n                                          UnitedStates
                                            MIAMIWORLDWIDE
 et/?tid=vIjK4a%2Ftm8 FedericoWaisfeld
                                             INVESTMENTSLLC
 REEnU1pkYqRlmBVsh
 wxnNYE8jBt1e9htq1k
 %3D
 http://fe08b8vz5gnq8                                         1023NE207St
 m9mq5y977np12.hop.                                           Miami,Florida33179
 clickbank.net/?tid=vK8                     MIAMIWORLDWIDE UnitedStates
                        FedericoWaisfeld
 FWPJtJu1vZyLaeyk0de                         INVESTMENTSLLC
 16jBwfAuAyvVt5vpaQ
 KtCCU%3D
 http://fe08b8vz5gnq8                                           1023NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=vM                                          UnitedStates
                                            MIAMIWORLDWIDE
 UGrZ6R5KLU8dOKN8D FedericoWaisfeld
                                             INVESTMENTSLLC
 d%2FxpOq7MxtiSmCB
 O0htv%2FRvpjs%3D




CONFIDENTIAL INFORMATION                                                     CS_00000106
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 108 of 203
 http://f28dbij7ymon7                                           1023NE207St
 z4nͲo78Ͳ                                                       Miami,Florida33179
 9p15q.hop.clickbank.n                                          UnitedStates
                                            MIAMIWORLDWIDE
 et/?tid=vOg8yENmbk    FedericoWaisfeld
                                             INVESTMENTSLLC
 %2BDmwnYrhorDnP%
 2BriqN5s269SyqekL6c
 7FPs%3D
 http://fe08b8vz5gnq8                                           1023NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=vU                                          UnitedStates
                                            MIAMIWORLDWIDE
 Za2yqasrkynW%2FUD FedericoWaisfeld
                                             INVESTMENTSLLC
 %2Bg5OnMJGmL1FeV
 DWdpolC9lzU8Uk%3D

 http://fe08b8vz5gnq8                                         1023NE207St
 m9mq5y977np12.hop.                                           Miami,Florida33179
 clickbank.net/?tid=vW                      MIAMIWORLDWIDE UnitedStates
                        FedericoWaisfeld
 ByfQdR3wIRhAf8ursS                          INVESTMENTSLLC
 QTQEaAjcooZ1yxo5UT
 ASjz4Y8%3D
 http://fe08b8vz5gnq8                                           1023NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=vg9                                         UnitedStates
                                            MIAMIWORLDWIDE
 nCKGFRkRCthXN8kLsH FedericoWaisfeld
                                             INVESTMENTSLLC
 IxPfvI%2Fzk6K0MojQu
 Ou0jrvE%3D

 http://fe08b8vz5gnq8                                         1023NE207St
 m9mq5y977np12.hop.                                           Miami,Florida33179
 clickbank.net/?tid=vrZ                     MIAMIWORLDWIDE UnitedStates
                        FedericoWaisfeld
 DdncNrZJuaNuQS5xn8                          INVESTMENTSLLC
 l0hzjIL350klvR1Gcb8z9
 5w4%3D
 http://fe08b8vz5gnq8                                           1023NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=vz0                                         UnitedStates
                                            MIAMIWORLDWIDE
 en4Kl9YgccZk7pkkoUk FedericoWaisfeld
                                             INVESTMENTSLLC
 dovtNVgIXVmYYaPsPj
 H7aHM%3D

 http://fe08b8vz5gnq8                                           1023NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=vzp                                         UnitedStates
                                            MIAMIWORLDWIDE
 HiWMq8fqZdlFYvISO      FedericoWaisfeld
                                             INVESTMENTSLLC
 WPo5ziZVE127ThEelo
 F3%2BQRzE%3D




CONFIDENTIAL INFORMATION                                                     CS_00000107
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 109 of 203
 http://f28dbij7ymon7                                          1023NE207St
 z4nͲo78Ͳ                                                      Miami,Florida33179
 9p15q.hop.clickbank.n                                         UnitedStates
                                           MIAMIWORLDWIDE
 et/?tid=vzswI9i1Lfn36 FedericoWaisfeld
                                            INVESTMENTSLLC
 zF0v%2Bi28cPqKmEQ
 Qnaw%2B9%2FmCXqP
 47KB0%3D
 http://fe08b8vz5gnq8                                          1023NE207St
 m9mq5y977np12.hop.                                            Miami,Florida33179
 clickbank.net/?tid=wA                                         UnitedStates
                                           MIAMIWORLDWIDE
 QfYT98qS6UHF5L88Zv FedericoWaisfeld
                                            INVESTMENTSLLC
 EFDg9QWN6LgpdNt3
 Mkw4z%2Ba9M%3D

 http://fe08b8vz5gnq8                                          1023NE207St
 m9mq5y977np12.hop.                                            Miami,Florida33179
 clickbank.net/?tid=wJ                                         UnitedStates
                                           MIAMIWORLDWIDE
 ClFl2AUZpp2rhWnEgA FedericoWaisfeld
                                            INVESTMENTSLLC
 pJNR6op0d5i9jUqALE
 G2f%2B1jM%3D

 http://fe08b8vz5gnq8                                          1024NE207St
 m9mq5y977np12.hop.                                            Miami,Florida33179
 clickbank.net/?tid=wO                                         UnitedStates
                                           MIAMIWORLDWIDE
 mqyFOcXAU3Emd3Qu FedericoWaisfeld
                                            INVESTMENTSLLC
 G4VHA%2FHReDVWQ
 aqUI2OyNIadaD0%3D

 http://fe08b8vz5gnq8                                          1025NE207St
 m9mq5y977np12.hop.                                            Miami,Florida33179
 clickbank.net/?tid=wR                                         UnitedStates
                                           MIAMIWORLDWIDE
 ZCuYV0kF%2F6l1opW FedericoWaisfeld
                                            INVESTMENTSLLC
 AZ3USpS4iK%2F0UKUl
 6Ma9QEGS5jfE%3D

 http://fe08b8vz5gnq8                                          1026NE207St
 m9mq5y977np12.hop.                                            Miami,Florida33179
 clickbank.net/?tid=wS                                         UnitedStates
                                           MIAMIWORLDWIDE
 Bjg8BfojwYlPAdUG9Ti FedericoWaisfeld
                                            INVESTMENTSLLC
 wObEg1604U1dGx2C8
 %2BqK7DCY%3D

 http://fe08b8vz5gnq8                                          1027NE207St
 m9mq5y977np12.hop.                                            Miami,Florida33179
 clickbank.net/?tid=wb                                         UnitedStates
                                           MIAMIWORLDWIDE
 vWjzK1uX9SVQhQAhw FedericoWaisfeld
                                            INVESTMENTSLLC
 p1vnDKNlvVJ%2FCaNX
 xCWOUF3zPg%3D




CONFIDENTIAL INFORMATION                                                    CS_00000108
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 110 of 203
 http://fe08b8vz5gnq8                                           1028NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=wdi                                         UnitedStates
                                            MIAMIWORLDWIDE
 5OLJ7%2FSTFu71jMT7 FedericoWaisfeld
                                             INVESTMENTSLLC
 UueTNIJRCr7EbJ8XL9F
 FyZMg8U%3D

 http://fe08b8vz5gnq8                                         1030NE207St
 m9mq5y977np12.hop.                                           Miami,Florida33179
 clickbank.net/?tid=wg                      MIAMIWORLDWIDE UnitedStates
                        FedericoWaisfeld
 MsPTz3uJ32ojKk87Yn5                         INVESTMENTSLLC
 yfb3pXIiiG2pFLaHzmiP
 gw0U%3D
 http://fe08b8vz5gnq8                                           1031NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=wja                                         UnitedStates
                                            MIAMIWORLDWIDE
 JZdVLJwfed%2FrG9vW FedericoWaisfeld
                                             INVESTMENTSLLC
 NSGnWwNILyd%2Fs71
 sJjBRzz1r2k%3D

 http://fe08b8vz5gnq8                                           1032NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=w                                           UnitedStates
                                            MIAMIWORLDWIDE
 msKdGpQ7JnTywQHC FedericoWaisfeld
                                             INVESTMENTSLLC
 a46%2BcCZtq1nmqxn
 YfZQ2HMEbgmHw%3
 D
 http://f28dbij7ymon7                                           1023NE207St
 z4nͲo78Ͳ                                                       Miami,Florida33179
 9p15q.hop.clickbank.n                                          UnitedStates
 et/?tid=wtPiKd%2FK7                        MIAMIWORLDWIDE
                       FedericoWaisfeld
 OLrOQ%2FJ%2Bw2moi                           INVESTMENTSLLC
 N%2BNvYpaGGGsouLI
 hwyY%2F3UY%3D

 http://fe08b8vz5gnq8                                         1023NE207St
 m9mq5y977np12.hop.                                           Miami,Florida33179
 clickbank.net/?tid=wu                      MIAMIWORLDWIDE UnitedStates
                       FedericoWaisfeld
 aj02ZWudrIXbPcqBiPD                         INVESTMENTSLLC
 lxlx0XpFl1fynEMsigOai
 Zk8%3D
 http://fe08b8vz5gnq8                                           1023NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=wv                                          UnitedStates
                                            MIAMIWORLDWIDE
 gWBpUlMVPWZOs6er FedericoWaisfeld
                                             INVESTMENTSLLC
 SRvO1cRRYQbVExlkua
 m37%2BlSr44%3D




CONFIDENTIAL INFORMATION                                                     CS_00000109
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 111 of 203
 http://f28dbij7ymon7                                           1023NE207St
 z4nͲo78Ͳ                                                       Miami,Florida33179
 9p15q.hop.clickbank.n                                          UnitedStates
                                            MIAMIWORLDWIDE
 et/?tid=xAWXuSuIgzm FedericoWaisfeld
                                             INVESTMENTSLLC
 9KJtfuMnbKEmO5uJfA
 9B3TD66DIRvwJu5M%
 3D
 http://fe08b8vz5gnq8                                           1023NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=xN                                          UnitedStates
                                            MIAMIWORLDWIDE
 LSMoSImWZb1i6n%2F FedericoWaisfeld
                                             INVESTMENTSLLC
 NHq8gyRSdLQ14Onrhj
 JA1iwFstPo%3D

 http://fe08b8vz5gnq8                                           1024NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=xQ                                          UnitedStates
                                            MIAMIWORLDWIDE
 %2FVPdA0eZ2nWsDW FedericoWaisfeld
                                             INVESTMENTSLLC
 cesUlymogtEd1H4pizK
 DBtU%2FzaqKE%3D

 http://f28dbij7ymon7                                           1025NE207St
 z4nͲo78Ͳ                                                       Miami,Florida33179
 9p15q.hop.clickbank.n                                          UnitedStates
                                            MIAMIWORLDWIDE
 et/?tid=xQ%2FbWiWu FedericoWaisfeld
                                             INVESTMENTSLLC
 yxdmg2%2FSpBsw%2F
 li%2FV8TpjrN186sYUp
 Y8VVCIg%3D
 http://fe08b8vz5gnq8                                           1026NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=xU                                          UnitedStates
                                            MIAMIWORLDWIDE
 SCqJhHmHfEksNoydzV FedericoWaisfeld
                                             INVESTMENTSLLC
 9EF3TeRFOozkAwMFd
 rLnbcgk0%3D

 http://fe08b8vz5gnq8                                         1027NE207St
 m9mq5y977np12.hop.                                           Miami,Florida33179
 clickbank.net/?tid=xV                      MIAMIWORLDWIDE UnitedStates
                        FedericoWaisfeld
 n4D787hycsbK3smzeJ                          INVESTMENTSLLC
 ueldJJtonLG6rGNflnpD
 5zXpw%3D
 http://fe08b8vz5gnq8                                           1028NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=xjs                                         UnitedStates
                                            MIAMIWORLDWIDE
 PqOW66R%2FS5xAW        FedericoWaisfeld
                                             INVESTMENTSLLC
 mYJF9H2KNDv999FI9c
 tqx%2Ff%2FqNnZw%3
 D




CONFIDENTIAL INFORMATION                                                     CS_00000110
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 112 of 203
 http://f28dbij7ymon7                                         1028NE207St
 z4nͲo78Ͳ                                                     Miami,Florida33179
 9p15q.hop.clickbank.n                                        UnitedStates
                                          MIAMIWORLDWIDE
 et/?tid=yB5se8GeO2d FedericoWaisfeld
                                           INVESTMENTSLLC
 Dd%2BDP5clEtTHXryw
 qaUsOZNi6YTTzu%2F
 %2BTw%3D
 http://fe08b8vz5gnq8                                         1028NE207St
 m9mq5y977np12.hop.                                           Miami,Florida33179
 clickbank.net/?tid=yIs                                       UnitedStates
                                          MIAMIWORLDWIDE
 djrz%2Bo4JqDUAz0fD FedericoWaisfeld
                                           INVESTMENTSLLC
 XXKH6YxNHCRgbCK2V
 jW6B0t7rI%3D

 http://f28dbij7ymon7                                         1029NE207St
 z4nͲo78Ͳ                                                     Miami,Florida33179
 9p15q.hop.clickbank.n                                        UnitedStates
                                          MIAMIWORLDWIDE
 et/?tid=yM0fsQKVYXk FedericoWaisfeld
                                           INVESTMENTSLLC
 aD9z6ydmWRkCpxNiz
 KunAmFpYr0jCMwZoU
 %3D
 http://fe08b8vz5gnq8                                         1030NE207St
 m9mq5y977np12.hop.                                           Miami,Florida33179
 clickbank.net/?tid=yQf                                       UnitedStates
                                          MIAMIWORLDWIDE
 BCUPbcdkG8C00%2Bb FedericoWaisfeld
                                           INVESTMENTSLLC
 Lytxixe97MCMjwvy5
 WzIFoJ2GC4%3D

 http://fe08b8vz5gnq8                                         1031NE207St
 m9mq5y977np12.hop.                                           Miami,Florida33179
 clickbank.net/?tid=yW                                        UnitedStates
                                          MIAMIWORLDWIDE
 tN57q61gn6Y%2Fywk FedericoWaisfeld
                                           INVESTMENTSLLC
 OdHqwx1EbAB4g9tHR
 cO1U7bmQyRo%3D

 http://f28dbij7ymon7                                         1032NE207St
 z4nͲo78Ͳ                                                     Miami,Florida33179
 9p15q.hop.clickbank.n                                        UnitedStates
                                          MIAMIWORLDWIDE
 et/?tid=yY2lTH3mvZSS FedericoWaisfeld
                                           INVESTMENTSLLC
 pEkrbDJnfvWhGlEoog
 hMcoUCI9b6mWWSw
 %3D
 http://fe08b8vz5gnq8                                         1033NE207St
 m9mq5y977np12.hop.                                           Miami,Florida33179
 clickbank.net/?tid=yb                                        UnitedStates
                                          MIAMIWORLDWIDE
 4u0ZpjW3TY6JYW%2F FedericoWaisfeld
                                           INVESTMENTSLLC
 txM8MK%2BVP%2Fjia
 cdJBBzZLIlfH%2B5s%3
 D




CONFIDENTIAL INFORMATION                                                   CS_00000111
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 113 of 203
 http://f28dbij7ymon7                                           1034NE207St
 z4nͲo78Ͳ                                                       Miami,Florida33179
 9p15q.hop.clickbank.n                                          UnitedStates
                                            MIAMIWORLDWIDE
 et/?tid=ycQ5XrudWDe FedericoWaisfeld
                                             INVESTMENTSLLC
 TPfvR6nv%2Fo5%2FSg
 yLTQtmtl%2F2VXo4ou
 %2FQ9M%3D
 http://fe08b8vz5gnq8                                         1035NE207St
 m9mq5y977np12.hop.                                           Miami,Florida33179
 clickbank.net/?tid=ym                      MIAMIWORLDWIDE UnitedStates
                        FedericoWaisfeld
 v9TDsPpIzjyPOVAFcA0                         INVESTMENTSLLC
 SUr7PKjl7GY1bG2ylgfV
 mrHU%3D
 http://fe08b8vz5gnq8                                           1036NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=yzE                                         UnitedStates
                                            MIAMIWORLDWIDE
 2pWuQnyJm%2BHthC FedericoWaisfeld
                                             INVESTMENTSLLC
 84Jl7e7aEhFPUQ8Pra
 M6u7ko54a8%3D

 http://f28dbij7ymon7                                           1037NE207St
 z4nͲo78Ͳ                                                       Miami,Florida33179
 9p15q.hop.clickbank.n                                          UnitedStates
                                            MIAMIWORLDWIDE
 et/?tid=yzI%2Bo170h8 FedericoWaisfeld
                                             INVESTMENTSLLC
 iSuZ7u4cTGmjtwGdB8
 LBjkve5OQTpX0KdCs%
 3D
 http://fe08b8vz5gnq8                                           1038NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=yz                                          UnitedStates
                                            MIAMIWORLDWIDE
 mxg%2BROCNbwoPb9 FedericoWaisfeld
                                             INVESTMENTSLLC
 TwhBn%2BrkFb3Ru%2
 FfbOEVNXpAxquW5c
 %3D
 http://f28dbij7ymon7                                           1039NE207St
 z4nͲo78Ͳ                                                       Miami,Florida33179
 9p15q.hop.clickbank.n                                          UnitedStates
                                            MIAMIWORLDWIDE
 et/?tid=zF57Dx9EZc8B FedericoWaisfeld
                                             INVESTMENTSLLC
 Jo06LegYJCnmIkLVJrtA
 xNVcOVQTTd2cU%3D

 http://fe08b8vz5gnq8                                           1040NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=zFK                                         UnitedStates
                                            MIAMIWORLDWIDE
 osSxZr7Lj%2FLAxRNC1 FedericoWaisfeld
                                             INVESTMENTSLLC
 ThbEUQZXw%2B7a8G
 4HV8hnIod50%3D




CONFIDENTIAL INFORMATION                                                     CS_00000112
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 114 of 203
 http://fe08b8vz5gnq8                                           1041NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=zJy                                         UnitedStates
                                            MIAMIWORLDWIDE
 kS5KlVzZnfhJ63NMtR     FedericoWaisfeld
                                             INVESTMENTSLLC
 %2FHWPuS4p564i5sK
 EREr85myQ%3D

 http://fe08b8vz5gnq8                                           1042NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=zKa                                         UnitedStates
                                            MIAMIWORLDWIDE
 TLOHzPbXAflZJLXT%2B FedericoWaisfeld
                                             INVESTMENTSLLC
 F4Mv9uOKH9jkq6zjqF
 oCLrDzc%3D

 http://fe08b8vz5gnq8                                           1043NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=zNz                                         UnitedStates
                                            MIAMIWORLDWIDE
 hxeVJ85zeTR07Otm%2 FedericoWaisfeld
                                             INVESTMENTSLLC
 FwyPaRfUwh4gEX8RK
 Npv9AxTH4%3D

 http://f28dbij7ymon7                                           1044NE207St
 z4nͲo78Ͳ                                                       Miami,Florida33179
 9p15q.hop.clickbank.n                                          UnitedStates
                                            MIAMIWORLDWIDE
 et/?tid=zO4Juac%2FA FedericoWaisfeld
                                             INVESTMENTSLLC
 dREAs5YCQ8%2FHZj6f
 7CCd16xN9FmfR2CZV
 OGU%3D
 http://fe08b8vz5gnq8                                           1045NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=zSF                                         UnitedStates
                                            MIAMIWORLDWIDE
 Y1UXfcKRHSlmLpNn9Y FedericoWaisfeld
                                             INVESTMENTSLLC
 l89ca5NoX%2BWtf8ZB
 kewmbZgs%3D

 http://fe08b8vz5gnq8                                           1046NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=zUf                                         UnitedStates
                                            MIAMIWORLDWIDE
 fobSbymGWJ7XXXfRPf FedericoWaisfeld
                                             INVESTMENTSLLC
 XpVJcAt5nt8Wn1Xmh
 pwOQdBo%3D

 http://fe08b8vz5gnq8                                           1047NE207St
 m9mq5y977np12.hop.                                             Miami,Florida33179
 clickbank.net/?tid=zW                                          UnitedStates
                                            MIAMIWORLDWIDE
 lxQfa2AvPv3ZtUipTzw FedericoWaisfeld
                                             INVESTMENTSLLC
 %2B%2BnMaJwT8R4iR
 ejRBwzXt8L0%3D




CONFIDENTIAL INFORMATION                                                     CS_00000113
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 115 of 203
 http://fe08b8vz5gnq8                                            1047NE207St
 m9mq5y977np12.hop.                                              Miami,Florida33179
 clickbank.net/?tid=zfV                                          UnitedStates
                                             MIAMIWORLDWIDE
 DRAAWyjTU5Bq%2FO FedericoWaisfeld
                                              INVESTMENTSLLC
 3VO78GdTy%2BWiXw
 upp5DtUWq50Ypc%3
 D
 http://fe08b8vz5gnq8                                            1048NE207St
 m9mq5y977np12.hop.                                              Miami,Florida33179
 clickbank.net/?tid=zfk                                          UnitedStates
                                             MIAMIWORLDWIDE
 ssPpL%2FcaX%2FlZt18 FedericoWaisfeld
                                              INVESTMENTSLLC
 J0KSCpaU4lsYLVPKpzc
 Pv52zzoc%3D

 http://fe08b8vz5gnq8                                            1049NE207St
 m9mq5y977np12.hop.                                              Miami,Florida33179
 clickbank.net/?tid=zoo                                          UnitedStates
                                             MIAMIWORLDWIDE
 AcMX2AdGWCeqdh% FedericoWaisfeld
                                              INVESTMENTSLLC
 2BMrpOO1Xhqeann5
 GyKGn3shfjBW0%3D

 http://fe08b8vz5gnq8                                            1050NE207St
 m9mq5y977np12.hop.                                              Miami,Florida33179
 clickbank.net/?tid=zs                                           UnitedStates
                                             MIAMIWORLDWIDE
 %2FBYsSEl%2FrPRQH0 FedericoWaisfeld
                                              INVESTMENTSLLC
 %2BM1H4MJvm48J2Y
 zPLHRa4L5XAQ11o%3
 D
 http://fe08b8vz5gnq8                                          1051NE207St
 m9mq5y977np12.hop.                                            Miami,Florida33179
 clickbank.net/?tid=zuC                      MIAMIWORLDWIDE UnitedStates
                        FedericoWaisfeld
 X9jcJEndAx3T4vFQIX5                          INVESTMENTSLLC
 O2FbelVf9SwA4f6htfG
 yoyg%3D
 http://8c95fjs69gmz8s                                         1047NE207St
 4yqg2vhs9z8o.hop.clic                                         Miami,Florida33179
                                             MIAMIWORLDWIDE
 kbank.net/?tid=71606 FedericoWaisfeld                        UnitedStates
                                              INVESTMENTSLLC
 37341055771061

 http://8c95fjs69gmz8s                                         1048NE207St
 4yqg2vhs9z8o.hop.clic                                         Miami,Florida33179
                                             MIAMIWORLDWIDE
 kbank.net/?tid=71728    FedericoWaisfeld                     UnitedStates
                                              INVESTMENTSLLC
 96441792795692

 http://26eeb9vy4iws7                                          1049NE207St
 u5qn0y86dtt78.hop.cli                                         Miami,Florida33179
                                             MIAMIWORLDWIDE
 ckbank.net/?tid=7182    FedericoWaisfeld                     UnitedStates
                                              INVESTMENTSLLC
 437238590554207




CONFIDENTIAL INFORMATION                                                      CS_00000114
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 116 of 203
  http://26eeb9vy4iws7                                          1050NE207St
  u5qn0y86dtt78.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7182    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  584038557976921

  http://612b4hxx3nouc                                          1051NE207St
  vempz2htzsrcc.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7183    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  183341792795601

  http://612b4hxx3nouc                                          1052NE207St
  vempz2htzsrcc.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7183    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  293141055771056

  http://612b4hxx3nouc                                          1053NE207St
  vempz2htzsrcc.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7183    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  429341055771038

  http://612b4hxx3nouc                                          1054NE207St
  vempz2htzsrcc.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7184    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  912138557976987

  http://612b4hxx3nouc                                          1055NE207St
  vempz2htzsrcc.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7184    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  934241055771051

  http://612b4hxx3nouc                                          1056NE207St
  vempz2htzsrcc.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7185    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  653938590554275

  http://612b4hxx3nouc                                          1057NE207St
  vempz2htzsrcc.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7185    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  658541792795675

  http://612b4hxx3nouc                                          1058NE207St
  vempz2htzsrcc.hop.cli                                         Miami,Florida33179
                                              MIAMIWORLDWIDE
  ckbank.net/?tid=7186    FedericoWaisfeld                     UnitedStates
                                               INVESTMENTSLLC
  398238590554208

  http://f28dbij7ymon7
  z4nͲo78Ͳ
  9p15q.hop.clickbank.n                                         1023NE207St
                                              MIAMIWORLDWIDE
  et/?tid=CkSUG1IDQwk FedericoWaisfeld                         Miami,Florida33179
                                               INVESTMENTSLLC
  xk5R0u%2FOLk37ase%                                            UnitedStates
  2FzaybTeXw9g%2BMJ
  5gzoM%3D




CONFIDENTIAL INFORMATION                                                      CS_00000115
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 117 of 203
 http://neg2014.nthrv.                                       VillaClub
 hop.clickbank.net/?tid FernandoZambrano FernandoZambrano Daule000000
 =abc                                                        Ecuador
 http://38c91x61aziw7
 m9ho8e3w6qlcj.hop.cl                                        3717ValleybrookDr.
                          GeorgePhillips   GeorgePhillips
 ickbank.net/?tid=Read                                       Wilmington,Delaware19808
 ing                                                         UnitedStates
 http://38c91x61aziw7
 m9ho8e3w6qlcj.hop.cl                                        3717VALLEYBROOKDR
                          GeorgePhillips   GeorgePhillips
 ickbank.net/?tid=mat                                        Wilmington,Delaware19808
 h                                                           UnitedStates
 http://38c91x61aziw7                                        3717VALLEYBROOKDR
 m9ho8e3w6qlcj.hop.cl                                        Wilmington,Delaware19808
                          GeorgePhillips   GeorgePhillips
 ickbank.net/?tid=scien                                      UnitedStates
 ce
 http://38c91x61aziw7                                        3717VALLEYBROOKDR
 m9ho8e3w6qlcj.hop.cl                                        Wilmington,Delaware19808
                          GeorgePhillips   GeorgePhillips
 ickbank.net/?tid=writi                                      UnitedStates
 ng
 http://7405eycxfw8qb
                                                             3717VALLEYBROOKDR
 r9l37jl2ep9ck.hop.clic
                          GeorgePhillips   GeorgePhillips Wilmington,Delaware19808
 kbank.net/?tid=EM1
                                                             UnitedStates
 http://ef6903j498b8d
 k89mdreyc4dif.hop.cli
 ckbank.net/?tid=lbbn     GiedriusCekanskis        DJMedia       5841Cranswickcourt
 mhsemail112916                                                    Haymarket,Virginia20169
                                                                   UnitedStates
 http://2e17a39soapv3
 u152n3rbvvuct.hop.cli
 ckbank.net/?tid=lwnm GiedriusCekanskis            DJMedia      5841Cranswickcourt
 mainemail090916                                                  Haymarket,Virginia20169
                                                                  UnitedStates
 http://742a53n5zgdw                                              3619NE207THST
 6r0hncxhxxyda0.hop.c                          AGEOMINDUSTRIES Suite2111
                              GioOjeda
 lickbank.net/?tid=M5_                                 INC.      Aventura,Florida33180
 1006                                                             UnitedStates
 http://742a53n5zgdw                                              3619NE207THST
 6r0hncxhxxyda0.hop.c                          AGEOMINDUSTRIES Suite2111
                              GioOjeda
 lickbank.net/?tid=M9_                                 INC.      Aventura,Florida33180
 1006                                                             UnitedStates
 http://6e3eeͲ                                                    109East17thStreet
 0ahivmxp8puzn328ixe                                              Suite63
 5.hop.clickbank.net/?t       GioOjeda             Blazecom      Cheyenne,Wyoming82001
 id=816856403470363                                               UnitedStates
 08273
 http://6e3eeͲ                                                     109East17thStreet
 0ahivmxp8puzn328ixe                                               Suite63
 5.hop.clickbank.net/?t       GioOjeda             Blazecom       Cheyenne,Wyoming82001
 id=816857027470363                                                UnitedStates
 08278




CONFIDENTIAL INFORMATION                                                          CS_00000116
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 118 of 203
 http://6e3eeͲ                                   109East17thStreet
 0ahivmxp8puzn328ixe                             Suite63
 5.hop.clickbank.net/?t   GioOjeda   Blazecom   Cheyenne,Wyoming82001
 id=816858107470363                              UnitedStates
 082e2
 http://6e3eeͲ                                   109East17thStreet
 0ahivmxp8puzn328ixe                             Suite63
 5.hop.clickbank.net/?t   GioOjeda   Blazecom   Cheyenne,Wyoming82001
 id=816859488470363                              UnitedStates
 0824c
 http://6e3eeͲ                                   109East17thStreet
 0ahivmxp8puzn328ixe                             Suite63
 5.hop.clickbank.net/?t   GioOjeda   Blazecom   Cheyenne,Wyoming82001
 id=816860301470363                              UnitedStates
 082a9
 http://6e3eeͲ                                   109East17thStreet
 0ahivmxp8puzn328ixe                             Suite63
 5.hop.clickbank.net/?t   GioOjeda   Blazecom   Cheyenne,Wyoming82001
 id=816863177470363                              UnitedStates
 082d8
 http://6e3eeͲ                                   109East17thStreet
 0ahivmxp8puzn328ixe                             Suite63
 5.hop.clickbank.net/?t   GioOjeda   Blazecom   Cheyenne,Wyoming82001
 id=816865760470363                              UnitedStates
 082fd
 http://6e3eeͲ                                   109East17thStreet
 0ahivmxp8puzn328ixe                             Suite63
 5.hop.clickbank.net/?t   GioOjeda   Blazecom   Cheyenne,Wyoming82001
 id=816869668470363                              UnitedStates
 08263
 http://6e3eeͲ                                   109East17thStreet
 0ahivmxp8puzn328ixe                             Suite63
 5.hop.clickbank.net/?t   GioOjeda   Blazecom   Cheyenne,Wyoming82001
 id=816872096470363                              UnitedStates
 082dd
 http://6e3eeͲ                                   109East17thStreet
 0ahivmxp8puzn328ixe                             Suite63
 5.hop.clickbank.net/?t   GioOjeda   Blazecom   Cheyenne,Wyoming82001
 id=816875596470363                              UnitedStates
 08248
 http://6e3eeͲ                                   109East17thStreet
 0ahivmxp8puzn328ixe                             Suite63
 5.hop.clickbank.net/?t   GioOjeda   Blazecom   Cheyenne,Wyoming82001
 id=816878202470363                              UnitedStates
 082c6
 http://6e3eeͲ                                   109East17thStreet
 0ahivmxp8puzn328ixe                             Suite63
 5.hop.clickbank.net/?t   GioOjeda   Blazecom   Cheyenne,Wyoming82001
 id=816881467470363                              UnitedStates
 0824c




CONFIDENTIAL INFORMATION                                     CS_00000117
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 119 of 203
 http://6e3eeͲ                                               109East17thStreet
 0ahivmxp8puzn328ixe                                         Suite63
 5.hop.clickbank.net/?t     GioOjeda          Blazecom      Cheyenne,Wyoming82001
 id=816885825470363                                          UnitedStates
 0821e
 http://6e3eeͲ                                               109East17thStreet
 0ahivmxp8puzn328ixe                                         Suite63
 5.hop.clickbank.net/?t     GioOjeda          Blazecom      Cheyenne,Wyoming82001
 id=816896210470363                                          UnitedStates
 082ca
 http://6e3eeͲ                                               109East17thStreet
 0ahivmxp8puzn328ixe                                         Suite63
 5.hop.clickbank.net/?t     GioOjeda          Blazecom      Cheyenne,Wyoming82001
 id=816905489470363                                          UnitedStates
 082fa
 http://6e3eeͲ                                               109East17thStreet
 0ahivmxp8puzn328ixe                                         Suite63
 5.hop.clickbank.net/?t     GioOjeda          Blazecom      Cheyenne,Wyoming82001
 id=816905984470363                                          UnitedStates
 08290
 http://6e3eeͲ                                               109East17thStreet
 0ahivmxp8puzn328ixe                                         Suite63
 5.hop.clickbank.net/?t     GioOjeda          Blazecom      Cheyenne,Wyoming82001
 id=816907174470363                                          UnitedStates
 0826a
 http://6e3eeͲ                                               109East17thStreet
 0ahivmxp8puzn328ixe                                         Suite63
 5.hop.clickbank.net/?t     GioOjeda          Blazecom      Cheyenne,Wyoming82001
 id=816910150470363                                          UnitedStates
 08258
 http://6e3eeͲ                                               109East17thStreet
 0ahivmxp8puzn328ixe                                         Suite63
 5.hop.clickbank.net/?t     GioOjeda          Blazecom      Cheyenne,Wyoming82001
 id=816914593470363                                          UnitedStates
 0827d
 http://6e3eeͲ                                               109East17thStreet
 0ahivmxp8puzn328ixe                                         Suite63
 5.hop.clickbank.net/?t     GioOjeda          Blazecom      Cheyenne,Wyoming82001
 id=816920705470363                                          UnitedStates
 082df
 http://6e3eeͲ                                               109East17thStreet
 0ahivmxp8puzn328ixe                                         Suite63
 5.hop.clickbank.net/?t     GioOjeda          Blazecom      Cheyenne,Wyoming82001
 id=816924721470363                                          UnitedStates
 08213
 http://087c4whck7wijl                                       8245JeanNicolet
 2lrbq5frjg5w.hop.click                      DownloadApps   Montreal,Quebech1r2r2
                        GiuseppeJrBruno
 bank.net/?tid=1008                           ServicesInc   Canada

 http://naturald.danlee                                      22294YorkHouse
 ghb1.hop.clickbank.ne                                       GreenLaneWest
                          godfreykisusu    GODFREYKISUSU
 t/?tid=DANLYx266                                            PrestonPR31PR
                                                             UnitedKingdom




CONFIDENTIAL INFORMATION                                                   CS_00000118
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 120 of 203
  http://naturald.ezbatt                                       22294YorkHouse
  ery.hop.clickbank.net/                                       GreenLaneWest
                           GODFREYKISUSU   GODFREYKISUSU
  ?tid=EZB16x214                                               PrestonPR31PR
                                                               UnitedKingdom
  http://naturald.ezbatt                                       22294YorkHouse
  ery.hop.clickbank.net/                                       GreenLaneWest
                           GODFREYKISUSU   GODFREYKISUSU
  ?tid=EZB16x245                                               PrestonPR31PR
                                                               UnitedKingdom
  http://naturald.ezbatt                                       22294YorkHouse
  ery.hop.clickbank.net/                                       GreenLaneWest
                           GODFREYKISUSU   GODFREYKISUSU
  ?tid=EZBx269                                                 PrestonPR31PR
                                                               UnitedKingdom
  http://naturald.ezbatt                                       22294YorkHouse
  ery.hop.clickbank.net/                                       GreenLaneWest
                           GODFREYKISUSU   GODFREYKISUSU
  ?tid=EZBx277                                                 PrestonPR31PR
                                                               UnitedKingdom
  http://naturald.ezbatt                                       22294YorkHouse
  ery.hop.clickbank.net/                                       GreenLaneWest
                           GODFREYKISUSU   GODFREYKISUSU
  ?tid=EZB16x                                                  PrestonPR31PR
                                                               UnitedKingdom
  http://42116l27aqz3b                                         22294YorkHouse
  pcsd508nao8v7.hop.cl                                         GreenLaneWest
                           GODFREYKISUSU   GODFREYKISUSU
  ickbank.net/?tid=026P                                        PrestonPR31PR
  ACKABS                                                       UnitedKingdom
  http://42116l27aqz3b                                         22294YorkHouse
  pcsd508nao8v7.hop.cl                                         GreenLaneWest
                           GODFREYKISUSU   GODFREYKISUSU
  ickbank.net/?tid=026P                                        PrestonPR31PR
  ACKABSx                                                      UnitedKingdom
  http://3ca3datc3puwd                                         22294YorkHouse
  q4ms2vcy4sn0t.hop.cli                                        GreenLaneWest
                           GodfreyKisusu    GodfreyKisusu
  ckbank.net/?tid=WOO                                          PrestonPR31PR
  DYx                                                          UnitedKingdom
  http://naturald.tedspl                                       22294YorkHouse
  ans.hop.clickbank.net/                                       GreenLaneWest
                           GodfreyKisusu    GodfreyKisusu
  ?tid=WOODYx261                                               PrestonPR31PR
                                                               UnitedKingdom
  http://naturald.tedspl                                       22294YorkHouse
  ans.hop.clickbank.net/                                       GreenLaneWest
                           GodfreyKisusu    GodfreyKisusu
  ?tid=WOODYx262                                               PrestonPR31PR
                                                               UnitedKingdom
  http://naturald.tedspl                                       22294YorkHouse
  ans.hop.clickbank.net/                                       GreenLaneWest
                           GodfreyKisusu    GodfreyKisusu
  ?tid=WOODYy302                                               PrestonPR31PR
                                                               UnitedKingdom
  http://naturald.bkfitn                                       22294YorkHouse
  ess3.hop.clickbank.net                                       GreenLaneWest
                           GODFREYKISUSU   GODFREYKISUSU
  /?tid=bkfity304                                              PrestonPR31PR
                                                               UnitedKingdom
  http://naturald.bkfitn                                       22294YorkHouse
  ess3.hop.clickbank.net                                       GreenLaneWest
                           GODFREYKISUSU   GODFREYKISUSU
  /?tid=bkfity306                                              PrestonPR31PR
                                                               UnitedKingdom




CONFIDENTIAL INFORMATION                                                   CS_00000119
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 121 of 203
  http://naturald.bkfitn                                       22294YorkHouse
  ess3.hop.clickbank.net                                       GreenLaneWest
                            GODFREYKISUSU    GODFREYKISUSU
  /?tid=bkfity316                                              PrestonPR31PR
                                                               UnitedKingdom
  http://monzuma.danl                                          22294YorkHouse
  eeghb1.hop.clickbank.                                        GreenLaneWest
                            GODFREYKISUSU    GODFREYKISUSU
  net?tid=danl2                                                PrestonPR31PR
                                                               UnitedKingdom
  http://monzuma.ezba                                          22294YorkHouse
  ttery.hop.clickbank.ne                                       GreenLaneWest
                            GodfreyKisusu    GODFREYKISUSU
  t?tid=ezb17                                                  PrestonPR31PR
                                                               UnitedKingdom
  http://naturald.fbdeto                                       22294YorkHouse
  x21.hop.clickbank.net                                        GreenLaneWest
                             godfreykisusu   GODFREYKISUSU
  /?rd=vsl2&tid=fbdg39                                         PrestonPR31PR
  7                                                            UnitedKingdom
  http://naturald.femfat                                       22294YorkHouse
  free.hop.clickbank.net                                       GreenLaneWest
                             godfreykisusu   GODFREYKISUSU
  /?tid=femfaty                                                PrestonPR31PR
                                                               UnitedKingdom
  http://naturald.fitexpr                                      22294YorkHouse
  o.hop.clickbank.net/?                                        GreenLaneWest
                             godfreykisusu   GODFREYKISUSU
  &tid=fitexprox252                                            PrestonPR31PR
                                                               UnitedKingdom
  http://naturald.fitexpr                                      22294YorkHouse
  o.hop.clickbank.net/?                                        GreenLaneWest
                             godfreykisusu   GODFREYKISUSU
  &tid=fitexprox268                                            PrestonPR31PR
                                                               UnitedKingdom
  http://naturald.hode                                         22294YorkHouse
  mand.hop.clickbank.n                                         GreenLaneWest
                             godfreykisusu   GODFREYKISUSU
  et//?tid=hodx308                                             PrestonPR31PR
                                                               UnitedKingdom
  http://naturald.hode                                         22294YorkHouse
  mand.hop.clickbank.n                                         GreenLaneWest
                             godfreykisusu   GODFREYKISUSU
  et//?tid=hodx309                                             PrestonPR31PR
                                                               UnitedKingdom
  http://naturald.hode                                         22294YorkHouse
  mand.hop.clickbank.n                                         GreenLaneWest
                             godfreykisusu   GODFREYKISUSU
  et//?tid=hody308                                             PrestonPR31PR
                                                               UnitedKingdom
  http://naturald.hode                                         22294YorkHouse
  mand.hop.clickbank.n                                         GreenLaneWest
                             godfreykisusu   GODFREYKISUSU
  et//?tid=hody314                                             PrestonPR31PR
                                                               UnitedKingdom
  http://naturald.hode                                         22294YorkHouse
  mand.hop.clickbank.n                                         GreenLaneWest
                             godfreykisusu   GODFREYKISUSU
  et//?tid=hody318                                             PrestonPR31PR
                                                               UnitedKingdom
  http://naturald.mikeg                                        22294YorkHouse
  eary1.hop.clickbank.n                                        GreenLaneWest
                             godfreykisusu   GODFREYKISUSU
  et/?pid=240&tid=mike                                         PrestonPR31PR
  gy                                                           UnitedKingdom




CONFIDENTIAL INFORMATION                                                   CS_00000120
      Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 122 of 203
http://naturald.danlee                                       22294YorkHouse
ghb1.hop.clickbank.ne                                        GreenLaneWest
                         godfreykisusu    GODFREYKISUSU
t/?tid=DANLYx270                                             PrestonPR31PR
                                                             UnitedKingdom
http://f4d49dtd7svycr                                        22294YorkHouse
deedqijibn35.hop.click                                       GreenLaneWest
                         GodfreyKisusu    GODFREYKISUSU
bank.net/?tid=MANIR                                          PrestonPR31PR
                                                             UnitedKingdom
http://monzuma.rapo                                          22294YorkHouse
so2.hop.clickbank.net                                        GreenLaneWest
                         GodfreyKisusu      GodfreyKisusu
?tid=raposo                                                  PrestonPR31PR
                                                             UnitedKingdom
http://monzuma.rapo                                          22294YorkHouse
so2.hop.clickbank.net/                                       GreenLaneWest
                         GodfreyKisusu      GodfreyKisusu
?tid=raposox                                                 PrestonPR31PR
                                                             UnitedKingdom
http://naturald.snaca                                        22295YorkHouse
demy.hop.clickbank.n                                         GreenLaneWest
                         GodfreyKisusu      GodfreyKisusu
et/?tid=snay323                                              PrestonPR31PR
                                                             UnitedKingdom
http://monzuma.theic                                         22294YorkHouse
tmd.hop.clickbank.net                                        GreenLaneWest
                         GodfreyKisusu      GodfreyKisusu
?tid=theictmdf                                               PrestonPR31PR
                                                             UnitedKingdom
http://naturald.theict                                       22295YorkHouse
md.hop.clickbank.net?                                        GreenLaneWest
                         GodfreyKisusu      GodfreyKisusu
tid=theictmdhg                                               PrestonPR31PR
                                                             UnitedKingdom
http://naturald.theict                                       22296YorkHouse
md.hop.clickbank.net/                                        GreenLaneWest
                         GodfreyKisusu      GodfreyKisusu
?tid=theictmdx                                               PrestonPR31PR
                                                             UnitedKingdom
http://naturald.theict                                       22297YorkHouse
md.hop.clickbank.net/                                        GreenLaneWest
                         GodfreyKisusu      GodfreyKisusu
?tid=theictmdx242                                            PrestonPR31PR
                                                             UnitedKingdom
http://naturald.theict                                       22298YorkHouse
md.hop.clickbank.net/                                        GreenLaneWest
                         GodfreyKisusu      GodfreyKisusu
?tid=theictmdyx249                                           PrestonPR31PR
                                                             UnitedKingdom
http://monzuma.milli                                         22294YorkHouse
ons35.hop.clickbank.n                                        GreenLaneWest
                         GodfreyKisusu      GodfreyKisusu
et/?pid=2&tid=wesvir                                         PrestonPR31PR
g                                                            UnitedKingdom
http://66e923va1img1                                         QUIRNOCODASTHOMSPONE/LOSROSALES,BARRIO
gd8scx8yavzhr.hop.cli                                        SANMIGUEL
                                          ALVAROGULIANO
ckbank.net/?tid=M10_     GULIANOOJEDA                       2DOPISO
                                           OJEDAMARTINEZ
1007_B1                                                      SANLORENZO,Central2160
                                                             Paraguay




    CONFIDENTIAL INFORMATION                                                   CS_00000121
      Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 123 of 203
http://66e923va1img1                                        QUIRNOCODASTHOMSPONE/LOSROSALES,BARRIO
gd8scx8yavzhr.hop.cli                                       SANMIGUEL
                                         ALVAROGULIANO
ckbank.net/?tid=M11_     GULIANOOJEDA                      2DOPISO
                                          OJEDAMARTINEZ
1007_B1                                                     SANLORENZO,Central2160
                                                            Paraguay
http://f37b71jd2kmd4                                        QUIRNOCODASTHOMSPONE/LOSROSALES,BARRIO
i9ss27ay01ne8.hop.cli                                       SANMIGUEL
                                         ALVAROGULIANO
ckbank.net/?tid=M14_     GULIANOOJEDA                      2DOPISO
                                          OJEDAMARTINEZ
1007_B1                                                     SANLORENZO,Central2160
                                                            Paraguay
http://f37b71jd2kmd4                                        QUIRNOCODASTHOMSPONE/LOSROSALES,BARRIO
i9ss27ay01ne8.hop.cli                                       SANMIGUEL
                                         ALVAROGULIANO
ckbank.net/?tid=M18_     GULIANOOJEDA                      2DOPISO
                                          OJEDAMARTINEZ
1007_B1                                                     SANLORENZO,Central2160
                                                            Paraguay
http://f37b71jd2kmd4                                        QUIRNOCODASTHOMSPONE/LOSROSALES,BARRIO
i9ss27ay01ne8.hop.cli                                       SANMIGUEL
                                         ALVAROGULIANO
ckbank.net/?tid=M1_1     GULIANOOJEDA                      2DOPISO
                                          OJEDAMARTINEZ
007_B2                                                      SANLORENZO,Central2160
                                                            Paraguay
http://05a627o5pilew                                        QUIRNOCODASTHOMSPONE/LOSROSALES,BARRIO
hei7ja44cgaaw.hop.cli                                       SANMIGUEL
                                         ALVAROGULIANO
ckbank.net/?tid=M1_1     GULIANOOJEDA                      2DOPISO
                                          OJEDAMARTINEZ
014                                                         SANLORENZO,Central2160
                                                            Paraguay
http://1bdfaͲnͲ                                             QUIRNOCODASTHOMSPONE/LOSROSALES,BARRIO
rloaumbfs5wfr7zl2n.h                                        SANMIGUEL
                                         ALVAROGULIANO
op.clickbank.net/?tid=   GULIANOOJEDA                      2DOPISO
                                          OJEDAMARTINEZ
M1_B1_1018                                                  SANLORENZO,Central2160
                                                            Paraguay
http://1bdfaͲnͲ                                             QUIRNOCODASTHOMSPONE/LOSROSALES,BARRIO
rloaumbfs5wfr7zl2n.h                                        SANMIGUEL
                                         ALVAROGULIANO
op.clickbank.net/?tid=   GULIANOOJEDA                      2DOPISO
                                          OJEDAMARTINEZ
M1_B1_1019                                                  SANLORENZO,Central2160
                                                            Paraguay
http://ageomcorp.edc                                        QUIRNOCODASTHOMSPONE/LOSROSALES,BARRIO
onquer.hop.clickbank.                                       SANMIGUEL
                                         ALVAROGULIANO
net/?tid=M1_B1_1025      GULIANOOJEDA                      2DOPISO
                                          OJEDAMARTINEZ
                                                            SANLORENZO,Central2160
                                                            Paraguay
http://5abc01p3Ͳ                                            QUIRNOCODASTHOMSPONE/LOSROSALES,BARRIO
apbuh6ft5py87pkaj.ho                                        SANMIGUEL
                                         ALVAROGULIANO
p.clickbank.net/?tid=    GULIANOOJEDA                      2DOPISO
                                         OJEDAMARTINEZ
M1_B2_1019                                                  SANLORENZO,Central2160
                                                            Paraguay
http://7d5206scwiqax                                        QUIRNOCODASTHOMSPONE/LOSROSALES,BARRIO
9aqͲ                                                        SANMIGUEL
                                         ALVAROGULIANO
9jdn4jk1c.hop.clickba    GULIANOOJEDA                      2DOPISO
                                         OJEDAMARTINEZ
nk.net/?tid=M1_B3_1                                         SANLORENZO,Central2160
026                                                         Paraguay




    CONFIDENTIAL INFORMATION                                                  CS_00000122
     Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 124 of 203
http://ea825Ͳp116ncͲ                                            QUIRNOCODASTHOMSPONE/LOSROSALES,BARRIO
fcoodm8wksmdz.hop.                                              SANMIGUEL
                                           ALVAROGULIANO
clickbank.net/?tid=M1    GULIANOOJEDA                          2DOPISO
                                           OJEDAMARTINEZ
_B4_1025                                                        SANLORENZO,Central2160
                                                                Paraguay
http://a30611p83kmaͲ                                            QUIRNOCODASTHOMSPONE/LOSROSALES,BARRIO
d412aojl7pg49.hop.cli                                           SANMIGUEL
                                           ALVAROGULIANO
ckbank.net/?tid=M2_1     GULIANOOJEDA                          2DOPISO
                                           OJEDAMARTINEZ
014                                                             SANLORENZO,Central2160
                                                                Paraguay
http://66e923va1img1                                            QUIRNOCODASTHOMSPONE/LOSROSALES,BARRIO
gd8scx8yavzhr.hop.cli                                           SANMIGUEL
                                           ALVAROGULIANO
ckbank.net/?tid=M5_1     GULIANOOJEDA                          2DOPISO
                                           OJEDAMARTINEZ
007_B2                                                          SANLORENZO,Central2160
                                                                Paraguay
http://f37b71jd2kmd4                                            QUIRNOCODASTHOMSPONE/LOSROSALES,BARRIO
i9ss27ay01ne8.hop.cli                                           SANMIGUEL
                                           ALVAROGULIANO
ckbank.net/?tid=M7_1     GULIANOOJEDA                          2DOPISO
                                           OJEDAMARTINEZ
007_B2                                                          SANLORENZO,Central2160
                                                                Paraguay
http://66e923va1img1                                            QUIRNOCODASTHOMSPONE/LOSROSALES,BARRIO
gd8scx8yavzhr.hop.cli                                           SANMIGUEL
                                           ALVAROGULIANO
ckbank.net/?tid=M9_1     GULIANOOJEDA                          2DOPISO
                                           OJEDAMARTINEZ
007_B2                                                          SANLORENZO,Central2160
                                                                Paraguay
http://3b9b750biev3i                                            690SHighway89,Suite200
njnwlzb4ec32w.hop.cli                                           Box9670
ckbank.net/?tid=2974                                            Jackson,Wyoming83002
                                             MakeMoney
&subid1=2974&cid=10      HarrisFellman                         UnitedStates
                                            Effortlessly,LLC
222d9183794b10a689
9a012138d0

http://29953hw9z5vyl                                            690SHighway89,Suite200
myh7o5bͲg5Ͳ                                                     Box9670
                                             MakeMoney
1j.hop.clickbank.net/?   HarrisFellman                         Jackson,Wyoming83002
                                            Effortlessly,LLC
tid=5918&subid1=591                                             UnitedStates
8&cid=34724942
http://3b9b750biev3i                                            690SHighway89,Suite200
njnwlzb4ec32w.hop.cli                                           Box9670
ckbank.net/?tid=7118                                            Jackson,Wyoming83002
                                             MakeMoney
&subid1=7118&cid=10      HarrisFellman                         UnitedStates
                                            Effortlessly,LLC
2daf60a9cb6add31ad
30b53b57c1

http://e531571esͲ                                               109East17thStreet
1x1mc2p2orybwr7z.h                                              Suite63
                          IvanVillasboa   DIGITALTREELLC
op.clickbank.net/?tid=                                          CHEYENNE,Wyoming82001
1014_B1_0210                                                    UnitedStates
http://53dea86btcap7                                            109East17thStreet
tcipbs48brwej.hop.clic                                          Suite63
                          IvanVillasboa   DIGITALTREELLC
kbank.net/?tid=M1_B                                             CHEYENNE,Wyoming82001
3_0202_601                                                      UnitedStates




   CONFIDENTIAL INFORMATION                                                           CS_00000123
    Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 125 of 203
http://53dea86btcap7                                              110East17thStreet
tcipbs48brwej.hop.clic                                            Suite63
                           IvanVillasboa    DIGITALTREELLC
kbank.net/?tid=M1_B                                               CHEYENNE,Wyoming82001
3_0203_675                                                        UnitedStates
http://53dea86btcap7                                              109East17thStreet,Suite63,Cheyenne,Wyoming
tcipbs48brwej.hop.clic                                            82001,UnitedStates
                           IvanVillasboa    DIGITALTREELLC
kbank.net/?tid=818_
M7_B1_0208
http://e531571esͲ
                                                                  109East17thStreet
1x1mc2p2orybwr7z.h
                                                                  Suite63
op.clickbank.net/?tid=     IvanVillasboa    DIGITALTREELLC
                                                                  CHEYENNE,Wyoming82001
M11_B1_0207_730
                                                                  UnitedStates
http://fbleads1.prefre
edom.hop.clickbank.n
et/?offer=fbleads1&pi       JacksonLin      ExtremeWisdom       13LuisStHensonvilleCourt
d=91&tid=healthedge                                               Clark2009
                                                                  Philippines
http://fbleads2.dbrev.
hop.clickbank.net/?off
er=fbleads2&pid=91&         JacksonLin      ExtremeWisdom       13InesSt,HensonvillveCourt
tid=hedge110816_dia                                               Clark2009
betes                                                             Philippines
http://58e26xpavxu6z
r8a1c5o0rjhk8.hop.clic
kbank.net/?tid=16041       JacobPaulsen    ConcealedCarryInc 9060FloraSt
3SRCNEWOPENSDBAA                                                Arvada,Colorado80005
C1                                                              UnitedStates
http://c02e19x5z5dfp
                                                                  147001
xd8n9j35xesfo.hop.cli
                                                                  53
ckbank.net/?tid=EMAI       JaiveerKalia       JaiveerKalia
                                                                  Patiala,Punjab147001
LAUTOSELLBEATS3
                                                                  India
http://1e0735y1tgnee                                              147001
y7a5p0nrg5p9v.hop.cl                                              53
                           JaiveerKalia        JaiveerKalia
ickbank.net/?tid=EMA                                              Patiala,Punjab147001
ILAUTO11                                                          India
http://3e87d4yfz6iho                                              147001
q8e63jmg9jivu.hop.cli                                             53
                           JaiveerKalia        JaiveerKalia
ckbank.net/?tid=EMAI                                              Patiala,Punjab147001
LAUTO7                                                            India
http://altdaily.altdaily                                          860USHighway1
v.hop.clickbank.net/?p                                            Suite210
                           JakeCarney      TheAlternativeDaily
id=turmeric&tid=email                                             NorthPalmBeach,Florida33408
161114                                                            UnitedStates
http://altdaily.altdaily                                          860USHighway1
v.hop.clickbank.net/?p                                            Suite210
                           JakeCarney      TheAlternativeDaily
id=turmeric&tid=email                                             NorthPalmBeach,Florida33408
161116                                                            UnitedStates
http://altdaily.mikege                                            860USHighway1
ary1.hop.clickbank.net                                            Suite210
                           JakeCarney      TheAlternativeDaily
/?pid=1292&tid=email                                              NorthPalmBeach,Florida33408
9chem160402                                                       UnitedStates




  CONFIDENTIAL INFORMATION                                                              CS_00000124
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 126 of 203
 http://altdaily.mikege                                         860USHighway1
 ary1.hop.clickbank.net                                         Suite210
                            JakeCarney   TheAlternativeDaily
 /?pid=1292&tid=email                                           NorthPalmBeach,Florida33408
 9chem160612                                                    UnitedStates
 http://altdaily.altdaily                                       860USHighway1
 v.hop.clickbank.net/?p                                         Suite210
                            JakeCarney   TheAlternativeDaily
 id=a106&tid=emailAC                                            NorthPalmBeach,Florida33408
 V160805                                                        UnitedStates
 http://altdaily.danleeg                                        860USHighway1
 hb1.hop.clickbank.net                                          Suite210
                            JakeCarney   TheAlternativeDaily
 /?tid=emailDD160429                                            NorthPalmBeach,Florida33408
                                                                UnitedStates
 http://altdaily.danleeg
 hb1.hop.clickbank.net                                          860USHighway1
 /?tid=emailDiabetesD       JakeCarney   TheAlternativeDaily Suite210
 estroyer150720                                                 NorthPalmBeach,Florida33408
                                                                UnitedStates
 http://altdaily.natalert                                       860USHighway1
 .hop.clickbank.net?tid                                         Suite210
                            JakeCarney   TheAlternativeDaily
 =emailNatAlert150717                                           NorthPalmBeach,Florida33408
                                                                UnitedStates
 http://altdaily.bkfitnes                                       860USHighway1
 s3.hop.clickbank.net/?                                         Suite210
                            JakeCarney   TheAlternativeDaily
 rd=lbbmg&tid=emailb                                            NorthPalmBeach,Florida33408
 ruce160812                                                     UnitedStates
 http://altdaily.altdaily                                       860USHighway1
 v.hop.clickbank.net?pi                                         Suite210
                            JakeCarney   TheAlternativeDaily
 d=c110&tid=emailcoc                                            NorthPalmBeach,Florida33408
 o160722                                                        UnitedStates
 http://altdaily.altdaily                                       860USHighway1
 v.hop.clickbank.net?pi                                         Suite210
                            JakeCarney   TheAlternativeDaily
 d=c110&tid=emailcoc                                            NorthPalmBeach,Florida33408
 o160726                                                        UnitedStates
 http://2579a8oftvl7co
 76uemcpzxxhw.hop.cli                                           860USHighway1
 ckbank.net/?pid=363        JakeCarney   TheAlternativeDaily Suite210
 &tid=emailcoffee1601                                           NorthPalmBeach,Florida33408
 21                                                             UnitedStates
 http://altdaily.millions                                       860USHighway1
 35.hop.clickbank.net/                                          Suite210
                            JakeCarney   TheAlternativeDaily
 ?tid=emailfatdim1507                                           NorthPalmBeach,Florida33408
 13                                                             UnitedStates
 http://2579a8oftvl7co
 76uemcpzxxhw.hop.cli                                           860USHighway1
 ckbank.net/?pid=282        JakeCarney   TheAlternativeDaily Suite210
 &tid=emailfatty16011                                           NorthPalmBeach,Florida33408
 4                                                              UnitedStates
 http://altdaily.raposo                                         860USHighway1
 2.hop.clickbank.net/?f                                         Suite210
                            JakeCarney   TheAlternativeDaily
 bo=1&tid=emailflatbel                                          NorthPalmBeach,Florida33408
 ly160203                                                       UnitedStates




CONFIDENTIAL INFORMATION                                                       CS_00000125
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 127 of 203
 http://2579a8oftvl7co
 76uemcpzxxhw.hop.cli                                                860USHighway1
 ckbank.net/?pid=506         JakeCarney       TheAlternativeDaily Suite210
 &tid=emailheart16012                                                NorthPalmBeach,Florida33408
 8                                                                   UnitedStates
 http://altdaily.altdaily                                            860USHighway1
 v.hop.clickbank.net/?p                                              Suite210
                             JakeCarney       TheAlternativeDaily
 id=lemon&tid=emaille                                                NorthPalmBeach,Florida33408
 mon160817                                                           UnitedStates
 http://altdaily.altdaily                                            860USHighway1
 v.hop.clickbank.net/?p                                              Suite210
                             JakeCarney       TheAlternativeDaily
 id=lemon&tid=emaille                                                NorthPalmBeach,Florida33408
 mon160818                                                           UnitedStates
 http://altdaily.altdaily                                            861USHighway1
 v.hop.clickbank.net/?p                                              Suite210
                             JakeCarney       TheAlternativeDaily
 id=lemon&tid=emaille                                                NorthPalmBeach,Florida33408
 mon160819                                                           UnitedStates
 http://2579a8oftvl7co
 76uemcpzxxhw.hop.cli                                                862USHighway1
 ckbank.net/?pid=472         JakeCarney       TheAlternativeDaily Suite210
 &tid=emailmorningdri                                                NorthPalmBeach,Florida33408
 nk170705                                                            UnitedStates
 http://altdaily.paleoha
 ck1.hop.clickbank.net/                                              863USHighway1
 ?offer=altdaily&pid=2       JakeCarney       TheAlternativeDaily Suite210
 0&tid=emailprimal160                                                NorthPalmBeach,Florida33408
 112                                                                 UnitedStates
 http://altdaily.paleoha
 ck1.hop.clickbank.net/                                              864USHighway1
 ?offer=altdaily&pid=2       JakeCarney       TheAlternativeDaily Suite210
 0&tid=emailprimal160                                                NorthPalmBeach,Florida33408
 606                                                                 UnitedStates
 http://2579a8oftvl7co
 76uemcpzxxhw.hop.cli                                                865USHighway1
 ckbank.net/?pid=418         JakeCarney       TheAlternativeDaily Suite210
 &tid=emailtoxic16021                                                NorthPalmBeach,Florida33408
 8                                                                   UnitedStates
 http://2579a8oftvl7co
 76uemcpzxxhw.hop.cli                                                866USHighway1
 ckbank.net/?pid=248         JakeCarney       TheAlternativeDaily Suite210
 &tid=emailveggies160                                                NorthPalmBeach,Florida33408
 216                                                                 UnitedStates
 http://altdaily.mikege                                              860USHighway1
 ary1.hop.clickbank.net                                              Suite210
                             JakeCarney       TheAlternativeDaily
 /?pid=1290&tid=testo                                                NorthPalmBeach,Florida33408
 fruit160228                                                         UnitedStates
 http://b3ca2dlivx90w
                                                                      zone4calumpangmolo,IloiloCity
 20ez3fcuopr08.hop.cli
                            jaredsta.lucia     jaredsta.Lucia   iloilo,Iloilo5000
 ckbank.net/?tid=EFG1
                                                                      Philippines
 3




CONFIDENTIAL INFORMATION                                                             CS_00000126
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 128 of 203
 http://protectpro.mar
 ketauth.hop.clickbank.
                                                                  6128CalleNueveNW
 net/?offer=protectpro                       InvestorCoaching,
                              JasonCox                           ALBUQUERQUE,NewMexico87107
 &pid=2&u=alert.prote                                LLC
                                                                  UnitedStates
 ctandprofit.com&tid=
 DAL
 http://protectpro.mar
 ketauth.hop.clickbank.
                                                                   6128CalleNueveNW
 net/?offer=protectpro
                              JasonCox     InvestorCoaching,LLC ALBUQUERQUE,NewMexico87107
 &pid=2&u=alert.prote
                                                                   UnitedStates
 ctandprofit.com&tid=
 OHS
 http://29cb1kpagoux6                                            904SRoselleRd
 4ie0husjrtm5o.hop.cli                                           #122
                            JasonFarber     OTIProductionsLLC
 ckbank.net/?tid=                                                Schaumburg,Illinois60193
                                                                 UnitedStates
 http://easyscopes.bra
 nch90.hop.clickbank.n
 et/?tid=new&subpage        JoeSavelberg      Euregio.NetAG     Wirtzfeld,ZurHolzwarche29
 =/0800/merlin.html                                               Bullingen4760
                                                                  Belgium
 http://jkltg3.targetsil.
 hop.clickbank.net/?tid     JohnLewellen         ILMGInc.       4025SOldHwy94STEJ
 =deds41                                                          SaintCharles,Missouri63304
 http://jkltg3.wolfoil.h
 op.clickbank.net/?tid=     JohnLewellen         ILMGInc.       4025SOldHwy94STEJ
 deds411                                                          SaintCharles,Missouri63304
 http://jkltg3.wolfoil.h
 op.clickbank.net/?tid=     JohnLewellen         ILMGInc.       4025SOldHwy94STEJ
 deds42                                                           SaintCharles,Missouri63304
 http://jkltg3.targetsil.
 hop.clickbank.net/?tid
                            JohnLewellen         ILMGInc.
 =deds43&#226;&#836                                               4025SOldHwy94STEJ
 4;&#157;                                                         SaintCharles,Missouri63304
 http://jkltg3.wolfoil.h
 op.clickbank.net/?tid=     JohnLewellen         ILMGInc.       4025SOldHwy94STEJ
 deds44                                                           SaintCharles,Missouri63304
 http://jkltg3.wolfoil.h
 op.clickbank.net/?tid=     JohnLewellen         ILMGInc.       4025SOldHwy94STEJ
 deds45                                                           SaintCharles,Missouri63304
 http://jkltg3.wolfoil.h
 op.clickbank.net/?tid=     JohnLewellen         ILMGInc.       4025SOldHwy94STEJ
 deds46                                                           SaintCharles,Missouri63304
 http://jkltg3.wolfoil.h
 op.clickbank.net/?tid=     JohnLewellen         ILMGInc.       4025SOldHwy94STEJ
 deds47                                                           SaintCharles,Missouri63304
 http://jkltg3.wolfoil.h
 op.clickbank.net/?tid=     JohnLewellen         ILMGInc.       4025SOldHwy94STEJ
 deds48                                                           SaintCharles,Missouri63304
 http://jkltg3.targetsil.
 hop.clickbank.net/?tid     JohnLewellen         ILMGInc.       4025SOldHwy94STEJ
 =deds49                                                          SaintCharles,Missouri63304




CONFIDENTIAL INFORMATION                                                          CS_00000127
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 129 of 203
 http://jkltg3.targetsil.
 hop.clickbank.net/?tid      JohnLewellen        ILMGInc.      4025SOldHwy94STEJ
 =dheadsilS34687                                                 SaintCharles,Missouri63304
 http://jkltg3.targetsil.
 hop.clickbank.net/?tid      JohnLewellen        ILMGInc.      4025SOldHwy94STEJ
 =dheadsilS34707                                                 SaintCharles,Missouri63304
 http://jkltg3.wolfoil.h
 op.clickbank.net/?tid=
                             JohnLewellen        ILMGInc.
 dheadwolfS34687                                                 4025SOldHwy94STEJ
                                                                 SaintCharles,Missouri63304
 http://jkltg3.wolfoil.h
 op.clickbank.net/?tid=
                             JohnLewellen        ILMGInc.
 dheadwolfS34696                                                 4025SOldHwy94STEJ
                                                                 SaintCharles,Missouri63304
 http://jkltg3.wolfoil.h
 op.clickbank.net/?tid=
                             JohnLewellen        ILMGInc.
 dheadwolfS34707                                                 4025SOldHwy94STEJ
                                                                 SaintCharles,Missouri63304
 http://jkltg3.jkltg2.ho
 p.clickbank.net/?tid=d      JohnLewellen        ILMGInc.      4025SOldHwy94STEJ
 nd61                                                            SaintCharles,Missouri63304
 http://jkltg3.jkltg2.ho
 p.clickbank.net/?tid=d      JohnLewellen        ILMGInc.      4025SOldHwy94STEJ
 nd62                                                            SaintCharles,Missouri63304
 http://jkltg3.jkltg2.ho
 p.clickbank.net/?tid=d      JohnLewellen        ILMGInc.      4025SOldHwy94STEJ
 nd63                                                            SaintCharles,Missouri63304
 http://jkltg3.jkltg2.ho
 p.clickbank.net/?tid=d      JohnLewellen        ILMGInc.      4025SOldHwy94STEJ
 nd64                                                            SaintCharles,Missouri63304
 http://jkltg3.jkltg2.ho                                         4025SOldHwy94STEJ
 p.clickbank.net/?tid=D      JohnLewellen        ILMGInc.      SaintCharles,Missouri63304
 rewEdrop301                                                     UnitedStates
 http://jkltg3.jkltg2.ho                                         4025SOldHwy94STEJ
 p.clickbank.net/?tid=D      JohnLewellen        ILMGInc.      SaintCharles,Missouri63304
 rewEdrop315b                                                    UnitedStates
 http://4bdc89Ͳ
 51cximvfkr1xer3sc64.
                                                                  109East17thStreet
 hop.clickbank.net/?tid
                                                   Blaze        Suite63
 =DLBRXQx82LP6g0yH          JohnathanBlaze
                                              CommunicationsLLC Cheyenne,Wyoming82001
 mjwiXza8b%2F4p8Qp
                                                                  UnitedStates
 VC5bHKA4cUHzno%3
 D
 http://4bdc89Ͳ
 51cximvfkr1xer3sc64.
                                                                  109East17thStreet
 hop.clickbank.net/?tid
                                                   Blaze        Suite63
 =FeiwmG65LZyCvmPjl         JohnathanBlaze
                                              CommunicationsLLC Cheyenne,Wyoming82001
 ZGO%2FP9HQ0QB0Pr
                                                                  UnitedStates
 XzfnZxV6d2Yi%2FM%3
 D




CONFIDENTIAL INFORMATION                                                        CS_00000128
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 130 of 203
 http://4bdc89Ͳ                                                 109East17thStreet
 51cximvfkr1xer3sc64.                            Blaze        Suite63
                          JohnathanBlaze
 hop.clickbank.net/?tid                     CommunicationsLLC Cheyenne,Wyoming82001
 =GAIN_0805_8                                                   UnitedStates
 http://35bbc80csqznr                                           109East17thStreet
 u6fm9wb0ytefd.hop.cl                            Blaze        Suite63
                          JohnathanBlaze
 ickbank.net/?tid=M1_                       CommunicationsLLC Cheyenne,Wyoming82001
 B1_1123                                                        UnitedStates
 http://35bbc80csqznr                                           110East17thStreet
 u6fm9wb0ytefd.hop.cl                            Blaze        Suite63
                          JohnathanBlaze
 ickbank.net/?tid=M1_                       CommunicationsLLC Cheyenne,Wyoming82001
 B1_1130                                                        UnitedStates
 http://35bbc80csqznr                                           110East17thStreet
 u6fm9wb0ytefd.hop.cl                            Blaze        Suite63
                          JohnathanBlaze
 ickbank.net/?tid=M1_                       CommunicationsLLC Cheyenne,Wyoming82001
 B2_1128                                                        UnitedStates
 http://a19e15v6udrhs                                           110East17thStreet
 y7qwbyz66pl2j.hop.cli                           Blaze        Suite63
                          JohnathanBlaze
 ckbank.net/?tid=M1_                        CommunicationsLLC Cheyenne,Wyoming82001
 B3_1130                                                        UnitedStates
 http://4bdc89Ͳ
 51cximvfkr1xer3sc64.
                                                                110East17thStreet
 hop.clickbank.net/?tid
                                                 Blaze        Suite63
 =SqkMee%2Fa%2F6zS        JohnathanBlaze
                                            CommunicationsLLC Cheyenne,Wyoming82001
 3nE4vSg1hf0Rv2MYP5
                                                                UnitedStates
 6pw%2BAsa2XNcUnV
 Q%3D
 http://4bdc89Ͳ
 51cximvfkr1xer3sc64.
 hop.clickbank.net/?tid
                                                 Blaze
 =fIPsNo2%2BsrocHA5       JohnathanBlaze                      109East17thStreet
                                            CommunicationsLLC
 Uo454NL4apLzpaVbih                                            Suite63
 YWqALQjUTp7M%3D                                               Cheyenne,Wyoming82001
                                                               UnitedStates
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8168609604                                           UnitedStates
 703630828d
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8168652784                                           UnitedStates
 703630829d
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8168690384                                           UnitedStates
 70363082e6




CONFIDENTIAL INFORMATION                                                    CS_00000129
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 131 of 203
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8168748534                                           UnitedStates
 70363082eb
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8168761434                                           UnitedStates
 703630821e
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8168786374                                           UnitedStates
 70363082eb
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8168818654                                           UnitedStates
 7036308287
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8169683424                                           UnitedStates
 70363082d0
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8169792444                                           UnitedStates
 70363082d1
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8169952434                                           UnitedStates
 7036308273
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8170706354                                           UnitedStates
 7036308263
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8170809514                                           UnitedStates
 703630825e
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8170888734                                           UnitedStates
 703630826d




CONFIDENTIAL INFORMATION                                                   CS_00000130
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 132 of 203
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8171754854                                           UnitedStates
 703630825d
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8172441224                                           UnitedStates
 7036308276
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8172486764                                           UnitedStates
 7036308240
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8170554904                                           UnitedStates
 70363082e4
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8169107814                                           UnitedStates
 70363082e5
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8172699304                                           UnitedStates
 70363082fb
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8180333214                                           UnitedStates
 73850975c5
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8180624213                                           UnitedStates
 87104225bb
 http://a67cd4w3ujtius                                         109East17thStreet
 adjͲ                                                          Suite63
                                                 Blaze
 gp1lhz13.hop.clickban    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 k.net/?tid=818065050                                          UnitedStates
 3871042256a
 http://a67cd4w3ujtius                                         109East17thStreet
 adjͲ                                                          Suite63
                                                 Blaze
 gp1lhz13.hop.clickban    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 k.net/?tid=818065057                                          UnitedStates
 470363082ca




CONFIDENTIAL INFORMATION                                                   CS_00000131
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 133 of 203
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8180650803                                           UnitedStates
 87104225c0
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8180654234                                           UnitedStates
 703630824d
 http://a67cd4w3ujtius                                         109East17thStreet
 adjͲ                                                          Suite63
                                                 Blaze
 gp1lhz13.hop.clickban    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 k.net/?tid=818074173                                          UnitedStates
 470363082b7
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8180746923                                           UnitedStates
 8710422515
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8180852384                                           UnitedStates
 738509752c
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8180862033                                           UnitedStates
 87104225af
 http://a67cd4w3ujtius                                         109East17thStreet
 adjͲ                                                          Suite63
                                                 Blaze
 gp1lhz13.hop.clickban    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 k.net/?tid=818086893                                          UnitedStates
 470363082a4
 http://a67cd4w3ujtius                                         109East17thStreet
 adjͲ                                                          Suite63
                                                 Blaze
 gp1lhz13.hop.clickban    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 k.net/?tid=818092152                                          UnitedStates
 3871042257e
 http://a67cd4w3ujtius                                         109East17thStreet
 adjͲ                                                          Suite63
                                                 Blaze
 gp1lhz13.hop.clickban    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 k.net/?tid=818109381                                          UnitedStates
 47036308242
 http://a67cd4w3ujtius                                         109East17thStreet
 adjͲ                                                          Suite63
                                                 Blaze
 gp1lhz13.hop.clickban    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 k.net/?tid=818112039                                          UnitedStates
 47385097541




CONFIDENTIAL INFORMATION                                                   CS_00000132
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 134 of 203
 http://a67cd4w3ujtius                                         109East17thStreet
 adjͲ                                                          Suite63
                                                 Blaze
 gp1lhz13.hop.clickban    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 k.net/?tid=818112109                                          UnitedStates
 47036308244
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8181133524                                           UnitedStates
 703630824f
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8181135833                                           UnitedStates
 871042254f
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81811998038710422                                            UnitedStates
 507
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81811998047036308                                            UnitedStates
 21b
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81811999947385097                                            UnitedStates
 5af
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81812221147385097                                            UnitedStates
 52f
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81812221338710422                                            UnitedStates
 5ab
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81812221847036308                                            UnitedStates
 223
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81812247747385097                                            UnitedStates
 501




CONFIDENTIAL INFORMATION                                                   CS_00000133
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 135 of 203
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81812272747036308                                            UnitedStates
 2d9
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81812895447385097                                            UnitedStates
 550
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8181292164                                           UnitedStates
 70363082d0
 http://a67cd4w3ujtius                                         109East17thStreet
 adjͲ                                                          Suite63
                                                 Blaze
 gp1lhz13.hop.clickban    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 k.net/?tid=818131314                                          UnitedStates
 47036308236
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81813210947036308                                            UnitedStates
 28a
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8181375483                                           UnitedStates
 8710422507
 http://8cd64704whqn                                           109East17thStreet
 hqcnx7q927sl4t.hop.cl                                         Suite63
                                                 Blaze
 ickbank.net/?tid=8181    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 42522473850975d8                                              UnitedStates

 http://8cd64704whqn                                           109East17thStreet
 hqcnx7q927sl4t.hop.cl                                         Suite63
                                                 Blaze
 ickbank.net/?tid=8181    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 425253871042256a                                              UnitedStates

 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81814562238710422                                            UnitedStates
 5be
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8181466614                                           UnitedStates
 70363082a1




CONFIDENTIAL INFORMATION                                                   CS_00000134
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 136 of 203
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8181467514                                           UnitedStates
 738509753d
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8181467973                                           UnitedStates
 8710422579
 http://a67cd4w3ujtius                                         109East17thStreet
 adjͲ                                                          Suite63
                                                 Blaze
 gp1lhz13.hop.clickban    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 k.net/?tid=818146974                                          UnitedStates
 473850975ee
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81814702238710422                                            UnitedStates
 584
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81814702247385097                                            UnitedStates
 579
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81814703047036308                                            UnitedStates
 22a
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8181475333                                           UnitedStates
 871042256d
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8181475374                                           UnitedStates
 70363082ed
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8181486324                                           UnitedStates
 738509754e
 http://87d993p7newl                                           109East17thStreet
 mx0fr5xnmͲ                                                    Suite63
                                                 Blaze
 pq2u.hop.clickbank.ne    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 t/?tid=818150724387                                           UnitedStates
 1042254b




CONFIDENTIAL INFORMATION                                                   CS_00000135
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 137 of 203
 http://87d993p7newl                                           109East17thStreet
 mx0fr5xnmͲ                                                    Suite63
                                                 Blaze
 pq2u.hop.clickbank.ne    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 t/?tid=818150746470                                           UnitedStates
 36308201
 http://87d993p7newl                                           109East17thStreet
 mx0fr5xnmͲ                                                    Suite63
                                                 Blaze
 pq2u.hop.clickbank.ne    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 t/?tid=818150754473                                           UnitedStates
 8509756a
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8181558694                                           UnitedStates
 7385097566
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8181568274                                           UnitedStates
 7036308272
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81815766347036308                                            UnitedStates
 2d2
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81815768438710422                                            UnitedStates
 532
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81815859647036308                                            UnitedStates
 265
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81815894438710422                                            UnitedStates
 590
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81815894847385097                                            UnitedStates
 567
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8181602874                                           UnitedStates
 7036308216




CONFIDENTIAL INFORMATION                                                   CS_00000136
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 138 of 203
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81816473647036308                                            UnitedStates
 2fe
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81816473847385097                                            UnitedStates
 582
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
                                                 Blaze
 hop.clickbank.net/?tid   JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 =81816478538710422                                            UnitedStates
 5de
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8181671394                                           UnitedStates
 73850975b3
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8181681464                                           UnitedStates
 7036308257
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8181682593                                           UnitedStates
 8710422589
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8181720213                                           UnitedStates
 8710422501
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8181882743                                           UnitedStates
 8710422582
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8181905674                                           UnitedStates
 7385097516
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8181974344                                           UnitedStates
 70363082fa




CONFIDENTIAL INFORMATION                                                   CS_00000137
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 139 of 203
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8181975844                                           UnitedStates
 7385097500
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8182008464                                           UnitedStates
 70363082d9
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8182019943                                           UnitedStates
 87104225ef)
 http://a67cd4w3ujtius                                         109East17thStreet
 adjͲ                                                          Suite63
                                                 Blaze
 gp1lhz13.hop.clickban    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 k.net/?tid=818204827                                          UnitedStates
 47036308291
 http://a67cd4w3ujtius                                         109East17thStreet
 adjͲ                                                          Suite63
                                                 Blaze
 gp1lhz13.hop.clickban    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 k.net/?tid=818207926                                          UnitedStates
 47385097569
 http://a67cd4w3ujtius                                         109East17thStreet
 adjͲ                                                          Suite63
                                                 Blaze
 gp1lhz13.hop.clickban    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 k.net/?tid=818207953                                          UnitedStates
 387104225d4
 http://a67cd4w3ujtius                                         109East17thStreet
 adjͲ                                                          Suite63
                                                 Blaze
 gp1lhz13.hop.clickban    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 k.net/?tid=818207959                                          UnitedStates
 470363082a4
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8182082403                                           UnitedStates
 871042252b
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8182092294                                           UnitedStates
 738509755a
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8182094184                                           UnitedStates
 7036308203




CONFIDENTIAL INFORMATION                                                   CS_00000138
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 140 of 203
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8182096443                                           UnitedStates
 87104225ef
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8182102684                                           UnitedStates
 73850975f0
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8182104724                                           UnitedStates
 70363082e2
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8182243593                                           UnitedStates
 8710422595
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8182262224                                           UnitedStates
 70363082b2
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8182262524                                           UnitedStates
 738509756f
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8182324634                                           UnitedStates
 70363082b8
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8182344704                                           UnitedStates
 7385097587
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8182430174                                           UnitedStates
 73850975d7
 http://566dbdw6zlvdi                                          109East17thStreet
 q5Ͳ                                                           Suite63
                                                 Blaze
 cbw0f6j0gn.hop.clickb    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 ank.net/?tid=8182441                                          UnitedStates
 5047036308260




CONFIDENTIAL INFORMATION                                                   CS_00000139
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 141 of 203
 http://566dbdw6zlvdi                                          109East17thStreet
 q5Ͳ                                                           Suite63
                                                 Blaze
 cbw0f6j0gn.hop.clickb    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 ank.net/?tid=8182441                                          UnitedStates
 7847385097598
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8182431663                                           UnitedStates
 87104225e6
 http://566dbdw6zlvdi                                          109East17thStreet
 q5Ͳ                                                           Suite63
                                                 Blaze
 cbw0f6j0gn.hop.clickb    JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 ank.net/?tid=8182441                                          UnitedStates
 883871042255a
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8182515093                                           UnitedStates
 87104225a3
 http://gldmrktg.survin                                        109East17thStreet
 bed.hop.clickbank.net                                         Suite63
                                                 Blaze
 ?pg=xe&noautoplay=f      JohnathanBlaze                      Cheyenne,Wyoming82001
                                            CommunicationsLLC
 alse&tid=8182517634                                           UnitedStates
 703630827d
 http://2a2771q1vdph                                           109East17thStreet
 vpaq1ka40npbe9.hop.                             Blaze        Suite63
                          JohnathanBlaze
 clickbank.net/?tid=B2                      CommunicationsLLC Cheyenne,Wyoming82001
 _1203                                                         UnitedStates
 http://4bdc89Ͳ                                                109East17thStreet
 51cximvfkr1xer3sc64.                                          Suite63
 hop.clickbank.net/?tid                                        Cheyenne,Wyoming82001
                                                 Blaze
 =Xb82bCncVyLxjyd%2       JohnathanBlaze                      UnitedStates
                                            CommunicationsLLC
 FYpwg70QvwacMhf4g
 QFpP18oj7IfME%3D

 http://4bdc89Ͳ                                                  109East17thStreet
 51cximvfkr1xer3sc64.                                            Suite63
 hop.clickbank.net/?tid                                          Cheyenne,Wyoming82001
                                                 Blaze
 =qv4jaCAEm9fTtBviH2      JohnathanBlaze                        UnitedStates
                                            CommunicationsLLC
 VwPq2RkSA4Twb2JSGI
 %2Brn1gp06M%3D

 http://4bdc89Ͳ                                                  109East17thStreet
 51cximvfkr1xer3sc64.                                            Suite63
 hop.clickbank.net/?tid                                          Cheyenne,Wyoming82001
                                                 Blaze
 =rQ3BEj9u47ll2qSa6N      JohnathanBlaze                        UnitedStates
                                            CommunicationsLLC
 hoFc6OywcvoY51e2do
 Bh57%2FEB3s%3D




CONFIDENTIAL INFORMATION                                                     CS_00000140
     Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 142 of 203
http://4bdc89Ͳ                                                      109East17thStreet
51cximvfkr1xer3sc64.                                                Suite63
hop.clickbank.net/?tid                                              Cheyenne,Wyoming82001
                                                  Blaze
=xzs1XiONdiDVhI%2F9 JohnathanBlaze                                 UnitedStates
                                             CommunicationsLLC
zWNBM%2Fv5IW7W5
GAHz8lUpVtyjA0o8%3
D
http://53d32Ͳ                                                       4069thAve
0nd9vzdu5i7jz24obsd                                                 Suite206
                           JonLyons         FinelineMedia,Inc
2.hop.clickbank.net/?t                                              SanDiego,California92101
id=41703                                                            UnitedStates
http://3dffb8orsdtglfc                                              lomasanahuac60
3s15fl7ujw2.hop.click  jorgejuangarcia      jorgejuangarcia   interlomas,huxiquilucan
bank.net/?tid=BAJADE        sanchez                sanchez          México24537
PESO
http://cb8e360mfs6x0                                                caminodeminas124,
m90lg1bnsdu5t.hop.cl                                                sanluis,naucalpan,México53660
                                               servandomuñoz
ickbank.net/?tid=BIOS joselopezsanchez                            Mexico
                                                    garcia
EDUCCIONANIMAL

http://f69da23mz8vib
okͲyͲ
oeg4oh7x.hop.clickba     KhalidElhaouri     KhalidElhaouri   Lotansarietgrd151darbouazza
nk.net/?tid=07122016                                           Casablanca20220
2023                                                           Morocco
http://4ba3fzxk9Ͳ
                                                               IciciBankLtd.,GeetanjaliHouse,NearStationRoad,
2y6w1ntyuzq3cmcn.h
                                                               NearRadhaTalkies
op.clickbank.net/?tid=     KiranBai           KiranBai
                                                               Sagar470002
PENIS4FEBENLARGEM
                                                               India
ENT
http://761170r2ybrbͲ
w02qkp5w33iv1.hop.c
lickbank.net/?tid=061 KnowledgeSpotInc. KnowledgeSpotInc. 2869CalleRanchoVista
016&s=suggestedv                                               Encinitas,California92024
                                                               UnitedStates
http://bballbox.americ
oach.hop.clickbank.ne
                       KnowledgeSpotInc. KnowledgeSpotInc.
t/?p=ppwu&tid=baske                                            2869CalleRanchoVista
tball                                                          Encinitas,California92024
http://bballbox.americ
oach.hop.clickbank.ne
                       KnowledgeSpotInc. KnowledgeSpotInc.
t/?p=mot&tid=basket                                            2869CalleRanchoVista
ball090216                                                     Encinitas,California92024
http://bballbox.americ
oach.hop.clickbank.ne
                       KnowledgeSpotInc. KnowledgeSpotInc.
t/?p=ppwu&tid=baske                                            2869CalleRanchoVista
tball100716                                                    Encinitas,California92024
http://bballbox.americ
oach.hop.clickbank.ne                                          2869CalleRanchoVista
                       KnowledgeSpotInc. KnowledgeSpotInc.
t/?p=ppcs&tid=footbal                                          Encinitas,California92024
l                                                              UnitedStates




   CONFIDENTIAL INFORMATION                                                               CS_00000141
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 143 of 203
 http://bballbox.americ
 oach.hop.clickbank.ne                                          2869CalleRanchoVista
                        KnowledgeSpotInc. KnowledgeSpotInc.
 t/?p=ppwu&tid=footb                                            Encinitas,California92024
 all092916                                                      UnitedStates
 http://bballbox.americ
 oach.hop.clickbank.ne                                          2869CalleRanchoVista
                        KnowledgeSpotInc. KnowledgeSpotInc.
 t/?p=ppwu&tid=footb                                            Encinitas,California92024
 all093016                                                      UnitedStates
 http://ce2386h8telm7                                           2869CalleRanchoVista
 vd6m7sͲ                                                        Encinitas,California92024
 18z9sd.hop.clickbank.                                          UnitedStates
                        KnowledgeSpotInc. KnowledgeSpotInc.
 net/?tid=BROADCAST1
 112916&s=suggestedv

 http://ce2386h8telm7                                          2869CalleRanchoVista
 vd6m7sͲ                                                       Encinitas,California92024
 18z9sd.hop.clickbank.                                         UnitedStates
                       KnowledgeSpotInc. KnowledgeSpotInc.
 net/?tid=BROADCAST1
 12916&s=suggestedv

 http://717e6ebe3h2e
 0cvked5ljbwdfa.hop.cl
 ickbank.net/?tid=Cam
 SP102416asfsur?utm_
                                                                   POBox774000Ͳ358
 source=161028SRCNE                         RamaMarketingLLC,
                                                                   1815CentralParkDr.#358
 WOPENSAPSELFRELY1        KrissBergethon    dbaFreedomWriters
                                                                   STeamboatSprings,Colorado80477
 &utm_medium=email                                Publishing
                                                                   UnitedStates
 &utm_campaign=161
 028SRCNEWOPENSAP
 SELFRELY1

 http://717e6ebe3h2e                                             POBox774000Ͳ358
 0cvked5ljbwdfa.hop.cl                      RamaMarketingLLC, 1815CentralParkDr.#358,
 ickbank.net/?tid=Cam     KrissBergethon   dbaFreedomWriters SteamboatSprings,Colorado80477
 SP102416asfsur                                  Publishing      UnitedStates

 http://57e275rhyhfza
 nbsse5cqjns00.hop.cli                                            Primavera2MZ21villa14
 ckbank.net/?tid=HISP     LuisZambrano         LuisZambrano    Duran000000
 %40NO%40MERIC%40                                                 Ecuador
 14
 http://14e2borbb03y6
 u1vk3kjsch51d.hop.cli                                             Kutrzeby3a/5
                          LukaszPedzich        LukaszPedzich
 ckbank.net/?tid=394$                                              Szczecin,Zachodniopomorskie71Ͳ296
 /DAY                                                              Poland
 http://45d55Ͳ                                                     6538CollinsAve.
 i3my3tdn1srdffqdyqcz                        GoldbarEnterprises, #133
                          MarcGoldman
 .hop.clickbank.net/?ti                              LLC           MiamiBeach,Florida33141
 d=32&pid=ddp                                                      UnitedStates
 http://natural127.026                                             1121CMILITARYCUTOFFRD
 packabs.hop.clickbank                      NaturalHealthSherpa 360
                          MarcStockman
 .net/?tid=20160630nlt                               LLC           Wilmington,NorthCarolina28405
 s1                                                                UnitedStates




CONFIDENTIAL INFORMATION                                                          CS_00000142
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 144 of 203
 http://natural127.bell                                           1121CMILITARYCUTOFFRD
 yskkp.hop.clickbank.n                     NaturalHealthSherpa 360
                           MarcStockman
 et/?tid=20160630nlts                               LLC           Wilmington,NorthCarolina28405
 2                                                                UnitedStates
 http://natural127.mik                                            1121CMILITARYCUTOFFRD
 egeary1.hop.clickbank                     NaturalHealthSherpa 360
                           MarcStockman
 .net/?pid=445&tid=20                               LLC           Wilmington,NorthCarolina28405
 160804nlts1                                                      UnitedStates
 http://natural127.hcy                                            1121CMILITARYCUTOFFRD
 br.hop.clickbank.net/?                    NaturalHealthSherpa 360
                           MarcStockman
 pid=2&tid=20160804n                                LLC           Wilmington,NorthCarolina28405
 lts2                                                             UnitedStates
 http://natural127.spe                                            1121CMILITARYCUTOFFRD
 cabs.hop.clickbank.net                    NaturalHealthSherpa 360
                           MarcStockman
 /?tid=20161020nlts1                                LLC           Wilmington,NorthCarolina28405
                                                                  UnitedStates
 http://natural127.xtre                                           1121CMILITARYCUTOFFRD
 mefl.hop.clickbank.net                    NaturalHealthSherpa 360
                           MarcStockman
 /?w=direct&tid=20161                               LLC           Wilmington,NorthCarolina28405
 020nlts2                                                         UnitedStates
 http://natural127.org
 anifi.hop.clickbank.net                                          1121CMILITARYCUTOFFRD
                                           NaturalHealthSherpa
 /?v=3&hop=natural12       MarcStockman                          360
                                                    LLC
 7&tid=20161027nlts1                                              Wilmington,NorthCarolina28405
                                                                  UnitedStates
 http://natural127.mik                                            1121CMILITARYCUTOFFRD
 egeary1.hop.clickbank                     NaturalHealthSherpa 360
                           MarcStockman
 .net/?pid=445&tid=20                               LLC           Wilmington,NorthCarolina28405
 161110nlts1                                                      UnitedStates
 http://natural127.pale
 ohack1.hop.clickbank.                                            1121CMILITARYCUTOFFRD
                                           NaturalHealthSherpa
 net/?offer=natural127     MarcStockman                          360
                                                    LLC
 &pid=25&tid=201611                                               Wilmington,NorthCarolina28405
 10nlts2                                                          UnitedStates
 http://natural127.mik                                            1121CMILITARYCUTOFFRD
 egeary1.hop.clickbank                     NaturalHealthSherpa 360
                           MarcStockman
 .net/?pid=445&tid=20                               LLC           Wilmington,NorthCarolina28405
 161116nlts1                                                      UnitedStates
 http://natural127.pale
 ohack1.hop.clickbank.                                            1121CMILITARYCUTOFFRD
                                           NaturalHealthSherpa
 net/?offer=natural127     MarcStockman                          360
                                                    LLC
 &pid=25&tid=201611                                               Wilmington,NorthCarolina28405
 16nlts2                                                          UnitedStates
 http://natural127.altd                                           1121CMILITARYCUTOFFRD
 ailyv.hop.clickbank.ne                    NaturalHealthSherpa 360
                           MarcStockman
 t/?pid=h102&tid=201                                LLC           Wilmington,NorthCarolina28405
 61205dd                                                          UnitedStates
 http://natural127.pale
 ohack1.hop.clickbank.
                                           NaturalHealthSherpa
 net/?offer=natural127     MarcStockman                          1121CMILITARYCUTOFFRD
                                                    LLC
 &pid=23&tid=dd2016                                               360
 1201                                                             Wilmington,NorthCarolina28405




CONFIDENTIAL INFORMATION                                                         CS_00000143
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 145 of 203
 http://natural127.org
 anifi.hop.clickbank.net                                            1121CMILITARYCUTOFFRD
                                             NaturalHealthSherpa
 /?v=3&hop=natural12       MarcStockman                            360
                                                      LLC
 7&tid=fb0416prosday                                                Wilmington,NorthCarolina28405
 13                                                                 UnitedStates
 http://natural127.org
 anifi.hop.clickbank.net                                            1121CMILITARYCUTOFFRD
                                             NaturalHealthSherpa
 /?v=3&hop=natural12       MarcStockman                            360
                                                      LLC
 7&tid=fb0416prosday                                                Wilmington,NorthCarolina28405
 18                                                                 UnitedStates
 http://natural127.nkd                                              1121CMILITARYCUTOFFRD
 beauty.hop.clickbank.                       NaturalHealthSherpa 360
                           MarcStockman
 net/?tid=fb0416prosd                                 LLC           Wilmington,NorthCarolina28405
 ay21                                                               UnitedStates
 http://natural127.fem                                              1121CMILITARYCUTOFFRD
 fatfree.hop.clickbank.                      NaturalHealthSherpa 360
                           MarcStockman
 net/?tid=fb0416prosd                                 LLC           Wilmington,NorthCarolina28405
 ay25                                                               UnitedStates
 http://natural127.pale                                             1121CMILITARYCUTOFFRD
 ohack1.hop.clickbank.                                              360
                                             NaturalHealthSherpa
 net/?offer=natural127     MarcStockman                            Wilmington,NorthCarolina28405
                                                      LLC
 &pid=20&tid=sleep20                                                UnitedStates
 161205dd
 http://b7c87Ͳ
 r1cubv3t0po6neitdn0       MariaFernanda      MariaFernanda    PasajeCoghlan4519
 2.hop.clickbank.net/?t      Benavidez            Benavidez        CapitalFederal,BuenosAires1417
 id=REIKI                                                          Argentina
 http://1965a0sxlͲ                                                 PasajeCoghlan4519
 bk5m04qmhh19tz99.h        MariaFernanda      MariaFernanda    CapitalFederal,BuenosAires1417
 op.clickbank.net/?tid=      Benavidez            Benavidez        Argentina
 PRECOZ
 http://7207dhlengvo0                                              Av.MarieTherese
 p1Ͳ                                                               Luxembourg2965
 xghl7czjuq.hop.clickba                                            Luxembourg
                            MariaNova           AntonVarga
 nk.net/?tid=COLESTER
 OL"target="_blank

 http://57f788fkwa3u0
                                                                   Av.MarieTherese
 o7f8gvavn4xcu.hop.cli
                            MariaNova           AntonVarga       Luxembourg2965
 ckbank.net/?tid=DEPR
                                                                   Luxembourg
 ESION
 http://21b6bafhyhqo5
 k26qgecsnal3l.hop.clic                                            Av.MarieTherese
 kbank.net/?tid=MALA        MariaNova           AntonVarga       Luxembourg2965
 LIENTO"target="_blan                                              Luxembourg
 k
 http://0b3687fbm8wo
 er3Ͳyi0lsoqͲ                                                      Av.MarieTherese
 z7.hop.clickbank.net/?     MariaNova           AntonVarga       Luxembourg2965
 tid=ORGASMO"target                                                Luxembourg
 ="_blank




CONFIDENTIAL INFORMATION                                                           CS_00000144
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 146 of 203
 http://2c959lcdjexfcqc
 bk4nfsdhkdw.hop.clic
 kbank.net/?tid=REFLU       MariaNova         AntonVarga        Av.MarieTherese
 JO"target="_blank                                                Luxembourg2965
                                                                  Luxembourg
 http://865c8bgztxa0b
 nbep1xnomtmxw.hop.                                               caminodeminas3torrec103
                          MariaSanches     servandomuñoz
 clickbank.net/?tid=3D                                            ampleacionpalosolo
                             Garcia               garcia
 BAJA=DEPESO2015                                                  huxiquilucan,México52778
                                                                  Mexico
 http://unicacpa.com/c
 ookie.php?click=1&ip=
 166.70.215.211&pid=                        UnicaPublications 11CLangstoneLane
                            MarkLing
 3&aff=unccpa638&tid                             Limited        Northcote
 =04ms11&pg=home                                                Christchurch8052
                                                                NewZealand
 http://unccpa638.man                                           11CLangstoneLane
 imir.hop.clickbank.net                     UnicaPublications Northcote
                            MarkLing
 ?tid=04ms111498511                              Limited        Christchurch8052
 3&type=home                                                    NewZealand
 http://7e0c82nhx3p0v
 n8gͲ
 jpmztgh3x.hop.clickba                     WilliamJ.McCarthy&
                          MatthewBlower
 nk.net/?tid=160104SR                            Associates       1006CameronStreet
 CNEWOPENSDBHP1                                                   Alexandria,Virginia22314
                                                                  UnitedStates
 http://camsales1.jkwe
 nt.hop.clickbank.net/?                    WilliamJ.McCarthy& 1006CameronStreet
                          MatthewBlower
 tid=160108SRCNEWO                               Associates       Alexandria,Virginia22314
 PENSDBFSP3                                                       UnitedStates
 http://edc049of2ͲͲ
 85y64zovssouv0y.hop.
                                           WilliamJ.McCarthy&
 clickbank.net/?tid=16    MatthewBlower                          1006CameronStreet
                                                 Associates
 0114SRCNEWOPENSD                                                 Alexandria,Virginia22314
 BAMMO1                                                           UnitedStates
 http://camsales1.jkwe
 nt.hop.clickbank.net/?                    WilliamJ.McCarthy& 1006CameronStreet
                          MatthewBlower
 tid=160125SRCNEWO                               Associates       Alexandria,Virginia22314
 PENSDBFSP3                                                       UnitedStates
 http://camsales1.1066
 599.hop.clickbank.net
                                           WilliamJ.McCarthy&
 ?x=lp1367&tid=16013      MatthewBlower                          1006CameronStreet
                                                 Associates
 1SRCNEWOPENSDBLC                                                 Alexandria,Virginia22314
 FCU1                                                             UnitedStates
 http://camsales1.1066
 599.hop.clickbank.net
                                           WilliamJ.McCarthy&
 ?x=lp1367&tid=16020      MatthewBlower                          1006CameronStreet
                                                 Associates
 3SRCNEWOPENSDBLC                                                 Alexandria,Virginia22314
 FCUGIF3                                                          UnitedStates




CONFIDENTIAL INFORMATION                                                         CS_00000145
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 147 of 203
 http://camsales1.1066
 599.hop.clickbank.net
                                           WilliamJ.McCarthy&
 ?x=lp260&tid=160207      MatthewBlower                          1006CameronStreet
                                                 Associates
 SRCNEWOPENSDBLCF                                                 Alexandria,Virginia22314
 AR1                                                              UnitedStates
 http://camsales1.1066
 599.hop.clickbank.net
                                           WilliamJ.McCarthy&
 ?x=lp260&tid=160208      MatthewBlower                          1006CameronStreet
                                                 Associates
 SRCNEWOPENSDBLCF                                                 Alexandria,Virginia22314
 AR1                                                              UnitedStates
 http://camsales1.1066
 599.hop.clickbank.net
                                           WilliamJ.McCarthy&
 ?x=lp260&tid=160213      MatthewBlower                          1006CameronStreet
                                                 Associates
 SRCEXPANSDBLCFARG                                                Alexandria,Virginia22314
 IF3                                                              UnitedStates
 http://camsales1.1066
 599.hop.clickbank.net
                                           WilliamJ.McCarthy&
 ?x=lp260&tid=160213      MatthewBlower                          1006CameronStreet
                                                 Associates
 SRCNEWOPENSDBLCF                                                 Alexandria,Virginia22314
 ARGIF3                                                           UnitedStates
 http://camsales1.1066
 599.hop.clickbank.net
                                           WilliamJ.McCarthy&
 ?x=lp260&tid=160214      MatthewBlower                          1006CameronStreet
                                                 Associates
 SRCNEWOPENSDBLCF                                                 Alexandria,Virginia22314
 AR1                                                              UnitedStates
 http://camsales1.1066
 599.hop.clickbank.net
                                           WilliamJ.McCarthy&
 ?x=lp260&tid=160217      MatthewBlower                          1006CameronStreet
                                                 Associates
 SRCNEWOPENSDBLCF                                                 Alexandria,Virginia22314
 ARGIF4                                                           UnitedStates
 http://camsales1.diab
 etes60.hop.clickbank.
                                           WilliamJ.McCarthy&
 net/?tid=160219SRCN      MatthewBlower                          1006CameronStreet
                                                 Associates
 EWOPENSDBD60S3                                                   Alexandria,Virginia22314
                                                                  UnitedStates
 http://camsales1.1066
 599.hop.clickbank.net
                                           WilliamJ.McCarthy&
 ?x=lp260&tid=160302      MatthewBlower                          1006CameronStreet
                                                 Associates
 SRCNEWOPENSDBLCF                                                 Alexandria,Virginia22314
 AR2                                                              UnitedStates
 http://camsales1.jkwe
 nt.hop.clickbank.net/?                    WilliamJ.McCarthy& 1006CameronStreet
                          MatthewBlower
 tid=160321SRCNEWO                               Associates       Alexandria,Virginia22314
 PENSDBFSP1                                                       UnitedStates
 http://camsales1.1066
 599.hop.clickbank.net
                                           WilliamJ.McCarthy&
 ?x=lp260&tid=160322      MatthewBlower                          1006CameronStreet
                                                 Associates
 SRCNEWOPENSDBLCF                                                 Alexandria,Virginia22314
 AR1                                                              UnitedStates




CONFIDENTIAL INFORMATION                                                         CS_00000146
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 148 of 203
 http://camsales1.1066
 599.hop.clickbank.net
                                           WilliamJ.McCarthy&
 ?x=lp260&tid=160330      MatthewBlower                          1006CameronStreet
                                                 Associates
 SRCNEWOPENSDBLCF                                                 Alexandria,Virginia22314
 AR1                                                              UnitedStates
 http://camsales1.1066
 599.hop.clickbank.net
                                           WilliamJ.McCarthy&
 ?x=lp260&tid=160331      MatthewBlower                          1006CameronStreet
                                                 Associates
 SRCNEWOPENSDBLCF                                                 Alexandria,Virginia22314
 AR1                                                              UnitedStates
 http://2b8efk4Ͳ
 pm9w4k65tmtevplq6j.
                                           WilliamJ.McCarthy&
 hop.clickbank.net/?tid   MatthewBlower                          1006CameronStreet
                                                 Associates
 =160425PRESERVEFRE                                               Alexandria,Virginia22314
 EDOM                                                             UnitedStates
 http://camsales1.survi
 vees.hop.clickbank.net
                                           WilliamJ.McCarthy&
 /?tid=160617SRCNEW       MatthewBlower                          1006CameronStreet
                                                 Associates
 OPENSDBEVERSTRYKE                                                Alexandria,Virginia22314
 1                                                                UnitedStates
 http://camsales1.thefi
 nbbl.hop.clickbank.net
                                           WilliamJ.McCarthy&
 /?tid=160716SRCNEW       MatthewBlower                          1006CameronStreet
                                                 Associates
 OPENSDBFINALBUBBL                                                Alexandria,Virginia22314
 E1                                                               UnitedStates
 http://camsales1.ezba
 ttery.hop.clickbank.ne
                                           WilliamJ.McCarthy&
 t/?tid=160719SRCNE       MatthewBlower                          1006CameronStreet
                                                 Associates
 WOPENSDBEZBAT4                                                   Alexandria,Virginia22314
                                                                  UnitedStates
 http://camsales1.1066
 599.hop.clickbank.net
                                           WilliamJ.McCarthy&
 ?x=lp260&tid=160721      MatthewBlower                          1006CameronStreet
                                                 Associates
 SRCNEWOPENSDBLCF                                                 Alexandria,Virginia22314
 AR2                                                              UnitedStates
 http://camsales1.survi
 vecck.hop.clickbank.n
                                           WilliamJ.McCarthy&
 et/?tid=160727SRCNE      MatthewBlower                          1006CameronStreet
                                                 Associates
 WOPENSDBCCKNIFE1                                                 Alexandria,Virginia22314
                                                                  UnitedStates
 http://camsales1.aqua
 ponics.hop.clickbank.n
                                           WilliamJ.McCarthy&
 et/?tid=160729SRCNE      MatthewBlower                          1006CameronStreet
                                                 Associates
 WOPENSDBA4U4                                                     Alexandria,Virginia22314
                                                                  UnitedStates
 http://camsales1.jkwe
 nt.hop.clickbank.net/?                    WilliamJ.McCarthy& 1006CameronStreet
                          MatthewBlower
 tid=160929SRCNEWO                               Associates       Alexandria,Virginia22314
 PENSDBFSP2                                                       UnitedStates
 http://camsales1.jkwe
 nt.hop.clickbank.net/?                    WilliamJ.McCarthy& 1006CameronStreet
                          MatthewBlower
 tid=161023SRCNEWO                               Associates       Alexandria,Virginia22314
 PENSAPFSP4                                                       UnitedStates




CONFIDENTIAL INFORMATION                                                         CS_00000147
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 149 of 203
 http://camsales1.1066
 599.hop.clickbank.net
                                            WilliamJ.McCarthy&
 ?x=lp260&tid=161025       MatthewBlower                          1006CameronStreet
                                                  Associates
 SRCNEWOPENSDBLCF                                                  Alexandria,Virginia22314
 AR2                                                               UnitedStates
 http://realitys.ezbatte
 ry.hop.clickbank.net/?                                            36,1stfloor,Seedammstrasse3,
                             MaxEntin         SirenGroupAG
 x=pre7&tid=ez1014                                                 Pfaeffikon,Schwyz8808
                                                                   Switzerland
 http://realitys.ezbatte
 ry.hop.clickbank.net/?                                            36,1stfloor,Seedammstrasse3,
                             MaxEntin         SirenGroupAG
 x=pre5&tid=ez1768                                                 Pfaeffikon,Schwyz8808
                                                                   Switzerland
 http://aad133rr4lsmc
                                                                   glushko6
 n0kllvdodeo27.hop.cli
                              maxIlin          MaksymIlin      Odessa
 ckbank.net/?tid=MNM
                                                                   Ukraine
 &s=suggesteda
 http://8e5cffͲ                                                    Glushko6
 lzjwx8r9jy6in35090z.h                                             Odessa
                              maxIlin           MaksymIlin
 op.clickbank.net/?tid=                                            Ukraine
 4th
 http://546ebizgg3peu                                              10corastreet
 xc34auiv90tfn.hop.clic                      StreamlineInvesting 3
                            MekhiLevell
 kbank.net/?tid=INTER                                LLC           EastProvidence,Ohio44136
                                                                   UnitedStates
 http://textaffirm.voge                                            50MarketStreet
 nesis.hop.clickbank.ne                      SuccessVantagePte #10Ͳ06
                        MentisMarketing
 t/?pid=gift&tid=mikee                               Ltd           Singapore048940
 solo                                                              Singapore
 http://confidentx.vog                                             50MarketStreet
 enesis.hop.clickbank.n                      SuccessVantagePte #10Ͳ06
                        MentisMarketing
 et/?tid=presevf23121                                Ltd           Singapore048940
 5                                                                 Singapore
 http://525dfgp30of8h                                              319HooperSt
 90eb8w7wn4p0q.hop.                         DepartmentofEvans Apt1B
                         MichaelEvans
 clickbank.net/?tid=IM                               Inc          Brooklyn,NewYork11211
 NICADEDI                                                          UnitedStates
 http://899f4lg03elcmd
                                                                  319HooperSt
 u4xapcxez9hn.hop.clic
                                            DepartmentofEvans Apt1B
 kbank.net/?tid=IMNIC    MichaelEvans
                                                    Inc          Brooklyn,NewYork11211
 ADEDIANCIENT
                                                                  UnitedStates
 http://899f4lg03elcmd
 u4xapcxez9hn.hop.clic
 kbank.net/?tid=IMNIC
                                                                  319HooperSt
 ADEDIANCIENThttp://
                                            DepartmentofEvans Apt1B
 899f4lg03elcmdu4xap        MichaelEvans
                                                    Inc          Brooklyn,NewYork11211
 cxez9hn.hop.clickbank
                                                                  UnitedStates
 .net/?tid=IMNICADEDI
 ANCIENT




CONFIDENTIAL INFORMATION                                                           CS_00000148
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 150 of 203
 http://54cc0cm96og8
                                                                319HooperSt
 o8vpwe22jjn9l5.hop.cl
                                          DepartmentofEvans Apt1B
 ickbank.net/?tid=IMNI    MichaelEvans
                                                  Inc          Brooklyn,NewYork11211
 CADEDITHOUGHTEL
                                                                UnitedStates
 http://e941efjalaqbvv                                         319HooperSt
 9bu2sktlmv0y.hop.clic                    DepartmentofEvans Apt1B
                          MichaelEvans
 kbank.net/?tid=JUL6M                            Inc           Brooklyn,NewYork11211
 AIL                                                           UnitedStates
 http://54efdev6q7v90                                          319HooperSt
 h7lrhqbsioufv.hop.clic                   DepartmentofEvans Apt1B
                          MichaelEvans
 kbank.net/?tid=JUN30                            Inc           Brooklyn,NewYork11211
 MAIL                                                          UnitedStates
 http://d2c117dqc5aw
 dvd5yrrvoj5p9n.hop.cl
 ickbank.net/?pid=a10     MICHAELGEARY   IrollieMarketingLLC POBox1050
 1&tid=2ndacv011216                                             Eden,Utah84310
                                                                UnitedStates
 http://d2c117dqc5aw
 dvd5yrrvoj5p9n.hop.cl
 ickbank.net/?pid=a10     MICHAELGEARY   IrollieMarketingLLC POBox1050
 1&tid=2ndacv040116                                             Eden,Utah84310
                                                                UnitedStates
 http://m231g.edconq
 uer.hop.clickbank.net/                                           POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ?tid=2nddaned031116                                              Eden,Utah84310
                                                                  UnitedStates
 http://m231g.edconq
 uer.hop.clickbank.net/                                           POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ?tid=2nddaned052716                                              Eden,Utah84310
                                                                  UnitedStates
 http://f7572feu31fo5
 o82ngq7raanb0.hop.cl
 ickbank.net/?pid=h10     MICHAELGEARY   IrollieMarketingLLC POBox1050
 2&tid=2ndhoney0506                                             Eden,Utah84310
 16                                                             UnitedStates
 http://m231g.painfix.
 hop.clickbank.net/?w=                                            POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 hipflexorsg&tid=2ndp                                             Eden,Utah84310
 ain042216                                                        UnitedStates
 http://m231g.survinb
 ed.hop.clickbank.net?                                            POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 pg=&tid=2ndsured022                                              Eden,Utah84310
 116                                                              UnitedStates
 http://m231g.raposo2
 .hop.clickbank.net/?id
 =flatͲ                   MICHAELGEARY   IrollieMarketingLLC POBox1050
 belly&tid=amerandre                                            Eden,Utah84310
 w041116                                                        UnitedStates




CONFIDENTIAL INFORMATION                                                       CS_00000149
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 151 of 203
 http://m231g.raposo2
 .hop.clickbank.net/?id
 =flatͲ                   MICHAELGEARY   IrollieMarketingLLC POBox1050
 belly&tid=amerandre                                            Eden,Utah84310
 w050416                                                        UnitedStates
 http://m231g.bkfitnes
 s3.hop.clickbank.net/?                                           POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 rd=lbbmg&tid=amerbr                                              Eden,Utah84310
 uce090916                                                        UnitedStates
 http://m231g.bkfitnes
 s3.hop.clickbank.net/?                                           POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 rd=lbbmg&tid=amerbr                                              Eden,Utah84310
 uce091616                                                        UnitedStates
 http://m231g.mikegea
 ry1.hop.clickbank.net/                                           POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ?pid=275&tid=amerci                                              Eden,Utah84310
 nn091616                                                         UnitedStates
 http://m231g.edconq
 uer.hop.clickbank.net/                                           POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ?tid=amerdaned02201                                              Eden,Utah84310
 6                                                                UnitedStates
 http://861e6cgsh45o5
 ufeq5m6qz2t7c.hop.cl
 ickbank.net/?pid=240     MICHAELGEARY   IrollieMarketingLLC POBox1050
 &tid=amerfbk050916                                             Eden,Utah84310
                                                                UnitedStates
 http://62433bav806t7
 t9f3brͲ
 ap5qeu.hop.clickbank.    MICHAELGEARY   IrollieMarketingLLC POBox1050
 net/?tid=amerosnb02                                            Eden,Utah84310
 0616a                                                          UnitedStates
 http://62433bav806t7
 t9f3brͲ
 ap5qeu.hop.clickbank.    MICHAELGEARY   IrollieMarketingLLC POBox1050
 net/?tid=amerosnb02                                            Eden,Utah84310
 0616b                                                          UnitedStates
 http://62433bav806t7
 t9f3brͲ
 ap5qeu.hop.clickbank.    MICHAELGEARY   IrollieMarketingLLC POBox1050
 net/?tid=amerosnb03                                            Eden,Utah84310
 2616                                                           UnitedStates
 http://m231g.painfix.
 hop.clickbank.net/?w=                                            POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 hipflexorsg&tid=amer                                             Eden,Utah84310
 pain040416                                                       UnitedStates
 http://m231g.painfix.
 hop.clickbank.net/?w=                                            POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 hipflexorsg&tid=amer                                             Eden,Utah84310
 pain052116                                                       UnitedStates




CONFIDENTIAL INFORMATION                                                       CS_00000150
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 152 of 203
 http://501def8sa04r4
 yfkvho3pc11fb.hop.cli
 ckbank.net/?pid=7&ti     MICHAELGEARY   IrollieMarketingLLC POBox1050
 d=amerwes020616a                                               Eden,Utah84310
                                                                UnitedStates
 http://501def8sa04r4
 yfkvho3pc11fb.hop.cli
 ckbank.net/?pid=7&ti     MICHAELGEARY   IrollieMarketingLLC POBox1050
 d=amerwes020616b                                               Eden,Utah84310
                                                                UnitedStates
 http://501def8sa04r4
 yfkvho3pc11fb.hop.cli
 ckbank.net/?pid=7&ti     MICHAELGEARY   IrollieMarketingLLC POBox1050
 d=amerwes041116                                                Eden,Utah84310
                                                                UnitedStates
 http://m231g.bkfitnes
 s3.hop.clickbank.net/?                                           POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 rd=lbbmg&tid=apdbru                                              Eden,Utah84310
 ce082216                                                         UnitedStates
 http://m231g.bkfitnes
 s3.hop.clickbank.net/?                                           POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 rd=lbbmg&tid=apdbru                                              Eden,Utah84310
 ce120116                                                         UnitedStates
 http://501def8sa04r4
 yfkvho3pc11fb.hop.cli
 ckbank.net/?pid=7&ti     MICHAELGEARY   IrollieMarketingLLC POBox1050
 d=asguswes072216                                               Eden,Utah84310
                                                                UnitedStates
 http://m231g.VISIONB
 ACK.hop.clickbank.net                                            POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 /?pop=0&tid=convisio                                             Eden,Utah84310
 n                                                                UnitedStates
 http://d2c117dqc5aw
 dvd5yrrvoj5p9n.hop.cl
 ickbank.net/?pid=a10     MICHAELGEARY   IrollieMarketingLLC POBox1050
 1&tid=cuacv102416                                              Eden,Utah84310
                                                                UnitedStates
 http://m231g.bkfitnes
 s3.hop.clickbank.net/?                                           POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 rd=lbbmg&tid=cubruc                                              Eden,Utah84310
 e102816                                                          UnitedStates
 http://861e6cgsh45o5
 ufeq5m6qz2t7c.hop.cl
 ickbank.net/?pid=240     MICHAELGEARY   IrollieMarketingLLC POBox1050
 &tid=cufbk102416                                               Eden,Utah84310
                                                                UnitedStates
 http://m231g.bkfitnes
 s3.hop.clickbank.net/?                                           POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 rd=lbbmg&tid=dcbruc                                              Eden,Utah84310
 e112916                                                          UnitedStates




CONFIDENTIAL INFORMATION                                                       CS_00000151
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 153 of 203
  http://d2c117dqc5aw
  dvd5yrrvoj5p9n.hop.cl
  ickbank.net/?pid=a10     MICHAELGEARY   IrollieMarketingLLC POBox1050
  1&tid=dedacvtxt                                                Eden,Utah84310
                                                                 UnitedStates
  http://fd027ifq241ncu
  1ij8wm0apͲ                                                       POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  vb.hop.clickbank.net/?                                           Eden,Utah84310
  tid=dedalztxt                                                    UnitedStates
  http://m231g.raposo2
  .hop.clickbank.net/?id
  =flatͲ                   MICHAELGEARY   IrollieMarketingLLC POBox1050
  belly&tid=dedandrewt                                           Eden,Utah84310
  xt                                                             UnitedStates
  http://m231g.bkfitnes
  s3.hop.clickbank.net/?                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  rd=lbbmgnex&tid=ded                                              Eden,Utah84310
  brucetxt                                                         UnitedStates
  http://d2c117dqc5aw
  dvd5yrrvoj5p9n.hop.cl
  ickbank.net/?pid=c104    MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=dedcocofattxt                                             Eden,Utah84310
                                                                 UnitedStates
  http://m231g.danleeg
  hb1.hop.clickbank.net                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  /?tid=deddandbtxt                                                Eden,Utah84310
                                                                   UnitedStates
  http://m231g.danleeg
  hb1.hop.clickbank.net                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  /?tid=deddandbtxt081                                             Eden,Utah84310
  6                                                                UnitedStates
  http://m231g.edconq
  uer.hop.clickbank.net/                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ?tid=deddanedtxt                                                 Eden,Utah84310
                                                                   UnitedStates
  http://m231g.edconq
  uer.hop.clickbank.net/                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ?tid=deddanedtxt081                                              Eden,Utah84310
  6                                                                UnitedStates
  http://m231g.mikegea
  ry1.hop.clickbank.net/                                         POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ?pid=472&tid=deddrin                                           Eden,Utah84310
  ktxt0816                                                       UnitedStates
  http://m231g.edmirac                                           POBox1050
  le.hop.clickbank.net/?   MICHAELGEARY   IrollieMarketingLLC Eden,Utah84310
  tid=dededmirtxt                                                UnitedStates
  http://m231g.edrever
  ser.hop.clickbank.net/
  ?offer=m231g&pid=2       MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=dededrevtxt                                               Eden,Utah84310
                                                                 UnitedStates




CONFIDENTIAL INFORMATION                                                        CS_00000152
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 154 of 203
  http://m231g.edrever
  ser.hop.clickbank.net/
  ?offer=m231g&pid=2       MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=dededrevtxt0816                                           Eden,Utah84310
                                                                 UnitedStates
  http://861e6cgsh45o5
  ufeq5m6qz2t7c.hop.cl                                             POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ickbank.net/?pid=70&                                             Eden,Utah84310
  tid=dedfattxt                                                    UnitedStates
  http://861e6cgsh45o5
  ufeq5m6qz2t7c.hop.cl
  ickbank.net/?pid=70&     MICHAELGEARY   IrollieMarketingLLC POBox1050
  tid=dedfattxt0816                                              Eden,Utah84310
                                                                 UnitedStates
  http://80d6cl3z368t2y
  6egh6ayl9k89.hop.clic                                          POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  kbank.net/?tid=dedha                                           Eden,Utah84310
  irtxt                                                          UnitedStates
  http://m231g.hemorr                                            POBox1050
  7.hop.clickbank.net/?t   MICHAELGEARY   IrollieMarketingLLC Eden,Utah84310
  id=dedhemtxt                                                   UnitedStates
  http://62433bav806t7
  t9f3brͲ
  ap5qeu.hop.clickbank.    MICHAELGEARY   IrollieMarketingLLC POBox1050
  net/?tid=dedosnbtxt                                            Eden,Utah84310
                                                                 UnitedStates
  http://m231g.painfix.
  hop.clickbank.net/?w=                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  hipflexorsg&tid=dedp                                             Eden,Utah84310
  ainfixtxt                                                        UnitedStates
  http://acbe2jaof0eud
  u7hm82g0mz259.hop.                                               POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  clickbank.net/?tid=de                                            Eden,Utah84310
  dtinnmirtxt                                                      UnitedStates
  http://501def8sa04r4
  yfkvho3pc11fb.hop.cli                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ckbank.net/?pid=7&ti                                             Eden,Utah84310
  d=dedwestxt                                                      UnitedStates
  http://501def8sa04r4
  yfkvho3pc11fb.hop.cli
  ckbank.net/?pid=7&ti     MICHAELGEARY   IrollieMarketingLLC POBox1050
  d=dedwestxt0816                                                Eden,Utah84310
                                                                 UnitedStates
  http://501def8sa04r4
  yfkvho3pc11fb.hop.cli                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ckbank.net/?pid=7&ti                                             Eden,Utah84310
  d=dedwestxta                                                     UnitedStates
  http://501def8sa04r4
  yfkvho3pc11fb.hop.cli                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ckbank.net/?pid=7&ti                                             Eden,Utah84310
  d=dedwestxtb                                                     UnitedStates




CONFIDENTIAL INFORMATION                                                        CS_00000153
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 155 of 203
  http://m231g.raposo2
  .hop.clickbank.net/?id
  =flatͲ                   MICHAELGEARY   IrollieMarketingLLC POBox1050
  belly&tid=ftrandrew0                                           Eden,Utah84310
  40516                                                          UnitedStates
  http://m231g.raposo2
  .hop.clickbank.net/?id
  =flatͲ                   MICHAELGEARY   IrollieMarketingLLC POBox1050
  belly&tid=ftrandrew0                                           Eden,Utah84310
  42116                                                          UnitedStates
  http://m231g.raposo2
  .hop.clickbank.net/?id
  =flatͲ                   MICHAELGEARY   IrollieMarketingLLC POBox1050
  belly&tid=ftrandrew0                                           Eden,Utah84310
  42816                                                          UnitedStates
  http://m231g.bkfitnes
  s3.hop.clickbank.net/?                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  rd=lbbmg&tid=ftrbruc                                             Eden,Utah84310
  e092916                                                          UnitedStates
  http://m231g.bkfitnes
  s3.hop.clickbank.net/?                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  rd=lbbmg&tid=ftrbruc                                             Eden,Utah84310
  e111716                                                          UnitedStates
  http://m231g.edconq
  uer.hop.clickbank.net/                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ?tid=ftrdaned012016                                              Eden,Utah84310
                                                                   UnitedStates
  http://m231g.edconq
  uer.hop.clickbank.net/                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ?tid=ftrdaned020916                                              Eden,Utah84310
                                                                   UnitedStates
  http://m231g.edconq
  uer.hop.clickbank.net/                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ?tid=ftrdaned040516                                              Eden,Utah84310
                                                                   UnitedStates
  http://m231g.edconq
  uer.hop.clickbank.net/                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ?tid=ftrdaned042616                                              Eden,Utah84310
                                                                   UnitedStates
  http://m231g.edconq
  uer.hop.clickbank.net/                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ?tid=ftrdaned051116                                              Eden,Utah84310
                                                                   UnitedStates
  http://m231g.edconq
  uer.hop.clickbank.net/                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ?tid=ftrdaned101416                                              Eden,Utah84310
                                                                   UnitedStates
  http://m231g.edconq
  uer.hop.clickbank.net/                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ?tid=ftrdaned111716                                              Eden,Utah84310
                                                                   UnitedStates




CONFIDENTIAL INFORMATION                                                        CS_00000154
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 156 of 203
  http://m231g.edrever
  ser.hop.clickbank.net/
  ?offer=m231g&pid=2       MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=ftredrev060516                                            Eden,Utah84310
                                                                 UnitedStates
  http://m231g.edrever
  ser.hop.clickbank.net/
  ?offer=m231g&pid=2       MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=ftredrev092616                                            Eden,Utah84310
                                                                 UnitedStates
  http://861e6cgsh45o5
  ufeq5m6qz2t7c.hop.cl
  ickbank.net/?pid=240     MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=ftrfbk020916                                              Eden,Utah84310
                                                                 UnitedStates
  http://f7572feu31fo5
  o82ngq7raanb0.hop.cl
  ickbank.net/?pid=h10     MICHAELGEARY   IrollieMarketingLLC POBox1050
  2&tid=ftrhoney01031                                            Eden,Utah84310
  6                                                              UnitedStates
  http://f7572feu31fo5
  o82ngq7raanb0.hop.cl
  ickbank.net/?pid=h10     MICHAELGEARY   IrollieMarketingLLC POBox1050
  2&tid=ftrhoney01201                                            Eden,Utah84310
  6                                                              UnitedStates
  http://m231g.painfix.
  hop.clickbank.net/?w=                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  hipflexorsg&tid=ftrpai                                           Eden,Utah84310
  n010316                                                          UnitedStates
  http://m231g.painfix.
  hop.clickbank.net/?w=                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  hipflexorsg&tid=ftrpai                                           Eden,Utah84310
  n041216                                                          UnitedStates
  http://m231g.mikegea
  ry1.hop.clickbank.net/                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ?pid=575&tid=ftrtesto                                            Eden,Utah84310
  062717                                                           UnitedStates
  http://861e6cgsh45o5
  ufeq5m6qz2t7c.hop.cl
  ickbank.net/?pid=248     MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=ftrveggies030616                                          Eden,Utah84310
                                                                 UnitedStates
  http://861e6cgsh45o5
  ufeq5m6qz2t7c.hop.cl
  ickbank.net/?pid=248     MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=ftrveggies091916                                          Eden,Utah84310
                                                                 UnitedStates
  http://501def8sa04r4
  yfkvho3pc11fb.hop.cli                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ckbank.net/?pid=7&ti                                             Eden,Utah84310
  d=ftrwes011216                                                   UnitedStates




CONFIDENTIAL INFORMATION                                                        CS_00000155
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 157 of 203
 http://501def8sa04r4
 yfkvho3pc11fb.hop.cli                                            POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ckbank.net/?pid=7&ti                                             Eden,Utah84310
 d=ftrwes041216                                                   UnitedStates
 http://501def8sa04r4
 yfkvho3pc11fb.hop.cli                                            POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ckbank.net/?pid=7&ti                                             Eden,Utah84310
 d=ftrwes070716                                                   UnitedStates
 http://501def8sa04r4
 yfkvho3pc11fb.hop.cli                                            POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ckbank.net/?pid=7&ti                                             Eden,Utah84310
 d=ftrwes111716                                                   UnitedStates
 http://861e6cgsh45o5
 ufeq5m6qz2t7c.hop.cl
 ickbank.net/?pid=445     MICHAELGEARY   IrollieMarketingLLC POBox1050
 &tid=ggb1worst10211                                            Eden,Utah84310
 6                                                              UnitedStates
 http://d2c117dqc5aw
 dvd5yrrvoj5p9n.hop.cl
 ickbank.net/?pid=a10     MICHAELGEARY   IrollieMarketingLLC POBox1050
 1&tid=ggbacv072616                                             Eden,Utah84310
                                                                UnitedStates
 http://m231g.raposo2
 .hop.clickbank.net/?id
 =flatͲ                   MICHAELGEARY   IrollieMarketingLLC POBox1050
 belly&tid=ggbandrew0                                           Eden,Utah84310
 42916                                                          UnitedStates
 http://m231g.edconq
 uer.hop.clickbank.net/                                           POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ?tid=ggbdaned011716                                              Eden,Utah84310
                                                                  UnitedStates
 http://m231g.edconq
 uer.hop.clickbank.net/                                           POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ?tid=ggbdaned050616                                              Eden,Utah84310
                                                                  UnitedStates
 http://m231g.edrever
 ser.hop.clickbank.net/
 ?offer=m231g&pid=2       MICHAELGEARY   IrollieMarketingLLC POBox1050
 &tid=ggbedrev062016                                            Eden,Utah84310
                                                                UnitedStates
 http://861e6cgsh45o5
 ufeq5m6qz2t7c.hop.cl
 ickbank.net/?pid=240     MICHAELGEARY   IrollieMarketingLLC POBox1050
 &tid=ggbfbk012116                                              Eden,Utah84310
                                                                UnitedStates
 http://62433bav806t7
 t9f3brͲ
 ap5qeu.hop.clickbank.    MICHAELGEARY   IrollieMarketingLLC POBox1050
 net/?tid=ggbosnb0207                                           Eden,Utah84310
 16                                                             UnitedStates




CONFIDENTIAL INFORMATION                                                       CS_00000156
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 158 of 203
  http://62433bav806t7
  t9f3brͲ
  ap5qeu.hop.clickbank.    MICHAELGEARY   IrollieMarketingLLC POBox1050
  net/?tid=ggbosnb0531                                           Eden,Utah84310
  16                                                             UnitedStates
  http://m231g.painfix.
  hop.clickbank.net/?w=                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  hipflexorsg&tid=ggbpa                                            Eden,Utah84310
  in043016                                                         UnitedStates
  http://m231g.survinb
  ed.hop.clickbank.net?                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  pg=&tid=ggbsured020                                              Eden,Utah84310
  216                                                              UnitedStates
  http://501def8sa04r4
  yfkvho3pc11fb.hop.cli
  ckbank.net/?pid=7&ti     MICHAELGEARY   IrollieMarketingLLC POBox1050
  d=ggbwes041616                                                 Eden,Utah84310
                                                                 UnitedStates
  http://m231g.bkfitnes
  s3.hop.clickbank.net/?                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  rd=lbbmg&tid=hecbru                                              Eden,Utah84310
  ce073016                                                         UnitedStates
  http://m231g.edconq
  uer.hop.clickbank.net/                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ?tid=hecdaned072516                                              Eden,Utah84310
                                                                   UnitedStates
  http://861e6cgsh45o5
  ufeq5m6qz2t7c.hop.cl
  ickbank.net/?pid=240     MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=hecfbk071816                                              Eden,Utah84310
                                                                 UnitedStates
  http://62433bav806t7
  t9f3brͲ
  ap5qeu.hop.clickbank.    MICHAELGEARY   IrollieMarketingLLC POBox1050
  net/?tid=hecosnb0725                                           Eden,Utah84310
  16                                                             UnitedStates
  http://62433bav806t7
  t9f3brͲ
  ap5qeu.hop.clickbank.    MICHAELGEARY   IrollieMarketingLLC POBox1050
  net/?tid=hecosnb0808                                           Eden,Utah84310
  16                                                             UnitedStates
  http://501def8sa04r4
  yfkvho3pc11fb.hop.cli
  ckbank.net/?pid=7&ti     MICHAELGEARY   IrollieMarketingLLC POBox1050
  d=hecwes071816                                                 Eden,Utah84310
                                                                 UnitedStates
  http://m231g.raposo2
  .hop.clickbank.net/?id
  =flatͲ                   MICHAELGEARY   IrollieMarketingLLC POBox1050
  belly&tid=jwcathandr                                           Eden,Utah84310
  ew050416                                                       UnitedStates




CONFIDENTIAL INFORMATION                                                        CS_00000157
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 159 of 203
 http://d2c117dqc5aw
 dvd5yrrvoj5p9n.hop.cl
 ickbank.net/?pid=a10     MICHAELGEARY   IrollieMarketingLLC POBox1050
 1&tid=libacv021216                                             Eden,Utah84310
                                                                UnitedStates
 http://m231g.raposo2
 .hop.clickbank.net/?fb                                           POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 o=1&tid=libandrew02                                              Eden,Utah84310
 1216                                                             UnitedStates
 http://m231g.raposo2
 .hop.clickbank.net/?id
 =flatͲ                   MICHAELGEARY   IrollieMarketingLLC POBox1050
 belly&tid=libandrew0                                           Eden,Utah84310
 31916                                                          UnitedStates
 http://m231g.bkfitnes
 s3.hop.clickbank.net/?                                           POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 tid=libbruce053116                                               Eden,Utah84310
                                                                  UnitedStates
 http://m231g.edconq
 uer.hop.clickbank.net/                                           POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ?tid=libdaned050616                                              Eden,Utah84310
                                                                  UnitedStates
 http://861e6cgsh45o5
 ufeq5m6qz2t7c.hop.cl
 ickbank.net/?pid=240     MICHAELGEARY   IrollieMarketingLLC POBox1050
 &tid=libheadfbk04021                                           Eden,Utah84310
 6&AID=7236                                                     UnitedStates
 http://861e6cgsh45o5
 ufeq5m6qz2t7c.hop.cl
 ickbank.net/?pid=248     MICHAELGEARY   IrollieMarketingLLC POBox1050
 &tid=libheadveg04161                                           Eden,Utah84310
 6&AID=7236                                                     UnitedStates
 http://501def8sa04r4
 yfkvho3pc11fb.hop.cli                                            POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ckbank.net/?pid=7&ti                                             Eden,Utah84310
 d=libwes051816                                                   UnitedStates
 http://m231g.painfix.
 hop.clickbank.net/?w=                                            POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 hipflexorsg&tid=nhcpa                                            Eden,Utah84310
 in050716                                                         UnitedStates
 http://501def8sa04r4
 yfkvho3pc11fb.hop.cli
 ckbank.net/?pid=7&ti     MICHAELGEARY   IrollieMarketingLLC POBox1050
 d=nhcwes111315                                                 Eden,Utah84310
                                                                UnitedStates
 http://m231g.altdailyv
 .hop.clickbank.net/?pi                                           POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 d=c106&tid=nhococop                                              Eden,Utah84310
 ull40515                                                         UnitedStates




CONFIDENTIAL INFORMATION                                                       CS_00000158
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 160 of 203
 http://861e6cgsh45o5
 ufeq5m6qz2t7c.hop.cl
 ickbank.net/?pid=70&      MICHAELGEARY   IrollieMarketingLLC POBox1050
 tid=nhofat40515                                                 Eden,Utah84310
                                                                 UnitedStates
 http://m231g.edconq
 uer.hop.clickbank.net/                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
 ?tid=nmaadaned1113                                                Eden,Utah84310
 16                                                                UnitedStates
 http://news.newsmax.
 com/?K646YYnZtYR4s
 uRecUgucM966WbGx
 LIAK&http://m231g.bk
                           MICHAELGEARY   IrollieMarketingLLC
 fitness3.hop.clickbank.
 net/?rd=lbbmg&tid=n                                               POBox1050
 maarpbruce110516a                                                 Eden,Utah84310
                                                                   UnitedStates
 http://501def8sa04r4
 yfkvho3pc11fb.hop.cli                                             POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
 ckbank.net/?tid=nmh                                               Eden,Utah84310
 bpwes72015                                                        UnitedStates
 http://d2c117dqc5aw
 dvd5yrrvoj5p9n.hop.cl
 ickbank.net/?pid=a10      MICHAELGEARY   IrollieMarketingLLC POBox1050
 1&tid=nmheacv72015                                              Eden,Utah84310
                                                                 UnitedStates
 http://m231g.edconq
 uer.hop.clickbank.net/                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
 ?tid=nmhedaned1110                                                Eden,Utah84310
 16a                                                               UnitedStates
 http://m231g.edconq
 uer.hop.clickbank.net/                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
 ?tid=nmhedaned1110                                                Eden,Utah84310
 16b                                                               UnitedStates
 http://61b27ad1976k
 ewf3k8j6x8u38j.hop.cl
 ickbank.net/?tid=nmh      MICHAELGEARY   IrollieMarketingLLC POBox1050
 ediabfree30615                                                  Eden,Utah84310
                                                                 UnitedStates
 http://61b27ad1976k
 ewf3k8j6x8u38j.hop.cl
 ickbank.net/?tid=nmh      MICHAELGEARY   IrollieMarketingLLC POBox1050
 ediabfree32815                                                  Eden,Utah84310
                                                                 UnitedStates
 http://861e6cgsh45o5
 ufeq5m6qz2t7c.hop.cl
 ickbank.net/?pid=472      MICHAELGEARY   IrollieMarketingLLC POBox1050
 &tid=nmhedrink50215                                             Eden,Utah84310
                                                                 UnitedStates




CONFIDENTIAL INFORMATION                                                        CS_00000159
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 161 of 203
  http://861e6cgsh45o5
  ufeq5m6qz2t7c.hop.cl
  ickbank.net/?pid=70&     MICHAELGEARY   IrollieMarketingLLC POBox1050
  tid=nmhefat72015                                               Eden,Utah84310
                                                                 UnitedStates
  http://861e6cgsh45o5
  ufeq5m6qz2t7c.hop.cl
  ickbank.net/?pid=240     MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=nmhefbk50215                                              Eden,Utah84310
                                                                 UnitedStates
  http://b0f3f6bwc32tfq
  bzxftzth3p6w.hop.clic
  kbank.net/?pid=h101      MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=nmhehoney7201                                             Eden,Utah84310
  5                                                              UnitedStates
  http://fd027ifq241ncu
  1ij8wm0apͲ
  vb.hop.clickbank.net/?   MICHAELGEARY   IrollieMarketingLLC POBox1050
  tid=nmhemem32815                                               Eden,Utah84310
                                                                 UnitedStates
  http://62433bav806t7
  t9f3brͲ
  ap5qeu.hop.clickbank.    MICHAELGEARY   IrollieMarketingLLC POBox1050
  net/?tid=nmheosnb30                                            Eden,Utah84310
  615                                                            UnitedStates
  http://62433bav806t7
  t9f3brͲ
  ap5qeu.hop.clickbank.    MICHAELGEARY   IrollieMarketingLLC POBox1050
  net/?tid=nmheosnb50                                            Eden,Utah84310
  215                                                            UnitedStates
  http://6766cieoec6u8
  p1d97ylzp9m1g.hop.cl
  ickbank.net/?tid=nmh     MICHAELGEARY   IrollieMarketingLLC POBox1050
  equantvis32815                                                 Eden,Utah84310
                                                                 UnitedStates
  http://6766cieoec6u8
  p1d97ylzp9m1g.hop.cl
  ickbank.net/?tid=nmh     MICHAELGEARY   IrollieMarketingLLC POBox1050
  equantvis50215                                                 Eden,Utah84310
                                                                 UnitedStates
  http://6766cieoec6u8
  p1d97ylzp9m1g.hop.cl                                             POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ickbank.net/?tid=nmh                                             Eden,Utah84310
  evis30615                                                        UnitedStates
  http://m231g.edconq
  uer.hop.clickbank.net/                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ?tid=nmmadaned1113                                               Eden,Utah84310
  16                                                               UnitedStates
  http://m231g.mikegea
  ry1.hop.clickbank.net/                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ?pid=472&tid=nmmad                                               Eden,Utah84310
  rink082116                                                       UnitedStates




CONFIDENTIAL INFORMATION                                                        CS_00000160
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 162 of 203
  http://62433bav806t7
  t9f3brͲ
  ap5qeu.hop.clickbank.    MICHAELGEARY   IrollieMarketingLLC POBox1050
  net/?tid=nmneurosnb                                            Eden,Utah84310
  51015                                                          UnitedStates
  http://m231g.mikegea
  ry1.hop.clickbank.net/                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ?pid=472&tid=nmpro                                               Eden,Utah84310
  drink101216b                                                     UnitedStates
  http://news.newsmax.
  com/?KK4vaqdjYgFi3F
  dd5O5RVaLnRxlGxJRA
  K&http://861e6cgsh4
                           MICHAELGEARY   IrollieMarketingLLC
  5o5ufeq5m6qz2t7c.ho
  p.clickbank.net/?pid=2                                           POBox1050
  40&tid=nmprostfbk30                                              Eden,Utah84310
  415                                                              UnitedStates
  http://m231g.raposo2
  .hop.clickbank.net/?id
  =flatͲ                   MICHAELGEARY   IrollieMarketingLLC POBox1050
  belly&tid=pfandrew05                                           Eden,Utah84310
  0616                                                           UnitedStates
  http://861e6cgsh45o5
  ufeq5m6qz2t7c.hop.cl
  ickbank.net/?pid=240     MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=pffbk021616                                               Eden,Utah84310
                                                                 UnitedStates
  http://501def8sa04r4
  yfkvho3pc11fb.hop.cli                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ckbank.net/?pid=7&ti                                             Eden,Utah84310
  d=pfwes021616                                                    UnitedStates
  http://m231g.altdailyv
  .hop.clickbank.net/?pi                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  d=a101&tid=ppacv518                                              Eden,Utah84310
  15                                                               UnitedStates
  http://m231g.raposo2
  .hop.clickbank.net/?fb                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  o=1&tid=ppandrew02                                               Eden,Utah84310
  1116                                                             UnitedStates
  http://m231g.raposo2
  .hop.clickbank.net/?id
  =flatͲ                   MICHAELGEARY   IrollieMarketingLLC POBox1050
  belly&tid=ppandrew0                                            Eden,Utah84310
  40816                                                          UnitedStates
  http://m231g.raposo2
  .hop.clickbank.net/?id
  =flatͲ                   MICHAELGEARY   IrollieMarketingLLC POBox1050
  belly&tid=ppandrew0                                            Eden,Utah84310
  41816                                                          UnitedStates
  http://m231g.bkfitnes
  s3.hop.clickbank.net/?                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  rd=lbbmg&tid=ppbruc                                              Eden,Utah84310
  e102416                                                          UnitedStates




CONFIDENTIAL INFORMATION                                                        CS_00000161
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 163 of 203
 http://m231g.edconq
 uer.hop.clickbank.net/                                           POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ?tid=ppdaned120416                                               Eden,Utah84310
                                                                  UnitedStates
 http://861e6cgsh45o5
 ufeq5m6qz2t7c.hop.cl
 ickbank.net/?pid=472     MICHAELGEARY   IrollieMarketingLLC POBox1050
 &tid=ppdrink33115                                              Eden,Utah84310
                                                                UnitedStates
 http://661e577q666kf
 k94rct84cdaos.hop.cli                                            POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ckbank.net/?tid=pped                                             Eden,Utah84310
 51815                                                            UnitedStates
 http://861e6cgsh45o5
 ufeq5m6qz2t7c.hop.cl
 ickbank.net/?pid=240     MICHAELGEARY   IrollieMarketingLLC POBox1050
 &tid=ppfbk021116                                               Eden,Utah84310
                                                                UnitedStates
 http://861e6cgsh45o5
 ufeq5m6qz2t7c.hop.cl
 ickbank.net/?pid=240     MICHAELGEARY   IrollieMarketingLLC POBox1050
 &tid=ppfbk112216                                               Eden,Utah84310
                                                                UnitedStates
 http://861e6cgsh45o5
 ufeq5m6qz2t7c.hop.cl
 ickbank.net/?pid=240     MICHAELGEARY   IrollieMarketingLLC POBox1050
 &tid=ppfbk33115                                                Eden,Utah84310
                                                                UnitedStates
 http://f0178k913ecy1
 qaald3gc5r9u1.hop.cli                                            POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ckbank.net/?tid=ppme                                             Eden,Utah84310
 m33115                                                           UnitedStates
 http://62433bav806t7
 t9f3brͲ
 ap5qeu.hop.clickbank.    MICHAELGEARY   IrollieMarketingLLC POBox1050
 net/?tid=pposnb3311                                            Eden,Utah84310
 5                                                              UnitedStates
 http://501def8sa04r4
 yfkvho3pc11fb.hop.cli                                            POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ckbank.net/?pid=7&ti                                             Eden,Utah84310
 d=ppwes042716                                                    UnitedStates
 http://m231g.millions
 35.hop.clickbank.net/                                            POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ?pid=7&tid=ppwes112                                              Eden,Utah84310
 216                                                              UnitedStates
 http://d2c117dqc5aw
 dvd5yrrvoj5p9n.hop.cl
 ickbank.net/?pid=a10     MICHAELGEARY   IrollieMarketingLLC POBox1050
 1&tid=rtbaacv052016                                            Eden,Utah84310
                                                                UnitedStates




CONFIDENTIAL INFORMATION                                                       CS_00000162
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 164 of 203
  http://m231g.raposo2
  .hop.clickbank.net/?id
  =flatͲ                   MICHAELGEARY   IrollieMarketingLLC POBox1050
  belly&tid=rtbaandrew                                           Eden,Utah84310
  040916a                                                        UnitedStates
  http://m231g.raposo2
  .hop.clickbank.net/?id
  =flatͲ                   MICHAELGEARY   IrollieMarketingLLC POBox1050
  belly&tid=rtbaandrew                                           Eden,Utah84310
  040916b                                                        UnitedStates
  http://m231g.edconq
  uer.hop.clickbank.net/                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ?tid=rtbadaned04161                                              Eden,Utah84310
  6                                                                UnitedStates
  http://m231g.edrever
  ser.hop.clickbank.net/
  ?offer=m231g&pid=2       MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=rtbaedrev07191                                            Eden,Utah84310
  6                                                              UnitedStates
  http://861e6cgsh45o5
  ufeq5m6qz2t7c.hop.cl
  ickbank.net/?pid=240     MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=rtbafbk020116                                             Eden,Utah84310
                                                                 UnitedStates
  http://861e6cgsh45o5
  ufeq5m6qz2t7c.hop.cl
  ickbank.net/?pid=240     MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=rtbafbk052916                                             Eden,Utah84310
                                                                 UnitedStates
  http://m231g.painfix.
  hop.clickbank.net/?w=                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  hipflexorsg&tid=rtbap                                            Eden,Utah84310
  ain042316                                                        UnitedStates
  http://501def8sa04r4
  yfkvho3pc11fb.hop.cli
  ckbank.net/?pid=7&ti     MICHAELGEARY   IrollieMarketingLLC POBox1050
  d=rtbawes041816                                                Eden,Utah84310
                                                                 UnitedStates
  http://d2c117dqc5aw
  dvd5yrrvoj5p9n.hop.cl
  ickbank.net/?pid=a10     MICHAELGEARY   IrollieMarketingLLC POBox1050
  1&tid=rwacv011016                                              Eden,Utah84310
                                                                 UnitedStates
  http://m231g.edconq
  uer.hop.clickbank.net/                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ?tid=rwdaned053116                                               Eden,Utah84310
                                                                   UnitedStates
  http://861e6cgsh45o5
  ufeq5m6qz2t7c.hop.cl
  ickbank.net/?pid=240     MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=rwfbk051516                                               Eden,Utah84310
                                                                 UnitedStates




CONFIDENTIAL INFORMATION                                                        CS_00000163
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 165 of 203
  http://m231g.painfix.
  hop.clickbank.net/?w=                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  hipflexorsg&tid=rwpai                                            Eden,Utah84310
  n011016                                                          UnitedStates
  http://m231g.raposo2
  .hop.clickbank.net/?id
  =flatͲ                   MICHAELGEARY   IrollieMarketingLLC POBox1050
  belly&tid=sjandrew04                                           Eden,Utah84310
  0816                                                           UnitedStates
  http://m231g.raposo2
  .hop.clickbank.net/?id
  =flatͲ                   MICHAELGEARY   IrollieMarketingLLC POBox1050
  belly&tid=sjandrew04                                           Eden,Utah84310
  1716                                                           UnitedStates
  http://m231g.theictm
  d.hop.clickbank.net/?l                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  p&tid=sjdiablie030816                                            Eden,Utah84310
                                                                   UnitedStates
  http://m231g.edmirac
  le.hop.clickbank.net/?                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  tid=sjedmir010816                                                Eden,Utah84310
                                                                   UnitedStates
  http://861e6cgsh45o5
  ufeq5m6qz2t7c.hop.cl
  ickbank.net/?pid=240     MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=sjfbk20715                                                Eden,Utah84310
                                                                 UnitedStates
  http://b0f3f6bwc32tfq
  bzxftzth3p6w.hop.clic
  kbank.net/?pid=h101      MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=sjhoney040616                                             Eden,Utah84310
                                                                 UnitedStates
  http://62433bav806t7
  t9f3brͲ
  ap5qeu.hop.clickbank.    MICHAELGEARY   IrollieMarketingLLC POBox1050
  net/?tid=sjosnb04201                                           Eden,Utah84310
  6                                                              UnitedStates
  http://m231g.painfix.
  hop.clickbank.net/?w=                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  hipflexorsg&tid=sjpain                                           Eden,Utah84310
  042716                                                           UnitedStates
  http://m231g.survinb
  ed.hop.clickbank.net?                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  pg=&tid=sjsured02071                                             Eden,Utah84310
  6                                                                UnitedStates
  http://e8959f3Ͳ
  406l2w7m7awdxoͲ                                                  POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  jer.hop.clickbank.net/                                           Eden,Utah84310
  ?tid=sjtinn20715                                                 UnitedStates
  http://501def8sa04r4
  yfkvho3pc11fb.hop.cli                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ckbank.net/?pid=7&ti                                             Eden,Utah84310
  d=sjwes041316                                                    UnitedStates




CONFIDENTIAL INFORMATION                                                        CS_00000164
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 166 of 203
 http://m231g.edconq
 uer.hop.clickbank.net/                                           POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ?tid=tpbudaned02281                                              Eden,Utah84310
 6                                                                UnitedStates
 http://661e577q666kf
 k94rct84cdaos.hop.cli                                            POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ckbank.net/?tid=tpbu                                             Eden,Utah84310
 ed60315                                                          UnitedStates
 http://861e6cgsh45o5
 ufeq5m6qz2t7c.hop.cl
 ickbank.net/?pid=240     MICHAELGEARY   IrollieMarketingLLC POBox1050
 &tid=tpbufbk21215                                              Eden,Utah84310
                                                                UnitedStates
 http://80d6cl3z368t2y
 6egh6ayl9k89.hop.clic                                            POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 kbank.net/?tid=tpbuh                                             Eden,Utah84310
 air53115                                                         UnitedStates
 http://093a8ldp7c3o1
 kavcqfih8px0a.hop.clic
 kbank.net?cbfid=1777     MICHAELGEARY   IrollieMarketingLLC POBox1050
 5&tid=tpbujoebn2121                                            Eden,Utah84310
 5                                                              UnitedStates
 http://62433bav806t7
 t9f3brͲ
 ap5qeu.hop.clickbank.    MICHAELGEARY   IrollieMarketingLLC POBox1050
 net/?tid=tpbuosnb531                                           Eden,Utah84310
 15                                                             UnitedStates
 http://62433bav806t7
 t9f3brͲ
 ap5qeu.hop.clickbank.    MICHAELGEARY   IrollieMarketingLLC POBox1050
 net/?tid=tpbuosnb603                                           Eden,Utah84310
 15                                                             UnitedStates
 http://m231g.painfix.
 hop.clickbank.net/?w=                                            POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 hipflexorsg&tid=tpbup                                            Eden,Utah84310
 ain050416                                                        UnitedStates
 http://e8959f3Ͳ
 406l2w7m7awdxoͲ
 jer.hop.clickbank.net?   MICHAELGEARY   IrollieMarketingLLC POBox1050
 cbfid=17950&tid=tpbu                                           Eden,Utah84310
 tinn21215                                                      UnitedStates
 http://acbe2jaof0eud
 u7hm82g0mz259.hop.                                               POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 clickbank.net/?tid=tpb                                           Eden,Utah84310
 utinnmir71215                                                    UnitedStates
 http://501def8sa04r4
 yfkvho3pc11fb.hop.cli                                            POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ckbank.net/?tid=tpbu                                             Eden,Utah84310
 wes71215                                                         UnitedStates




CONFIDENTIAL INFORMATION                                                       CS_00000165
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 167 of 203
  http://m231g.raposo2
  .hop.clickbank.net/?id
  =flatͲ                   MICHAELGEARY   IrollieMarketingLLC POBox1050
  belly&tid=tpnandrew0                                           Eden,Utah84310
  40316                                                          UnitedStates
  http://m231g.bkfitnes
  s3.hop.clickbank.net/?                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  tid=tpnbruce053016                                               Eden,Utah84310
                                                                   UnitedStates
  http://m231g.painfix.
  hop.clickbank.net/?w=                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  hipflexorsg&tid=tpnpa                                            Eden,Utah84310
  in041516                                                         UnitedStates
  http://501def8sa04r4
  yfkvho3pc11fb.hop.cli
  ckbank.net/?pid=7&ti     MICHAELGEARY   IrollieMarketingLLC POBox1050
  d=tpnwes042916                                                 Eden,Utah84310
                                                                 UnitedStates
  http://861e6cgsh45o5
  ufeq5m6qz2t7c.hop.cl
  ickbank.net/?pid=445     MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=tpp1worst02141                                            Eden,Utah84310
  6                                                              UnitedStates
  http://m231g.altdailyv
  .hop.clickbank.net/?pi                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  d=a101&tid=tppacv51                                              Eden,Utah84310
  815                                                              UnitedStates
  http://m231g.raposo2
  .hop.clickbank.net/?fb                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  o=1&tid=tppandrew0                                               Eden,Utah84310
  21416                                                            UnitedStates
  http://m231g.raposo2
  .hop.clickbank.net/?id
  =flatͲ                   MICHAELGEARY   IrollieMarketingLLC POBox1050
  belly&tid=tppandrew0                                           Eden,Utah84310
  32116                                                          UnitedStates
  http://m231g.edconq
  uer.hop.clickbank.net/                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ?tid=tppdaned041216                                              Eden,Utah84310
                                                                   UnitedStates
  http://m231g.edconq
  uer.hop.clickbank.net/                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ?tid=tppdaned050816                                              Eden,Utah84310
                                                                   UnitedStates
  http://m231g.edconq
  uer.hop.clickbank.net/                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ?tid=tppdaned052216                                              Eden,Utah84310
                                                                   UnitedStates
  http://m231g.edconq
  uer.hop.clickbank.net/                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ?tid=tppdaned071016                                              Eden,Utah84310
                                                                   UnitedStates




CONFIDENTIAL INFORMATION                                                        CS_00000166
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 168 of 203
  http://m231g.edrever
  ser.hop.clickbank.net/
  ?offer=m231g&pid=2       MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=tppedrev061316                                            Eden,Utah84310
                                                                 UnitedStates
  http://861e6cgsh45o5
  ufeq5m6qz2t7c.hop.cl
  ickbank.net/?pid=70&     MICHAELGEARY   IrollieMarketingLLC POBox1050
  tid=tppfat51815                                                Eden,Utah84310
                                                                 UnitedStates
  http://861e6cgsh45o5
  ufeq5m6qz2t7c.hop.cl
  ickbank.net/?pid=240     MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=tppfbk030816                                              Eden,Utah84310
                                                                 UnitedStates
  http://861e6cgsh45o5
  ufeq5m6qz2t7c.hop.cl
  ickbank.net/?pid=240     MICHAELGEARY   IrollieMarketingLLC POBox1050
  &tid=tppfbk50215                                               Eden,Utah84310
                                                                 UnitedStates
  http://m231g.painfix.
  hop.clickbank.net/?w=                                            POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  hipflexorsg&tid=tpppa                                            Eden,Utah84310
  in020416                                                         UnitedStates
  http://6766cieoec6u8
  p1d97ylzp9m1g.hop.cl                                             POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  ickbank.net/?tid=tppq                                            Eden,Utah84310
  uantvis50215                                                     UnitedStates
  http://501def8sa04r4
  yfkvho3pc11fb.hop.cli
  ckbank.net/?pid=7&ti     MICHAELGEARY   IrollieMarketingLLC POBox1050
  d=tppwes020416                                                 Eden,Utah84310
                                                                 UnitedStates
  http://501def8sa04r4
  yfkvho3pc11fb.hop.cli
  ckbank.net/?pid=7&ti     MICHAELGEARY   IrollieMarketingLLC POBox1050
  d=tppwes041216                                                 Eden,Utah84310
                                                                 UnitedStates
  http://m231g.raposo2
  .hop.clickbank.net/?id
  =flatͲ                   MICHAELGEARY   IrollieMarketingLLC POBox1050
  belly&tid=tpuandrew0                                           Eden,Utah84310
  42116                                                          UnitedStates
  http://m231g.raposo2
  .hop.clickbank.net/?id
  =flatͲ                   MICHAELGEARY   IrollieMarketingLLC POBox1050
  belly&tid=tpuandrew0                                           Eden,Utah84310
  42816                                                          UnitedStates
  http://m231g.bkfitnes
  s3.hop.clickbank.net/?                                           POBox1050
                           MICHAELGEARY   IrollieMarketingLLC
  rd=lbbmg&tid=tpubru                                              Eden,Utah84310
  ce111916                                                         UnitedStates




CONFIDENTIAL INFORMATION                                                        CS_00000167
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 169 of 203
 http://m231g.edconq
 uer.hop.clickbank.net/                                           POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ?tid=tpudaned051816                                              Eden,Utah84310
                                                                  UnitedStates
 http://m231g.edrever
 ser.hop.clickbank.net/
 ?offer=m231g&pid=2       MICHAELGEARY   IrollieMarketingLLC POBox1050
 &tid=tpuedrev070816                                            Eden,Utah84310
                                                                UnitedStates
 http://861e6cgsh45o5
 ufeq5m6qz2t7c.hop.cl
 ickbank.net/?pid=240     MICHAELGEARY   IrollieMarketingLLC POBox1050
 &tid=tpufbk042516                                              Eden,Utah84310
                                                                UnitedStates
 http://861e6cgsh45o5
 ufeq5m6qz2t7c.hop.cl
 ickbank.net/?pid=240     MICHAELGEARY   IrollieMarketingLLC POBox1050
 &tid=tpufbk052816                                              Eden,Utah84310
                                                                UnitedStates
 http://m231g.edrever
 ser.hop.clickbank.net/
 ?offer=m231g&pid=2       MICHAELGEARY   IrollieMarketingLLC POBox1050
 &tid=tpugreens06221                                            Eden,Utah84310
 6                                                              UnitedStates
 http://62433bav806t7
 t9f3brͲ
 ap5qeu.hop.clickbank.    MICHAELGEARY   IrollieMarketingLLC POBox1050
 net/?tid=tpuosnb0404                                           Eden,Utah84310
 16                                                             UnitedStates
 http://m231g.mikegea
 ry1.hop.clickbank.net/                                           POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ?pid=1293&tid=tputes                                             Eden,Utah84310
 to031016                                                         UnitedStates
 http://m231g.mikegea
 ry1.hop.clickbank.net/                                           POBox1050
                          MICHAELGEARY   IrollieMarketingLLC
 ?pid=1293&tid=tputes                                             Eden,Utah84310
 to041816                                                         UnitedStates
 http://501def8sa04r4
 yfkvho3pc11fb.hop.cli
 ckbank.net/?pid=7&ti     MICHAELGEARY   IrollieMarketingLLC POBox1050
 d=tpuwes040716                                                 Eden,Utah84310
                                                                UnitedStates
 http://e800clqz5ug28l
 cf16qͲ                                                         25SCHWEINBERGDR
                                          DedicatedEmails.com,
 z34v28.hop.clickbank.     MikeLitman                          Roseland,NewJersey07068
                                                  LLC
 net/?tid=NHOWELCO                                              UnitedStates
 ME
 http://poc123.srvvlfro                                         25SCHWEINBERGDR
 g.hop.clickbank.net/?                    DedicatedEmails.com, Roseland,NewJersey07068
                           MikeLitman
 p=pp&tid=rwB3mar20                               LLC           UnitedStates
 16




CONFIDENTIAL INFORMATION                                                        CS_00000168
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 170 of 203
 http://poc1234.mikeg                                            25SCHWEINBERGDR
 eary1.hop.clickbank.n                     DedicatedEmails.com, Roseland,NewJersey07068
                           MikeLitman
 et/?pid=240&tid=phr                               LLC           UnitedStates
 welcome
 http://278f70nm4xtbb                                           POBox17959
 k4bm908sl7qaq.hop.cl                                           Clearwater,Florida33762
                          MikeWesterdal      CriticalBench
 ickbank.net?tid=Alt6N                                          UnitedStates
 ov16
 http://www.usafirear
 mtraining.com/gear/h
 owͲmanyͲroundsͲ
 shouldͲyouͲcarryͲ
 concealedͲ
 everyday/?tid=1025b6
 62829b3f2d020ebe72
 ba8306&ebd_affid=13
 59&ebd_affsource=Ta
 cticalShit&ebd_affsub         N/A                 N/A                                      N/A
 =160414TacticalShitDe
 dicated&ebd_affsub2=
 Footer&ebd_affsub3=
 RevolutionaryAllInOne
 GunOil&ebd_affsub4=
 Segment1&ebd_affsu
 b5=&ebd_urlid=1623
 &ebd_oid=743

 http://sales.usafirear
 mtraining.com/sirtͲ
 sales1?ebd_affid=135
 9&ebd_affsource=Pres
 erveFreedom&ebd_aff
 sub=160425PreserveF
 reedom&ebd_affsub2
 =Footer&ebd_affsub3
                               N/A                 N/A                                      N/A
 =Number1PistolEvery
 GunOwnerNeeds&ebd
 _affsub4=&ebd_affsub
 5=&ebd_oid=749&ebd
 _urlid=1631&tid=1026
 271ae99f06b84495ab
 81bf9959




CONFIDENTIAL INFORMATION                                                      CS_00000169
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 171 of 203
 http://sales.usafirear
 mtraining.com/guntru
 stͲ
 book1?ebd_affid=135
 9&ebd_affsource=Tact
 icalShit&ebd_affsub=1
 60414TacticalShitDedi
 cated&ebd_affsub2=F
 ooter&ebd_affsub3=R          N/A                 N/A                                       N/A
 evolutionaryAllInOneG
 unOil&ebd_affsub4=S
 egment1&ebd_affsub
 5=&ebd_oid=747&ebd
 _urlid=1619&tid=1026
 a020edc80b62f3d43ce
 56bc59a

 http://865c8bgztxa0b
 nbep1xnom=tmxw.ho
 p.clickbank.net/?tid=3       N/A                 N/A                                       N/A
 DBAJADEPESO2015

 http://vfxbody.com/lis
 asͲ
                              N/A                 N/A                                       N/A
 story/veggies?tid=AD0
 726ADV
 http://venusfactor.co
 m/lisasͲ                     N/A                 N/A                                       N/A
 story/?tid=AD0818
 http://83095g19gxdxb
 tawmms2tu3x0thop.cl
                              N/A                 N/A                                       N/A
 ickbank.net/?tid=GAN
 ACIAS
 http://www.zulily.com
 /home/?tid=30429637          N/A                 N/A                                       N/A

 http://9e65cexn7ad9p                                            POBox22421
 n3n4hsaicxx4x.hop.cli                                           Carmel,California93922
                          NathanTrosky   TroskyBaseballLLC
 ckbank.net/?tid=BLAS                                            UnitedStates
 T_EMAIL2
 http://3e25ap2k34Ͳ                                              POBox22421
 apl1fwowcs72rjo.hop.                                            Carmel,California93922
                          NathanTrosky   TroskyBaseballLLC
 clickbank.net/?tid=BL                                           UnitedStates
 AST_EMAIL3
 http://c3827d4hͲ                                                POBox22421
 5b4pzenyhyewc5pb9.                                              Carmel,California93922
                          NathanTrosky   TroskyBaseballLLC
 hop.clickbank.net/?tid                                          UnitedStates
 =CYBERMON
 http://7a93feiun8abw                                           ParnashreePally
 y9lv8x5xeuq8z.hop.cli                                          Block34,Flat207,CentralGovt.Qtrs.
                          NilanjanNath    KDMediaPvt.Ltd.
 ckbank.net/?tid=FATD                                           Kolkata,WestBengal700060
 IMINISHER                                                      India




CONFIDENTIAL INFORMATION                                                         CS_00000170
  Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 172 of 203
http://2ebc96jljjpcmx                                                ParnashreePally
3llzrb3lqufv.hop.clickb                                              Block34,Flat207,CentralGovt.Qtrs.
                            NilanjanNath       KDMediaPvt.Ltd.
ank.net/?tid=THEBIGD                                                 Kolkata,WestBengal700060
IABETESLIE                                                           India
http://994f9cshx7f5p1                                                ParnashreePally
9iq3x6kgprbz.hop.clic                                                Block34,Flat207,CentralGovt.Qtrs.
                            NilanjanNath       KDMediaPvt.Ltd.
kbank.net/?tid=STOPH                                                 Kolkata,WestBengal700060
AIRLOSS                                                              India
http://eb40dkqow472
wu78wh7rtjul6g.hop.c                                                 E204,Mpnagar
                             NishaMishra          NishaMishra
lickbank.net/?tid=29M                                                Bhopal462016
S11B                                                                 India
http://b2f98grnr905yr
38mivcz32u7c.hop.clic                                               E204,Mpnagar
                             NishaMishra          NishaMishra
kbank.net/?tid=29MS                                                 Bhopal462016
11D                                                                 India
http://olivierlfr.juiceto                                           55OuimetO.
mol.hop.clickbank.net       OlivierLanglois      Trillion01Inc.  Laval,QuebecH7N1G1
/?tid=ase1                                                          Canada
http://2c76eqrkrhe29r                                               904SRoselleRd
5hig8buwfo5r.hop.clic                                               #122
                          OTIProductionsLLC   OTIProductionsLLC
kbank.net/?tid=lime09                                               Schaumburg,Illinois60193
17Ͳj08t                                                             UnitedStates
http://2c76eqrkrhe29r                                               904SRoselleRd
5hig8buwfo5r.hop.clic                                               #122
                          OTIProductionsLLC   OTIProductionsLLC
kbank.net/?tid=ncms2Ͳ                                               Schaumburg,Illinois60193
0924Ͳj86t                                                           UnitedState
http://222f6aj36qkl1q
ffm3r2s3ci8b.hop.click                          FreeworldSolutions 23GalgateClose
                              PaulLiburd
bank.net/?tid=10MAR                                  Limited         ManchesterM155AJ
CH_TP_HY                                                             UnitedKingdom
http://pbtsz.adedbook
.hop.clickbank.net/?of
fer=pbtsz&tid=cookbo
                              PerBristow           PerBristow
ok&u=http://www.all                                                  9663SantaMonicaBlvd
dayenergydiet.com/co                                                 Suite694
okbook                                                               BeverlyHills,California90210
http://pbtsz.adedbook
.hop.clickbank.net/?of
fer=pbtsz&tid=e1&u=
                              PerBristow           PerBristow
http://www.alldayene                                               9663SantaMonicaBlvd
rgydiet.com/cookbook                                               Suite694
                                                                   BeverlyHills,California90210
http://puatra1n.obses                                              228ParkAveS
sionf.hop.clickbank.ne                                             82193
                            PUATraining        ZenreichMediaLtd
t/?tid=ob1                                                         NewYork,NewYork10003
                                                                   UnitedStates
http://ee7ecem8vb7w
                                                                     8kantiolinagpure
bp8cyk1762pzsn.hop.c
                                                                     nagpure
lickbank.net/?tid=M16        rajsharma          pradeepverma
                                                                     nagpure,AndamanAndNicobarIslands110099
S41426129M37
                                                                     India




CONFIDENTIAL INFORMATION                                                                 CS_00000171
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 173 of 203
 http://a0ba8kvckielot
                                                                 Flatno.3gondarmau
 8d1d5g94d6ud.hop.cli
                                                                 Nearrajabhojairport
 ckbank.net/?tid=MSM      RaviVishwakarma    DeepakVerma
                                                                 Bhopal,MadhyaPradesh462033
 2541426129M37}
                                                                 India
 http://ca752hy8f8ji53
 edt6pbo64m09.hop.cli                                            221CanterburyDrive
                            ReggieTudor      ReggieTudor
 ckbank.net/?tid=REG                                             WestColumbia,Texas77486
                                                                 UnitedStates
 http://a227e9ep5ckgkͲ
 ulkdv8Ͳ                                                         75NewRoadChiseldon
 8urea.hop.clickbank.n    RichardHuntley    RichardHuntley   SwindonSN40PE
 et/?tid=FATDEMSEPT2                                             UnitedKingdom
 3RD
 http://a227e9ep5ckgkͲ
 ulkdv8Ͳ                                                         75NewRoadChiseldon
 8urea.hop.clickbank.n    RichardHuntley    RichardHuntley    SwindonSN40PE
 et/?tid=FATDEM5NOV                                              UnitedKingdom

 http://5d36e9hiͲ
                                                                 75NewRoadChiseldon
 gqgex2za6eyqs2n2r.h
                          RichardHuntley    RichardHuntley    SwindonSN40PE
 op.clickbank.net/?tid=
                                                                 UnitedKingdom
 JAN18
 http://martialabs.pale
 ohack1.hop.clickbank.
 net/?offer=martialabs    RichardHuntley    RichardHuntley     75NewRoadChiseldon
 &pid=23&tid=0114                                                SwindonSN40PE
                                                                 UnitedKingdom
 http://2f7937gbxhdei
 1yo63x1k4l3uj.hop.cli                                           75NewRoadChiseldon
                          RichardHuntley    RichardHuntley
 ckbank.net/?tid=10TH                                            SwindonSN40PE
 OCT                                                             UnitedKingdom
 http://eafc8lch3cjie73
 9r6uw48olel.hop.click                                           75NewRoadChiseldon
                          RichardHuntley    RichardHuntley
 bank.net/?tid=11THAP                                            SwindonSN40PE
 RIL                                                             UnitedKingdom
 http://8c486hdp8bfbh
 04yfqk6ur3s7g.hop.cli                                           75NewRoadChiseldon
                          RichardHuntley    RichardHuntley
 ckbank.net/?tid=11TH                                            SwindonSN40PE
 JAN16                                                           UnitedKingdom
 http://72b1d9fc69b5f
 8uoq0j33fxp4t.hop.cli                                           75NewRoadChiseldon
                          RichardHuntley    RichardHuntley
 ckbank.net/?tid=11TH                                            SwindonSN40PE
 JUNE                                                            UnitedKingdom
 http://martialabs.026
 packabs.hop.clickbank                                           75NewRoadChiseldon
                          RichardHuntley    RichardHuntley
 .net/?id=gut&tid=11th                                           SwindonSN40PE
 oct                                                             UnitedKingdom
 http://a5f7ejlp56mdfa
 1h30g9rc6x9r.hop.clic                                           75NewRoadChiseldon
                          RichardHuntley    RichardHuntley
 kbank.net/?tid=12FEB                                            SwindonSN40PE
                                                                 UnitedKingdom




CONFIDENTIAL INFORMATION                                                       CS_00000172
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 174 of 203
 http://8ec3ebec6cpa
 mͲ
 7fucg0lg7o3f.hop.click   RichardHuntley   RichardHuntley   75NewRoadChiseldon
 bank.net/?tid=12NOV                                          SwindonSN40PE
 16                                                           UnitedKingdom
 http://3a4afdfp3hcjf8
 zofb4ls9hv7n.hop.click                                       75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 bank.net/?tid=12THJU                                         SwindonSN40PE
 L16                                                          UnitedKingdom
 http://49000ecn05mje
 30jr0p5k4tqug.hop.cli                                        75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 ckbank.net/?tid=12TH                                         SwindonSN40PE
 MARCH16                                                      UnitedKingdom
 http://a5f7ejlp56mdfa
 1h30g9rc6x9r.hop.clic                                        75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 kbank.net/?tid=12apri                                        SwindonSN40PE
 l                                                            UnitedKingdom
 http://a5f7ejlp56mdfa
 1h30g9rc6x9r.hop.clic                                        75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 kbank.net/?tid=12oct                                         SwindonSN40PE
                                                              UnitedKingdom
 http://8ec3ebec6cpa
 mͲ
 7fucg0lg7o3f.hop.click   RichardHuntley   RichardHuntley   75NewRoadChiseldon
 bank.net/?tid=13NOV                                          SwindonSN40PE
 16                                                           UnitedKingdom
 http://3a4afdfp3hcjf8
 zofb4ls9hv7n.hop.click                                       75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 bank.net/?tid=13THJU                                         SwindonSN40PE
 LY                                                           UnitedKingdom
 http://49000ecn05mje
 30jr0p5k4tqug.hop.cli                                        75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 ckbank.net/?tid=13TH                                         SwindonSN40PE
 MARCH16                                                      UnitedKingdom
 http://a5f7ejlp56mdfa
 1h30g9rc6x9r.hop.clic                                        75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 kbank.net/?tid=13oct                                         SwindonSN40PE
                                                              UnitedKingdom
 http://martialabs.yoga                                       75NewRoadChiseldon
 burn.hop.clickbank.ne    RichardHuntley   RichardHuntley   SwindonSN40PE
 t/?tid=13thjune                                              UnitedKingdom
 http://faaf2cpl27d7g7Ͳ
 6yhq5r0xj8p.hop.click
 bank.net/?tid=14MAR      RichardHuntley   RichardHuntley   75NewRoadChiseldon
 16&s=suggesteda                                              SwindonSN40PE
                                                              UnitedKingdom
 http://9c325gpo84pip
 178u7mitgt80q.hop.cli                                        75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 ckbank.net/?tid=14TH                                         SwindonSN40PE
 OCT                                                          UnitedKingdom




CONFIDENTIAL INFORMATION                                                   CS_00000173
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 175 of 203
 http://a5f7ejlp56mdfa
 1h30g9rc6x9r.hop.clic                                         75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 kbank.net/?tid=14apri                                         SwindonSN40PE
 l                                                             UnitedKingdom
 http://martialabs.danl
 eeghb1.hop.clickbank.                                         75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 net/?rd=ddͲforͲ                                               SwindonSN40PE
 fatloss&tid=14oct                                             UnitedKingdom
 http://9c325gpo84pip
 178u7mitgt80q.hop.cli                                         75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 ckbank.net/?tid=15TH                                          SwindonSN40PE
 OCT                                                           UnitedKingdom
 http://112b59bg27j9h
 1ygga6klgorc8.hop.clic                                        75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 kbank.net/?tid=15THj                                          SwindonSN40PE
 ul                                                            UnitedKingdom
 http://martialabs.ven                                         75NewRoadChiseldon
 usind.hop.clickbank.n     RichardHuntley   RichardHuntley   SwindonSN40PE
 et/?tid=15thjune                                              UnitedKingdom
 http://23b1f9bkxahki8Ͳ
 0jbͲ                                                          75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 mufrd6h.hop.clickban                                          SwindonSN40PE
 k.net/?tid=16JAN                                              UnitedKingdom
 http://d8402jcgͲ
 cc7e05wxͲ                                                     75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 m6reqfbk.hop.clickba                                          SwindonSN40PE
 nk.net/?tid=16MAR                                             UnitedKingdom
 http://martialabs.min
 dfulfit.hop.clickbank.n                                       75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 et/?pid=300&tid=16th                                          SwindonSN40PE
 dec                                                           UnitedKingdom
 http://23b1f9bkxahki8Ͳ
 0jbͲ                                                          75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 mufrd6h.hop.clickban                                          SwindonSN40PE
 k.net/?tid=16thjuly                                           UnitedKingdom
 http://d8402jcgͲ
 cc7e05wxͲ                                                     75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 m6reqfbk.hop.clickba                                          SwindonSN40PE
 nk.net/?tid=17MAR                                             UnitedKingdom
 http://8ea37fjg8gjfk5v
 cn9whstbqan.hop.clic                                          75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 kbank.net/?tid=17THF                                          SwindonSN40PE
 EB16                                                          UnitedKingdom
 http://e2ba3jgoͲ
 2ifi827mijh18r7wr.ho                                          75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 p.clickbank.net/?tid=1                                        SwindonSN40PE
 7THJULY                                                       UnitedKingdom
 http://88cf5fhov6obcz
 6no84mp8kpex.hop.cl                                           75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 ickbank.net/?tid=17TH                                         SwindonSN40PE
 MAY                                                           UnitedKingdom




CONFIDENTIAL INFORMATION                                                    CS_00000174
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 176 of 203
 http://2c894cmiv9ncl
 7tauhyqv6xjdm.hop.cl                                          75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 ickbank.net/?tid=18TH                                         SwindonSN40PE
 OCT                                                           UnitedKingdom
 http://d8402jcgͲ
 cc7e05wxͲ
 m6reqfbk.hop.clickba      RichardHuntley   RichardHuntley   75NewRoadChiseldon
 nk.net/?tid=19APRIL                                           SwindonSN40PE
                                                               UnitedKingdom
 http://martialabs.miya
 kifit.hop.clickbank.net                                       75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 /?w=lowcarbdanger&t                                           SwindonSN40PE
 id=19dec                                                      UnitedKingdom
 http://martialabs.pale
 ohack1.hop.clickbank.
 net/?offer=martialabs     RichardHuntley   RichardHuntley   75NewRoadChiseldon
 &pid=23&tid=19thdec                                           SwindonSN40PE
                                                               UnitedKingdom
 http://martialabs.fitex
 pro.hop.clickbank.net/                                        75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 ?pid=1&tid=19thmay                                            SwindonSN40PE
                                                               UnitedKingdom
 http://2f7937gbxhdei
 1yo63x1k4l3uj.hop.cli                                         75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 ckbank.net/?tid=1FEB                                          SwindonSN40PE
                                                               UnitedKingdom
 http://2c894cmiv9ncl
 7tauhyqv6xjdm.hop.cl                                          75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 ickbank.net/?tid=1stja                                        SwindonSN40PE
 n                                                             UnitedKingdom
 http://218098gq53ha
 p621kylfplqs57.hop.cli                                        75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 ckbank.net/?tid=20TH                                          SwindonSN40PE
 FEB16                                                         UnitedKingdom
 http://martialabs.026
 packabs.hop.clickbank                                         75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 .net/?tid=20thnov                                             SwindonSN40PE
                                                               UnitedKingdom
 http://martialabs.lost                                        75NewRoadChiseldon
 ways.hop.clickbank.ne     RichardHuntley   RichardHuntley   SwindonSN40PE
 t/?tid=20thoct                                                UnitedKingdom
 http://c789edqp5hj6k
 zz0mbxnͲ                                                      75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 hlm9y.hop.clickbank.n                                         SwindonSN40PE
 et/?tid=21mar                                                 UnitedKingdom
 http://2c894cmiv9ncl
 7tauhyqv6xjdm.hop.cl                                          75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 ickbank.net/?tid=21stj                                        SwindonSN40PE
 uly                                                           UnitedKingdom
 http://martialabs.fitex
 pro.hop.clickbank.net/                                        75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 ?pid=1&tid=21stmay                                            SwindonSN40PE
                                                               UnitedKingdom




CONFIDENTIAL INFORMATION                                                    CS_00000175
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 177 of 203
 http://7c511gbg44o6b
 3yt21masghnfs.hop.cli                                         75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 ckbank.net/?tid=22AP                                          SwindonSN40PE
 RIL                                                           UnitedKingdom
 http://a5f7ejlp56mdfa
 1h30g9rc6x9r.hop.clic                                         75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 kbank.net/?tid=22feb                                          SwindonSN40PE
                                                               UnitedKingdom
 http://c789edqp5hj6k
 zz0mbxnͲ                                                      75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 hlm9y.hop.clickbank.n                                         SwindonSN40PE
 et/?tid=22mar                                                 UnitedKingdom
 http://martialabs.4cyc
 le.hop.clickbank.net/?                                        75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 w=potato&tid=22ndju                                           SwindonSN40PE
 ly                                                            UnitedKingdom
 http://martialabs.jrbe                                        75NewRoadChiseldon
 nder.hop.clickbank.ne     RichardHuntley   RichardHuntley   SwindonSN40PE
 t/?tid=22ndjune                                               UnitedKingdom
 http://martialabs.ven                                         75NewRoadChiseldon
 usind.hop.clickbank.n     RichardHuntley   RichardHuntley   SwindonSN40PE
 et/?tid=22ndoct                                               UnitedKingdom
 http://a5f7ejlp56mdfa
 1h30g9rc6x9r.hop.clic                                         75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 kbank.net/?tid=23MA                                           SwindonSN40PE
 Y                                                             UnitedKingdom
 http://martialabs.jrbe                                        75NewRoadChiseldon
 nder.hop.clickbank.ne     RichardHuntley   RichardHuntley   SwindonSN40PE
 t/?tid=23june                                                 UnitedKingdom
 http://c1efacbju6bhp
 8v7Ͳ
 6jutrs872.hop.clickban    RichardHuntley   RichardHuntley   75NewRoadChiseldon
 k.net/?tid=23rdjuly                                           SwindonSN40PE
                                                               UnitedKingdom
 http://martialabs.ven                                         75NewRoadChiseldon
 usind.hop.clickbank.n     RichardHuntley   RichardHuntley   SwindonSN40PE
 et/?tid=23rdnov                                               UnitedKingdom
 http://23b1f9bkxahki8Ͳ
 0jbͲ                                                          75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 mufrd6h.hop.clickban                                          SwindonSN40PE
 k.net/?tid=24JAN                                              UnitedKingdom
 http://a5f7ejlp56mdfa
 1h30g9rc6x9r.hop.clic                                         75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 kbank.net/?tid=24MA                                           SwindonSN40PE
 Y                                                             UnitedKingdom
 http://3a566khbvdma
 hͲ                                                            75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 tol73pvlfocu.hop.click                                        SwindonSN40PE
 bank.net/?tid=24th                                            UnitedKingdom
 http://martialabs.min
 dfulfit.hop.clickbank.n                                       75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 et/?pid=300&tid=24th                                          SwindonSN40PE
 dec                                                           UnitedKingdom




CONFIDENTIAL INFORMATION                                                    CS_00000176
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 178 of 203
 http://martialabs.ven
 usind.hop.clickbank.n                                        75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 et/?tid=24thfeb16                                            SwindonSN40PE
                                                              UnitedKingdom
 http://79bf8hncu4him
 43td0s7iic2zh.hop.clic                                       75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 kbank.net/?tid=25JUN                                         SwindonSN40PE
 E                                                            UnitedKingdom
 http://a5f7ejlp56mdfa
 1h30g9rc6x9r.hop.clic                                        75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 kbank.net/?tid=25MA                                          SwindonSN40PE
 Y                                                            UnitedKingdom
 http://5fb8fbqi6bqceͲ
 xwcr01k5oͲ                                                   75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 4e.hop.clickbank.net/                                        SwindonSN40PE
 ?tid=25THJAN16                                               UnitedKingdom
 http://martialabs.ven
 usind.hop.clickbank.n                                        75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 et/?tid=25thfeb16                                            SwindonSN40PE
                                                              UnitedKingdom
 http://martialabs.ven                                        75NewRoadChiseldon
 usind.hop.clickbank.n    RichardHuntley   RichardHuntley   SwindonSN40PE
 et/?tid=25thsept                                             UnitedKingdom
 http://79bf8hncu4him
 43td0s7iic2zh.hop.clic                                       75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 kbank.net/?tid=26JUN                                         SwindonSN40PE
 E                                                            UnitedKingdom
 http://a01327bevbcgi
 42273xgbq7v7g.hop.cl                                         75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 ickbank.net/?tid=26TH                                        SwindonSN40PE
 APRIL                                                        UnitedKingdom
 http://5fb8fbqi6bqceͲ
 xwcr01k5oͲ                                                   75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 4e.hop.clickbank.net/                                        SwindonSN40PE
 ?tid=26THJAN16                                               UnitedKingdom
 http://martialabs.ven
 usind.hop.clickbank.n                                        75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 et/?tid=26thfeb16                                            SwindonSN40PE
                                                              UnitedKingdom
 http://martialabs.ven                                        75NewRoadChiseldon
 usind.hop.clickbank.n    RichardHuntley   RichardHuntley   SwindonSN40PE
 et/?tid=26thjan                                              UnitedKingdom
 http://6722afpe7al8m
 900qhnsunyn7f.hop.cl                                         75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 ickbank.net/?tid=27FE                                        SwindonSN40PE
 B                                                            UnitedKingdom
 http://e4ddbjely4b8p
 93jwfq6r0qx8g.hop.cli                                        75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 ckbank.net/?tid=27M                                          SwindonSN40PE
 AY                                                           UnitedKingdom




CONFIDENTIAL INFORMATION                                                   CS_00000177
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 179 of 203
 http://a01327bevbcgi
 42273xgbq7v7g.hop.cl                                         75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 ickbank.net/?tid=27TH                                        SwindonSN40PE
 APRIL                                                        UnitedKingdom
 http://c789edqp5hj6k
 zz0mbxnͲ                                                     75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 hlm9y.hop.clickbank.n                                        SwindonSN40PE
 et/?tid=27june                                               UnitedKingdom
 http://martialabs.ven                                        75NewRoadChiseldon
 usind.hop.clickbank.n    RichardHuntley   RichardHuntley   SwindonSN40PE
 et/?tid=27thjuly                                             UnitedKingdom
 http://2f7937gbxhdei
 1yo63x1k4l3uj.hop.cli                                        75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 ckbank.net/?tid=28JA                                         SwindonSN40PE
 N                                                            UnitedKingdom
 http://2f7937gbxhdei
 1yo63x1k4l3uj.hop.cli                                        75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 ckbank.net/?tid=28thf                                        SwindonSN40PE
 eb                                                           UnitedKingdom
 http://martialabs.ven                                        75NewRoadChiseldon
 usind.hop.clickbank.n    RichardHuntley   RichardHuntley   SwindonSN40PE
 et/?tid=28thjuly                                             UnitedKingdom
 http://2c894cmiv9ncl
 7tauhyqv6xjdm.hop.cl                                         75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 ickbank.net/?tid=29TH                                        SwindonSN40PE
 NOV                                                          UnitedKingdom
 http://3a566khbvdma
 hͲ
 tol73pvlfocu.hop.click   RichardHuntley   RichardHuntley   75NewRoadChiseldon
 bank.net/?tid=29mar1                                         SwindonSN40PE
 7                                                            UnitedKingdom
 http://3a566khbvdma
 hͲ
 tol73pvlfocu.hop.click   RichardHuntley   RichardHuntley   75NewRoadChiseldon
 bank.net/?tid=29marv                                         SwindonSN40PE
 en                                                           UnitedKingdom
 http://6722afpe7al8m
 900qhnsunyn7f.hop.cl                                         75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 ickbank.net/?tid=2ND                                         SwindonSN40PE
 FEB                                                          UnitedKingdom
 http://martialabs.4cyc
 le.hop.clickbank.net/?                                       75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 w=potato&tid=2april                                          SwindonSN40PE
                                                              UnitedKingdom
 http://martialabs.pale
 ohack1.hop.clickbank.
 net/?offer=martialabs    RichardHuntley   RichardHuntley   75NewRoadChiseldon
 &pid=23&tid=2may                                             SwindonSN40PE
                                                              UnitedKingdom
 http://martialabs.4cyc
 le.hop.clickbank.net/?                                       75NewRoadChiseldon
                          RichardHuntley   RichardHuntley
 w=shortcut&tid=2min                                          SwindonSN40PE
                                                              UnitedKingdom




CONFIDENTIAL INFORMATION                                                   CS_00000178
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 180 of 203
 http://martialabs.4cyc
 le.hop.clickbank.net/?                                        75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 w=potato&tid=2ndapr                                           SwindonSN40PE
 il                                                            UnitedKingdom
 http://c38b5hkg1fhjjy
 t6sydsͲ
 gqm05.hop.clickbank.      RichardHuntley   RichardHuntley   75NewRoadChiseldon
 net/?tid=2ndjuly&s=s                                          SwindonSN40PE
 uggestedv                                                     UnitedKingdom
 http://340036ib0hqkq
 wͲ
 kxdb88d2u9y.hop.clic      RichardHuntley   RichardHuntley   75NewRoadChiseldon
 kbank.net/?tid=30AU                                           SwindonSN40PE
 G                                                             UnitedKingdom
 http://c38b5hkg1fhjjy
 t6sydsͲ
 gqm05.hop.clickbank.      RichardHuntley   RichardHuntley   75NewRoadChiseldon
 net/?tid=30SEPT&s=su                                          SwindonSN40PE
 ggestedv                                                      UnitedKingdom
 http://f9ac5bkcv9lal1
 ww34rhypbp45.hop.cl                                           75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 ickbank.net/?tid=30TH                                         SwindonSN40PE
 APRIL                                                         UnitedKingdom
 http://72b1d9fc69b5f
 8uoq0j33fxp4t.hop.cli                                         75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 ckbank.net/?tid=31ST                                          SwindonSN40PE
 MAR                                                           UnitedKingdom
 http://2c894cmiv9ncl
 7tauhyqv6xjdm.hop.cl                                          75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 ickbank.net/?tid=31de                                         SwindonSN40PE
 c                                                             UnitedKingdom
 http://martialabs.min
 dfulfit.hop.clickbank.n                                       75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 et/?pid=300&tid=31stj                                         SwindonSN40PE
 an                                                            UnitedKingdom
 http://db0b5bdlu3dal
 yz6urlo2e0n46.hop.cli                                         75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 ckbank.net/?tid=3FEB                                          SwindonSN40PE
                                                               UnitedKingdom
 http://84c98gnnwdqel
 2uͲ
 z7jcg9hpei.hop.clickba    RichardHuntley   RichardHuntley   75NewRoadChiseldon
 nk.net/?tid=3WEEK                                             SwindonSN40PE
                                                               UnitedKingdom
 http://009c3ghfͲ
 dibh3vp68pdi8nkc1.h                                           75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 op.clickbank.net/?tid=                                        SwindonSN40PE
 3WEEK1                                                        UnitedKingdom
 http://84c98gnnwdqel
 2uͲ
 z7jcg9hpei.hop.clickba    RichardHuntley   RichardHuntley   75NewRoadChiseldon
 nk.net/?tid=3WEEK17                                           SwindonSN40PE
 APRIL                                                         UnitedKingdom




CONFIDENTIAL INFORMATION                                                    CS_00000179
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 181 of 203
 http://84c98gnnwdqel
 2uͲ
 z7jcg9hpei.hop.clickba    RichardHuntley   RichardHuntley   75NewRoadChiseldon
 nk.net/?tid=3WEEK19                                           SwindonSN40PE
 mar                                                           UnitedKingdom
 http://84c98gnnwdqel
 2uͲ
 z7jcg9hpei.hop.clickba    RichardHuntley   RichardHuntley   75NewRoadChiseldon
 nk.net/?tid=3WEEK19                                           SwindonSN40PE
 march                                                         UnitedKingdom
 http://009c3ghfͲ
 dibh3vp68pdi8nkc1.h                                           75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 op.clickbank.net/?tid=                                        SwindonSN40PE
 3WEEK2                                                        UnitedKingdom
 http://84c98gnnwdqel
 2uͲ
 z7jcg9hpei.hop.clickba    RichardHuntley   RichardHuntley   75NewRoadChiseldon
 nk.net/?tid=3WEEK27j                                          SwindonSN40PE
 une                                                           UnitedKingdom
 http://009c3ghfͲ
 dibh3vp68pdi8nkc1.h                                           75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 op.clickbank.net/?tid=                                        SwindonSN40PE
 3WEEK3                                                        UnitedKingdom
 http://78469cgow4kc
 oͲ
 7kqfi7ld1kbg.hop.click    RichardHuntley   RichardHuntley   75NewRoadChiseldon
 bank.net/?tid=YOGA2                                           SwindonSN40PE
 2                                                             UnitedKingdom
 http://martialabs.ven                                         75NewRoadChiseldon
 usind.hop.clickbank.n     RichardHuntley   RichardHuntley   SwindonSN40PE
 et/?tid=april1                                                UnitedKingdom
 http://martialabs.efac                                        75NewRoadChiseldon
 tord.hop.clickbank.net    RichardHuntley   RichardHuntley   SwindonSN40PE
 /?tid=april15                                                 UnitedKingdom
 http://martialabs.ven                                         75NewRoadChiseldon
 usind.hop.clickbank.n     RichardHuntley   RichardHuntley   SwindonSN40PE
 et/?tid=april2                                                UnitedKingdom
 http://martialabs.4cs
 media.hop.clickbank.n                                         75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 et/?w=shortcut&tid=a                                          SwindonSN40PE
 pril6                                                         UnitedKingdom
 http://martialabs.4cs
 media.hop.clickbank.n                                         75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 et/?w=shortcut&tid=a                                          SwindonSN40PE
 pril7                                                         UnitedKingdom
 http://martialabs.fitex
 pro.hop.clickbank.net/                                        75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 ?pid=4&tid=aug15th                                            SwindonSN40PE
                                                               UnitedKingdom
 http://martialabs.fitex
 pro.hop.clickbank.net/                                        75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 ?pid=4&tid=aug16th                                            SwindonSN40PE
                                                               UnitedKingdom




CONFIDENTIAL INFORMATION                                                    CS_00000180
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 182 of 203
 http://martialabs.dfw                                         75NewRoadChiseldon
 eekends.hop.clickbank     RichardHuntley   RichardHuntley   SwindonSN40PE
 .net/?tid=aug26                                               UnitedKingdom
 http://martialabs.dfw                                         75NewRoadChiseldon
 eekends.hop.clickbank     RichardHuntley   RichardHuntley   SwindonSN40PE
 .net/?tid=aug27                                               UnitedKingdom
 http://martialabs.gfde
 sserts.hop.clickbank.n                                        75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 et/?rd=brownies&tid=                                          SwindonSN40PE
 aug29                                                         UnitedKingdom
 http://martialabs.ct50                                        75NewRoadChiseldon
 fit.hop.clickbank.net/?   RichardHuntley   RichardHuntley   SwindonSN40PE
 tid=aug7                                                      UnitedKingdom
 http://martialabs.diet
 media.hop.clickbank.n                                         75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 et/?lid=vfxͲ                                                  SwindonSN40PE
 1&tid=august28                                                UnitedKingdom
 http://martialabs.altd                                        75NewRoadChiseldon
 ailyv.hop.clickbank.ne    RichardHuntley   RichardHuntley   SwindonSN40PE
 t/?tid=coco1                                                  UnitedKingdom
 http://martialabs.mik
 egeary1.hop.clickbank                                         75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 .net/?pid=472&tid=dri                                         SwindonSN40PE
 nkthis                                                        UnitedKingdom
 http://martialabs.nkd
 beauty.hop.clickbank.                                         75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 net?tid=evspop&spec                                           SwindonSN40PE
 =evspop                                                       UnitedKingdom
 http://martialabs.milli
 ons35.hop.clickbank.n                                         75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 et/?pid=1&tid=fatdem                                          SwindonSN40PE
 24sept                                                        UnitedKingdom
 http://martialabs.4cyc
 le.hop.clickbank.net/?                                        75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 w=direct&tid=jan12th                                          SwindonSN40PE
                                                               UnitedKingdom
 http://martialabs.4cyc
 le.hop.clickbank.net/?                                        75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 w=rice&tid=jan19th                                            SwindonSN40PE
                                                               UnitedKingdom
 http://martialabs.hom
 ewktrev.hop.clickbank                                         75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 .net/?page=6mts&tid=                                          SwindonSN40PE
 jan21                                                         UnitedKingdom
 http://martialabs.shep                                        75NewRoadChiseldon
 diet.hop.clickbank.net    RichardHuntley   RichardHuntley   SwindonSN40PE
 /?pg=&tid=jan5                                                UnitedKingdom
 http://martialabs.4cyc
 le.hop.clickbank.net/?                                        75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 w=direct&tid=jan7th                                           SwindonSN40PE
                                                               UnitedKingdom




CONFIDENTIAL INFORMATION                                                    CS_00000181
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 183 of 203
 http://3a566khbvdma
 hͲ
 tol73pvlfocu.hop.click    RichardHuntley   RichardHuntley   75NewRoadChiseldon
 bank.net/?tid=jul24                                           SwindonSN40PE
                                                               UnitedKingdom
 http://3a566khbvdma
 hͲ
 tol73pvlfocu.hop.click    RichardHuntley   RichardHuntley   75NewRoadChiseldon
 bank.net/?tid=jul24ve                                         SwindonSN40PE
 n                                                             UnitedKingdom
 http://martialabs.4cyc
 le.hop.clickbank.net/?                                        75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 w=direct&tid=july1st                                          SwindonSN40PE
                                                               UnitedKingdom
 http://martialabs.fitex
 pro.hop.clickbank.net/                                        75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 ?pid=4&tid=jun18                                              SwindonSN40PE
                                                               UnitedKingdom
 http://martialabs.kpd                                         75NewRoadChiseldon
 w1.hop.clickbank.net/     RichardHuntley   RichardHuntley   SwindonSN40PE
 ?tid=jun4                                                     UnitedKingdom
 http://martialabs.dian                                        75NewRoadChiseldon
 akeu.hop.clickbank.ne     RichardHuntley   RichardHuntley   SwindonSN40PE
 t/?tid=jun7                                                   UnitedKingdom
 http://martialabs.dian                                        75NewRoadChiseldon
 akeu.hop.clickbank.ne     RichardHuntley   RichardHuntley   SwindonSN40PE
 t/?tid=jun8                                                   UnitedKingdom
 http://martialabs.ama
 bs1.hop.clickbank.net/
 ?offer=martialabs&tid
 =june2martialabs&u=a      RichardHuntley   RichardHuntley
 lldayfatburningdiet.co                                        75NewRoadChiseldon
 m/workoutsͲlong/                                              SwindonSN40PE
                                                               UnitedKingdom
 http://martialabs.ama
 bs1.hop.clickbank.net/
 ?offer=martialabs&tid
 =june3martialabs&u=a      RichardHuntley   RichardHuntley
 lldayfatburningdiet.co                                        75NewRoadChiseldon
 m/workoutsͲlong/                                              SwindonSN40PE
                                                               UnitedKingdom
 http://3a566khbvdma
 hͲ
 tol73pvlfocu.hop.click    RichardHuntley   RichardHuntley   75NewRoadChiseldon
 bank.net/?tid=mar29v                                          SwindonSN40PE
 en                                                            UnitedKingdom
 http://martialabs.efac                                        75NewRoadChiseldon
 tord.hop.clickbank.net    RichardHuntley   RichardHuntley   SwindonSN40PE
 /?tid=may22                                                   UnitedKingdom
 http://martialabs.xtre
 mefl.hop.clickbank.net                                        75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 /?w=fflwlander&tid=m                                          SwindonSN40PE
 ay26                                                          UnitedKingdom




CONFIDENTIAL INFORMATION                                                    CS_00000182
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 184 of 203
 http://martialabs.xtre
 mefl.hop.clickbank.net                                        75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 /?w=fflwdirect&tid=m                                          SwindonSN40PE
 ay28                                                          UnitedKingdom
 http://martialabs.bkfit
 ness3.hop.clickbank.n                                         75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 et/?rd=extendedͲ                                              SwindonSN40PE
 vsl&tid=may29                                                 UnitedKingdom
 http://martialabs.bkfit
 ness3.hop.clickbank.n                                         75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 et/?rd=extendedͲ                                              SwindonSN40PE
 vsl&tid=may30                                                 UnitedKingdom
 http://martialabs.bwfl                                        75NewRoadChiseldon
 ow.hop.clickbank.net/     RichardHuntley   RichardHuntley   SwindonSN40PE
 ?tid=may31                                                    UnitedKingdom
 http://martialabs.4cyc
 le.hop.clickbank.net/?                                        75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 w=rice&tid=may3rd                                             SwindonSN40PE
                                                               UnitedKingdom
 http://martialabs.efac                                        75NewRoadChiseldon
 tord.hop.clickbank.net    RichardHuntley   RichardHuntley   SwindonSN40PE
 /?tid=may9                                                    UnitedKingdom
 http://861e6cgsh45o5
 ufeq5m6qz2t7c.hop.cl
 ickbank.net/?pid=240      RichardHuntley   RichardHuntley   75NewRoadChiseldon
 &tid=nhcfbk111315                                             SwindonSN40PE
                                                               UnitedKingdom
 http://martialabs.bkfit                                       75NewRoadChiseldon
 ness3.hop.clickbank.n     RichardHuntley   RichardHuntley   SwindonSN40PE
 et/?tid=nov2nd                                                UnitedKingdom
 http://martialabs.bkfit                                       75NewRoadChiseldon
 ness3.hop.clickbank.n     RichardHuntley   RichardHuntley   SwindonSN40PE
 et/?tid=nov3                                                  UnitedKingdom
 http://martialabs.pain                                        75NewRoadChiseldon
 fix.hop.clickbank.net/?   RichardHuntley   RichardHuntley   SwindonSN40PE
 tid=nov7                                                      UnitedKingdom
 http://martialabs.pain                                        75NewRoadChiseldon
 fix.hop.clickbank.net/?   RichardHuntley   RichardHuntley   SwindonSN40PE
 tid=nov8                                                      UnitedKingdom
 http://martialabs.spec                                        75NewRoadChiseldon
 abs.hop.clickbank.net/    RichardHuntley   RichardHuntley   SwindonSN40PE
 ?tid=oct19                                                    UnitedKingdom
 http://c38b5hkg1fhjjy
 t6sydsͲ                                                       75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 gqm05.hop.clickbank.                                          SwindonSN40PE
 net/?tid=oct1st                                               UnitedKingdom
 http://martialabs.4cs
 media.hop.clickbank.n                                         75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 et/?w=shortcut&tid=s                                          SwindonSN40PE
 ep4                                                           UnitedKingdom




CONFIDENTIAL INFORMATION                                                    CS_00000183
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 185 of 203
 http://martialabs.4cyc
 le.hop.clickbank.net/?                                        75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 w=direct&tid=sept15t                                          SwindonSN40PE
 h                                                             UnitedKingdom
 http://martialabs.026                                         75NewRoadChiseldon
 packabs.hop.clickbank                                         SwindonSN40PE
                           RichardHuntley   RichardHuntley
 .net/?id=women&tid=                                           UnitedKingdom
 women
 http://c789edqp5hj6k                                          75NewRoadChiseldon
 zz0mbxnͲ                                                      SwindonSN40PE
                           RichardHuntley   RichardHuntley
 hlm9y.hop.clickbank.n                                         UnitedKingdom
 et/?tid=1710
 http://1e460lnpv3lcn7
 0m5frjn6so1m.hop.cli                                          75NewRoadChiseldon
                           RichardHuntley   RichardHuntley
 ckbank.net/?tid=XTRE                                          SwindonSN40PE
 ME1JAN                                                        UnitedKingdom
 http://052e9bhh64pai                                          75NewRoadChiseldon
 80q75h5o7knbe.hop.c                                           SwindonSN40PE
                           RichardHuntley   RichardHuntley
 lickbank.net/?tid=3WE                                         UnitedKingdom
 EKDEC03
 http://35e76jqj7cl5nx                                         75NewRoadChiseldon
 11Ͳ                                                           SwindonSN40PE
 2uji9fp5n.hop.clickban    RichardHuntley   RichardHuntley   UnitedKingdom
 k.net/?tid=3WEEKDEC
 04
 http://009c3ghfͲ                                              75NewRoadChiseldon
 dibh3vp68pdi8nkc1.h                                           SwindonSN40PE
                           RichardHuntley   RichardHuntley
 op.clickbank.net/?tid=                                        UnitedKingdom
 3WEEKDEC05
 http://84c98gnnwdqel                                          75NewRoadChiseldon
 2uͲ                                                           SwindonSN40PE
 z7jcg9hpei.hop.clickba    RichardHuntley   RichardHuntley   UnitedKingdom
 nk.net/?tid=3WEEKSE
 PT19
 http://009c3ghfͲ                                              75NewRoadChiseldon
 dibh3vp68pdi8nkc1.h                                           SwindonSN40PE
                           RichardHuntley   RichardHuntley
 op.clickbank.net/?tid=                                        UnitedKingdom
 3WEEKfeb11
 http://009c3ghfͲ                                              75NewRoadChiseldon
 dibh3vp68pdi8nkc1.h                                           SwindonSN40PE
                           RichardHuntley   RichardHuntley
 op.clickbank.net/?tid=                                        UnitedKingdom
 3WEEKfeb5th
 http://martialabs.4cyc                                        75NewRoadChiseldon
 le.hop.clickbank.net/?                                        SwindonSN40PE
                           RichardHuntley   RichardHuntley
 w=direct&tid=3april                                           UnitedKingdom

 http://martialabs.svelt                                       75NewRoadChiseldon
 e12.hop.clickbank.net     RichardHuntley   RichardHuntley   SwindonSN40PE
 /?tid=3feb                                                    UnitedKingdom




CONFIDENTIAL INFORMATION                                                    CS_00000184
   Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 186 of 203
http://30be6fpiydb8e                                           75NewRoadChiseldon
6udͲ                                                           SwindonSN40PE
7hvlkt90q.hop.clickba     RichardHuntley   RichardHuntley    UnitedKingdom
nk.net/?tid=4THMAR

http://martialabs.ven                                          75NewRoadChiseldon
usind.hop.clickbank.n     RichardHuntley   RichardHuntley   SwindonSN40PE
et/?tid=3janrh                                                 UnitedKingdom
http://martialabs.svelt                                        75NewRoadChiseldon
e12.hop.clickbank.net     RichardHuntley   RichardHuntley   SwindonSN40PE
/?tid=4feb                                                     UnitedKingdom
http://112b59bg27j9h                                           75NewRoadChiseldon
1ygga6klgorc8.hop.clic                                         SwindonSN40PE
                          RichardHuntley   RichardHuntley
kbank.net/?tid=5THJA                                           UnitedKingdom
N
http://b5d8c8mq7cfg                                            75NewRoadChiseldon
mͲ                                                             SwindonSN40PE
yyganrudsb80.hop.clic     RichardHuntley   RichardHuntley   UnitedKingdom
kbank.net/?tid=5THJU
NE
http://martialabs.milli                                        75NewRoadChiseldon
ons35.hop.clickbank.n                                          SwindonSN40PE
                          RichardHuntley   RichardHuntley
et/?pid=1&tid=5nov                                             UnitedKingdom

http://b5d8c8mq7cfg                                            77NewRoadChiseldon,SwindonSN40PE,United
mͲ                                                             Kingdom
yyganrudsb80.hop.clic     RichardHuntley   RichardHuntley
kbank.net/?tid=6JUNE

http://2c894cmiv9ncl                                           77NewRoadChiseldon
7tauhyqv6xjdm.hop.cl                                           SwindonSN40PE
                          RichardHuntley   RichardHuntley
ickbank.net/?tid=7mar                                          UnitedKingdom

http://feac2elgv8pkcx                                          76NewRoad
u5jjibͲ                                                        Chiseldon,SwindonSN40PE
                          RichardHuntley   RichardHuntley
83o0y.hop.clickbank.n                                          UnitedKingdom
et/?tid=8THMAY
http://8c486hdp8bfbh                                           76NewRoad
04yfqk6ur3s7g.hop.cli                                          Chiseldon,SwindonSN40PE
                          RichardHuntley   RichardHuntley
ckbank.net/?tid=8thja                                          UnitedKingdom
n
http://2c894cmiv9ncl                                           76NewRoad
7tauhyqv6xjdm.hop.cl                                           Chiseldon,SwindonSN40PE
                          RichardHuntley   RichardHuntley
ickbank.net/?tid=8th                                           UnitedKingdom
mar
http://b1260jkg6cjdjz                                          76NewRoad
0joxq6s7wo5y.hop.clic                                          Chiseldon,SwindonSN40PE
                          RichardHuntley   RichardHuntley
kbank.net/?tid=9THJA                                           UnitedKingdom
N
http://martialabs.yoga                                         76NewRoad
burn.hop.clickbank.ne     RichardHuntley   RichardHuntley   Chiseldon,SwindonSN40PE
t/?tid=9mar                                                    UnitedKingdom




 CONFIDENTIAL INFORMATION                                                         CS_00000185
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 187 of 203
 http://martialabs.pale                                        76NewRoad
 ohack1.hop.clickbank.                                         Chiseldon,SwindonSN40PE
 net/?offer=martialabs    RichardHuntley   RichardHuntley   UnitedKingdom
 &pid=23&tid=9thmar

 http://e8498bcb33ceo                                          76NewRoad
 4u9ehͲ                                                        Chiseldon,SwindonSN40PE
 8wbudaz.hop.clickban     RichardHuntley   RichardHuntley   UnitedKingdom
 k.net/?tid=ADONIS9D
 EC
 http://bbc01lho82dap                                          76NewRoad
 yͲ                                                            Chiseldon,SwindonSN40PE
 wav1zp5k27j.hop.click    RichardHuntley   RichardHuntley   UnitedKingdom
 bank.net/?tid=APRIL5

 http://bbc01lho82dap                                          76NewRoad
 yͲ                                                            Chiseldon,SwindonSN40PE
 wav1zp5k27j.hop.click    RichardHuntley   RichardHuntley   UnitedKingdom
 bank.net/?tid=APRIL6

 http://bbc01lho82dap                                          76NewRoad
 yͲ                                                            Chiseldon,SwindonSN40PE
 wav1zp5k27j.hop.click    RichardHuntley   RichardHuntley   UnitedKingdom
 bank.net/?tid=APRIL7

 http://3b698eikwgb9j                                          76NewRoad
 559w0dzpl5m4p.hop.c                                           Chiseldon,SwindonSN40PE
                          RichardHuntley   RichardHuntley
 lickbank.net/?tid=CELL                                        UnitedKingdom
 05MAR
 http://d3569kkp39mj
                                                               75NewRoadChiseldon
 e75gd8q7ns3l74.hop.c
                          RichardHuntley   RichardHuntley   SwindonSN40PE
 lickbank.net/?tid=JUN
                                                               UnitedKingdom
 E16
 http://356186pe57ofk
                                                               75NewRoadChiseldon
 wu7phonwiocim.hop.
                          RichardHuntley   RichardHuntley   SwindonSN40PE
 clickbank.net/?tid=ME
                                                               UnitedKingdom
 TA12thjune
 http://6b0348jj2acbf3
                                                               75NewRoadChiseldon
 wm7adxfy3m9a.hop.cl
                          RichardHuntley   RichardHuntley   SwindonSN40PE
 ickbank.net/?tid=OSN
                                                               UnitedKingdom
 B29THSEPT
 http://6b0348jj2acbf3
                                                               75NewRoadChiseldon
 wm7adxfy3m9a.hop.cl
                          RichardHuntley   RichardHuntley   SwindonSN40PE
 ickbank.net/?tid=OSN
                                                               UnitedKingdom
 B8THJULY




CONFIDENTIAL INFORMATION                                                    CS_00000186
  Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 188 of 203
http://ancientsecretso                                            3/108ATHERTONROAD
fkingsͲ                                                           OAKLEIGH
at.com/track/go.php?                                              MELBOURNE,AustralianCapitalTerritory3166
c=incoming&s=rick080                                              Australia
82016in&u=http://rick       RICKLUCK            RICKLUCK
ial.ancientsec.hop.clic
kbank.net/?pid=gwisd
om&tid=rick08082016
in
http://crkrpbaff.hcybr.                                           28339BeckRd.
hop.clickbank.net/?pi                        CrackerPublishing, SuiteF1
                        RobertPoulosD1426
d=5&tid=nwmxhlth12                                  LLC           Wixom,Michigan48393
616b                                                              UnitedStates
http://news.newsmax.                                              28339BeckRd.
com/?S6OR.HSZXTtVk                                                SuiteF1
vfJJD.ucͲ                                                         Wixom,Michigan48393
OvePynxlI1S&http://cr                        CrackerPublishing, UnitedStates
                        RobertPoulosD1426
krpbaff.hcybr.hop.clic                              LLC
kbank.net/?pid=5&tid
=nwmxhlth12616c

http://crkrpbaff.hcybr.                                           28339BeckRd.
hop.clickbank.net/?pi                        CrackerPublishing, SuiteF1
                        RobertPoulosD1426
d=5&tid=nwmxhlth12                                  LLC           Wixom,Michigan48393
616d                                                              UnitedStates
http://ac8media.ssurvi                                            17FatherSelgaSt.,ExodusRd.,
val1.hop.clickbank.net                                            Davao8000
/?offer=ac8media&pid        RyanPaco            RyanPaco        Philippines
=1&tid=SAS13SA1627
174AM3
http://ac8media.powe                                              17FatherSelgaSt.,ExodusRd.,
rprep1.hop.clickbank.                                             Davao8000
net/?offer=ac8media         RyanPaco            RyanPaco        Philippines
&pid=1&tid=SAS41611
174AM4
http://ac8media.milire                                            17FatherSelgaSt.,ExodusRd.,
con.hop.clickbank.net                                             Davao8000
/?offer=ac8media&pid        RyanPaco            RyanPaco        Philippines
=1&tid=SAS5SA17021
74AM3
http://ac8media.usdo                                              17FatherSelgaSt.,ExodusRd.,
mino.hop.clickbank.ne                                             Davao8000
t/?offer=ac8media&pi        RyanPaco            RyanPaco        Philippines
d=1&tid=SAS7SA1805
174AM3
http://ac8media.usdo                                              17FatherSelgaSt.,ExodusRd.,
mino.hop.clickbank.ne                                             Davao8000
t/?offer=ac8media&pi        RyanPaco            RyanPaco        Philippines
d=1&tid=SAS8SA1628
174AM3




CONFIDENTIAL INFORMATION                                                             CS_00000187
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 189 of 203
 http://ac8media.smar                                      17FatherSelgaSt.,ExodusRd.,
 tsb.hop.clickbank.net/                                    Davao8000
 ?tid=SASW24SA18151        RyanPaco        RyanPaco      Philippines
 74AM3&pid=np

 http://ac8media.powe                                      17FatherSelgaSt.,ExodusRd.,
 rprep1.hop.clickbank.                                     Davao8000
 net/?offer=ac8media       RyanPaco        RyanPaco      Philippines
 &pid=1&tid=SLS1SL16
 22174AM1
 http://ac8media.milire                                    17FatherSelgaSt.,ExodusRd.,
 con.hop.clickbank.net                                     Davao8000
 /?offer=ac8media&pid      RyanPaco        RyanPaco      Philippines
 =1&tid=SLS21SL18111
 74AM1
 http://ac8media.ssurvi                                    17FatherSelgaSt.,ExodusRd.,
 val1.hop.clickbank.net                                    Davao8000
 /?offer=ac8media&pid      RyanPaco        RyanPaco      Philippines
 =1&tid=SLS9SL162017
 4AM1
 http://ac8media.usdo                                      17FatherSelgaSt.,ExodusRd.,
 mino.hop.clickbank.ne                                     Davao8000
 t/?offer=ac8media&pi      RyanPaco        RyanPaco      Philippines
 d=1&tid=SLS9SL16271
 74AM1
 http://ac8media.ssurvi                                    17FatherSelgaSt.,ExodusRd.,
 val1.hop.clickbank.net                                    Davao8000
 /?offer=ac8media&pid      RyanPaco        RyanPaco      Philippines
 =1&tid=SLSW03SL181
 0174AM1
 http://ac8media.powe                                      17FatherSelgaSt.,ExodusRd.,
 rprep1.hop.clickbank.                                     Davao8000
 net/?offer=ac8media       RyanPaco        RyanPaco      Philippines
 &pid=1&tid=SLSW2SL
 1628174AM1
 http://ac8media.ssurvi                                    17FatherSelgaSt.,ExodusRd.,
 val1.hop.clickbank.net                                    Davao8000
 /?offer=ac8media&pid      RyanPaco        RyanPaco      Philippines
 =1&tid=SLWEB

 http://40a91ndglbc4e
 welv1h35psxcv.hop.cli
                                           AYUSHVEDA
 ckbank.net/?tid=YOGA                                      PLOTNO296
                          SAHILMEHTA   INFORMATICSINDIA
 &mc_cid=d272081757                                        INDUSTRIALAREAPHASE2
                                             PVTLTD
 &mc_eid=59bf4f6a37                                        PANCHKULA,Haryana134113
                                                           India
 http://27610mqal7a1                                       PLOTNO296
 4mc1slk1rm4t0j.hop.cl                                     INDUSTRIALAREAPHASE2
                                           AYUSHVEDA
 ickbank.net/?tid=ATHL                                     PANCHKULA,Haryana134113
                          SAHILMEHTA   INFORMATICSINDIA
 ETIC&mc_cid=9f494f1f                                      India
                                             PVTLTD
 83&mc_eid=59bf4f6a
 37




CONFIDENTIAL INFORMATION                                                  CS_00000188
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 190 of 203
 http://3eb06jbbjglw9                                         PLOTNO296
 o9gtit4Ͳ                                                     INDUSTRIALAREAPHASE2
                                              AYUSHVEDA
 fmd84.hop.clickbank.n                                        PANCHKULA,Haryana134113
                          SAHILMEHTA      INFORMATICSINDIA
 et/?tid=BELLY&mc_cid                                         India
                                                PVTLTD
 =5e7a90e7b8&mc_eid
 =59bf4f6a37
 http://f64a5jpaq9uiubͲ
 5xkp7o56wcr.hop.clic
 kbank.net/?tid=03MS      SameerMehra        NishaMishra    34pashokagarden
 11A                                                          bhopal462013
                                                              India
 http://06363emdnzs7
 scxeh3Ͳ
 drw1p3s.hop.clickban     SameerMehra        NishaMishra    34pashokagarden
 k.net/?tid=03MS11B                                           bhopal462013
                                                              India
 http://b3b64dmas9t7l
 a4b8jlmwk2366.hop.cl                                         34pashokagarden
                          SameerMehra        NishaMishra
 ickbank.net/?tid=03M                                         bhopal462013
 S11C                                                         India
 http://f354cchig4xeh1
 uykh69462o22.hop.cli                                         34pashokagarden
                          SameerMehra        NishaMishra
 ckbank.net/?tid=03MS                                         bhopal462013
 11D                                                          India
 http://d061bcclf6uks6
 w9ri57en9tac.hop.clic                                        34pashokagarden
                          SameerMehra        NishaMishra
 kbank.net/?tid=03MS                                          bhopal462013
 11E                                                          India
 http://783c1cbinaͲ
 dkb5kyͲ
 nmlksy20.hop.clickban    SameerMehra        NishaMishra    34pashokagarden
 k.net/?tid=04MS11B                                           bhopal462013
                                                              India
 http://02564cfdhͲ
 ubma0kgͲͲ                                                    34pashokagarden
                          SameerMehra        NishaMishra
 cv6sq0l.hop.clickbank.                                       bhopal462013
 net/?tid=05MS11A                                             India
 http://17168rkilbvjp7
 1fs9n6vah514.hop.clic                                        34pashokagarden
                          SameerMehra        NishaMishra
 kbank.net/?tid=05MS                                          bhopal462013
 11C                                                          India
 http://3c8e7fjgs8ugn9
 2cpizpgovk6s.hop.click                                       Jr.MigcͲ91NehruNagar
                          SanjeevMishra      AmitTripathi
 bank.net/?tid=21MS1                                          bhopal462003
 T                                                            India
 http://b55f3nbfudrmq
 c67x4rgsckt0i.hop.clic                                       Jr.MigcͲ91NehruNagar
                          SanjeevMishra      AmitTripathi
 kbank.net/?tid=21SO1                                         bhopal462003
 L                                                            India
 http://6a261ghaq7gip
 d2bqowubw4t6u.hop.                                           Jr.MigcͲ91NehruNagar
                          SanjeevMishra      AmitTripathi
 clickbank.net/?tid=29S                                       bhopal462003
 S                                                            India




CONFIDENTIAL INFORMATION                                                     CS_00000189
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 191 of 203
https://www.firstbinar                           15thMaycityMegawrw13DistrictAlif
yoption.com/land_p/c                             Building10flat8
ommodities?from=7of      SarahAli   SarahAli   15thMaycity,Cairo11748
fers&tid=183852091                               Egypt

https://www.firstbinar                           16thMaycityMegawrw13DistrictAlif
yoption.com/land_p/c                             Building10flat8
ommodities?from=7of      SarahAli   SarahAli   15thMaycity,Cairo11748
fers&tid=183855412                               Egypt

https://www.firstbinar                           17thMaycityMegawrw13DistrictAlif
yoption.com/land_p/c                             Building10flat8
ommodities?from=7of      SarahAli   SarahAli   15thMaycity,Cairo11748
fers&tid=183856019                               Egypt

https://www.firstbinar                           18thMaycityMegawrw13DistrictAlif
yoption.com/land_p/c                             Building10flat8
ommodities?from=7of      SarahAli   SarahAli   15thMaycity,Cairo11748
fers&tid=183857216                               Egypt

https://www.firstbinar                           19thMaycityMegawrw13DistrictAlif
yoption.com/land_p/c                             Building10flat8
ommodities?from=7of      SarahAli   SarahAli   15thMaycity,Cairo11748
fers&tid=183857313                               Egypt

https://www.firstbinar                           20thMaycityMegawrw13DistrictAlif
yoption.com/land_p/c                             Building10flat8
ommodities?from=7of      SarahAli   SarahAli   15thMaycity,Cairo11748
fers&tid=183895514                               Egypt

https://www.firstbinar                           21stMaycityMegawrw13DistrictAlif
yoption.com/land_p/c                             Building10flat8
ommodities?from=7of      SarahAli   SarahAli   15thMaycity,Cairo11748
fers&tid=183895776                               Egypt

https://www.firstbinar                           22ndMaycityMegawrw13DistrictAlif
yoption.com/land_p/c                             Building10flat8
ommodities?from=7of      SarahAli   SarahAli   15thMaycity,Cairo11748
fers&tid=183935161                               Egypt

https://www.firstbinar                           23rdMaycityMegawrw13DistrictAlif
yoption.com/land_p/c                             Building10flat8
ommodities?from=7of      SarahAli   SarahAli   15thMaycity,Cairo11748
fers&tid=183935905                               Egypt

https://www.firstbinar                           24thMaycityMegawrw13DistrictAlif
yoption.com/land_p/c                             Building10flat8
ommodities?from=7of      SarahAli   SarahAli   15thMaycity,Cairo11748
fers&tid=184101628                               Egypt




CONFIDENTIAL INFORMATION                                         CS_00000190
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 192 of 203
 http://3f1bfjm9p9na1j
 6Ͳ                                                               319ClematisSt
                                              SimplyDigital
 zfvw3s8yaf.hop.clickb     ScottSmoliak                          WestPalmBeach,Florida33401
                                               ConceptsLLC
 ank.net/?tid=HEDGE1                                              UnitedStates
 10516BOUSA
 http://96bd8fqax0nes
 fecqovqhrwm8r.hop.cl                                             319ClematisSt
                                              SimplyDigital
 ickbank.net/?tid=HED      ScottSmoliak                          WestPalmBeach,Florida33401
                                               ConceptsLLC
 GE111016LOST                                                     UnitedStates

 http://dc979hpcj3w3v
 je1Ͳ
                                                                  319ClematisSt
 rw8gr4x01.hop.clickba                        SimplyDigital
                           ScottSmoliak                          WestPalmBeach,Florida33401
 nk.net/?tid=HEDGE12                           ConceptsLLC
                                                                  UnitedStates
 0516AMBLACKOUT

 http://2eefe2o9sjyq3
 mwhyo0kt74i28.hop.c                                             319ClemaƟsSt
 lickbank.net/?tid=hed     ScottSmoliak   HullabalooMedia,LLC Suite612
 ed10_19_16_copyA                                                WESTPALMBEACH,Florida33401
                                                                 UnitedStates
 http://2b4d5eq2txv8                                             319ClematisSt.
 wl1kukqtgkfoan.hop.cl                                           WestPalmBeach,Florida33401
                                               SimplyDigital
 ickbank.net/?tid=WNF      ScottSmoliak                         UnitedStates
                                                ConceptsLLC
 C051016OLDSCHOOL

 http://dfbfbifcl3tdͲ                                             319ClematisSt.
 j8eubm4watocz.hop.cl                                             WestPalmBeach,Florida33401
                                               SimplyDigital
 ickbank.net/?tid=WNF      ScottSmoliak                          UnitedStates
                                               ConceptsLLC
 C05WK2DIABETES

 http://3cb0bak5q9rhs                                             319ClematisSt.
 c0k0b5i5pj8fc.hop.clic                                           WestPalmBeach,Florida33401
                                               SimplyDigital
 kbank.net/?tid=WNFC       ScottSmoliak                          UnitedStates
                                               ConceptsLLC
 06WK1PRESSURE&o=1

 http://457bd6f4kͲ                                                319ClematisSt.
 o2ye49gg09r5ct41.ho                                              WestPalmBeach,Florida33401
                                               SimplyDigital
 p.clickbank.net/?tid=     ScottSmoliak                          UnitedStates
                                               ConceptsLLC
 WNFC06WK3HEARTB
 URN
 http://45237ct4t4x7p                                             319ClematisSt.
 m8grbkgrlk4ua.hop.cli                                            WestPalmBeach,Florida33401
                                               SimplyDigital
 ckbank.net/?tid=WNF       ScottSmoliak                          UnitedStates
                                               ConceptsLLC
 C06WK4DIABETES

 http://mproduct2k.sp
 eelbreak.hop.clickban                                            P.O.Box4672
                          SeanGoudelock   NewAgeProductsLLC
 k.net/?tid=health3                                               Alpharetta,Georgia30023
                                                                  UnitedStates




CONFIDENTIAL INFORMATION                                                         CS_00000191
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 193 of 203
http://1a7b7eulo9o50                                             yamasheva
f4yantͲ                                                          siti
                         SergeyKazanskiy         topliders
xx4p1n.hop.clickbank.                                            Kazan420043
net/?tid=1                                                       RussianFederation
http://c8ecdsrfr4tbvk                                            yamasheva
6fwaoiijsq2w.hop.click                                           siti
                         SergeyKazanskiy         topliders
bank.net/?tid=!Q%40                                              Kazan420043
W22SS                                                            RussianFederation
http://f64478zfrjxa5g0                                           fuentesdelosmurmullos
bk3n869tx73.hop.click    servandomuñoz      servandomuñoz lomasdelasplamas
bank.net/?tid=DEABET          garcia                garcia      Huixquilucan,México52678
ES                                                               Mexico
http://99a78evlnzhte                                             caminoalasminas4t.c.103
mbnyi1dcgtm3p.hop.c      servandomuñoz      servandomuñoz amplecionpalosolo
lickbank.net/?tid=ORG         garcia                garcia       huixquilucan,estadodemexico52778
ASMO                                                             Mexico
http://babyplace.pheb                                            215PICKWICKRD
                                            ExcellenceInternet
rew.hop.clickbank.net      SethYoung                            Havertown,Pennsylvania19083
                                                Services,Ltd.
/?tid=30dec2014                                                  UnitedStates
http://mediabr.10665                                             9064CourthouseRoad
99.hop.clickbank.net?                                            Suite101
                           ShaneCory        MediaBridge,LLC
x=lp1463&tid=lnnded                                              Spoysylvania,Virginia22553
                                                                 UnitedStates
http://mediabr.tedspl                                            9064CourthouseRoad
ans.hop.clickbank.net/                                           Suite101
                           ShaneCory        MediaBridge,LLC
?tid=LNN                                                         Spoysylvania,Virginia22553
                                                                 UnitedStates
http://1815ejjjaq6w2r
95e9ocofl1gf.hop.click                                           BͲ11IndiraMarketRavishankarNagar
                          ShwetaShukla       ShwetaShukla
bank.net/?tid=11JULY                                             Bhopal462013
                                                                 India
http://trustcause.uef1
5.hop.clickbank.net/?                                            POBox49246
offer=trustcause&pid=    StefanGleason       TrustedCauses   Charlotte,NorthCarolina28277
1&tid=FF160411&AID                                               UnitedStates
=7236
http://trustcause.psde
                                                                 POBox49246
f14.hop.clickbank.net/
                         StefanGleason       TrustedCauses     Charlotte,NorthCarolina28277
?tid=FP160405&AID=7
                                                                 UnitedStates
236
http://146c0eͲfͲleͲͲ
jqgq5gboͲ                                                        POBox49246
mf6r.hop.clickbank.ne    StefanGleason       TrustedCauses     Charlotte,NorthCarolina28277
t/?tid=FV160404&AID                                              UnitedStates
=7236
http://trustcause.usdo
mino.hop.clickbank.ne                                            POBox49246
t/?offer=trustcause&p    StefanGleason       TrustedCauses     Charlotte,NorthCarolina28277
id=1&tid=GN160423&                                               UnitedStates
AID=7236




CONFIDENTIAL INFORMATION                                                        CS_00000192
  Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 194 of 203
http://trustcause.fater
                                                             POBox49246
ia.hop.clickbank.net/?
                          StefanGleason   TrustedCauses    Charlotte,NorthCarolina28277
tid=P160422&AID=723
                                                             UnitedStates
6
http://hypnoebook.co
opsystem.hop.clickba                                         31WaverleyAvenue
                           StevenHall      StevenHall
nk.net?tid=aap&r=                                            Nuneaton,WarwickshireCV114RS
                                                             UnitedKingdom
http://pdaff.hypnocer                                        31WavereleyAvenue
t.hop.clickbank.net?ti     StevenHall      StevenHall      Nuneaton,WarwickshireCV114RS
d=nopcode                                                    UnitedKingdom
http://856c9n77x9u32                                         392BASKETRD
avh7i39sdtc1g.hop.clic                                       aptb
                          stevenrubert    stevenrubert
kbank.net/?tid=FORRE                                         webster,NewYork14580
DIRECT                                                       UnitedStates
http://sugicloud.ezbat                                       PerumahanDaanMogotArcadiaBlokC8No11
tery.hop.clickbank.net      Sugianto         Sugianto        Tangerang,Banten15122
/?tid=bc                                                     Indonesia
http://sugicloud.nono                                        PerumahanDaanMogotArcadiaBlokC8No11
nsense.hop.clickbank.       Sugianto         Sugianto        Tangerang,Banten15122
net?tid=bc1                                                  Indonesia
http://sugicloud.ezbat                                       PerumahanDaanMogotArcadiaBlokC8No11
tery.hop.clickbank.net      Sugianto         Sugianto        Tangerang,Banten15122
/?tid=bc2                                                    Indonesia
http://sugicloud.oinso                                       PerumahanDaanMogotArcadiaBlokC8No11
mnia.hop.clickbank.ne       Sugianto         Sugianto        Tangerang,Banten15122
t/?tid=em1                                                   Indonesia
http://sugicloud.bkfitn
ess3.hop.clickbank.net                                       PerumahanDaanMogotArcadiaBlokC8No11
                            Sugianto         Sugianto
/?rd=airplaneͲ                                               Tangerang,Banten15122
vsl&tid=em35                                                 Indonesia
http://sugicloud.paleo
hack1.hop.clickbank.n
et/?offer=sugicloud&p       Sugianto         Sugianto        PerumahanDaanMogotArcadiaBlokC8No11
id=3&tid=email1                                              Tangerang,Banten15122
                                                             Indonesia
http://sugicloud.jrben
der.hop.clickbank.net/                                       PerumahanDaanMogotArcadiaBlokC8No11
                            Sugianto         Sugianto
?pid=1&tid=email2                                            Tangerang,Banten15122
                                                             Indonesia
http://sugicloud.bkfitn
ess3.hop.clickbank.net                                       PerumahanDaanMogotArcadiaBlokC8No11
                            Sugianto         Sugianto
/?rd=salespage&tid=e                                         Tangerang,Banten15122
mail3                                                        Indonesia
http://sugicloud.fitexp                                      PerumahanDaanMogotArcadia
ro.hop.clickbank.net/?                                       BlokC8No11
                            Sugianto         Sugianto
pid=3&tid=newbc1                                             Tangerang,Banten15122
                                                             Indonesia
http://sugicloud.fitexp                                      PerumahanDaanMogotArcadia
ro.hop.clickbank.net/?                                       BlokC8No11
                            Sugianto         Sugianto
pid=3&tid=newbc3                                             Tangerang,Banten15122
                                                             Indonesia




CONFIDENTIAL INFORMATION                                                        CS_00000193
  Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 195 of 203

http://sugicloud.fitexp                                      PerumahanDaanMogotArcadia
ro.hop.clickbank.net/?                                       BlokC8No11
                           Sugianto          Sugianto
pid=3&tid=newbc5                                             Tangerang,Banten15122
                                                             Indonesia
http://sugicloud.millio                                      PerumahanDaanMogotArcadiaBlokC8No11
ns35.hop.clickbank.ne                                        Tangerang,Banten15122
                           Sugianto          Sugianto
t/?pid=1&tid=signup                                          Indonesia

http://538d5rwdt3Ͳ                                           PerumahanDaanMogotArcadia
8344bqͲ                                                      BlokC8No11
                           Sugianto          Sugianto
njsont6y.hop.clickban                                        Tangerang,Banten15122
k.net/?tid=EMAIL1                                            Indonesia
http://77a9dkbesedlb                                         272BathStreet
mf7t1tdu0m83o.hop.c                                          GlasgowG24JR
                              tr          Aleksander
lickbank.net/?tid=CBX                                        UnitedKingdom
MA1HEARING
http://n1mkt.brainrevi                                       272BathStreet
t.hop.clickbank.net/?ti       tr          Aleksander        GlasgowG24JR
d=nxcbma2                                                    UnitedKingdom
http://20e93jmhucw9
                                                             1515BellaVistaRd
w2idja0f3osoad.hop.cl
                          TedMorter    MiltonTMorterIV Bentonville,Arkansas72712
ickbank.net/?tid=DEDI
                                                             UnitedStates
http://nickthom.lostw
ays.hop.clickbank.net/
?tid=PF0520&tkn=dHJ
raWQuYzdlOWJjZjgtYj
gxMy00MzJhLWIyYzAt
Njc4ZWU3NzYxODFlfH
NwbGl0Lnx0di58dC58
                                                          Str.Castranova,Nr.27Ͳ29,Bl.C1
Y3AuMzc1MTJ8Y3B0L                       DIRECTRESPONSE
                          TraianSava                     Bucharest,Bucharest062315
mRpc3BsYXl8Y3AxLlBG                            SRL
                                                          Romania
MDUyMHxjcDIufGNw
My58Y3A0LnxjcDUufH
ByYy58Y3QufGN0MS5
8Y3QyLnx0ZzEufHRnM
i58dGczLnx0ZzQufHRn
NS4=




CONFIDENTIAL INFORMATION                                                       CS_00000194
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 196 of 203
 http://nickthom.bous
 a1.hop.clickbank.net/
 ?tid=FTR0417&tkn=dH
 JraWQuMjVhY2RjYjEt
 ODUxNS00YWFjLWI5
 MjYtNDU4MWY4ZmY
 0YWI4fHNwbGl0Lnx0d
                                                            Str.Castranova,Nr.27Ͳ29,Bl.C1
 i58dC58Y3AuMnxjcHQ
                          TraianSava   DIRECTRESPONSESRL Bucharest,Bucharest062315
 uZW1haWx8Y3AxLkZU
                                                            Romania
 UjA0MTd8Y3AyLnxjcD
 MufGNwNC58Y3A1Ln
 xwcmMufGN0LnxjdDE
 ufGN0Mi58dGcxLnx0Z
 zIufHRnMy58dGc0Lnx
 0ZzU

 http://nickthom.lostw
 ays.hop.clickbank.net/
 ?tid=GGB0418&tkn=d
 HJraWQuYzEwN2ViM2
 EtYjYyZi00ODUyLWJiM
 2UtMzUyZjk4MzYyNG
 M1fHNwbGl0Lnx0di58
                                                            Str.Castranova,Nr.27Ͳ29,Bl.C1
 dC58Y3AuMzc1MTJ8Y
                          TraianSava   DIRECTRESPONSESRL Bucharest,Bucharest062315
 3B0LmRpc3BsYXl8Y3A
                                                            Romania
 xLkdHQjA0MTh8Y3AyL
 nxjcDMufGNwNC58Y3
 A1LnxwcmMufGN0Lnx
 jdDEufGN0Mi58dGcxL
 nx0ZzIufHRnMy58dGc
 0Lnx0ZzU

 http://nickthom.bous
 a1.hop.clickbank.net/
 ?tid=GGB0527&tkn=d
 HJraWQuMzBiMDBjZj
 UtYmY1MS00YWY5LW
 I2MDEtZTZkMThlYmM
 2Yzg5fHNwbGl0Lnx0di
                                                            Str.Castranova,Nr.27Ͳ29,Bl.C1
 58dC58Y3AuMnxjcHQ
                          TraianSava   DIRECTRESPONSESRL Bucharest,Bucharest062315
 uZW1haWx8Y3AxLkdH
                                                            Romania
 QjA1Mjd8Y3AyLnxjcD
 MufGNwNC58Y3A1Ln
 xwcmMufGN0LnxjdDE
 ufGN0Mi58dGcxLnx0Z
 zIufHRnMy58dGc0Lnx
 0ZzU




CONFIDENTIAL INFORMATION                                                     CS_00000195
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 197 of 203
 http://nickthom.bous                                        Str.Castranova,Nr.27Ͳ29,Bl.C1
 a1.hop.clickbank.net/                                       Bucharest,Bucharest062315
 ?tid=2ndA0422&tkn=d                                         Romania
 HJraWQuZGFkZTZmN
 DQtMjQ1YS00ZjllLWI5
 MGMtZmY3M2FkNzYz
 NDY5fHNwbGl0Lnx0di
 58dC58Y3AuMnxjcHQ
                         TraianSava   DIRECTRESPONSESRL
 uZW1haWx8Y3AxLjJuZ
 EEwNDIyfGNwMi58Y3
 AzLnxjcDQufGNwNS58
 cHJjLnxjdC58Y3QxLnxj
 dDIufHRnMS58dGcyLn
 x0ZzMufHRnNC58dGc
 1Lg=

 http://nickthom.bous                                        Str.Castranova
 a1.hop.clickbank.net/                                       Nr.27Ͳ29,Bl.C1
 ?tid=AS0507&tkn=dHJ                                         Bucharest,Bucharest062315
 raWQuNTg4Zjg0YjAtNj                                         Romania
 U5Mi00MGZhLWEwM
 2YtZmJkMGVhNzU1OT
 RjfHNwbGl0Lnx0di58d
 C58Y3AuMnxjcHQuZ
                         TraianSava   DIRECTRESPONSESRL
 W1haWx8Y3AxLkFTM
 DUwN3xjcDIufGNwMy
 58Y3A0LnxjcDUufHBy
 Yy58Y3QufGN0MS58Y
 3QyLnx0ZzEufHRnMi5
 8dGczLnx0ZzQufHRnN
 S4=

 http://nickthom.bous                                        Str.Castranova,Nr.27Ͳ29,Bl.C1
 a1.hop.clickbank.net/                                       Bucharest,Bucharest062315
 ?tid=PV0514A&tkn=d                                          Romania
 HJraWQuZjk5MzliYmE
 tMjk0MC00MTUzLWF
 hYTQtMzE0NmY5YzQ1
 NmYxfHNwbGl0Lnx0di
 58dC58Y3AuMnxjcHQ
                         TraianSava   DIRECTRESPONSESRL
 uZW1haWx8Y3AxLlB
 WMDUxNEF8Y3AyLnxj
 cDMufGNwNC58Y3A1
 LnxwcmMufGN0Lnxjd
 DEufGN0Mi58dGcxLnx
 0ZzIufHRnMy58dGc0L
 nx0ZzU




CONFIDENTIAL INFORMATION                                                     CS_00000196
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 198 of 203
 http://nickthom.lostw                                        Str.Castranova,Nr.27Ͳ29,Bl.C1
 ays.hop.clickbank.net/                                       Bucharest,Bucharest062315
 ?tid=PaP0413&tkn=dH                                          Romania
 JraWQuMDBlNWNiM
 GYtNTk4OC00YWU0L
 WI5MDMtMmRhZGU3
 MWNhNmNifHNwbGl
 0Lnx0di58dC58Y3AuM
 zc1MTJ8Y3B0LmRpc3B       TraianSava   DIRECTRESPONSESRL
 sYXl8Y3AxLlBhUDA0M
 TN8Y3AyLnxjcDMufGN
 wNC58Y3A1LnxwcmM
 ufGN0LnxjdDEufGN0
 Mi58dGcxLnx0ZzIufHR
 nMy58dGc0Lnx0ZzU


 http://nickthom.bous                                         Str.Castranova,Nr.27Ͳ29,Bl.C1
 a1.hop.clickbank.net/                                        Bucharest,Bucharest062315
 ?tid=PaP0423&tkn=dH                                          Romania
 JraWQuMThkNzY1Mm
 MtYzQ3NC00YTMzLW
 FiZTItYzJiOGEzMmIzZT
 NlfHNwbGl0Lnx0di58d
 C58Y3AuMnxjcHQuZ
                          TraianSava   DIRECTRESPONSESRL
 W1haWx8Y3AxLlBhUD
 A0MjN8Y3AyLnxjcDM
 ufGNwNC58Y3A1Lnxw
 cmMufGN0LnxjdDEuf
 GN0Mi58dGcxLnx0ZzI
 ufHRnMy58dGc0Lnx0
 ZzU

 http://nickthom.lostw                                        Str.Castranova,Nr.27Ͳ29,Bl.C1
 ays.hop.clickbank.net/                                       Bucharest,Bucharest062315
 ?tid=TPN0421&tkn=d                                           Romania
 HJraWQuZDQ2NTk3Nz
 ktMWJkOC00Y2YxLTllZ
 mQtNTNkZjU4ZjY4ZDF
 jfHNwbGl0Lnx0di58dC
 58Y3AuMzc1MTJ8Y3B
                          TraianSava   DIRECTRESPONSESRL
 0LmRpc3BsYXl8Y3AxLl
 RQTjA0MjF8Y3AyLnxjc
 DMufGNwNC58Y3A1L
 nxwcmMufGN0LnxjdD
 EufGN0Mi58dGcxLnx0
 ZzIufHRnMy58dGc0Ln
 x0ZzU




CONFIDENTIAL INFORMATION                                                      CS_00000197
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 199 of 203
 http://nickthom.lostw                                        Str.Castranova,Nr.27Ͳ29,Bl.C1
 ays.hop.clickbank.net/                                       Bucharest,Bucharest062315
 ?tid=TPP0410&tkn=dH                                          Romania
 JraWQuMjYwNGJhMj
 AtNDcyNC00M2Y2LW
 EyMDAtZWRjYzgzNzQ
 0MjZjfHNwbGl0Lnx0di
 58dC58Y3AuMzc1MTJ
                          TraianSava   DIRECTRESPONSESRL
 8Y3B0LmRpc3BsYXl8Y
 3AxLlRQUDA0MTB8Y3
 AyLnxjcDMufGNwNC5
 8Y3A1LnxwcmMufGN
 0LnxjdDEufGN0Mi58d
 GcxLnx0ZzIufHRnMy5
 8dGc0Lnx0ZzUu

 http://nickthom.bous                                         Str.Castranova,Nr.27Ͳ29,Bl.C1
 a1.hop.clickbank.net/                                        Bucharest,Bucharest062315
 ?tid=TPP0511&tkn=dH                                          Romania
 JraWQuMWEzYjQ0NG
 YtNjEwZi00OWMxLTk
 1MzgtMWNkMzY4Mjg
 1MGQ3fHNwbGl0Lnx0
 di58dC58Y3AuMnxjcH
                          TraianSava   DIRECTRESPONSESRL
 QuZW1haWx8Y3AxLlR
 QUDA1MTF8Y3AyLnxj
 cDMufGNwNC58Y3A1
 LnxwcmMufGN0Lnxjd
 DEufGN0Mi58dGcxLnx
 0ZzIufHRnMy58dGc0L
 nx0ZzUu

 http://nickthom.lostw                                        Str.Castranova,Nr.27Ͳ29,Bl.C1
 ays.hop.clickbank.net/                                       Bucharest,Bucharest062315
 ?tid=TPU0520&tkn=d                                           Romania
 HJraWQuNjllNzkxMm
 UtMGE2Zi00YWFkLTk
 4OWMtOTk4OWRjNm
 FiYTYzfHNwbGl0Lnx0d
 i58dC58Y3AuMzc1MTJ
                          TraianSava   DIRECTRESPONSESRL
 8Y3B0LmRpc3BsYXl8Y
 3AxLlRQVTA1MjB8Y3A
 yLnxjcDMufGNwNC58
 Y3A1LnxwcmMufGN0L
 nxjdDEufGN0Mi58dGc
 xLnx0ZzIufHRnMy58d
 Gc0Lnx0ZzU




CONFIDENTIAL INFORMATION                                                      CS_00000198
    Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 200 of 203
http://nickthom.bous                                             Str.Castranova,Nr.27Ͳ29,Bl.C1
a1.hop.clickbank.net/                                            Bucharest,Bucharest062315
?tid=pp3103&tkn=dHJ                                              Romania
raWQuNDhiZTA2ZTMt
ZmQ5YS00ZGVkLTk3M
mYtZWQ4MjE4ODI3M
jA4fHNwbGl0Lnx0di58
dC58Y3AuMnxjcHQuZ
                           TraianSava     DIRECTRESPONSESRL
W1haWx8Y3AxLnBw
MzEwM3xjcDIufGNw
My58Y3A0LnxjcDUufH
ByYy58Y3QufGN0MS5
8Y3QyLnx0ZzEufHRnM
i58dGczLnx0ZzQufHRn
NS4

http://nickthom.lostw                                            Str.Castranova,Nr.27Ͳ29,Bl.C1
ays.hop.clickbank.net/                                           Bucharest,Bucharest062315
?tid=tepartyjournal02                                            Romania
02&tkn=dHJraWQuMz
Q4MzM2ZGQtYWM3Y
y00ODFhLTg4OTMtYjF
jNGIxNDA3ZjkxfHNwb
Gl0Lnx0di58dC58Y3Au
Mzc1MTJ8Y3B0LmRpc
                           TraianSava     DIRECTRESPONSESRL
3BsYXl8Y3AxLnRlcGFy
dHlqb3VybmFsMDIw
MnxjcDIufGNwMy58Y
3A0LnxjcDUufHByYy5
8Y3QufGN0MS58Y3Qy
Lnx0ZzEufHRnMi58dG
czLnx0ZzQufHRnNS4


http://online1508.spe                                        44MAINSTREET,DOUGLAS,SOUTHLANARKSHIRE,
cforce.hop.clickbank.n                                       SCOTLANDPostalCode:ML110QW
                                           VITALMANAGEMENT
et/?w=spsͲ                 TraianSava                       DOUGLAS,SouthLanarkshireML110QW
                                               SERVICESL.P.
abs&tid=specforce122                                         UnitedKingdom
416unops
http://infop.lostways.                                       44MainStreet,Douglas
hop.clickbank.net/?tid                     VITALMANAGEMENT SouthLanarkshireML110QW
                           TraianSava
=tpp0402                                       SERVICESL.P. UnitedKingdom

http://infop.lightsout5                                        44MAINSTREET,DOUGLAS,SOUTHLANARKSHIRE,
.hop.clickbank.net/?ti                     VITALMANAGEMENT SCOTLANDPostalCode:ML110QW
                           TraianSava
d=survivallife2005                             SERVICESL.P.   DOUGLAS,SouthLanarkshireML110QW
                                                               UnitedKingdom
http://tylerbram.bwfl                                          1336BrommerStSuiteA3
ow.hop.clickbank.net/     TylerBramlett    WarriorMedia,Inc SantaCruz,California95062
?tid=lexicon                                                   UnitedState




  CONFIDENTIAL INFORMATION                                                             CS_00000199
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 201 of 203
 http://6bcb8p85inz5ja
 jͲ                                                                  1334BrommerStSuiteB6
 gxtwe5ba72.hop.click        TylerBramlett     WarriorMedia,Inc   SantaCruz,California95062
 bank.net/?id=23secon                                                UnitedStates
 ds&tid=JOE
 http://arights.dmg100                                               4330GainesRanchLoop
 00.hop.clickbank.net/                                               Suite120
                            VictoriaBelcher     AbsoluteRights
 ?tid=slded0305                                                      Austin,Texas78735
                                                                     UnitedStates
 http://arights.dmg100                                               4330GainesRanchLoop
 00.hop.clickbank.net/                                               Suite120
                            VictoriaBelcher     AbsoluteRights
 ?tid=slded512                                                       Austin,Texas78735
                                                                     UnitedStates
 http://aac04pwk148ct
                                                                     5316HWY290W
 x2hyq4fw126ig.hop.cli
                                                                     Suite480
 ckbank.net/?tid=EVAC       VictoriaMarshall      Survivallife
                                                                     Austin,Texas78735
 _DEDICATEDEMAILS_C
                                                                     UnitedStates
 PC
 http://survivel.patpriv                                             4330GainesRanchLoop
 acy.hop.clickbank.net/     VictoriaMarshall      SurvivalLife     120
 ?tid=ban402                                                         Austin,Texas78735
 http://survivel.survthe                                             4330GainesRanchLoop
 end.hop.clickbank.net      VictoriaMarshall      SurvivalLife     120
 ?tid=ban513                                                         Austin,Texas78735
 http://survivel50.survi
 vcord.hop.clickbank.n                                               4330GainesRanchLoop
                            VictoriaMarshall      SurvivalLife
 et/?tid=slded0105b                                                  120
                                                                     Austin,Texas78735
 http://survivel.fight4fa                                            4330GainesRanchLoop
 m.hop.clickbank.net/?      VictoriaMarshall      SurvivalLife     120
 tid=slded0304                                                       Austin,Texas78735
 http://survivel.extrem                                              4330GainesRanchLoop
 efam.hop.clickbank.ne      VictoriaMarshall      SurvivalLife     120
 t?tid=slded1003                                                     Austin,Texas78735
 http://survivel.survmd                                              4330GainesRanchLoop
 1.hop.clickbank.net/?t     VictoriaMarshall      SurvivalLife     120
 id=slded1016b                                                       Austin,Texas78735
 http://survivel.srvvlfro
 g.hop.clickbank.net/?                                               4330GainesRanchLoop
                            VictoriaMarshall      SurvivalLife
 p=ps&tid=slded15b                                                   120
                                                                     Austin,Texas78735
 http://survivel.psdef1                                              4330GainesRanchLoop
 4.hop.clickbank.net/?t     VictoriaMarshall      SurvivalLife     120
 id=slded403a                                                        Austin,Texas78735
 http://survivel.bulletp                                             4330GainesRanchLoop
 h.hop.clickbank.net/?t     VictoriaMarshall      SurvivalLife     120
 id=slded607                                                         Austin,Texas78735
 http://survivel.usdece                                              4330GainesRanchLoop
 pt1.hop.clickbank.net/     VictoriaMarshall      SurvivalLife     120
 ?tid=slded612a                                                      Austin,Texas78735
 http://survivel.usdece                                              4330GainesRanchLoop
 pt1.hop.clickbank.net/     VictoriaMarshall      SurvivalLife     120
 ?tid=slded703                                                       Austin,Texas78735




CONFIDENTIAL INFORMATION                                                            CS_00000200
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 202 of 203
 http://survivel.fight4fa                                             4330GainesRanchLoop
 m.hop.clickbank.net/?      VictoriaMarshall      SurvivalLife      120
 tid=slded712                                                         Austin,Texas78735
 http://survivel.extrem                                               4330GainesRanchLoop
 efam.hop.clickbank.ne      VictoriaMarshall      SurvivalLife      120
 t?tid=slded713a                                                      Austin,Texas78735
 http://survivel.gtprep                                               4330GainesRanchLoop
 ped.hop.clickbank.net      VictoriaMarshall      SurvivalLife      120
 /?tid=slded713b                                                      Austin,Texas78735
 http://survivel.106659
 9.hop.clickbank.net?x
 =lp1367&tid=slded720       VictoriaMarshall      SurvivalLife      4330GainesRanchLoop
 &td=2016Ͳ07Ͳ21                                                       120
                                                                      Austin,Texas78735
 http://survivel.jumplib                                              4330GainesRanchLoop
 .hop.clickbank.net/?ti     VictoriaMarshall      SurvivalLife      120
 d=slded727a                                                          Austin,Texas78735
 http://survivel.takeov                                               4330GainesRanchLoop
 erus.hop.clickbank.net     VictoriaMarshall      SurvivalLife      120
 /?tid=slded727b                                                      Austin,Texas78735
 http://survivel.srvvlfro
 g.hop.clickbank.net/?                                                4330GainesRanchLoop
                            VictoriaMarshall      SurvivalLife
 p=tb&tid=slded908                                                    120
                                                                      Austin,Texas78735
 http://survivel.srvvlfro
 g.hop.clickbank.net/?                                                4330GainesRanchLoop
                            VictoriaMarshall      SurvivalLife
 p=tb&tid=slded915a                                                   120
                                                                      Austin,Texas78735
 http://survivel50.survi                                              4330GainesRanchLoop
 vecck.hop.clickbank.n      VictoriaMarshall      SurvivalLife      120
 et/?tid=sltxt515                                                     Austin,Texas78735
 http://33879q2e0f89r                                                 5316HWY290W
 yfk6i9awcp6vy.hop.cli                                                Suite480
 ckbank.net/?tid=CCKD       VictoriaMarshall       Survivallife     Austin,Texas78735
 ETEXTLINK122214                                                      UnitedStates

 http://1f3acqzn7854u                                                 4330GainesRanchLoop
 vd886tdxouz5r.hop.cli                                                120
                        VictoriaMarshall          SurvivalLife
 ckbank.net/?tid=SLBA                                                 Austin,Texas78735
 N061717                                                              UnitedStates
 http://71055ugau1u2
                                                                      AvenueCardinalMercier28
 9q3kfy2gͲ
                       VincenzoCalcagno        VincenzoCalcagno     Namur5000
 9vr6q.hop.clickbank.n
                                                                      Belgium
 et/?tid=WDW
 http://42cecub6mugx                                                  StradaIonVoinescu12
 0sdxm779k2sh14.hop.                                                  Bucuresti302213
 clickbank.net/?tid=19       VladB              CorsairMarketing    Romania
 107852&param1=y

 http://77e03zdd20Ͳ
 0tfioql76jsuhp9.hop.cl                                               p655/5visawacomplexvimannagar
                              YuvrajKarle      YuvrajRameshKarle
 ickbank.net/?tid=01                                                  Pune411014
                                                                      India




CONFIDENTIAL INFORMATION                                                             CS_00000201
Case 2:17-cv-01287-DAK-PMW Document 34-31 Filed 01/30/19 Page 203 of 203




http://88dfc3e7x7t2uf
                                                              p655/5visawacomplexvimannagar
jgsgvdpqqksz.hop.click
                         YuvrajKarle   YuvrajRameshKarle Pune411014
bank.net/?tid=IC
                                                              India
http://941601ohx5y3t
                                                              p655/5visawacomplexvimannagar
khebix6xk0zbn.hop.cli
                         YuvrajKarle   YuvrajRameshKarle Pune411014
ckbank.net/?tid=IC1
                                                              India
http://424c5hfsat0raz                                       NajirKiBagia,
5hs2wtzfl380.hop.click                                      Seondha,Seondha475682,
                         ZakirKhan     VCARESOFTWARE
bank.net/?tid=C7JAN6                                        India
RRR




CONFIDENTIAL INFORMATION                                                   CS_00000202
